Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 1 of 524




                 IN THE UNITED STATES DISTRICT COURT         f'
                   FOR THE DISTRICT OF CONNECTICUT

THE   STATE OF CONNECTICUT;                               'lll   '.,:,'i   I0   =: l?' I   I

THE   STATE OF ALABAMA;
THE   STATE OF ALASKA;                                                                RT
THE   STATE OF ARIZONA;
THE   STATE OF COLORADO;
THE   STATE OF DELAWARE;
THE   STATE OF FLORIDA;
THE   STATE OF HAWAII;
THE   STATE OF IDAHO;                   May 10,2019
THE   STATE OF ILLINOIS;
THE   STATE OF INDIANA;
THE   STATE OF IOWA;                    COMPLAINT
THE   STATE OF KANSAS;
THE   COMMONWEALTH OF KENTUCKY;
THE   STATE OF LOUISIANA;
THE   STATE OF MAINE,;
THE   STATE OF MARYLAND;
THE   COMMONWEALTH OF                   Public Version
      MASSACHUSETTS;
THE   STATE OF MICHIGAN;
THE   STATE OF MINNESOTA;
THE   STATE OF MISSISSIPPI;
THE   STATE OF MISSOURI;
THE   STATE OF MONTANA;
THE   STATE OF NEBRASKA;
THE   STATE OF NEVADA;
THE   STATE OF NEW JERSEY;
THE   STATE OF NEW MEXICO;
THE   STATE OF NEW YORK;
THE   STATE OF NORTH CAROLINA;
THE   STATE OF NORTH DAKOTA;
THE   STATE OF OHIO;
THE   STATE OF OKLAHOMA;
THE   STATE OF OREGON;
THE   COMMONWEALTH OF
      PENNSYLVANIA;
THE   COMMONWE,ALTH OF PUERTO RICO;
THE   STATE OF RHODE ISLAND;
THE   STATE OF SOUTH CAROLINA;
THE   STATE OF TENNESSEE;
THE   STATE OF UTAH;
THE   STATE OF VERMONT;
THE   COMMONWEALTH OF VIRGINIA;
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 2 of 524




THE STATE OF WASHINGTON;
THE STATE OF WEST VIRGINIA;
THE STATE OF WISCONSIN;



TEVA PHARMACEUTICALS USA, INC.;
ACTAVIS HOLDCO US, INC.;
ACTAVIS PHARMA, INC.;
AMNEAL PHARMACEUTICALS, INC. ;
APOTEX CORP.;
ARA APRAHAMIAN;
AUROBINDO PHARMA U.S.A., INC.;
DAVID BERTHOLD;
BRECKENRIDGE PHARMACEUTICAL, INC.;
JAMES (JIM) BROWN;
MAUREEN CAVANAUGH;
TRACY SULLIVAN DIVALERIO ;
DR. REDDY'S LABORATORIES, INC.;
MARC FALKIN;
GLENMARK PHARMACEUTICALS, [NC.,
USA;
JAMES (JIM) GRAUSO;
KEVIN GREEN;
GREENSTONE LLC;
ARMANDO KELLUM;
LANNETT COMPANY, INC.;
LUPIN PHARMACEUTICALS, INC. ;
MYLAN PHARMACEUTICALS INC.;
JILL NAILOR;
JAMES (JIM) NESTA;
PAR PHARMACEUTICAL COMPANIES, INC.;
NISHA PATEL;
PFIZER,INC.;
KONSTANTIN OSTAFICIUK;
DAVID REKE,NTHALER;
RICHARD (RICK) ROGERSON;
SANDOZ, INC.;
TARO PHARMACEUTICALS USA, INC.
UPSHER-SMITH LABORATORIES, LLC ;
WOCKHARDT USA LLC;
ZYDUS PHARMACEUTICALS (USA), INC.
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 3 of 524




                                TABLE OF CONTENTS

                                                                                      PAGE
I.    SUMMARY OF THE CASE                                                                  2

II.   JUzuSDICTION AND VENUE                                                               9

M.    THE PARTIES                                                                         10

IV.   FACTS SUPPORTING THE LEGAL CLAIMS                                                   l8

      A.   Factual Support For The Allegations                                            18


      B    The Generic Drug Market                                                        20

            l.    The Hatch-Waxman      Act   .                                           20

           2      The Importance Of Generic Drugs                                         2t

           J        The Players In The Drug Distribution System                           22

                    a.     Manufacturer s/Supplier.ç ..........                           22
                    b.     llho I e s al e r s /D i s tr i butor s                        25
                    c.     Group Purchas ing Organizations (GP Os)                        26
                    d.     Pharmacy and supermarket Chains .........                      26
                    e.     Customer Incentives                                            27

           4.       The Cozy Nature Of The Industry And Opportunities For Collusion..... 29

                    a.     Trade Association and Customer Conferences                     29
                    b.     Industry Dinners and Private Meetings                          30

            5       The Overarching Conspiracy Between Generic Drug Manufacturers
                    Playing Nice In The Sandbox ..............              .............. 33

            6.      Generic Drug Price Spikes Since 2013                                  50

      C.    The Illegal Schemes                                                           51


                    The Overarching Conspiracy In Operation: Customer And Market
                    Allocation Agreements To Maintain Market Share And Avoid Price
                    Erosion                                                                51


                    a.     Teva/Mylan ..................                                   52
                           i.    Fenohbrate .......                                        52
                           ll.   Clonidine -TTS Patch ...                                  55
                           iii   Tolterodine Extended Re lease                             60
                           iv    Capecitabine                                              65
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 4 of 524




                 b.    Teva/Sandoz                                                  68
                                  Portia and Jolessa .......                        68
                       ll.        Temozolomide ............                         70
                       iii        Tobramycin                                        74
                       iv         Dexmethylphenidate HCL Extended Release           76

                 c.    Teva/Lupin                                                   79
                       i.    LamivudinelZidovudine(genericCombivir)                 79
                       ii. Irbesartan                                                83
                       iii. Drospirenone and ethinyl estradiol (Ocella)              84
                       iv. Norethindrone/ethinyl estradiol (Balziva@)                88

                 d.    Teva"/Greenstone .................                            88
                       i.         Oxaprozin Tablets ..                               89
                       ii.        Tolterodine Tartrate                              92
                       iii.       Piroxicam                                         94
                       iv.        Cabergoline                                       97

                 e.    Teva/Actavis ...........                                      98
                       i, Amphetamine/Dextroamphetamine Extended Release             98
                       ii. Amphetamine/Dextroamphetamine Immediate Release           99
                       iii. Dextroamphetamine Sulfate Extended Release              101
                       iv. Clonidine-TTs ............                               101
                       v. Budesonidelnhalation                                      103
                       vi. Celecoxib                                                104

                 f.    Teva/Par                                                     106
                       i.         Omega-3-Acid Ethyl Esters                         106
                       ii.        Entecavir                                         108
                       iii.       Budesonide DR Capsules ..                         110
                       iv.        Clonidine-TTS ..................             ..   101
                       v.         Budesonide Inhalation ......                 ..   103

                 g.    Teva/Taro                                                    112
                       l          Enalapril Maleate                                 tt2
                       ii         Nortriptyline Hydrochloride ........              ll6
                 h     T ev   alZydus ...............                               120
                       i.         Fenofibrate                                       120
                       ii.        Paricalcitol                                      l2s
                       iii.       Niacin ER ............                            t28
                       iv.        Etodolac Extended Release                         131

                 l.    Teva/Glenmark                                                133
                       i.         Moexipril Hydrochloride Tablets                   134
                       ii.        Desogestrel/EthinylEstradiolTables(Kariva)        135
                       iii.       Gabapentin Tablets                                136


                                                n
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 5 of 524




                       iv.       Etodolac Extended Release                                   131

                 j.    Teva/Lannett                                                          137
                             Baclofen                                                        138

                 k.    Teva/Amneal ..............                          ................... 140
                       i.    Norethindrone Acetate                                           140

                 l.    Teva/Dr. Reddy's ......                                               141
                       i.    Oxaprozin..                                                     141
                       ii. Paricalcitol                                                      143

           2.    Taking The Overarching Conspiracy To A New Level: Price Fixing
                 (2012 -201s)                                                                148

                 â..   Teva July 31,2012 Price Increase .....                                150
                       i.        Nadolol ...........                                         151
                       ii.       Labetalol                                                   154
                       iii.      Nitrofurantoin MAC Capsules                                 154

                 b     Increasing Prices Before A New Competitor Enters The
                       Market: Budesonide Inhalation Suspension
                       (February - April 2013)                                               155

                 c.    Early 2013: Teva's Generics Business Struggles                        157

                 d.    April 2013: Teva Hires Defendant Nisha      Patel                     158

                 e.    Ranking "Quality of Competition" to Identify Price
                       Increase Candidates ...                                               162
                       i.     The "High Quality" Competitor Relationships                    163
                              Ð Mylan (+3)                                                   163
                                                                                             165
                                                                                             166
                                                                                             166
                                                                                             t67
                                                                                             t67

                 f.     }l4ay   24,2013: The First List of Increase Candidates               168
                        i         Glenmark                                                   t70
                        1l        Sandoz                                                     174
                        111       Taro   ...                                                  177

                 ù
                 Þ'     July 3, 2013 Price Increases                                          178
                        i.      Upsher-Smith .........                                        180
                        ii. Mylan                                                             182
                        iii. Sandoz......                                                     186



                                               lll
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 6 of 524




                 h     July 19,2013 Price Increase (Enalapril Maleate)                         187

                 i.    August 9,2013 Price Increases ("Round2") .........                      193
                       i.     Mylan .............                                              198
                       ii. Pravastatin (Glenmark/ApotexlZydus/Lupin) .........                 201
                       iii. Etodolac and Etodolac ER .........                                 207
                       iv. Impact of Price Increases                                           211

                 j.    Price Increase Hiatus                                                   212

                 k.    March 7,2014: Price Increases and Overarching Conspiracy
                       Converge Qlliacin ER)                                               .   213

                 l.    April 4,2014 Price Increases                          ...............   216
                       i.     Lupin (Cephalexin Oral Suspension) ..... . . .. . ............   222
                       ii.     Greenstone(AzithromycinOralSuspension,
                              Azithromycin Suspension, and Medroxyprogesterone
                               Tablets)                                     ................   224
                       iii. Actavis (Clarithromycin ER Tablets, Tamoxifen
                               Citrate and Estazolam                                           227
                       iv. Multiple Manufacturers (Ketoconazole Cream and
                                Tablets)                                                       23t
                       v.       New Relationships Emerge                                       234
                                a) Breckenridge .........                                      234
                                b) Rising                                                      236
                                c) Versapharm                                                  238
                       vi.      Impact                                                         239

                 m.    April   15, 2014 Price Increase (Baclofen)                              239

                 n     July 1, 2014 Price Increase (Fluocinonide)                              241

                 o     August 28,2014 Price Increases                                          246
                              Mylan                                                            252
                       ll
                       lll
                       IV

                 p.    January 28,2015 Price Increases                                         262
                       i.     Propranolol .........                                            265
                       ii.    Ciprofloxacin HCL and Glimepiride                                266
                       iii.   Griseofulvin ...............                                     269

            3    Competitors Become "High Quality" After Successfully Colluding
                 With Teva.                                                                    270

                 a.     |i4ay 2014: Defendant Patel Updates The Quality Competitor
                        Rankings to Reflect New Relationships                                  270

                                           1V
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 7 of 524




                         l.       Apotex     .                                    ..... 270
                          ii.     Zydus                                                 )7')
                          i ii.   Heritage                                        ..... 274
                         iv.      Lupin   ...                                     ..... 275
                                  Par........                                     ..... 276
                         vi.      Greenstone..,                                   ..... 278
                         vii.     Amneal........                                  ..... 279
                         viii     Rising                                          ..... 281
                         ix.      Breckenridge                                    ..... 282
                         X.       Glenmark......                                  ..... 283
           4     "Quality Competitors" Collude With Each Other As Well Q'{ot Just
                 With Teva)                                                            284

                 a.      One Example: The Sandoz/Mylan Relationship .........          285
                         i..   Market Allocation - Valsartan HCTZ                      286
                         ii.   Price Increases - Summ er 2013                          289
                                  a)      Haloperidol and Trifluoperazine HCL..        290
                                  b)      Benazepril HCTZ........                     293
                                  c)      Levothyroxine.............                  295
                                  d)      Clomipramine HCL                            299
                                  e)      Tizanidine                                  305

                 b..    IndividualDefendantRelationships......                        307
                        1..    Ara Aprahamian......                                   308
                        ii.    David eefthold ........                                309
                        i ii.  Jim Brown                                              310
                        iv.    Maureen Cavanaugh                                      3lt
                               Marc Falkin................                            312
                        vi.    Jim Grauso.........                                    313
                        vii.   Kevin Green.......                                     31s
                        viii, Armando Kellum                                          317
                        ix.    Jill Nailor                                            318
                        X.        James Nesta.........                                319
                        xi.       Konstantin Ostaficiuk                               320
                        xii.      Nisha PateI.........                                32t
                        xiii.     David Rekenthaler ...............                   323
                        xiv.      Rick Rogerson.............                          324
                        XV,       Tracy Sullivan.....                                 32s

           5     A commitment To The overarching conspiracy was Instrumental
                 To The Success Of The Price Fixing Agreements...............         326

           6.    "Quality Competitor" Rankings Relate To price Increases, But
                 Even "Low Quality" Competitors Comply With The Overarching
                 Conspiracy                                                           328
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 8 of 524




                     a.      Example: Camber Pharmaceuticals, Inc. (and its President,
                             Defendant Ostaficiuk)                                         328

            7.       Teva Profitability Increases Dramatically As A Result Of Price
                     Increases...                                                        ..334

            8.       Teva and Its Executives Knowingly Violated The Antitrust Laws ....... 335

            9.       Price Increases Slow Dramatically After Government
                     Investigations Commence..............                                 338

       D     Consciousness Of GuiIt...........                                             340

            1.       Spoliation of Evidence                                                341
            2.       Obstruction of Justice                                                342

V.     TRADE AND COMMERCE............                                                      344

VI.    MARKET EFFECTS                                                                      344

VII.   CAUSES OF ACTION

       COI.INT ONE
       (BY ALL PLAINTIFF STATES AGAINST DEFENDANT TEVA
       AND ALL OTHER CORPORATE DEFENDANTS I.]NDER JOINT AND
       SEVERAL LIABILITY - HORIZONTAL CONSPIRACY TO ALLOCATE
       MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
       VIOLATION OF SECTION 1 OF THE SHERMAN ACT MARKET EFFECTS                            345

       COI.INT TWO
       (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
       MYLAN AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT
       AND SEVERALLIABILITY) _ HORIZONTAL CONSPIRACY TO ALLOCATE
       MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS TN
       VIOLATION OF SECTION I OF THE SHERMAN ACT..........                                 349

       COUNT THREE
       (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
       SANDOZ AND ALL OTHER CORPORATE DEFENDANTS TINDER JOINT
       AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO ALLOCATE
       MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
       VIOLATION OF SECTION 1 OF THE SHERMAN ACT..........   .............. 351

       COUNT FOUR
       (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
       ACTAVIS AND ALL OTHER CORPORATE DEFENDANTS LINDER JOINT
       AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO ALLOCATE


                                                 VI
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 9 of 524




      MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
      vroLATroN oF sECTroN 1 OF ITHE SHERMAN ACT.........                .. 353
      COUNT FIVE
      (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
      TARO AND ALL OTHER CORPORATE DEFENDANTS TINDER JOINT
      AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO ALLOCATE
      MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
      VIOLATION OF SECTION 1 OF THE SHERMAN ACT..........   .............. 355

      COTINT SIX
      (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
      GLENMARK AND ALL OTHER CORPORATE DEFENDANTS UNDER
      JOINT AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT                   357

      COTINT SEVEN
      (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
      LUPIN AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT
      AND SEVERAL LIABILITY) _ HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT                   359

      COI.INT EIGHT
      (BY ALL PLAINTIFF STATES AGAINST DEFENDANT       I



      AMNEAL AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT
      AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT                   360

      COUNT NINE
      (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
      APOTEX AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT
      AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT.............      362

      COUNT TEN
      (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
      AUROBINDO AND ALL OTHER CORPORATE DEFENDANTS TINDER
      JOINT AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT..........         363

      COUNT ELEVEN
      (BY ALL PLAINTIFF STATES AGAINST DEFENDANT

                                      vll
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 10 of 524




      BRECKENRIDGE AND ALL OTHER CORPORATE DEFENDANTS UNDER
      JOINT AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT                  365

      COLINT TWELVE
      (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
      DR. REDDY'S AND ALL OTHER CORPORATE DEFENDANTS UNDER
      JOINT AND SEVERAL LIABILITY) _ HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT                  366

      COUNT THIRTEEN
      (BY ALL PLAINTIFF STATES AGAINST DEFENDANTS
      PFIZER AND GREENSTONE AND ALL OTHER CORPORATE DEFENDANTS
      UNDER JOINT AND SEVERAL LIABILITY) _ HORIZONTAL CONSPIRACY
      TO ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT......... 368

      COTINT FOURTEEN
      (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
      LANNETT AND ALL OTHER CORPORATE DEFENDANTS LINDER JOINT
      AND SEVERAL LIABILITY) _ HORIZONTAL CONSPIRACY TO ALLOCATE
      MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS TN
      VIOLATION OF SECTION I OF THE SHERMAN ACT..........                 369

      COLINT FIFTEEN
      (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
      PAR AND ALL OTHER CORPORATE DEFENDANTS I.INDER JOINT AND
      SEVERAL LIABILITY) _ HORIZONTAL CONSPIRACY TO ALLOCATE
      MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
      VIOLATION OF SECTION 1 OF THE SHERMAN ACT..........                 371

      COI.INT SIXTEEN
       (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
      UPSHER-SMITH AND ALL OTHER CORPORATE DEFENDANTS IJNDER
      JOTNT AND SEVERAL LIABILITY) _ HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT...............   372

      COUNT SEVENTEEN
      (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
      WOCKHARDT AND ALL OTHER CORPORATE DEFENDANTS LINDER
      JOINT AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT............      374



                                      VIII
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 11 of 524




      COTINT EIGHTEEN
      (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
      ZYDUS AND ALL OTHER CORPORATE DEFENDANTS LINDER JOINT AND
      SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO ALLOCATE
      MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
      VIOLATION OF SECTION 1 OF THE SHERMAN ACT..........  ............,, 375

      COLINT NINETEEN
      (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT ARA APRAHAMIAN) - HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT...........           377

      COTINT TWENTY
      (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT DAVID BERTHOLD) _ HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT..........             378

      COI.INT TV/ENTY-ONE
      (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT JAMES (JIM) BROWN) _ HORIZONTAL CONSPIRACY
      TO ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT                       380

      COUNT TWENTY-TWO
      (BY CERTAIN PLATNTIFF STATES AGAINST
      DEFENDANT MAUREEN CAVANAUGH) - HORIZONTAL CONSPIRACY
      TO ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT...................... 382

      COTINT TWENTY-THREE
      (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT MARC FALKIN) - HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT.......                386

      COI.INT TV/ENTY-FOUR
      (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT JAMES (JIM) GRAUSO) - HORIZONTAL CONSPIRACY
      TO ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT                       388

      COUNT TWENTY-FIVE
      (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT KEVIN GREEN) - HORIZONTAL CONSPIRACY TO



                                        IX
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 12 of 524




      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT.......         389

      COLINT TWENTY-SX
      (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT ARMANDO KELLUM) - HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENE,RIC
      DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT.......         392

      COUNT TWENTY-SEVEN
      (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT JILL NAILOR) _ HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT                394

      COLINT TWENTY-EIGHT
      (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT JAMES NESTA) - HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT.......         39s

      COI.INT TWENTY-NINE
      (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT KONS TANTIN O STAFICIUK) _ HORIZONTAL
      CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
      MULTIPLE GENERIC DRUGS IN VIOLATION OF
      SECTION 1 OF THE SHERMAN ACT..........                            398

      COUNT THIRTY
      (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT NISHA PATEL) _ HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT.......         399

      COUNT THIRTY-ONE
      (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT DAVID REKENTHALER) - HORIZONTAL CONSPIRACY
      TO ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT.............   403

      COI.INT THIRTY-TWO
      (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT RICHARD (RICK) ROGERSON) - HORIZONTAL
      CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
      MULTIPLE GENERIC DRUGS IN VIOLATION OF
      SECTION 1 OF THE SHERMAN ACT..........                            407




                                      X
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 13 of 524




      COTINT THIRTY-THREE
      (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT TRACY SULLIVAN) - HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC
      DRUGS IN VIOLATION OF SECTION I OF THE SHERMAN ACT.........   409

      COTINT THIRTY-FOUR
      SUPPLEMENTAL STATE LAW CLAIMS.........                        410


            Connecticut...                                          4r0
            Alabama........                                         4tt
            Alaska                                                  412
            Arizona..........                                       412
            Colorado...                                             414
            Delaware                                                414
            Florida                                                 415
            Hawaii                                                  417
            Idaho                                                   418
            lllinois                                                418
            Indiana......                                           4r9
            Iowa..........                                          420
            Kansas                                                  420
            Kentucky                                                421
            Louisiana..                                             42s
            Maine                                                   425
            Maryland                                                425
            Massachusetts .....                                     426
            Michigan                                                427
            Minnesota.                                              428
            Mississippi                                             432
            Missouri...                                             433
            Montana...                                              433
            Nebraska..                                              435
            Nevada.....                                             436
            New Jersey                                              437
            New Mexico....                                          438
            New York........                                        439
            North Carolina                                          440
            North Dakota...                                         444
            Ohio.................                                   445
            Oklahoma.                                               44s
            Oregon......                                            445
            Pennsylvania .......                                    446
            Puerto Rico..........                                   457
            Rhode Island.......                                     457
            South Carolina....                                      458

                                     XI
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 14 of 524




            Tennessee                                             4s9
            Utah..........                                        461
            Vermont                                               46t
            Virginia                                              462
            'Washington
                             .....                                462
            West Virginia..                                       463
            Wisconsin........                                     463



 PRAYTER FOR RELIEF                                               465

 JURY DEMAND.                                                     467




                                     xll
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 15 of 524




        People of the same trade seldom meet together, even for merriment and diversior¡ but the
        conversation ends in a conspiracy against the public, or in some contrivance to raise prices.


                                Adam Smith, TheWealth of Nøtions,7776

         Teva said in a statement it would continue to defend itself and that while it does "review
        prices in the context of market conditions, availability and cost of productior¡" it does not
        "discuss individual pricing rationale/strategies." It denied that it engaged in anything that
                                  would lead to criminal or civil liability.

             "Overall, we establish prices to enable patient access, maintain our commitment to
         innovative and generic medicines and fulfill obligations to our shareholders," Teva said.
         "Teva delivers high-quality medicines to patients around the world, and is committed to
        complying with all applicable competition laws and regulations in doing so. Teva fosters a
          culture of compliance with these laws and regulations, and is dedicated to conducting
        business with integrity and fairness. Litigation surrounding U.S. generic pricing of several
            companies, including Tev4 continues to be the subject of innacurate media stories."


                          Støtements by Teaø reported in Løw360, Jønuøry 18,          201_9


                                             COMPLAINT

        The States of Connecticut, Alabama, Alaska, Arizona, Colorado, Delaware, Florida,

 Hawaii,Idaho,Illinois, Indiana, Iowa, Kansas, Louisiana, Maine, Maryland, Michigan,

 Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New Jersey, New Mexico, New

 York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Rhode Island, South Carolina,

 Tennessee, Utah, Vermont, Washington, West Virginia, Wisconsin, the Commonwealths                  of
 Kentucky, Massachusetts, Pennsylvania, Puerto Rico and Virginia (the "Plaintiff States"), by and

 through their Attorneys General, bring this civil law enforcement action against Teva

 Pharmaceuticals USA, Inc. ("Teva"), Actavis Holdco US, Inc., Actavis Pharma, Inc., Amneal

 Pharmaceuticals, Inc., Apotex Corp., Ara Aprahamian, Aurobindo Pharma U.S.A., Inc., David

 Berthold, Breckenridge Pharmaceutical, Inc., James (Jim) Brown, Maureen Cavanaugh,Tracy

 Sullivan DiValerio, Dr. Reddy's Laboratories, Inc., Marc Falkin, Glenmark Pharmaceuticals,

 Inc., USA, James (Jim) Grauso, Kevin Green, Greenstone LLC, Armando Kellum, Lannett
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 16 of 524




 Company, Inc., Lupin Pharmaceuticals, Inc., Mylan Pharmaceuticals Inc., Jill Nailor, James

 (Jim) Nesta, Konstantin Ostaficiuk, Par Pharmaceutical Companies, Inc., Nisha Patel, Pfizer,

 Inc., David Rekenthaler, Richard (Rick) Rogerson, Sandoz, Inc., Taro Pharmaceuticals USA,

 Inc., Upsher-Smith Laboratories, LLC, Wockhardt USA LLC, and Zydus Pharmaceuticals

 (USA), Inc. (collectively, the "Defendants") and allege as follows:

I.      SUMMARY OF THE CASE

        1.      For many years, the generic pharmaceutical industry has operated pursuant to an

 understanding among generic manufacturers not to compete with each other and to instead settle

 for what these competitors refer to as "fair share." This understanding has permeated every

 segment of the industry, and the purpose of the agreement was to avoid competition among

 generic manufacturers that would normally result in significant price erosion and great savings to

the ultimate consumer. Rather than enter a particular generic drug market by competing on price

 in order to gain market share, competitors in the generic drug industry would systematically and

 routinely communicate with one another directly, divvy up customers to create an artificial

 equilibrium in the market, and then maintain anticompetitively high prices. This "fair share"

 understanding was not the result of independent decision making by individual companies to

 avoid competing with one another. Rather, it was a direct result of specific discussion,

 negotiation and collusion among industry participants over the course of many years.

        2.      By 2012, Teva and other co-conspirators decided to take this understanding to the

 next level. Apparently unsatisfied with the status quo of "fair share" and the mere avoidance of

 price erosion, Teva and its co-conspirators embarked on one of the most egregious and damaging

 price-fixing conspiracies in the history of the United States. Teva and its competitors sought to

 leverage the collusive nature of the industry to not only maintain their "fair share" of each



                                                  2
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 17 of 524




 generic drug market, but also to significantly raise prices on as many drugs as possible. In order

 to accomplish that objective, Teva selected a core group of competitors with which it already had

 very profitable collusive relationships   - Teva referred   to them as "High Quality" competitors     -
 and targeted drugs where they overlapped. Teva had understandings         with its highest quality

 competitors to lead and follow each other's price increases, and did so with great frequency and

 success, resulting in many billions of dollars of harm to the national economy over a period         of

 several years.

         3.       At the zenith of this collusive activity involving Teva, during a l9-month period

 beginning in July 2013 and continuing through January 20l5,Teva significantly raised prices on

 approximately 112 different generic drugs. Of those 112 different drugs, Teva colluded with its

 "High Quality" competitors on at least 86 of them (the others were largely in markets where

 Teva was exclusive). The size of the price increases varied, but a number of them were well

 over 1,000o/o.

         4.       In July 2014, the State of Connecticut initiated a non-public investigation into

 suspicious price increases for certain generic pharmaceuticals. Over time, the investigation

 expanded and Connecticut was joined in its efforts by forty-eight (a8) additional states and U.S.

 territories. The allegations in this Complaint are based on, and supported by, information and

 evidence gleaned directly from the investigation, including: (1) the review of many thousands             of

 documents produced by dozens of companies and individuals throughout the generic

 pharmaceutical industry, (2) an industry-wide phone call database consisting of more than        11


 million phone call records from hundreds of individuals at various levels of the Defendant

 companies and other generic manufacturers, and (3) information provided by several as-of-yet

 unidentified cooperating witnesses who were directly involved in the conduct alleged herein.



                                                    3
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 18 of 524




        5.      As a result of the information and evidence developed through that investigation,

 which is still ongoing, the Plaintiff States allege that Defendant Teva consistently and

 systematically, over a period of several years, along with the other Defendants named herein and

 other unnamed co-conspirators, engaged in contracts, combinations and conspiracies that had the

 effect of unreasonably restraining trade, artificially inflating and maintaining prices and reducing

 competition in the generic pharmaceutical industry throughout the United States, including but

 not limited to, the markets for well more than one-hundred (100) different generic drugs, many

 of which are identified herein. This conduct has resulted in many billions of dollars of

 overcharges to the Plaintiff States and others, and has had a significant negative impact on our

 national health and economy.

        6.      Plaintiff States also allege that Defendants participated in an overarching

 conspiracy, the effect of which was to minimize       if not thwart competition   across the generic drug

 industry. The overarching conspiracy was effectuated by a series of conspiracies that affected

 and continue to affect the market for a number of generic drugs identified in this Complaint.

        7.      The Plaintiff States focus here on the role of these named Defendants and their

 participation in and agreement with this overarching conspiracy. The Complaint describes

 conspiracies regarding the sale of specific drugs, and how these specific conspiracies are also

 part of the larger overarching conspiracy. The Plaintiff States continue to investigate additional

 conspiracies, involving these and other generic drug manufacturers, regarding the sale of other

 drugs not identified in this Complaint, and   will likely bring additional   actions based on those

 conspiracies at the appropriate time in the future.

         8.     Defendants' illegal agreements have raised prices, maintained artificially inflated

 prices, thwarted Congress's goalto lower the prices of drugs, and thus frustrated the potential       of


                                                    4
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 19 of 524




 the industry to deliver great value to Plaintiff States and those they represent. Generic drugs are

 pharmaceutically equivalent to the referenced brand name drug in dosage, form, route of

 administration, strength or concentration, and amount of active ingredient. Generic drugs can

 save (and have saved) consumers, other purchasers ofdrugs, and taxpayers tens               ofbillions of

 dollars annually because generic drugs are a lower-priced altemative to brand name drugs.

 When the manufacturer of a branded drug loses the market exclusivity that comes with patent

 rights, generic drugs offer lower prices and greater access to healthcare for all consumers in the

 United States through genuine competition. A consumer with a prescription can               fill   that

 prescription not only with the brand name drug, but also with a generic version of that drug,              if
 one is available. State laws often require pharmacists to        fill   prescriptions with generic versions

 ofthe drug.

           9.      Typically, when the first generic manufacturer enters a market for a given drug,

 the manufacturer prices its product slightly lower than the brand-name manufacturer. When a

 second generic manufacturer enters, that reduces the average generic price to nearly half the

 brand-name price. As additional generic manufacturers market the product, the prices continue

 to   fall. For drugs that attract   a large number   of generic manufacturers, the average generic price

 falls to 20Yo or less of the price of the branded drug.

           10.     Generic drugs were one of the few "bargains" in the United States healthcare

 system. Health care experts believe cost savings from the growing number of generic drugs

 helped keep the lid on increasing health care costs. With the Hatch-Waxman Act               of    1984,

 Congress designed the generic drug market to keep costs low, and the market initially operated

 that way.




                                                         5
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 20 of 524




        1   1.   At some point, that price dynamic changed for many generic drugs. Prices for

hundreds of generic drugs have risen   -   while some have skyrocketed, without explanation,

 sparking outrage from politicians, payers and consumers across the country whose costs have

doubled, tripled, or even increased 1,000yo or   more. The growing outrage        and public reports   of

unexplained and suspicious price increases caused the State of Connecticut to commence its

 investigation in July 2014. Shortly thereafter, Congress opened an inquiry and various

companies acknowledged that a criminal grand         jury investigation   had been convened by the

United States Department of Justice Antitrust Division.

        12.      Generic drug manufacturers argued publicly that the signifìcant price increases

were due to a myriad of benign factors, such as industry consolidation, FDA-mandated plant

closures, or elimination of unprofitable generic drug product lines. What the Plaintiff States

have found through their investigation, however, is that the reason underlying many of these

price increases is much more straightforward     -   illegal collusion among generic drug

manufacturers. Prices of many generic pharmaceuticals were and remain artifrcially inflated

through collusive bid rigging and market allocation agreements designed to prevent price wars

from occurring when key competitive opportunities arise in the marketplace.

        13.      Generic drug manufacturers, through their senior leadership and marketing, sales

 and pricing executives, have routine and direct interaction. The Defendants exploited their

 interactions at various and frequent industry trade shows, customer conferences and other similar

 events, to develop relationships and sow the seeds for their illegal agreements. These

 anticompetitive agreements are further refined and coordinated at regular "industry dinners,"

 "girls'nights out," lunches, parties, golf outings, frequent telephone calls, e-mails and text

 messages.




                                                      6
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 21 of 524




          14.      The anticompetitive conduct     -   schemes to   fix   and maintain prices, allocate

 markets and otherwise thwart competition      -   has caused, and continues to cause, significant harm

 to the United States healthcare system, which is ongoing. Moreover, executives and others at the

 highest levels in many of the Defendant companies, including but not limited to Defendants Ara

 Aprahamian, David Berthold, James (Jim) Brown, Maureen Cavanaugh, Tracy Sullivan

 DiValerio, Marc Falkin, James (Jim) Grauso, Kevin Green, Armando Kellum, Jill Nailor, James

 (Jim) Nesta, Konstantin (Kon) Ostaficiuk, Nisha Patel, David Rekenthaler, and Richard (Rick)

 Rogerson, among others, conceived, directed and ultimately benefited from these schemes.

          15.      Defendant Teva is a consistent participant in the conspiracies identified in this

 Complaint, but the conduct is pervasive and industry-wide. The schemes identified herein are

 part of a larger, overarching understanding about how generic manufacturers              fix prices   and

 allocate markets to suppress competition. Through its senior-most executives and account

 managers, Teva participated in a wide-ranging series of restraints with more than a dozen generic

 drug manufacturers, all of whom knowingly and willingly participated. As a result of these

 conspiracies, Defendants reaped substantial monetary rewards.

          16.      Defendants'anticompetitive conduct falls principally into two categories, the

 overarching goal being to avoid price erosion and maintain inflated pricing within and across

 their respective broad product portfolios and, at times, increase pricing for targeted products

 without triggering a "frght to the bottom" among existing competitors. First, to avoid competing

 with one another and thus eroding the prices for a myriad of generic drugs, Defendants                - either
 upon their entry into a given generic market or upon the entry of a new competitor into that

 market   -   communicated with each other to determine and agree on how much market share and

 which customers each competitor was entitled to. They then implemented the agreement by



                                                         7
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 22 of 524




 either refusing to bid for particular customers or by providing a cover bid that they knew would

 not be successful.

         17.    Second, and often in conjunction with the market allocation schemes, competitors

 in a particular market communicated -- either in person, by telephone, or by text message -- and

 agreed to collectively raise and/or maintain prices for a particular generic drug.

         18.    Defendants here understood and acted upon an underlying code ofconduct that is

 widespread in the generics industry: an expectation that any time a competitor is entering a

 particular generic drug market, it can contact its competitors and allocate the market according to

 a generally agreed-upon standard   of "fair share" in order to avoid competing and keep prices

 high. While different drugs may involve different     sets   of companies, this background

 understanding remains constant and is an important component of the Defendants' ability to

 reach agreements for specific drugs.

         19.    The Defendants knew their conduct was unlawful. The conspirators usually chose

 to communicate in person or by cell phone, in an attempt to avoid creating a written record of

 their illegal conduct. The structure of the generic drug industry provided numerous opportunities

 for collusive communications at trade shows, customer events and smaller more intimate dinners

 and meetings. When communications were reduced to            writing or text message, Defendants often

 took overt and calculated steps to destroy evidence of those communications.

        20.     As a result of the conspiracies identified in this Complaint, consumers and payors

 nationwide, including the Plaintiff States, paid substantially inflated and anticompetitive prices

 for numerous generic pharmaceutical drugs, and the Defendants illegally prof,rted as a result.

        21.     The Plaintiff States seek a finding that the Defendants' actions violated federal

 and state antitrust and consumer protection laws; a permanent injunction preventing the




                                                   8
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 23 of 524




 Defendants from continuing their illegal conduct and remedying the anticompetitive effects

 caused by their illegal conduct; disgorgement of the Defendants' ill-gotten gains; damages on

 behalf of various state and governmentalentities and consumers in various Plaintiff States;and

 civil penalties and other relief   as a result   of Defendants' violations of law.

 II.    JURISDICTION AND VENUE

        22.      This Court has jurisdiction over this action under Section       I of the Sherman Act,
 15 U.S.C. 5   I &.26,   and under 28 U.S.C. gg 1331 and 1337.

        23.      In addition to pleading violations of federal law, the Plaintiff States also allege

 violations of state law, as set forth below, and seek civilpenalties, damages and equitable relief

 under those state laws.   All claims under federal and state law are based on a common           nucleus   of
 operative fact, and the entire law enforcement action commenced by this Complaint constitutes a

 single case that would ordinarily be tried in one judicial proceeding. The Court has jurisdiction

 over the non-federal claims under 18 U.S.C. $ 1367(a), as well as under principles of pendent

jurisdiction. Pendent jurisdiction will avoid unnecessary duplication and multiplicity of actions,

 and should be exercised in the interests     ofjudicial economy, convenience,        and fairness.

        24.      This Court may exercise personal jurisdiction over all of the Defendants because

they either transact business in the District of Connecticut where this action was commenced, or

they have engaged in anticompetitive and illegal conduct that has had an impact in the District of

Connecticut. Specifically, the corporate Defendants market and sell generic pharmaceutical

drugs in interstate and intrastate commerce to consumers nationwide through drug wholesalers

and distributors, pharmacy and supermarket chains, and other resellers of generic pharmaceutical

drugs. The individual Defendants were executives of various Defendants or non-Defendant co-

conspirators who engaged in and directed some of the unlawful conduct addressed herein. The



                                                        9
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 24 of 524




 acts complained of have, and     will   continue to have, substantial effects in the District   of

 Connecticut.

         25.       Venue is proper in this district under Section l2 of the Clayton Act, 15 U.S.C.         $


 22, and 28 U.S.C. $ 1391(b)-(c). At all times relevant to the Plaintiff States' Complaint, the

 Defendants resided, transacted business, were found, or had agents in this District, and a portion

 of the affected interstate trade and commerce described below has been carried out in this

 District.

 ilI.    THE PARTIES

         26.       The Attorneys General are the chief legal officers for their respective States.

 They are granted authority under federal and state antitrust and consumer protection laws to

 bring actions to protect the economic well-being of the Plaintiff States and obtain injunctive and

 other relief from the harm that results from the violations of antitrust and consumer protection

 laws alleged herein.    All Plaintiff   States seek equitable and other relief under federal antitrust

 laws in their sovereign or quasi-sovereign capacities. To the extent specified in the state claims

 asserted in the Complaint, certain Attorneys General of the       Plaintiff States have and here

 exercise authority to secure relief, including monetary relief, including for governmental entities

 and consumers in their states who paid or reimbursed for the generic pharmaceutical drugs that

 are the subject   of the Complaint. As specif,red in Count 34, some states also seek damages for

 state entities or their consumers under state antitrust law, and some states seek additional         relief

 for violations of state consumer protection laws.

         27.       Defendant Teva Pharmaceuticals USA, Inc. ("Teva") is a corporation organized

 and existing under the laws of the State of Delaware       with its principal place of business at 1090




                                                       l0
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 25 of 524




 Horsham Road, North Wales, Pennsylvania. At all times relevant to the Complaint, Teva has

 marketed and sold generic pharmaceuticals in this District and throughout the United States.

         28.      Defendant Actavis Holdco US, Inc. ("Actavis Holdco"), is a corporation

 organized and existing under the laws of the State of Delaware with its principal place     of

 business in Parsippany, New Jersey. In August 2016, Teva Pharmaceuticals USA, Inc. acquired

 the Actavis generics business of Allergan plc, including Actavis,    Inc. Upon the acquisition,

 Actavis, Inc.   - the acquired   Allergan plc generics operating company (formerly known as

 Watson Pharmaceuticals)     - was renamed Allergan Finance,     LLC, which in turn assigned all of

 the assets and liabilities of the former Allergan plc generic business to the newly formed Actavis

 Holdco, including subsidiaries Actavis Pharma, Inc. and Actavis Elizabeth LLC (a research and

 development and manufacturing entity for Actavis generic operations), among others. Actavis

 Holdco is a wholly-owned subsidiary of Teva Pharmaceuticals USA, Inc., which is a Delaware

 corporation with its principal place of business in North Wales, Pennsylvania.

        29.       Defendant Actavis Pharma, Inc. is a Delaware corporation with its principal place

 of business at 400 Interpace Parkway, Parsippany, New Jersey. It is      a   wholly-owned subsidiary

 of Actavis Holdco and is a principal operating company in the U.S. for Teva's generic products

 acquired from Allergan    plc. It manufactures,   markets, and/or distributes generic

pharmaceuticals. Unless addressed individually, Actavis Holdco and Actavis Pharma, Inc. are

 collectively referred to herein as "Actavis." At alltimes relevant to the Complaint, Actavis has

marketed and sold generic pharmaceuticals in this District and throughout the United States.

        30.       Defendant Amneal Pharmaceuticals, Inc. ("Amneal") is a corporation organized

 and existing under the laws of the state of Delaware, with a principal place of business at 400




                                                    l1
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 26 of 524




 Crossing Boulevard, Bridgewater, New Jersey. At all times relevant to the Complaint, Amneal

 has marketed and sold generic pharmaceuticals in this District and throughout the United States.

         31.      Defendant Apotex Corp. ("Apotex") is a corporation organized and existing under

 the laws of the State of Delaware. Its principal place of business is 2400 North Commerce

 Parkway, Weston, Florida. At all times relevant to the Complaint, Apotex has marketed and sold

 generic pharmaceuticals in this District and throughout the united States.

         32.      Defendant Ara Aprahamian ("Aprahamian") is an individual residin g at 74

 Catalpa Court, Bardonia, New     York. At all times relevant to the Complaint, Aprahamian was

 the Vice President of Sales and Marketing at Defendant Taro Pharmaceuticals USA, Inc.

         33.      Defendant Aurobindo Pharma U.S.A., Inc. ("Aurobindo") is a corporation

 organized and existing under the laws of the State of Delaware with its principal place   of
 business at 6 Wheeling Road, Dayton, New Jersey.      At all times relevant to the Complaint,

 Aurobindo has marketed and sold generic pharmaceuticals in this District and throughout the

 United States.

        34.       Defendant David Berthold ("Berthold") is an individual residing at   2l Hillcrest
 Road, Towaco, New Jersey. At all times relevant to the Complaint, Berthold was the Vice

 President of Sales at Defendant Lupin Pharmaceuticals, Inc.

        35.       Defendant Breckenridge Pharmaceutical, Inc. ("Breckenridge") is a Delaware

 corporation with its principal place of business at 1 Passaic Avenue, Fairfield, New Jersey. At

 all times relevant to the Complaint, Breckenridge has marketed and sold generic pharmaceuticals

 in this District and throughout the United States.




                                                  t2
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 27 of 524




        36.     Defendant James (Jim) Brown ("Brown") is an individual residing at 4521

 Christensen Circle, Littleton, Colorado. At all times relevant to the Complaint, Brown was the

 Vice President of Sales at Defendant Glenmark Pharmaceuticals, Inc.

        37.     Defendant Maureen Cavanaugh ("Cavanaugh") is an individual residing ar.529

 North York Road, Hatboro, Pennsylvania. At all times relevant to the Complaint, Cavanaugh

 was the Senior Vice President, Commercial Officer, North America, for Defendant Teva

 Pharmaceuticals USA, Inc.

        38.     Defendant Tracy Sullivan DiValerio ("Sullivan") is an individual residing at 2

 Pierre Court, Marlton, New Jersey. At all times relevant to the Complaint, Sullivan was a

 Director of National Accounts at Defendant Lannett Company, Inc.

        39.     Defendant Dr. Reddy's Laboratories, Inc. ("Dr. Reddy's") is a corporation

 organized and existing under the laws of the State of New Jersey with its principal place   of
 business at 107 College Road East, Princeton, New Jersey.   At all times relevant to the

 Complaint, Dr. Reddy's has marketed and sold generic pharmaceuticals in this District and

 throughout the United States.

        40.     Defendant Marc Falkin ("Falkin") is an individual residing at2975 Weston Road,

 Westin, Florida. At all times relevant to the Complaint, Falkin was the Vice President,

 Marketing, Pricing and Contracts at Defendant Actavis.

        41.     Defendant Glenmark Pharmaceuticals Inc., USA ("Glenmark") is a corporation

 organized and existing under the laws of the State of Delaware with a principal place of business

 at750 Corporate Drive, Mahwah, New Jersey. At all times relevant to the Complaint, Glenmark

 has marketed and sold generic pharmaceuticals in this District and throughout the United States.




                                                 13
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 28 of 524




          42.   Defendant James (Jim) Grauso ("Grauso") is an individual residing       aT   713

 Windsor Lane, Ramsey, New Jersey. Defendant Grauso worked at Defendant Aurobindo as a

 Senior Vice President, Commercial Operations from December 2011 through January 2014.

 Since February 2014, Grauso has been employed as the Executive Vice President, N.A.

 Commercial Operations at Defendant Glenmark.

          43.   Defendant Kevin Green ("Green") is an individual residing at 110 Coachlight

 Circle, Chalfont, Pennsylvania. Defendant Green worked at Defendant Teva as a Director of

 National Accounts from January 2006 through October 2013. Since November 2013, Green has

 worked at Defendant Zydus Pharmaceuticals (USA) Inc. and is cunently the Vice President of

 Sales.

          44.   Defendant Greenstone LLC ("Greenstone") is a limited liability company located

 at 100 Route 206, North Peapack, New Jersey. Greenstone is a wholly-owned subsidiary of

 Defendant Pftzer Inc. ("Pfizer"), a global pharmaceutical company headquartered in New York,

New York, and has at all relevant times operated   as   the generic drug division of Pfizer.

 Greenstone operates out of Pfizer's Peapack, New Jersey campus, and a majority of Greenstone's

 employees are also employees of Pfizer's Essential Health Division, including Greenstone's

President. Greenstone employees also use Pfizer for financial analysis, human resources and

employee benefit purposes, making the two companies essentially indistinguishable. At all times

relevant to the Complaint, Greenstone has - under the direction and control of Pfizer
                                                                                             - marketed
and sold generic pharmaceuticals in this District and throughout the United States.

          45.   Defendant Armando Kellum ("Kellum") is an individual residing at 56 Gravel

Hill Road, Huntingdon Valley, Pennsylvania. At all times relevant to the Complaint, Kellum

was the Vice President, Contracting and Business Analytics at Defendant Sandoz, Inc.



                                                t4
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 29 of 524




        46.     Defendant Lannett Company, Inc. ("Lannett") is a corporation organized and

 existing under the laws of the State of Delaware with its principal place of business at 9000 State

 Road, Philadelphia, Pennsylvania. At all times relevant to the Complaint, Lannett has marketed

 and sold generic pharmaceuticals in this District and throughout the United States.

        47.     Defendant Lupin Pharmaceuticals, Inc. ("Lupin") is a Delaware corporation with

 its principal place of business in Baltimore, Maryland. Lupin is a wholly-owned subsidiary      of
 Lupin Limited, an Indian company with its principal place of business in Mumbai, India. At all

 times relevant to the Complaint, Lupin has marketed and sold generic pharmaceuticals in this

 District and throughout the United States.

        48.     Defendant Mylan Pharmaceuticals Inc. ("Mylan") is a corporation organized and

 existing under the laws of the State of Delaware with its principal place of business at 1000

 Mylan Boulevard, Canonsburg, Pennsylvania. At all times relevant to the Complaint, Mylan has

 marketed and sold generic pharmaceuticals in this District and throughout the United States.

        49.     Defendant Jill Nailor ("Nailor") is an individual residing at 1918 McRae Lane,

 Mundelein, Illinois. At all times relevant to the Complaint, Nailor was the Senior Director of

 Sales and National Accounts at Defendant Greenstone.

        50.     Defendant James (Jim) Nesta ("Nesta") is an individual residin g at 9715

Devonshire Drive, Huntersville, North Carolina. At all times relevant to the Complaint, Nesta

was the Vice President of Sales at Defendant Mylan.

        51.     Defendant Konstantin Ostaficiuk ("Ostaficiuk") is an individual residing at 29

Horizon Drive, Mendham, New Jersey. At all times relevant to the Complaint, Ostaficiuk was

the President of Camber Pharmaceuticals, Inc. ("Camber").




                                                 15
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 30 of 524




        52.     Defendant Par Pharmaceutical Companies, Inc. ("Par") is a corporation organized

 and existing under the laws of the State of Delaware   with its principal place of business at One

 Ram Ridge Road, Chestnut Ridge, New      York. At all times relevant to the Complaint,   Par has

 marketed and sold generic pharmaceuticals in this District and throughout the United States.

        53.     Defendant Nisha Patel ("Patel") is an individual residing at 103 Chinaberry Lane

 Collegeville, Pennsylvania. At all times relevant to the Complaint, Patel worked as a Director of

 Strategic Customer Marketing and as a Director of National Accounts at Defendant Teva.

        54.     Defendant Pfrzer,Inc. ("Pifizer") is a corporation organized and existing under

 the laws of Delaware, with its principal place of business at 235 East 42nd Street New York, New

 York. Pftzer is a global biopharmaceutical company and is the corporate parent of Defendant

 Greenstone. At all times relevant to the Complaint, Pftzer has marketed and sold generic

 pharmaceuticals in this District and throughout the United States, and has also participated in and

 directed the business activities of Defendant Greenstone.

        55.     Defendant David Rekenthaler ("Rekenthaler") is an individual residing at2626

 Lulworth Lane, Marietta, Georgia. At all times relevant to the Complaint, Rekenthaler was the

 Vice President, Sales US Generics at Defendant Teva.

         56.    Defendant Richard (Rick) Rogerson ("Rogerson") is an individual residing at 32

 Chestnut Trail, Flemington, New Jersey. At all times relevant to the Complaint, Rogerson was

 the Executive Director of Pricing and Business Analytics at Defendant Actavis.

        57.     Defendant Sandoz, Inc. ("Sandoz") is a corporation organized and existing under

 the laws of the State of Colorado, with its principal place of business at 100 College Road West,

 Princeton, New Jersey. Sandoz is a subsidiary of Novartis AG, a global pharmaceutical company




                                                  l6
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 31 of 524




 based in Basel, Switzerland.   At all times relevant to the Complaint, Sandoz has marketed and

 sold generic pharmaceuticals in this District and throughout the United States.

           58.   Defendant Taro Pharmaceuticals USA, Inc. ("Taro") is a corporation organized

 and existing under the laws of the State of New York, with its principal place of business at 3

 Skyline Drive, Hawthorne, New York. At all times relevant to the Complaint, Taro marketed

 and sold generic pharmaceutical drugs in this District and throughout the United States.

           59.   Defendant Upsher-Smith Laboratories, LLC (formerly known as Upsher-Smith

 Laboratories, Inc.) ("Upsher-Smith"), is a Minnesota limited liability company located at 6701

 Evenstad Drive, Maple Grove,    MN. Upsher-Smith     is a subsidiary of Sawaii Pharmaceutical Co.,

 Ltd., a large generics company in Japan. At all times relevant to the Complaint, Upsher-Smith

 has marketed and sold generic pharmaceuticals in this District and throughout the United States.

           60.   Defendant Wockhardt USA LLC ("Wockhardt") is a Delaware limited liability

 company located at 20 Waterview Boulevard, 3'd Floor, Parsippany, New Jersey. At all times

 relevant to the Complaint, Wockhardt has marketed and sold generic pharmaceuticals in this

 District and throughout the United States.

           61.   Defendant Zydus Pharmaceuticals (USA), Inc. ("Zydus") is a corporation

 organized and existing under the laws of the State of New Jersey with its principal place    of
 business at 73 Route 31 North, Pennington, New Jersey. At all times relevant to the Complaint,

 Zydus has marketed and sold generic pharmaceuticals in this District and throughout the United

 States.

           62.   Whenever any reference is made in any allegation of the Complaint to any

representation, act or transaction of Defendants, or any agent, employee or representative

thereof, such allegation shall be deemed to mean that such principals, offìcers, directors,



                                                 17
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 32 of 524




 employees, agents or representatives of Defendants, while acting within the scope of their actual

 or apparent authority, whether they were acting on their own behalf or for their own benefit, did

 or authorized such representations, acts or transactions on behalf of Defendants, respectively.

 IV.    FACTS SUPPORTING THE LEGAL CLAIMS

        A.      Factual Support For The Allegations

         63.    The allegations in this Complaint are supported and corroborated by facts and

 evidence obtained from numerous sources, including but not limited to those set fodh below.

        64.     During the course of the investigation, the Plaintiff States have issued over 30

 subpoenas to various generic drug manufacturers, individuals and third parties, and have

 compiled over 7 million documents in a shared document review platform.

        65.     The Plaintiff States have issued more than 300 subpoenas to various telephone

 carriers, and have obtained phone call and text message records for numerous companies and

 individuals throughout the generic pharmaceutical industry. The Plaintiff States have loaded

 those call and text records into a software application for communications surveillance,

 collection and analysis, designed exclusively for law enforcement. The Plaintiff States have also

 loaded the names and contact information for over 600 sales and pricing individuals throughout

 the industry, at every level   -   giving the Plaintiff States a unique perspective to know who in the

 industry was talking to who, and when.

         66.    Defendant Teva has, at all times relevant to the Complaint, maintained a live

 database that it refers to as Delphi where it has catalogued nearly every decision it has made

 regarding the products it sells, including those decisions that were made collusively     -   which

 Teva often referred to as "strategic" decisions. Although the Plaintiff States have not been

 provided with full access to that important database from Teva, they have obtained static images



                                                      18
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 33 of 524




 of the database that were internally disseminated over time by Teva, which were referred to    as


 Market Intel Reports. Through its review and investigation of some of those reports, in

 combination with the phone records, the Plaintiff States have, to date, identified over 300

 instances of collusion where Teva spoke to competitors shortly before or at the time it made what

 the company referred to as a "strategic" market decision. A number of those instances are

 detailed throughout this Complaint.

        67   .   During the course of their investigation, the States have also obtained valuable

 cooperation from a number of individuals. The expected testimony from certain of those

 individuals will directly support and corroborate the allegations throughout this Complaint.

 Some of those cooperating witnesses include:

                 (a)    A former pricing executive at Defendant Sandoz during the time period

        relevant to this Complaint [refered to herein as CW-1];

                 (b)    A former sales and marketing executive at Rising Pharmaceuticals, Inc.

        and Defendant Sandoz during the time period relevant to this Complaint freferred to

        herein as CW-21;

                 (c)    A former senior sales executive at Defendant Sandoz during the time

        period relevant to this Complaint [referred to herein as CW-3];

                 (d)    A former senior   sales executive at Defendant Sandoz during the time

        period relevant to this Complaint [referred to herein as CW-4];

                 (e)    A former senior executive   at Defendant Glenmark during the time period

        relevant to this Complaint [referred to herein as CW-5]; and

                 (Ð     Jason Malek    ("Malek"), former Vice President of Commercial Operations

        at Heritage Pharmaceuticals, Inc. ("Heritage")




                                                  19
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 34 of 524




          B.        The Generic Drug Market

                    1.     The Hatch-Waxman Act

          68.       In 1984, Congress enacted the Drug Price Competition    and Patent Term

 Restoration Act, commonly known as the "Hatch-Waxman"            Act. Its intention   was to balance

 two seemingly contradictory interests: encouraging drug innovation, and promoting competition

 between brand and generic drugs in order to lower drug prices. To encourage innovation, Hatch-

 Waxman gave branded drug manufacturers longer periods of market exclusivity for newly-

 approved products; this increased the financial returns for investment in drug research and

 development.

          69.       To promote price competition, the law established a new regulatory approval

 pathway for generic products to help ensure that generic drugs became available more quickly

 following patent expiration. To gain approval for a new drug, drug manufacturers must submit a

 new drug application ("NDA") to the United States Food and Drug Administration ("FDA")

 showing that the new drug is safe and effective for its intended use. Developing a new drug and

 obtaining an NDA can take many years and cost tens or hundreds of millions of dollars.

          70.       The Hatch-Waxman Act encouraged faster approval for generic versions of

 brand-name drugs through the use of "abbreviated new drug applications"        ("ANDAs").      These

 applications rely on the safety and efficacy evidence previously submitted by the branded drug

 manufacturer, permitting generic manufacturers to avoid conducting costly and duplicative

 clinical trials.

          71.       Hatch-Waxman succeeded in both of its goals. Since the law was passed in 1984,

 generic drugs have moved from being less than 20o/o of prescriptions f,rlled in the United States to

 nearly   90%o   of prescriptions filled. A recent study found that, in 2011 alone, generic medicines



                                                     20
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 35 of 524




 saved $193   billion for consumers. During the same period, innovation has continued to lead to

 many new and helpful drugs.

                  2.      The Importance Of Generic Drugs

          72.     Like their branded counterparts, generic drugs are used in the diagnosis, cure,

 mitigation, treatment or prevention of disease and, thus, are integral components in modern

 healthcare, improving health and quality of life for nearly all people in the United States. In

 2015, sales of generic drugs in the United States were estimated at $74.5 billion dollars. Today,

 the generic pharmaceutical industry accounts for nearly 90o/o of all prescriptions written in the

 United States.

          73.     A branded drug manufacturer that develops an innovative drug can be rewarded

 with a patent granting   a   period of exclusive rights to market and sell the drug. During this period

 of patent protection, the manufacturer typically markets and sells its drug under a brand name,

 and the lack of competition can permit the manufacturer to set its prices extremely high.

          74.     Once the brand-name drug's exclusivity period ends, additional firms that receive

 FDA approval are permitted to manufacture and sell "generic" versions of the brand-name drug.

 As generic drugs enter the market, competition typically leads to dramatic reductions in price.

 Generic versions of brand name drugs are priced lower than the brand-name versions. Under

 most state laws, generic substitution occurs automatically, unless the prescriber indicates on the

 prescription that the branded drug must be "dispensed as written."

          75.     As additional manufacturers enter a particular drug market, competition pushes

 the price down much more dramatically. Often, the price of a generic drug        will   end up as low as

 20Yo   of the branded price or even lower. For this reason, generic drugs have long been referred

 to as one of the few "bargains" in the United States healthcare system. Experts have stated that



                                                     21
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 36 of 524




the substantial cost savings gained from the growing number of generic drugs have played a

 major role in keeping health care costs from increasing more dramatically.

        76.     Where there is genuine competition, the savings offered by generics drugs over

their brand-name equivalents provide tremendous benef,rts to consumers and health care payors.

Patients typically see lower out of pocket expenses, while lower costs for payors and insurers can

 lead to lower premiums for those who pay for health insurance, and lower costs to government

health care programs like Medicare and Medicaid mean greater value for taxpayers.

                3.   The Players In The Drus Distribution System

        77.     The United States prescription drug distribution system includes entities that are

 involved at various levels before prescription drugs are ultimately delivered to end users.

                        ø.     Manufacturers/Supnliers

        78.     Drug manufacturers are the source of the prescription drugs in the pharmaceutical

supply chain. Unlike branded drug manufacturers, generic manufacturers typically do not

develop new drug therapies, but instead manufacture generic drugs that can be substituted (often

automatically under state law) for the branded drug after expiration of the brand's exclusivity.

Generic pharmaceuticals can be manufactured in a variety of forms, including tablets, capsules,

 injectables, inhalants, liquids, ointments and creams. A manufacturer seeking to sell a "new

drug" in the United States (including generic versions of previously approved drugs) must obtain

approval from the FDA, which evaluates many factors, including drug safety, efficacy, raw

material suppliers, manufacturing processes, labeling and quality control.

        79.     Generic drug manufacturers operate manufacturing facilities, and compete with

each other to sell the generic drugs they produce to wholesalers, distributors, and in some cases,




                                                 22
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 37 of 524




 directly to retailpharmacy chains, mail-order and specialty pharmacies, hospital chains, and

 some health plans.

        80.     Generic drug manufacturers also sell some of their drugs through auctions to

 different purchasers in the supply chain, e.9., group purchasing organizations, retail pharmacies

 and supermarket chains with pharmacies.

        81.     In marketing their generic drugs, manufacturers often do not attempt to

 differentiate their products because, primarily, a generic drug is a commodity. Consequently,

 competition is dictated by price and supply. As a result, generic drug manufacturers usually all

 market the drug under the same name, which is the name of the active ingredient (e.g.,

 Acetazolamide).

        82.     Drug suppliers include the manufacturers themselves,   as   well as other companies

 that have agreements to sell or distribute certain generic pharmaceutical drugs manufactured by

 another company. The corporate Defendants in this action are all drug manufacturers and

 suppliers who compete with one another for the sale of generic pharmaceutical drugs which are

 ultimately sold to consumers in the United States.

        83.     Drugs sold in the United States may be manufactured either domestically or

 abroad. Many manufacturers that produce drugs for the United States market are owned by, or

 are, foreign companies. Generic drugs may be manufactured by the same companies that

 manufacture brand-name drugs (even in the same factories), or may come from companies that

 manufacture generics exclusively. Drug manufacturers typically sell their products through

 supply agreements negotiated with their customers.

        84.     Generic manufacturers report certain benchmark or list prices for each generic

 drug that they offer, including the average wholesale price ("AWP") and wholesale acquisition



                                                 23
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 38 of 524




 cost ("WAC"); these sometimes serve as benchmarks, but given the different characteristics         of

 different buyers and the nature of individual negotiations,   a manufacturer   will frequently   supply

 the same generic drug at several different prices depending on the customer or type of customer.

        85.     In addition, generic manufacturers that enter into   a   Medicaid rebate agreement

 must report their average manufacturer prices ("AMP") to the federal Centers for Medicare and

 Medicaid Services on a monthly and quarterly basis. Pursuant to federal law, AMP is defined          as


 the average price paid to the manufacturer for the drug in the United States by (a) wholesalers for

 drugs distributed to retail community pharmacies and (b) retail community pharmacies that

 purchase drugs directly from the manufacturer.

        86.     Medicaid reimbursement for certain generic drugs is calculated using a formula

 that is derived from a manufacturer's AMP for that specific generic drug. Put another way, a

 manufacturer's AMP may have a direct impact on how much a state Medicaid program pays for a

 generic drug dispensed to a Medicaid benefrciary.

        87.     The corporate Defendants in this case are among the largest generic

pharmaceutical manufacturers in the industry. Each has a broad portfolio of generic drugs which

 it sells to distributors, retailers and group purchasing organizations, many of whom have a

 nationwide presence. Competitors for particular pharmaceutical products vary given the shifting

pharmaceutical landscape as drugs lose exclusivity, and as manufacturers decide to enter or exit

 an existing drug market.   At all time relevant to this Complaint, every Defendant's portfolio

 remained broad, and was marketed to customers in virtually every state across the United States.

        88.     The Defendants' customers supply generic pharmaceuticals to a wide swath of

 consumer populations, including but not limited to Medicaid recipients; private and public sector

 employees with commercial payor, employer-funded, or self-funded health plans; patients in



                                                  24
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 39 of 524




 non-profit, for-profit, or public hospitals or long-term care facilities; uninsured "cash pay"

 consumers; and prisons.

         89.    The generic pharmaceutical portfolios of the Defendants run the gamut of

 indications, servicing a wide range of health needs. These include potentially less common

 health problems such as human immunodeficiency virus (HIV) treated with

 Lamivudine/Zidovudine and long-term kidney disease treated by Paricalcitol, as well as more

 commonplace conditions such as high blood pressure treated with medications including

 Clonidine-TTS Patch, Irbesartan, Moexipril HCL and Enalapril Maleate, high cholesterol treated

 with medications such as Fenofibrate, Pravastatin or Niacin ER, and attention deficit

 hyperactivity disorder (ADHD) treated by Dexmethylphenidate or

 Amphetam ine/Dextroamphetamine.

        90.     Taken together, customers purchase a wide range of generic pharmaceutical

products, in enormous volumes, in every state. Defendants'business plans and strategies for

their broad portfolios focus on the nationwide supply and demand chain that funnels their

 products through various purchasers, including state govemments, municipalities, and private

 sector employers, in order to reach consumer populations in every state. This supply and

demand chain is described in more detail below.

                        b.      Wholesalers/Dislributors

        91.     Wholesalers and distributors purchase pharmaceutical products from

manufacturers and distribute them to a variety of customers, including pharmacies (retail and

mail-order), hospitals, long-term care and other medical facilities. Some wholesalers sell to a

 broad range of customers while others specialize in sales of particular products (e.g., biologic

products) or sales to a particular type of customer (e.g., nursing homes).



                                                  25
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 40 of 524




        92.     Wholesalers and distributors have similar business models, but distributors

 typically provide more services to their customers. Some of the largest wholesalers and

 distributors of generic drugs include AmerisourceBergen Corporation ("ABC"), Cardinal Health,

 Inc. ("Cardinal"), H.D. Smith,LLC ("HD Smith"), McKesson Corporation ("McKesson") and

 Morris & Dickson, LLC ("Morris & Dickson").

                          c.      Grouo Purchasins Orgønizations (GPOsl

        93.     Group purchasing organizations ("GPOs") are membership-based entities that

 negotiate with manufacturers, wholesalers, and distributors on behalf of a large group   of
purchasers. GPOs leverage their buying power to obtain better prices and terms for their

members, and assist buyers in trade relations and contract management with sellers. GPOs have

 formed to serve state and local governments, hospital groups, retail pharmacies, and supermarket

chains. Some of the GPOs who sell large volumes of Defendants' generic products for

distribution nationwide include Vizient (formerly Novation), Premier, Inc. ("Premier"), Intalere

 (formerly Amerinet), the Minnesota Multistate Contracting Alliance for Pharmacy ("MMCAP")

and Econdisc Contracting Solutions ("Econdisc").

                          d.     Pharmacv and Supermarket Chains

        94.     Pharmacies are the final step on the pharmaceutical supply chain before drugs

reach the consumer. There are several types of pharmacies, including chain and independent

retail pharmacies, pharmacies in supermarkets and other large retail establishments, and mail-

order pharmacies.   If   a retail pharmacy or supermarket chain purchases generic drugs   on alarge

enough scale, manufacturers may agree to contract with them directly. Such retailers can obtain

attractive terms by avoiding the markups or fees charged by wholesalers, distributors, and GPOs.

Retailers large enough to purchase drugs directly from manufacturers include Rite Aid



                                                   26
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 41 of 524




 corporation ("Rite Aid"), CVS Health ("cvS"), The walgreen company ("walgreens"), wal-

 Mart Stores, Inc. ("Walmart"), Target Corporation, and Publix Super Markets, Inc. ("Publix").

                           e.   Customer Incentíves

        95.     Some of the largest buyers that purchase from generic manufacturers actually

 benefit when prices are higher. For example, in McKesson's 2014 l0-K filing, the company

 reported the following:

                A significant portion of our distribution anangements with the
                manufacturers provides us compensation based on a percentage of
                our purchases. In addition, we have certain distribution
                affangements with pharmaceutical manufacturers that include an
                inflation-based compensation component whereby we benefit when
                the manufacturers increase their prices as we sell our existing
                inventory at the new higher prices. For these manufacturers, a
                reduction in the frequency and magnitude of price increases, as
                well as restrictions in the amount of inventory available to us,
                could have a material adverse impact on our gross profit margin.

 In that same filing, McKesson also reported that "The business' practice is to pass on to

 customers published price changes from suppliers."

        96.     Similarly, in Cardinal's201410-K filing, the company reported that

                Gross margin in our Pharmaceutical segment is impacted by
                generic and branded pharmaceutical price appreciation and the
                number and value of generic pharmaceutical launches. In past
                years, these items have been substantial drivers of Pharmaceutical
                segment profit. Prices for generic pharmaceuticals generally
                decline over time. But at times, some generic products experience
                price appreciation, which positively impacts our margins.

        97.     ABC's Annual Summary 2014 and Annual Report 2014 make very similar

 observations

                Our results of operations continue to be subject to the risks
                and uncertainties of inflation in branded and generic
                pharmaceutical prices and deflation in generic pharmaceutical
                prices.



                                                 27
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 42 of 524




                 Certain distribution service agreements that we have entered into
                 with branded and generic pharmaceutical manufacturers continue
                 to have an inflation-based compensation component to them.
                 Arrangements with a small number of branded manufacturers
                 continue to be solely inflation-based. As a result, our gross profit
                 from brand-name and generic manufacturers continues to be
                 subject to fluctuation based upon the timing and extent of
                 manufacturer price increases. If the frequency or rate of branded
                 and generic pharmaceutical price increases slows, our results of
                 operations could be adversely affected.In addition, generic
                 pharmaceuticals are also subjectto price deflation. If thefrequency
                 or rate of generic pharmaceutical price deflation accelerates, our
                 results of operations could be adversely affected.

         98.     Other large retail customers have similar contractual provisions in their contracts

 with generic manufacturers that allow for potentially greater compensation when prices         are

 higher. For example, contracts between Walgreens Boots Alliance Development GmbH,                a

 GPO, and generic manufacturers contain provisions about Rebates and Administrative fees that

 are directly tied to "total contract sales"   -   a number that increases when prices increase. In other

 words, that GPO (and other larger retail customers with similar contractual terms) may make

 more money when generic pharmaceutical prices are higher

         99.     The generic manufacturers are keenly aware that some of their customers benefit

 from their price increases. In fact, many of the generic drug manufacturers regularly tout these

 price increases in their discussions with customers. As just one example, when Teva met with

 large customer Red Oak (a joint venture between Cardinal and CVS) in December 2014,it

 boasted that during its August 28,2014 price increase it had been able to increase twenty

 different product families, resulting in an estimated $29.0M price increase value to the customer




                                                        28
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 43 of 524




                  4.     The Cozv Nature Of The fndustrv And Onoortunities tr'or Collusion

           100.   The generic drug market is structured in a way that allows generic drug

 manufacturers, including but not limited to the Defendants, to interact and communicate with

 each other directly and in person, on a frequent basis.

                         a.      Trade Association and Customer Conferences

           101.   Many customers of the Defendants, including but not limited to (a) large

 wholesalers or distributors like ABC, Cardinal, HD Smith, McKesson and Morris & Dickson, (b)

 GPOs like Premier, MMCAP and Econdisc, and (c) other large drug purchasers like pharmacy or

 grocery store chains, hold multi-day conferences throughout the year in various locations

 throughout the United States. Generic manufacturers from across the United States are invited to

 attend.

           102.   Additionally, the Defendants and other generic drug manufacturers also attend

 various industry trade shows throughout the year, including those hosted by the National

 Association of Chain Drug Stores ("NACDS"), Healthcare Distribution Management Association

 ("HDMA") (now the Healthcare Distribution Alliance), the Generic Pharmaceutical Association

 ("GPhA") and Efficient Collaborative Retail Marketing ("ECRM"), in      a   variety of locations

 throughout the United States.

           103.   At these various conferences and trade shows, sales representatives from many

 generic drug manufacturers, including Defendants, interact with each other and discuss their

 respective businesses and customers. Many of these conferences and trade shows include

 organized recreational and social events such as golfoutings, lunches, cocktail parties and

 dinners that provide additional opportunities to meet with competitors. Defendants use these

 opportunities to discuss and share competitively-sensitive information concerning upcoming



                                                  29
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 44 of 524




 bids, specific generic drug markets, pricing strategies and pricing terms in their contracts with

 customers.

         104.     These trade shows and customer conferences provide generic drug manufacturers,

 including but not limited to the Defendants, with ample opportunity to meet, discuss, devise and

 implement a host of anticompetitive schemes that unreasonably restrain competition in the

 United States'market for generic drugs.

                         b.     Industrv Dínners and Prìvate Meetínss

        105.      In addition to these frequent conferences and trade shows, senior executives and

 sales representatives gather in smaller groups, allowing them to further meet face-to-face with

 their competitors and discuss competitively sensitive information.

        106.      Many generic drug manufacturers, including several of the Defendants, are

 headquartered in close proximity to one another in New Jersey or eastern Pennsylvania, giving

them additional opportunities to foster connections and meet and collude. At least forty-one (41)

 different generic drug manufacturers are concentrated between New York City and Philadelphia,

 including, among others, Defendants Actavis, Aurobindo, Breckenridge, Dr. Reddy's, Glenmark,

 Greenstone, Lannett, Pat,Pftzer, Sandoz, Taro, Teva, Wockhardt and Zydus.

        107   .   High-level executives of many generic drug manufacturers get together

periodically for what some of them refer to as "industry dinners." For example, in January 2014,

 at a time when the prices of a number of generic drugs were reportedly soaring, at least thirteen

 (13) high-ranking executives, including CEOs, Presidents and Senior Vìce Presidents of various

 generic drug manufacturers, met at a steakhouse in Bridge\¡/ater, New Jersey. Executives

 (including individual Defendants Berthold, Falkin and Ostaficiuk) from Defendants Actavis,




                                                  30
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 45 of 524




 Aurobindo, Breckenridge, Dr. Reddy's and Lannett, among many other generic manufacturers,

 attended this particular dinner.

         108.   At these industry dinners, one company is usually responsible for paying for all of

 the attendees. For example, in a group e-mail conversation among the competitors in December

 2013, one of the participants -- a high-ranking executive for Defendant Dr. Reddy's -- joked

 "[y]ou guys are still buying for Mark and I, right?" The response from another executive:

 "Well. . . I didn't think the topic would come up so quickly but . . . we go in alphabetical order by

 company and [a generic drug manufacturer not identified in this Complaint as a conspirator]

 picked up the last bill. . . . PS. . . . no backing out now! Its [sic] amazinghow many in the group

 like l8 year-old single malt scotch when they aren't buying."

        109.    Other groups of competitors gather routinely for golf outings, where they have the

 opportunity to spend several days at a time together without interruption. One such annual event

was organized by a packaging contractor in Kentucky. From September           17   -19,2014, for

example, high-level executives from Defendants Teva, Apotex, Actavis, Amneal, Lannett, Par,

 Zydus and others were invited to a gathering at a country club in Bowling Green, Kentucky

where they would play golf all day and socialize at night. Defendant Rekenthaler was in

attendance with high-level executives from Defendants Lannett, Amneal, Apotex, Wockhardt

and other generic manufacturers. Rekenthaler and a high-level executive from Apotex, J.H.,

actually stayed together in the home of the owner of the packaging company that sponsored the

event. At the conclusion of the outing, one of the executives    -   Defendant Ostaficiuk   -   sent an e-

mail to the other attendees, stating:   '


                                                                          "' As discussed   more   fully

below in Section lV.C.6.a, Defendants Rekenthaler and Ostaficiuk used this golf outing as an



                                                  31
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 46 of 524




 opportunity to negotiate Camber's anticompetitive entry into the market for two different Teva

 drugs.

          110.      Some generic pharmaceutical sales representatives also get together regularly for

 what they refer to as a "Girls Night Out" ("GNO"), or alternatively "Women in the Industry"

 meeting or dinner. During these events, the sales representatives meet with their competitors and

 discuss competitively sensitive information.

          II   1.   Many "Women in the Industry" dinners were organized by 4.S., a salesperson

 from non-Defendant Heritage Pharmaceuticals, Inc. who resides in the State of Minnesota.

 Other participants in these meetings were employees of generic drug manufacturers located in

 Minnesota, or salespeople residing in the area. However, out-of-town sales representatives were

 also aware of these dinners and were included when in the area. For example, in November

 2014,Defendant Sullivan of Defendant Lannett sent A.S. a text message asking "[w]hen is your

 next industry women event? I'm due for a trip out there and I'd love to plan for it if possible...."

 A.S. responded: "There is an XMas [sic] party at Tanya's house on Dec 6th. Yes that is a

 Saturday. We do it about once a quarter and usually it is during the week -- this was an

 exception."

          l12.      Sometimes dinners were also planned around visits of out-of-town competitors.

 As A.S. stated in organizing the dinner:

                    Sorry if the meeting/dinner invite is a little short notice, but [K.N.,
                    a National Account Representative at Defendant Dr. Reddy's] will
                    [be] in MN on Sept 29th and it would be a great time for everyone
                    to get together! So much has been happening in the industry too --
                    we can recap all our findings from NACDS [trade show] over            a
                    martini or glass of wine! :) Plus the food is super Yummy!

          113.      Several different GNOs were held in 2015, including: (1) at the ECRM

 conference in February (involving Defendants Dr. Reddy's, Greenstone, Lannett, Teva, Upsher-


                                                      32
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 47 of 524




 Smith and Zydus, among others        -   including individual Defendants Nailor and Sullivan); (2) in

 Baltimore in May (involving Defendants Dr. Reddy's, Lupin and Teva among others); and (3) at

 the NACDS conference in August (involving Defendant Dr. Reddy's among others).

                     5      The Overarching Conspiracv Betryeen Generic Drug Manufacturers                    -
                            Plavine Nice In The Sandbox

           ll4.      As a result of these communications, sales and marketing executives in the

 generic pharmaceutical industry are well aware of their competitors'current and future business

 plans. This reciprocal sharing of inside information greatly facilitates agreements among

 competitors to allocate markets to avoid price competition.

           I   15.   The overarching conspiracy among generic manufacturers, however
                                                                                            -   which ties

 together all of the agreements on individual drugs identified in this Complaint
                                                                                     -   is an agreed-

 upon code that each competitor is entitled to its "fair share" of the market, whether that market is

 a   particular generic drug, or a number of generic drugs. Coined "fair share," the term is

 generally understood as an approximation of how much market share each competitor is entitled

to, based on the number of competitors in the market, with a potential adjustment based on the

timing of entry. Once a manufacturer has achieved its "fair share," it is generally understood that

the competitor       will no longer compete for additional business.   The common goal or purpose        of
this overarching agreement is to keep prices high, avoid price erosion and serve as the basis for

further supra-competitive price increases.

           116.      This overarching agreement is widespread across the generic drug industry and is

broader than the Defendant manufacturers named in this Complaint. The Plaintiff States focus

here on the role of these named Defendants and their participation in, and agreement with, this

overarching conspiracy. This Complaint describes conspiracies regarding the sale of specific

drugs, and how these specific conspiracies are also part ofthe larger overarching conspiracy.


                                                      3-t
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 48 of 524




         117.     The exact contours of this "fair share" understanding, which has been in place for

 many years (and pre-dates any of the specific conduct detailed herein), has evolved over time

 during the numerous in-person meetings, telephonic communications, and other interactions

 between generic manufacturers about specific drugs. These business and social events occur

 with such great frequency that there is an almost constant ability for Defendants to meet in

 person and discuss their business plans. For example, between February 20,2013 and December

 20, 2013 (a 4 I -week period), there were at least forty-four (44) different tradeshows or customer

 conferences where the Defendants had the opportunity to meet in person. These in-person

 meetings gave the Defendants the opportunity and cover to have these conversations, and reach

these agreements, without fear of detection.

        I   18.   As described in more detail below, when necessary, this larger understanding was

 reinforced through phone calls and text messages between the Defendants to discuss "fair share"

 and the desire to maintain or raise prices with respect to specific drugs. These types   of

 communications occur with great frequency across the industry, including among Defendants.

        1   19.   For example, from the period of January 1,2013 through December 31,2013,

 senior sales executives and other individuals responsible for the pricing, marketing and sales   of
 generic drugs at Defendant Teva spoke to representatives of every signif,rcant competitor by

phone andlor text on multiple occasions. Phone calls and text messages with several of those

key competitors during the 2013 calendar year are set forth below. The following Table (Table

 l), which   is conservative because it is based on phone and text message records from only some

of the executives and salespeople at issue, and therefore shows only some of the phone calls and

text messages between the Defendants during that period, sheds some light on the frequency with

which Defendants communicated with each other throughout 2013.



                                                  34
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 49 of 524




                                                                      Table        1
                            Teva phone/text communications with other Defendants (by month)
                                          January 1,2013 - December 31,2013

               lãn-13     Feb-13   M   a   r-13   ADr-13   Mav-13    Jun-13        Jul-13    Âup-1 q   Sên-1?   O.t-1q   Nôv-13   Dec-13    Totals
                 2          2              0        7                  1               17      1)        15       40       13         47     183
                 0          3              0        0        )6        9               6       I         I        12       L4         tb      95
                 2          0          20           L        4         5               6        7        0        2        7          r,      59
       Lup¡n     10         5              9        3                  g               19       I        5        13       6          0      12L
      Mylan      31        47          32                              26              26      16        1        L        0          LL     26r
                 17         5              4        4        72        16              18      14        3        0        9           2     104
                 o          o              0        0        2         L               8       L1,       0        1,L      t           1      35
                 13         21         42           20       30        40              59      2T        34      14R       5R         47     531
                 75         85         107          72      L67       tol              159     9)        5g      ))7      101         131    1389



           120.         Of the 1,389 calls listed in Table 1,1,234 of them                              - or 89o/o - involved
 Defendants Green, Patel and Rekenthaler of Teva speaking with competitors. Many                                                  -   though

 not all   - of those communications involve                        matters that are addressed throughout this Complaint.

           121.         Similarly, from the period of January 1,2074 through December 31,2014, senior

 sales executives and other individuals responsible for the pricing, marketing and sales of generic

 drugs at Defendant Teva continued to speak to representatives of every significant competitor by

 phone and/or text on multiple occasions. Phone calls and text messages with several of those

 key competitors during the 2014 calendar year are set forth below. The following Table (Table

 2), which is conservative because it is based on phone and text message records from only some

 of the executives and salespeople at issue, and therefore shows only some of the phone calls and

 text messages between the Defendants during that period, sheds similar light on the frequency

 with which Defendants communicated with each other throughout 2014.




                                                                              35
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 50 of 524




                                                     Table 2
                         Teva phone/text communications with other Defendants (by month)
                                           January lr2014           -   December 3lr2014

            lan-14     Feb-14   Mar-14   Aor- 14       Mav-14   lu n-14      Jul-14   AUP-14    Seo-14   Oct-14   Nov-14   Dec-14      Totals
              31         t7       47       42            76        I                    24        36        21      I        l4          365
              4          11       17        7            7         2           9        6         I         6       3        3            70
              T7         3        13        3             7        1           6        1         9         0       0        o            54
              11         5        13       4             0         0           0        0         0         0       0        0            33
              6          1        1           'J,         7        2           0        10        13        5       2        I            s7
              5          10       7        10            0         1,          28       7         4         7       6        3            82
              1,         1        7         4            t7       16           5        2         1         0       0        1,            55
              18         36       44       24            37       t4           19       15        5         5       4        4           225
              93         84      !43       95            L45      45          105       65        69        40      23       34          941



        122.         Of the 941 calls listed in Table 2,778 of them                          - or 83o/o -   involved Defendants

 Patel and Rekenthaler of Teva speaking with competitors (by this time, Defendant Green no

 longer worked at Teva). Many             -         though not all      -   of those communications involve matters that

 are addressed throughout this Complaint.

        123.         It was not just Teva personnel speaking to their competitors, however. All of

 these individuals were speaking to each other, when needed, hundreds or even thousands                                           of

 times to ensure adherence to the overarching conspiracy. Because it would be too voluminous to

 list the total number of calls among all of the Defendants, the following graphic shows the

 interlocking web of communications and relationships between just some of the individuals

 employed by Teva and its key competitors. Each line in the graphic below demonstrates that at

 least one phone call or text message was sent between those individuals (identified by their

 initials) while they \¡/ere competitors. For many of these individuals, there were hundreds of

 calls and texts with competitors, but the volume of those communications is not captured by this

 graphic.




                                                                        36
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 51 of 524




               &hHtu                                                        comPony




                   e
                                                  =g{e




                                                               Actavis
        124.    In order to provide some organizational principle around the massive amount of

 collusive behavior by the Defendants described in this Complaint, certain sections are centered

 around the relationship between Defendant Teva and another conspirator. However, this

 convenience should not imply that the Complaint is solely concerned with bilateral relationships

 involving Teva.

        125.    The specific drug agreements often involve overlapping sets of Defendants in

 communication with each other, all following their agreed-upon "fair share" code of conduct.

 For example, to view only a small portion of the interlocking, overlapping web of collusion

 formed by Defendants: Teva, Taro and Wockhardt discussed amongst themselves the allocation

 of the Enalapril Maleate market; Teva and Taro communicated with Sandoz concerning the

 prices for Ketoconazole Cream; Sandoz worked with Mylan to allocate the market for Valsartan

 HCTZ; Teva, Mylan and Par all communicated with each other in the spring of 2014 concerning

 the market for Budesonide DR Capsules. These are not isolated, one-off agreements, but rather

 demonstrate the ongoing, sprawling nature of the Defendants' overarching conspiracy.


                                                  7
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 52 of 524




            126.   Referred to sometimes as the                           for the generic drug industry,

 the fair share understanding among Defendants dictates that when two generic manufacturers

 enter the market at the same time, they generally expect that each competitor is entitled to

 approximately     50%o   of the market. When a third competitor enters, each competitor expects to

 obtain 33Yo share; when a fourth competitor enters, each expects 25Yo; and so on, as additional

 competitors enter the market.

            127.   When a generic drug manufacturer is the first to enter a particular drug market on

 an exclusive basis    it is commonly understood that that manufacturer is entitled to a little more

 than its proportional share of the market. For example, when Defendant Dr. Reddy's was about

 to enter the market for a drug in January 2013, the Vice President of Sales and Marketing

 explained during negotiations with his competitor that "he views it this     way. If they [Dr.

 Reddy's] are first and others come out after, he deserves 60%o. If he launches with others on day

 [one], he considers fair share 2-50yo,3-33yo, 4-25Yo, etc."

            128.   Conversely, those generic manufacturers that enter later are typically entitled to a

 little   less than their proportional share. One of the many examples of this occurred in March

 2014, when     - as discussed more fully below - Defendant     Lupin entered the Niacin ER market

 after Defendant Teva had previously been exclusive. Defendants Patel of Teva and Berthold             of

 Lupin spoke directly by phone      a number   of times during this period, including three (3) calls on

 March 24,2014. That same day, Defendant Rekenthaler of Teva sent an internal e-mail to

 Defendant Patel stating:

                                                                                         Here, Teva's

 expectation to maintain 600/o share in a two-player market, after being the first in that market,

 was consistent with the overarching conspiracy.



                                                     38
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 53 of 524




         L29.    Defenda¡rt Talo went so far as to create a pgaphic represeutatiou of that

 turderstaudiug, taking into accourt both the uuurber of competitors and order of enhy to estirnate

 what its "fail share" should be in auy given rnalket:




 [TARO_0002241s0.1

         130.   Although these general pararneters are well-known, there is no precise methocl for

 apportioning "fair share" because rnarket share is ultiruately cletermined by either y¡inning or

 maiutaining the busiuess of various ctutomers. which is irrherently variable in a giveu year. The

 shared objective, however, is to attain a state of equilibriuur, where lro courpetitors are

 i¡rceutivized to compete for additio¡ral ¡narket share by erodiug price.

         13l.   Jtlis sernrnon goal was stated succinctly by Defendant Aprahauúan, who advised

 the Taro Pricing Department in haining doctunents fiorn September aud November 2013 that




                                                                       As demonstlated throughout the

 Conrplaint, Apraharnian's idea    of                    meaut constantly reachiug out to courpetitors

 in order to coordinate giving trp share to reach a "fai¡" allocation aud keep prices hipilr.

         132.   This scheure to urinirnize cornpetition and allocate "fair share" is typically

 irnpleurented as   follows. First. Defendants allocate the urarket for an indiviclual drug basecl on


                                                    39
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 54 of 524




 the number of competitors and the timing of their entry so that each competitor obtains an

 acceptable share of the market. Then, the competitors agree on ways to avoid competing on

 price and, at times, significantly raise price. This pattern is frequently followed even in the

 absence of direct communication between the competitors, demonstrating the universal code               of

 conduct agreed to by Defendants.

           133.   This "fair share" understanding has been particularly effective when       a new


 competitor enters the market    -   a   time when, in a free-functioning, competitive market for generic

 drugs, prices would be expected to go down. In today's generic drug markets, a new competitor

 will   either approach or be approached by the existing competitors. Existing competitors        will

 agree to "walk away" from a specific customer or customers by either refusing to bid or

 submitting a cover bid. The new competitor's transition into the market is seamless; the new

 entrant is ceded market share and immediately charges a supra-competitive price. The

 competitors then continue this process of dividing up customers until the market reaches a new

 artificial equilibrium. This is referred to     as a   "stable" market.

           134.   "Fair share" principles also dictate how generic drug manufacturers respond when

 a competitor experiences supply issues.         If the disruption is temporary, the existing competitors

 will refrain from taking   any action that might upset the market balance. By contrast, if the

 disruption is for a longer term, the competitors will divide up customers until each player

 achieves a revised "fair share" based on the number of players remaining in the market. For

 example, in July 2013, a retail pharmacy customer e-mailed Defendant Taro stating that one              of

 Defendant Mylan's products was on back order and asked Taro to bid for the business.

 Defendant Aprahamian sent an internal e-mail stating




                                                          40
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 55 of 524




    uld be:




 request was due to a competitor's   price     ease


              -   'When a generic uranufactu'er par-ticipates
        137                                                   in this scheme, and prices stay hig;h,

 this is viewed as "playing ¡rice in the sandbox." For example     - as discussed   more fully below   -
 in December 2014 Defendant Teva \lras approached by a large retail custouler on behalf of

 Defendaut Greenstone. The custorner indicated that Gleenstone was entering the market for

 Cabergoline a¡rd was seekiug to target specific customers. The customer specifically requested

                                                      I
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 56 of 524




 that Teva give up alarge customer to the new entrant, and indicated that "Greenstone has

 promised to play nice in the sandbox." After discussing the matter intemally, a Teva

 representative responded to the customer:     "[t]ell Greenstone \¡/e are playing nice in the sandbox

 and we   will   let them have fthe targeted customer.]"

          138.     Similarly, when a generic manufacturer is "playing nice in the sandbox," it is

 generally referred to as a "responsible" or "rational" competitor. For instance, in May 2013,

 R.T., a senior sales and marketing executive at Defendant Sandoz, sent an intemal e-mail to J.G.,

 another Sandoz senior executive, stating




          139.     Defendant Sandoz, in turn, uses that same terminology to refer to its competitors

 that are acting in accordance with "fair share" principles. For example, in internal company

 presentations throughout 2014, Sandoz consistently referred to Defendant Actavis as a

                              and Defendant Taro as a

          140.      Defendant Teva had its own term of aft   -   referring to the competitors it had the

 most collusive relationships with as "high quality" competitors. As explored more fully below,

 Teva had long-standing relationships with these competitors, including several of the corporate

 Defendants, which affected nearly every overlapping drug they sold. As just one example,

 Defendant Patel of Teva exchanged seven (7) text messages and had two (2) long phone calls

 with Defendant Aprahamian of Taro on June 3 and 4,2014. After a lengthy twenty-five (25)

 minute call with Aprahamian on the morning of June 4,Patel sent an internal e-mail to K.G., a

 Teva senior marketing executive, stating



                                                     42
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 57 of 524




         l4l.   Adherence to the rules regarding "fair share" is critical in order to maintain high

 prices. Indeed, that is the primary purpose of the agreement. If even one competitor does not

 participate (and, thus behave in accordance with) the larger understanding, it can lead to

 unwanted competition and lower prices. In the relatively few instances where a competitor

 prioritizes gaining market share over the larger understanding of maintaining "fair share," that

 competitor is viewed as "irresponsible," and is spoken to by other competitors. For example, in

 March 2015, Defendant Upsher-Smith learned that Defendant Sandoz had submitted a bid on a

 product not identified in the Complaint at one of Upsher-Smith's GPO customers. B.P., a senior

 account manager at Upsher-Smith, forwarded that information internally stating




        142.    "Fair share," "playing nice in the sandbox," and similar terminology have become

 part of the industry lexicon, and thus part of the larger understanding between Defendants.

 Generic drug manufacturers actively and routinely monitor their fair share and that of their

 competitors, as well as discuss customer allocation amongst each other within the context of

 agreements on specihc drugs, as set forth more    fully below. For example, in July 2013,LJ.,   a

 senior marketing executive at Sandoz, sent an internal e-mail identifying 47 products where

 Sandoz did not have "fair share" of the market.    After some back-and-forth internal joking

 among Sandoz executives about the idea that Sandoz might actually attempt to compete for

 business in those markets by driving prices down, Defendant Kellum responded by emphasizing

 the truly industry-wide nature of the agreement:



                                                   43
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 58 of 524




 that




         145.   Further, in Janury 2015. Defendant Teva was in disctusions with a lalge retail

 customer about the possibility of becoming its supplier for   Moex   I HCL HCTZ Tablets. The

 custorner stated




                                                 M
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 59 of 524




           146.         Customers at times also facilitate price increases, asking competitors to

                    a   market by raising prices. For example, in November 2013, S.G., a senior account

 executive at Sandoz, sent an internal e-mail stating




            147.        The "fair share" agreement is not limited to any one market; these principles

 constantly inform and guide the market actions that generic drug manufacturers decide to take

 (or not take) both within and across product markets. For example, in November 2013,

 Defendant Dr. Reddy's won the           "8" slotl   business at alarge wholesale customer on a product not

 identified in the Complaint. Dr. Reddy's had previously won the "4" slot business at that

 customer because Defendant Mylan had                                  from the business. J.4., a senior

 account executive at Dr. Reddy's, sent an internal e-mail stating




            148.        Similarly, in October 2013, CW-1, a senior pricing executive at Sandoz, sent an

 internal e-mail, including to Defendant Kellum, stating that Sandoz had decided not to bid on

 two drugs not identified in the Complaint at a large retail customer. CW-1 explained his

 reasoning as follows:




                                             Similarly, in June 2014, Sandoz chose not to bid at a customer

 on a product not identified in the Complaint out of concem that Defendant Mylan would


 '   Some large customers contract with multiple suppliers - referring to them as primary ("4 slot") or secondary     ("8
 slot") suppliers- so that in the event ofa supply disruption for a particular drug, there is a secondary source of
 supply.

                                                            45
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 60 of 524




 retaliate. As C'W-l explained,



 As discussed more fully below in Section IV.C.4.a, these decisions were made by Sandoz

 executives as a direct result of communications between the competitors, and in the context of an

 ongoing understanding between Defendants Sandoz and Mylan to fix prices and avoid

 competition on a number of different drugs, including Nadolol and Benazepril HCTZ.

         149. A similar     scenario occurred in August 2015, when Defendant Taro declined to bid

 on Etodolac Extended Release (ER) Tablets at a large supermarket chain where DefendantZydus

 was the incumbent. Taro voiced concerns internally that Zydus might retaliate and take share

 from them on another product, Warfarin Sodium Tablets. As C.L., an analyst at Taro, reasoned

 in an internal e-mail, Zydus

                                    As discussed more fully below, both Etodolac ER and Warfarin

 were drugs where Taro had previously agreed with its competitors, including Teva and Zydus, to

 fix prices   and allocate customers   in2014. Taro's focus on playing nice in the sandbox was

 merely an extension of those already-existing agreements.

         150.      As these examples make clear, the interdependence among generic manufacturers

 transcends product markets as these companies make decisions not only based on what impact

 their actions will have in a given product market, but also on how those actions will impact other

 product markets where the competitors overlap, and any future markets where they might

 eventually compete.

         151   .   In fact, as explained in more detail below, certain Defendants had long-standing

 agreements     with some of their competitors to limit competition on any products on which the

 companies overlapped. For instance, shortly after Defendant Patel was hired by Teva in2013,



                                                    46
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 61 of 524




 she reached out to   CW-l    and asked how Sandoz handled price increases. Patel explained that

 she had been hired by Teva to identify products where Teva could increase prices. CW-1 told

 Patel that Sandoz would     follow any Teva price increases and that Sandoz would not poach

 Teva's customers after Teva increased price. CW-1 reiterated his conversation to Defendant

 Kellum, who understood and approved.

         152.   Indeed, generic manufacturers often communicated about, and colluded on,

 multiple drugs at any given time. As just one example, in July 2013, Defendant Teva increased

 pricing on a list of 21 different products. There was a great deal of internal pressure from

 management at Sandoz     -   including from Defendant Kellum and CW-1          -   to obtain a copy of the

 Teva price increase   list. As a result, CW-2 (then      a Sandoz employee) reached out to his former

 colleague, Defendant Rekenthaler, the Vice President of Sales at Teva, to obtain a copy of the

 full Teva price increase list. Defendant Rekenthaler forwarded the list to his own personal          e-

 mail address before then forwarding it to CW-2's personal e-mail address. Upon receiving the

 list, CW-2 read it to his supervisor   -   CW-1   -   over the phone. Notably, the Teva list included a

 number of products that Defendant Sandoz did not even sell.

         153.   It was not uncommon for generic manufacturers to communicate with each other

 about products that they did not   sell. In another example, Defendants Teva, Wockhardt,           and

 Mylan collusively raised pricing on Enalapril in July 2013 (discussed more fully below). After a

 lengthy conversation with Defendant Patel in the midst of the price increases, Defendant

 Aprahamian of Taro (not in the market for Enalapril at that time) sent an internal e-mail,

 including to M.P., a senior Taro executive, stating




 And Taro did move fast. By December 2073, Aprahamian spoke again with Defendant Patel,



                                                         47
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 62 of 524




 M.4.,   an account manager at Defendant Mylan, and M.C., a senior sales and marketing

 executive at Defendant Wockhardt. Taro then re-entered the Enalapril market and matched

 competitor pricing.

          154.   In another example, on January 1,2013     -   the day before a substantial Mylan price

 increase on a number of items   -   Defendant Green of Teva spoke five (5) times with Defendant

 Nesta of   Mylan. The next day, Defendant Green spoke with Defendant Kellum of          Sandoz.

 Defendant Kellum then sent an internal e-mail to the sandoz team stating




 Despite that fact that Teva did not sell Levothyroxine, Green still conveyed to Sandoz that Mylan

 raised price on that product.

         155.    Unlike their branded counterparts, generic drugs are commodities and generic

 manufacturers are constantly making decisions to enter new markets and leave existing markets.

 Often these decisions are made, at least in part, based on who the competitors are and how strong

 the relationship is between the two companies. As one example, in July 2013,Defendant Sandoz

 was looking to implement a                     that involved temporarily delisting ten products that

 they overlapped on with Defendant Taro. This strategy would allow Taro to raise price on these

 products while Sandoz was out of the market, and then Sandoz could re-enter later at the higher

 pnce.

         156.    This interdependence between generic manufacturers is further demonstrated by

 the countless examples of companies sharing sensitive information with competitors as a matter

 of course. The Plaintiff States have gathered evidence going back more than a decade of generic

 companies routinely communicating and sharing information with each other about bids and



                                                  48
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 63 of 524




 pricing   strategy.   s   iucludes forwalding bid packages received û'om a ctrstomer (e.g., a

 Request for Proposal or "RFP") to a courpetitor, either on their own initiative, or at the request   of

 a   co    etitor.




 to cover trp evidence of the overarching conspiracy. For example, in May 2014, a large custoruer

 of Taro's received a bid on a product not identified iu the Complaint and gave Taro an

 opportuuity to bid to retain the busi¡ress. 4.L., a senior contracting executive at Taro, seut au

 internal e-rnail

                                           Defendant Aprahamian replied:



                                                    49
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 64 of 524




                6.      Generic Drus Price Spikes Since 2013




 "[t]he prices of more than 1,200 generic rnedications increased an average of 448 percent

 between July 2013 and   J    2014." A separate analysis conducted by Defendant Sandoz showed

 tlrat during the calendar years 2013 artd,2Ol4, there were 1,487                      (increases




                                                 50
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 65 of 524




 of tlre WAC price ppeater than     100   , of which l2olo (178) were increased by ptreater than

 1,000%.

         162- These increases       in 2013 and20l4 were staggering    co    ared to prior years. The




 2013       20t4:




 lll soule cases.




 to0%.

         C.         The Illegal Schemes

                    1.     The Overarching Conspiracy In Operation: CustomerAnd Market
                           Allocstion Agreements To M¡int¡in Market Shere And Avoid Price
                           Erosion

         165.       When entering a generic dnrg rnalket, Teva a¡rd the other Defendants routinely

 and systematically soupçht out thei¡'competitors in an effort to reach agreement to allocate ruarket

 share, ruaintain higür prices and/or avoid corupeting on   pdce. hese agf,eements had the effect of


                                                    5l
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 66 of 524




 artificially maintaining high prices for   a large number   of generic drugs and creating an

 appearance of competition where in fact little to none existed.

           166.   Some illustrative examples of these agreements are set forth below, organized by

 company relationship and describing specific examples relating to specific drugs over time.

                         à.     Teva/lVlylan

                               i.        Fenofibrate

           167.   Fenofibrate-also known by brand names such as Tricor-is          a   medication used to

 treat cholesterol conditions by lowering "bad" cholesterol and fats (such as LDL and

 triglycerides) and raising "good" cholesterol (HDL) in the blood.

           168.   As of the end of 2012, Teva and Lupin were the only major suppliers of generic

 Fenofibrate 48mg and l45mg tablets, with Teva having approximately 65Yo market share and

 Lupin having approximately    35%o   market share.

           169.   On February 27,2013, K.G., a senior marketing executive at Teva, e-mailed

 multiple Teva colleagues asking them to provide

                                                                            Specifically, K.G. was

 seeking                               on Mylan's potential entry to the market. In order to get this

 information, Defendant Green called Mylan's Vice President of National Accounts, Defendant

 Jim Nesta. Over the course of that day, Green and Nesta spoke at least four (4) different times.

 That same day, Green reported back to K.G. and other Teva colleagues what he had learned:

 Mylan planned to launch Fenofibrate 48mg and 145mg sometime around November 2013.

           170. A few months later, however, Teva learned that Mylan was moving up its launch
 date for Fenofibrate. In advance of this launch, Teva, Lupin, and Mylan conspired to allocate the

 market for Fenofibrate. On May 8, 2013, Defendant Green e-mailed his colleagues at Teva that



                                                      52
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 67 of 524




                                                                   To assist in Teva's      e   rts to

 allocate the Feuofibrate mailiet. Green asked a colleague for the




 l45mg tablets                               and that he needed Teva's Fenofibrate sales

 profrtability         tion                                                                                to

 Mylan,



 contact by phone. These calls include at least those listed belorv. Ou these calls. Teva, Mylan.




 allocate market share to Mylau


        51612013     Voice    Patel, N¡sha   (Teva) Outgoing Berthold,     David (tupin)        0:ü):32
       ;516/2OL3     Voice    Patel, Nisha   (Teva) lncoming Berthold,     David (tupin)        O:22:O2
                     Voice    Green, Kevin (Teva)     Outgo¡ng   Berthold, David ([upin)
                     Voice    Patel, Nisha (Teva)     lncoming   Berthold, David ([upin)
          sl7l2O73   Voice    Nesta, Jim (tuÎylan)    Outgoing   Green, Kevin (Teva)
          sl7/2OL3   Voice    Nesta, Jím (Mylan)      lncoming   Green, Kevin (Teva)
          slil2oL3   Voice    Nesta, Jim (tvllan)     Outgo¡ng   Green, Kevin (Teva)
          slil2oL3   Voice    Nesta, Jim (tt ylan)    Outgoing   Berthold, David (Lupin)
          sl8l2OL3   Voice    Nesta, Jim (lvlylan)    lncoming   Berthold, David (tupin)
          sl812OL3   Voice    Nesta, Jim (ùlylan)     Outgoíng   Berthold, David (Lupi n)
          sl812OL3   Voice    Nesta, Jim (lvlylan)    Outgoing   Green, Kevin (Teva)
          slgl20t3   Voice    Nesta, Jim   (tfilan)   lncoming   Green, Kevin (Teva)
          sl812OL3   Voice    Nesta, Jim (Mylan)      Outgo¡ng   Green, Kevin (Teva)
          sl812OL3   Voice    Nesta, Jim (fvlylan)    lncoming   Green, Kevin (Teva)            0:03:¡16
          sle/2ot3   Voice    Green, Kevin (Teva)     Outgoing   Berthold, David (Lupin)        0:01:ü)
          sl9/2Ot3   Voice    Green, Kevin (Teva)     lncoming   Berthold, David ( Lupin)       0:12:00
          sle/2073   Voice    Nesta, Jim (Mylan)      lncoming   Green, Kevin (Teva)            0:04:05.


          172.   In one shiking example of the coorclination between the tluee corupanies,

 Defenclant Nesta called Defenclant Green at2:427tttt ou May 7 aud they spoke for urore thzur




                                                      5-3
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 68 of 524




 eleven   (l I ) minutes. Immediately after hanging up the phone -        at 2:54pm    -   Nesta called

 Defendant Berthold and spoke for nearly three (3) minutes.

          173.     On May 10,2013, K.G. received the Teva sales and profitability information he

 requested. After having the information for barely a half hour, and before there was even a

 formal price challenge by Mylan at any of Teva's customers, K.G. concluded that

                                                                                                     By

 conceding Econdisc to Mylan, Teva would walk away from its single biggest customer (in terms

 of gross profit) for the 48mg tablets and the third largest out of six customers (in terms of gross

 profit) for the 145mg tablets. Defendant Patel, who had been at Teva for only two weeks at that

 point, said she                                                                                       The

 logic, of course, was to allocate a customer of sufÍicient size to Mylan so that Mylan would be

 cornfortable with its "fair share" and not need to compete on price to acquire market share.

          174.     Teva executives immediately reached out to executives at Mylan and Lupin

 through a series of phone calls. These calls include at least those listed below. On these calls,

 executives of Teva, Mylan, and Lupin confirmed the market allocation scheme.

          Date      CallType   Target Name           Direction      Contact Name                Duration
          5/L0/20L3Yoice       Nesta, Jim (Mylan)    Outgoing       Green, Kevin (Teva)             0:00:28
          5/IO/2Ot3 Voice      Nesta, Jim (Mylan)    lncoming       Green, Kevin (Teva)             0:10:46
          5/LO/20t3 Yoice      Nesta, Jim (Mylan)    lncoming       Green, Kevin (Teva)             0:02:19
          5lI0/20I3',Voice     Nesta, Jim (Mylan)    O   utgoi ng   Patel, Nisha (Teva)             0:05:25
          5/!O/2O!3 Yoice      Patel, Nisha (Teva)   Outgoing       Berthold, David ( Lupin)        0:00:17
          5lI0l2013 Voice      Patel, Nisha (Ieva)   lncoming       Berthold, David ( Lupi n)       0:07:26
          5/tO/2Ot3 Voice      Patel, Nisha (Teva)   lncoming       Berthold, David (Lupin)         O:t7:28


           175.    Teva made good on its agreement to concede Econdisc to Mylan. On May 15,

 2013, Econdisc informed Teva that a new market entrant had submitted a competitive offer for

 Fenofibrate 48mg and 145mg tablets and asked Teva for a counteroffer to retain Econdisc's

 business. Less than an hour after receiving the notice of the price challenge, Defendant Green


                                                     54
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 69 of 524




 recommended conceding Econdisc based on                                                    K.G. later agreed:         I

         176.    Following Teva's internal confirmation of the market allocation scheme, Teva

 executives spoke with executives at Mylan and Lupin numerous times. These calls include at

 least those listed   below. On these calls, executives of Teva, Mylan, and Lupin confirmed that

 Teva was sticking to the market allocation scheme by conceding Econdisc to Mylan.

        Date          Call                    Name                 Direction   Contact Name                   Duration
        5/L6/2Ot3 Voice            Patel, Nisha (Teva) Outsoins Berthold, David (Lupin)                           0:00:36
        5/16/2013 Voice            Patel, Nisha (Teva) lncoming Berthold, David (Lupin)                           0:02:07
        5/L6/2073 Voice            Patel, Nisha (Teva) lncomins Berthold, David (Lupin)                           0:00:07
        5/L6/2013 Voice            Patel, Nisha T                  lncomi      Berthold, David
                       Voice       Patel, Nisha                    lncomi                   David
                       Voice       Patel, Nisha                    Ou          Berthold David        Lu

                       Voice       Pate       Nisha                o           Berthold David
                       Voice       Berthol          David Lu   n   Ou                 Jim           an
                       Voice       Berthol          David Lu       lncomi      Gree      Kevi n                   0:
                       Voice       N          Jim                  Ou          Gree      Kevi n
        5/L7/2OL3      Voice       Nesta, Jim (Mylan) lncomins                 Green, Kevin (Teva)                0:11:50
        5/17/2013      Voice       Nesta, Jim (Mvlan) Outsoins                 Green, Kevin (Teva)                O:O2:23
        5/L7/2O!3      Voice       Patel, Nisha (Teva) Outgoins                Berthold, David      (Lupin)       0:00:09
           7           Voice       Pate   I   N   isha             lncomi      Berthol      David Lu      n       0:00:2
        5/L7/20L3 Voice            Patel, Nisha (Teva)             Outgoing Berthold, David (Lupin)               O;LI:!2
        5/L7/20t3 Voice            Nesta, Jim (Mylan)              lncoming    Green, Kevin (Teva)                0:04:25
        5/L7/2OL3 Voice            Nesta, Jim (Mylan)              Outgoing    Green, Kevin (Teva)                0:00:05
        5/17/2013 Text             Nesta, Jim (Mylan)              Outgoing    Green, Kevin (Teva)                0:00:0C
        5/17/2OL3 Voice            Nesta, Jim (Mvlan)              lncomins    Green, Kevin (Teva)                0:16:02


                             ii.       Clonidine-TTS Patch

         177.    Clonidine-TTS Patch-also known by the brand name Catapres-TTS                                             a
                                                                                                                  -is
 medication in the form of a transdermal patch that is used to treat high blood pressure.

         178.    As of September 2011, Mylan and Teva were at rough parity in the market for

 generic Clonidine-TTS, with Mylan having approximately 48.4%o market share and Teva having

 approximately 44.4% market share. At the end of 2011 and beginning of 2012, however, Teva

 began to take more than its       "fair share."

                                                                   55
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 70 of 524




        179.    In November 2011, Teva took over Mylan's business for Clonidine-TTS at

 Walgreens after Walgreens solicited Teva to provide a   bid. Then, in late January 2012, Cardinal

 Health solicited a bid from Teva for a one-time-buy to cover an alleged   short-terml
             that Mylan was experiencing. A few days after Teva submitted its offer to Cardinal

 for the one-time-buy, Cardinal asked Teva to become Cardinal's primary supplier for Clonidine-

 TTS. Believing that Cardinal's request was prompted by Mylan having supply issues, Teva

 accepted and took over the primary position at Cardinal for Clonidine-TTS.

        180.    On February 10,2012, the move of Cardinal's business to Teva prompted K.G.          of

 Teva to order his colleagues to get intelligence on the extent of Mylan's alleged supply issues.

 That same day, Defendant Rekenthaler called 8.P., a senior national accounts executive at

 Mylan, to obtain the information and they spoke for six (6) minutes. Later that day, Rekenthaler

 reported back to his Teva colleagues that, contrary to Teva's assumptions,


 I       and cautioned that Teva should                      Rekenthaler was concerned that

 Mylan might retaliate against Teva for taking more than its "fair share" without consulting with

 Mylan. With the awards from Walgreens and Cardinal, Teva was projected to have between

 65y"-70y" market share for Clonidine-TTS.

        181.    To gain back some market share, Mylan challenged Teva's Clonidine-TTS

 business at McKesson. To de-escalate the situation, Teva


 I        Then, in   April 2072,Mylan   aggressively challenged Teva's Clonidine-TTS business at

 CVS to gain back market share and further signal its displeasure with Teva for taking the

 Cardinal business. Internally, Teva lamented that Mylan was

                       Ultimately, Teva




                                                  s6
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 71 of 524




        182.    Teva heard Mylan's retaliatory message loud and clear. On May 4,2012,        justa

 few days after losing the CVS Clonidine-TTS business to Mylan, Teva was approached by

 Cardinal about a different drug, Doxazosin. At the time, Mylan was the primary supplier for

 Doxazosin at Cardinal. Cardinal representatives told Teva that Mylan was on backorder for one

 of the four Doxazosin dosage strengths until the end of June 2072, but Cardinal wanted to move

 the entire Doxazosin line to Teva. Rather than take this business, K.G. cautioned his colleagues

 that Teva




        183.    On July 78,2012, E,.G., a senior Teva product manager, circulated an internal e-

 mail to Teva's national account managers that the

                                       Teva learned of   thisl      directly from Mylan over the

 course of at least two calls between Defendants Green and Nesta on July 17 and the morning        of

 July 1 8,2072. Those calls lasted three (3) minutes and five (5) minutes, respectively.

        184.    On the morning of September 28,2012, Defendants Nesta and Green spoke by

 phone at least twice, once for four (4) minutes and once for fourteen (14) minutes. On those

 calls, Nesta informed Green of Mylan's impending temporary exit from the Clonidine-TTS

 market. As expected, later in the day on September 28,2012, Teva began getting solicitations

 from Mylan customers, such as Wal-Mart and CVS, seeking a bid from Teva for Clonidine-TTS

 because Mylan had   just issued   a   temporary discontinuation notice.

         185.   Mylan's exit from the Clonidine-TTS market presented an opportunity to raise

 prices and collusively reallocate the market at the inflated prices when Mylan fully reentered the

 market. For example, in April 2012, before Mylan had challenged Teva's Clonidine-TTS



                                                     57
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 72 of 524




 business at CVS, Teva's direct invoice price to CVS for the .l mg, .2mg, and.3mg Clonidine-

TTS was 522.13, $37.81, and $54.41, respectively. Mylan's retaliation against Teva drove the

prices for CVS down to below $10.49, $18.17, and $26.51 for those dosages, respectively.

Because of Mylan's exit from the market, however, when Teva took back the CVS business in

 October 2012,Teva was able to charge CVS a direct invoice price of $33.28, $56.08, and

 $80.76, respectively.

          186.   Mylan and Teva maintained regular contact             as   former Mylan customers came to

 Teva because of Mylan's supply issues with Clonidine-TTS. For example, Teva submitted bids

to CVS and Wal-Mart-which were ultimately accepted by those companies-on October 4,

 2012 and October 5,2012, respectively. In the days leading up to those bids, Teva and Mylan

 representatives had at least the following phone calls:

          Date      CallType Target Name                    Direction       Contact Name          Duration
          70/Ll2072 Voice Rekenthal er, David (Teva)        Outgoing        B.P. (Mylan)            0:01-:00
          to/1./2012 Voice Nesta, Jim (Mylan)               lncoming        Green, Kevin (Teva)     0:00:10
          to/u2oL2 Voice Nesta, Jim (Mylan)                 Outgoing        Green, Kevin (Teva)     0:00:04
          t0/t/2012   Voice   Nesta, Jim (Mylan)            lncoming        Green, Kevin (Teva)     0:00:06
          !0/Ll2012   Voice   Nesta, Jim (Mylan)            Outgoing        Green, Kevin (Teva)     0:05:00
          10/4/20L2   Voice   Green, Kevin (Teva)           lncoming        Nesta, Jim (Mylan)      0:11:00


          187.   Teva and Mylan representatives continued to keep in contact going forward so

 that if Mylan reentered the Clonidine-TTS market, Mylan could regain market share without

 eroding price through competitive bidding. For example, on October 10,2012, Defendants

 Green and Nesta spoke for ten (10) minutes. That same day, E.G. of Teva sent an e-mail to Teva

 national account managers and other senior representatives reiterating that Teva representatives

 should

          188.   In or about February 2013, Mylan relaunched Clonidine-TTS and began seeking

 market share, In early March 2013 Mylan sought to secure the Clonidine-TTS business at

 Econdisc. Rather than competitively bid for the business, Teva's internal documents state that

                                                       58
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 73 of 524




 they chose   to            Econdisc back to   Mylan. By April 2013 Teva     also

 and                  McKesson to Mylan.

         189.      In a stark admission of Teva's willingness to help Mylan regain market share

 without competition, Defendant Rekenthaler acknowledged in an internal e-mail dated February

 28,2013 that Teva was                                                           to Mylan. Because

 Teva had been able to increase the price at CVS following Mylan's exit, Mylan gave a bid to

 CVS that was higher than Mylan's                                                         For its part,

 Teva was


I           if CVS brought Mylan's price challenge to Teva's attention. CVS         pushed Mylan to

 lower its bid in light of its prior prices but, confident that its brinkmanship would work because

 of Teva's cooperation, Mylan would not do so. Ultimately, CVS declined Mylan's bid because

 of Mylan's refusal to lower its bid in light of its prior pricing. Nonetheless, because Mylan's bid

 to CVS was not competitive-but rather an effort to allocate the market without eroding        price-

 Teva was able to maintain artificially higher prices at CVS.

         190.      To cary out their scheme to allocate the Clonidine-TTS market without eroding

 price, representatives of Teva and Mylan remained in regular contact. In February and March

 2013 alone, Teva and Mylan representatives called each other at least 33 different times and

 spoke for nearly 2 hours and 45 minutes.

         191.      By April 2013, Teva had

 Having successfully allocated the market, however, Mylan and Teva were now conspiring to

 raise prices on Clonidine-TTS. On     April 8,2073,1.L.,   a   marketing manager at Teva, reported

 internally to his Teva colleagues, including Defendant Rekenthaler, that Mylan had agreed to

 raise prices:



                                                   59
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 74 of 524




 Cloni    e-TTS.

                     üi.         Tolterodine Extended Release




         193.   Pfizer is the bra¡rded drug manufachrer for   De    I   LA. To resolve   patent

 infringernent sl¿irrts against Teva by Pfizer related to Detlol LA, Teva and Pfizer entered into   a


 settleurent ap¡reement under which Teva would distribute au authorized generic of Tolterodine

 ER. To resolve sirnilar   6t¿inrs, Mylan entered into its own settlement apreement with Pfizer,

 which allowed Mylan to laurch its generic version Tolterodine ER. Ou Octotrer 31, 2013,


                                                  60
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 75 of 524




 Mylan's ANDA for Tolterodine ER was approved. Under their respective settlement agreements

 with Pfizer, this triggering event allowed Teva and Mylan to launch their respective generics on

 January 2,2074.

        194.    Teva planned to launch on January        2,2014. During the first half of December

 2013,Teva was under the impression-based on conversations with potential customers-that

 Mylan was not in   a   position to launch until 30 to 60 days after Teva launched. Nonetheless,

 Teva was considering how to allocate the market with Mylan when it did eventually launch. On

 December 3,2013, J.K., a marketing executive atTeva, sent an e-mail to Defendant Rekenthaler,

 K.G., and several other Teva colleagues stating

                                                  To prepare offers and figure out the allocation of

 customers that would bring Teva its desired    50o/o   to   60%o market share, Teva executives were


 instructed to gather usage from potential customers.

        195.    Through the first half of December 2013, as Teva was soliciting usage amounts

 from potential customers, customers were asking Teva to send in pricing offers before the

 launch. Teva resisted sending out those offers and instead did not plan to do so until the January

 2,2014 launch date. Teva's delay in putting together pricing for potential customers was part of

 aplan to drive up the amount it could charge for Tolterodine ER. Specifically, Teva expected

 that on January 7,2014,Pftzer would raise the price of branded Detrol         LA. This would allow
 Teva to peg its price to the now inflated price of the branded drug and thereby command a higher

 price for Tolterodine ER on the January 2,2014 generic launch date.

        196.    At the end of the day on Friday December 20,2073, T.C. of Teva learned from

 D.H. at Cardinal that Mylan intended to launch its Tolterodine ER on January 2,2014. D.H.




                                                   61
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 76 of 524




 further provided T.C. with Mylan's pricing for two dosages, and conveyed that Mylan is

                                       and that Teva

           197.   Figure it out they did. T.C. informed her Teva colleagues of Mylan's plans. K.G.

 of Teva then worked over the weekend to turn this information into initial pricing for all of

 Teva's potential customers and then shared it intemally. In a telling admission that Teva had no

 intention to bid competitively for all accounts, K.G. noted that the next step was

                   bids. The goal in                                 bids was to ensure that both

 Mylan and Teva received their previously stated market share goals: Teva wanted

I          while Mylan was only

           198.   On Monday, December 23,2013, Rekenthaler, Patel, K.G., T.C., and several

 others at Teva had a telephone conference scheduled from 8:00am to 9:00am to discuss the

 Tolterodine ER launch strategy. Just minutes before the meeting was to start, Rekenthaler tried

 calling Defendant Nesta at Mylan. Nesta returned Rekenthaler's call at    8:   l5am, which was

 during Teva's scheduled Tolterodine ER phone conference. Rekenthaler nonetheless answered

 Nesta's call on his cell phone and the pair spoke for   I minute, 26 seconds. Immediately   after

 Teva's scheduled Tolterodine ER phone conference, Rekenthaler tried calling Nesta two more

 times. At 70:22am, Nesta returned Rekenthaler's calls and the pair spoke for an additional       12


 minutes, 2 seconds. During these calls, Defendants Rekenthaler and Nesta exchanged the details

 about their offers to various customers, including the specific contractual language used in their

 offers.

           199.   +For example, at 1O:33am-while Rekenthaler was still on the phone with Nesta,

 K.G. sent an e-mail to Rekenthaler and others asking about the appropriate contractual language




                                                   62
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 77 of 524




 [TUS000654798.1

        20L     In exclmnge for Mylan either subrnitting cover bids or ¿þsf¿ining from bidding on

these custotners, Teva reciprocated by suburitting cover bids and/or refruing to subrnit bids to

 custourers that Mylan talgeted. This is dernonsh'ated by the fact that Teva's newly revised


                                                 63
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 78 of 524




 pricing plan now irrcluded corrsiderably higher dilect invoice prices for major crntomers

 allocated to Mylan: namely trValpleens, Cigra. Huurana. Ophuu RX Prirne Therapuetics. ancl

 Kaiser. The table belorv includes a conparison of Teva's pricing plan for these lv{ylau customers

 before and aftel Defendaut Rekenthaler spoke rvith Defendant Nesta on    Dece     er 23- 2013:

                                                                    Prlce after Dave Rekent{raler
             Dosages                    lnltlal Prfclng Plan           Speaks wlth Jlm Nesta




                                                  64
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 79 of 524




                     iv.        Capecitabine




period of t




tlrat tlrey could allocate the market betweeu them. For   exa   le, in a January 31,2014 e-rnail,

J.P., a natioual accorurts executive at   Teva,   rmed K.G., Defendaut Rekenthaler, and others at

 Teva that Mylan was courting a specific customer, Annada Health Care, and      tnat!



                                                  65
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 80 of 524




                                                            Teva   incorporated   s data   it received

 from Mylan i¡rto its   o   launch plan for Capecitabine.




 foll      e-mail:




 Defendant Cavanaugh responded that she would be in the ofüce the next day and wanted to

 discuss it with Rekenthaler in person.

        2ll.    Less thau an hotu'later, Rekerrthaler sent another e-urail. just to Defendant Patel,

 asking her to nur a custourer report and iudicating that Mylan    will
                                                  66
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 81 of 524




                                                                                                          Mylan

 did seek the business for each of these three companies and Teva conceded each of them,

 pursuant to the agreement Rekenthaler had reached with Nesta.

        2I2.        On August 7,2014, McKesson informed Teva that it received a bid for

 Capecitabine and gave Teva the opportunity to bid to retain the business. Defendant Patel then

 sent an e-mail to K.G., Defendant Rekenthaler, and C.B. at Teva to ask if they had

                                           C.8., a senior operations executive at Teva, replied that Teva

 did                    but C.B. did not want to put the plan in writing. Instead C.B. told Patel she

                  to discuss   it.   K.G., separately, questioned whether the competitive bid was coming

 from Mylan, and asked Defendant Rekenthaler whether he had any additional information.

 Defendant Rekenthaler also did not want to put that                                   in writing, so he

 responded:

        213. Thel                    was the market allocation scheme previously agreed to by Defendants

 Nesta and Rekenthaler on behalf of Mylan and Teva. The same day that Mylan put a bid in to

 McKesson     -   August 7,2014        - Defendants Nesta and Rekenthaler   spoke by phone for nearly

 thirteen (13) minutes. On that call, Defendants Rekenthaler and Nesta discussed Mylan's bid to

 McKesson and reconfirmed their market allocation scheme.

        214.        This market       allocationl      was highlighted in other e-mails as   well.   On

 August 70,2074, C.B. e-mailed Defendant Rekenthaler, Defendant Patel, and K.G. about the

 plan. C.B. stated that C.B.'s

                                              but that C.B. wanted to confirm. Defendant Rekenthaler

 corrected C.8., stating that Mylan is                                                                but that

 Teva                                                Rekenthaler knew Mylan was targeting Econdisc,



                                                         67
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 82 of 524




 even though Econdisc had not contacted Teva, because he and Defendant Nesta had previously

 discussed it.

         215.    The next morning, at 8:30am on August 11,2014, Defendant Rekenthaler alerted

 others at Teva that Mylan had received formal approval to market Capecitabine and that he was

                                  Five minutes later, Rekenthaler received a call from Defendant

 Nesta. After exchanging voicemails, the two spoke at 8:52am. The call lasted nearly six (6)

 minutes. Shortly after hanging up the phone, at approximately 9:02am. Rekenthaler e-mailed

 K.G., Defendant Patel and others at Teva to confirm that Mylan's

                             He added that Teva

 and that he

         216.    In accordance with their market allocation scheme, Mylan targeted and Teva

 conceded the Capecitabine business at ABC, Econdisc, and McKesson/Rite-Aid.

         217.    Teva also conceded some of the                  as   well, pursuant to the

 agreement. On August 14,2014, for example, a smaller customer        -   Cigna   -   informed Teva that

 it received a bid for Capecitabine. On August 78,2014, Rekenthaler called Nesta to discuss the

 market allocation scheme and Mylan's bid to Cigna. The pair talked for thirteen (13) minutes.

 The next day, K.G. circulated an internal e-mail confirming that Teva


I           atCigna.

                 b.     Teva/Sandoz

                       i.   Portia and Jolessa

         218. Ethinyl estradiol and levonorgestrel,    when used in combination, is an oral

 contraceptive used to prevent pregnancy. During the relevant time period, both Teva and Sandoz




                                                  68
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 83 of 524




 marketed ethinyl estradiol and levonorgestrel under multiple names       -   including both Portia and

 Jolessa.

            219.   In or around May 20l2,Teva had much higher market share than Sandoz for both

 Portia and Jolessa. Teva's market share for Portia was      37%o   compared to Sandoz's l7%o,while

 Teva's market share for Jolessa was     43%o   compared to Sandoz's l1olo.

         220.      On May 11,2012, Walmart contacted Teva with a right of first refusal and

 explained that another supplier had made an offer for the sale of four drugs, including Portia and

 Jolessa. T.C., a senior sales executive at Teva, responded,

                                             The customer responded that it was Sandoz. T.C. had

 initially been very reluctant to let Sandozhave the business, candidly remarking to the customer

 that,




         221.      After sending out a competitive offer for the sale of three drugs, including Portia

 and Jolessa, to the customer on    May 16,2072 and an even more competitive offer on May         18   -
 Teva abruptly backtracked on }l4ay 23,2012 and removed Portia and Jolessa from the           offer. The

 night before this change in plans, on May 22,Defendant Green of Teva spoke on the phone with

 CW-2, then at Sandoz, for five (5) minutes, and agreed to withdraw the offer for Portia and

 Jolessa. The decision to concede the Walmart business to Sandoz led to a more equal share split

 between the companies for both Portia and Jolessa. Teva discussed the decision internally and

 explained that the reason for the                        was that Teva was




         222.      Sandoz continued to coordinate with Teva to achieve its "fair share" of the

 markets for both Portia and Jolessa. On July 2,2013, another key customer contacted Teva



                                                     69
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 84 of 524




 stating it had received bids on Portia and Jolessa and in order for Teva to retain the business,

 Teva would need to submit    its             On July 9,2013,   CW-l of Sandoz called Defendant

 Patel and left a voicemail. Shortly thereafter, they connected for a sixteen (16) minute   call. On

 July 10, Teva learned that the challenger was Sandoz. At l2:16pm, Defendant Rekenthaler

 forwarded an e-mail to Defendant Patel and posed the question,

 Patel did not respond by e-mail, but due to the close proximity of their offices she likely related

 her conversation with   CW-l directly to Defendant Rekenthaler.

        223. Defendant      Rekenthaler then called CW-2 at Sandoz at l:26pm that same day and

 they spoke for two (2) minutes. CW-2 called Rekenthaler back a few minutes later and they

 spoke for nine (9) minutes. CW-2 and Rekenthaler would speak once more later that day, at

 4:48pm, for seven (7) minutes. Later that same evening, Teva submitted a cover bid to the

 customer for Portia and Jolessa, which the customer described as                               for

 their primary supply. Teva submitted an intentionally inflated bid for the two drugs in order to

 ensure that Sandoz obtained the primary award with the customer.

                      ii.       Temozolomide

        224. Temozolomide,       also known by the brand name Temodar, is used to treat

 glioblastoma multiforme and refractory anaplastic astrocytoma, both cancers of the brain.

        225.    The patent on Temodar was set to expire in early      20l4,but both Teva   and Sandoz

 had independently obtained the right to launch in August 2013    -   six months prior to the patent

 expiration. Leading up to the launch of the generic, Teva coordinated with Sandoz to divide up

 the market.

        226.    On July 18, 2013, alarge retail pharmacy customer ("The Pharmacy") submitted

 an RFP to Sandoz for Temozolomide. Playing by the rules of the road, Sandozwaited to see




                                                  70
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 85 of 524




 what Teva was going to do before submitting their own bid. That same day, CW-1 received a

 telephone call from Defendant Patel. Patel sought information on Sandoz's current customers

 and discussed options to allocate customers for Temozolomide. Nothing was agreed to on that

 call.

         227.   On July 22,2013, P.G., a senior Sandoz executive, instructed his team to find out

 Teva's plans with regard to The Pharmacy:

 I       The next morning, S.G., a national accounts executive at Sandoz, spoke with The

 Pharmacy and asked The Pharmacy to find out Teva's plans. S.G. summarizedhis call with The

 Pharmacy to his team




         228.   At the same time, CW-1 was reaching out to Teva directly to get more

 information. CW-1 called Defendant Patel at approximately 1:45pm on July 23,2013. After

 exchanging voicemails, they spoke for over fourteen (14) minutes that same afternoon.

         229.   Also on the afternoon of July 23,The Pharmacy replied to Sandoz and cryptically

 delivered Teva's message regarding its plans for Temozolomide:




                                                7l
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 86 of 524




 urderstood that                                       Oue Sa¡rdoz executive responded internally

 and exclairued that this was




                                                                                   Re       aler




                                          Rekenthaler rnost likely got his informatiou fiom

 Defendant Patel. Just one day earlier, on July 29,2013, Patel had called CrW-l at Sandoz and

 spoke for rtine (9) urinutes, tvhere the two discussed how to carve up the market for the drug.



                                                 72
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 87 of 524




        232. Teva and Sandoz were also coordinating        oupür other chamrels.   After receiving




        234.   Teva and Saudoz çenrmtrniç¿ted their filttue plans with each other for other

 accounts in additiou to The Phannacy and CVS. On July 31,2013, D.P. of Sandoz e-urailed au

 update on Temozolomide to his coworker, stating:




                                               73
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 88 of 524




         235.    Going forward, Sandoz and Teva continued to coordinate with respect to

 Temozolomide. On August 72,2013, the same day          as Teva's launch,   CW-2 met in person with

 Defendant Rekenthaler at the Grand Lux Café in Las Vegas during the NACDS Total Store Expo

 conference. There, Rekenthaler discussed, among other things, Temozolomide and informed

 CW-2 that Teva had offrcially launched and shipped all formulations of the drug.

         236. Although Teva initially obtained the CVS account in August 2013 due to
 Sandoz's inability to supply the 25Omg strength of Temozolomide, the companies had agreed

 that the account would revert back to Sandoz once Sandoz could supply that dosage strength. In

 an internal e-mail dated August 16,2013, a Teva employee confirmed the plan




         237.    CW-1 spoke to Defendant Patel both before and after Sandoz sent out any offers

 regarding Temozolomide in an effort to develop and ensure the appropriate fair share balance

 between the two competitors.

                         iii.   Tobramycin

         238.    Tobramycin, also known by the brand name Tobi, is an eye drop used to treat

 bacterial infections.

         239.    Beginning in October 2013, prior to the first generic launch of Tobramycin (for

 which Teva would have 180-day generic exclusivity), Sandoz began making plans for its entry

 after Teva's exclusivity period. These plans included going after Sandoz's "fair share," but

 depended on Teva    being            4.S.,   a Sandoz executive responsible for product launches,

 wrote in an internal e-mail in October 2013:




                                                  74
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 89 of 524




          240.   As expected, Teva   *u.I            when it came time to give up share to Sandoz.

 Nearing Teva's loss of exclusivity and Sandoz's entry, on July I,2074, Teva and Sandoz began

 sharing information and coordinating to divide up the market for Tobramycin. Defendant Patel

 exchanged seven (7) calls with CW-1 on July 1, during which they discussed Sandoz's launch

 plans and how to divide up the market for Tobramycin. Defendant Patel conveyed some of this

 information in an internal Teva e-mail the same day, writing,



                                                          The next day, Teva made the decision to

 concede two different accounts for Tobramycin to Sandoz.

          24L    On July 7,2014, Patel and   CW-l spoke frve more times, including    one call lasting

 eleven   (l l) minutes. On these calls, CW-1   and Patel discussed how to divide up the market for

 Tobramycin, including specific accounts that each would maintain or concede to the other. Patel

 then memorialized the agreement in an e-mail two days later. The result: Teva would take

 Walgreens, McKesson, Econdisc, ABC, and Omnicare; while Sandoz would take CVS, Cigna,

 Prime Therapeutics, Kinney Drugs, and OptumRx. Teva also planned to concede the Cardinal

 business to Sandoz.

          242. Patel told CW-l specifrcally that Teva would not even submit a bid to CVS. This
 was significant because Tobramycin was a very expensive product, and Sandoz was able to

 acquire the CVS business by offering only a nominal reduction to the extremely high Teva price.

          243.   According to plan, Teva conceded the CVS business to Sandoz after CVS

 contacted Teva and requested that Teva submit a lower price to retain the business. Defendant



                                                   75
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 90 of 524




 Rekenthaler wrote in an intemal e-mail,

                                                                                 Teva also went

 through with its plan to concede Cardinal to Sandoz.

        244.    CW-l, in turn, told Defendant Patel that   Sandoz would not pursue business from

 ABC and Walgreens. CW-1 spoke with Defendant Kellum about his conversations with

 Defendant Patel and the agreement to stay away from Walgreens and ABC, and Kellum agreed

 with the plan. Pursuant to that agreement, Sandoz made no effort to contact those two large

 customers when it entered the market.

        245.    CW-1 and Patel also discussed Sandoz's target market share. CW-1 informed

 Patel that Sandoz was seeking a 50Yo share, but Patel thought that was

                            After discussing Sandoz's share goal with Defendant Rekenthaler,

 Patel went back to   CW-l and informed him                                       Sandoz

 appeared to comply with that, as Patel observed that Sandoz




        246.    On July 9,2074, one of the above allocated customers, Kinney Drugs, approached

 Teva asking for a lower price on Tobramycin. A Teva analyst stated in an internal   e-mail,I
                                                                     A Teva national accounts

 director was confused by this decision and responded,

                         The analyst responded and said,




 Defendant Patel's direction had come after she had called CW-1 at Sandoz twice on July 9,2014




                                                76
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 91 of 524




 and left hirn a   voicemail. CW-l theu retuured her call the sa¡ne day and the two spoke for

           es.


                        iv.       Dexmeth     henidate   IICL Exteuded Rele¡se




 on     ruary 20,2014.




                                                   77
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 92 of 524




 One of the Teva national account managers on the e-mail responded by confirming that the

 approach

         250.       On February 14,2014, Teva also refused to lower its price for Dexmeth ER when

 approached by a GPO customer, Anda, even though Sandoz's price was not significantly lower

 than Teva's   -   essentially conceding the business to Sandoz.

        251.        Further, on February 20,2014, another large retail customer approached Teva

 indicating that because a new competitor had launched for Dexmeth ER, the customer was

 entitled to certain price protection terms (i.e., a lower purchase price for the drug). Patel spoke

 to CW-l the same day for almost twenty-one (21) minutes. The next day, February 27,Patel

 responded internally about the customer's request, with additional inside information from

 Sandoz, stating:




        252.       Also on February 21,2014, Patel sent a calendar invite to Rekenthaler and other

 team members for a meeting on February 24 where one of the topics to be discussed               wasl
                       for                                                                      Not

 surprisingly, she called CW-    I a few   days later, on February   27 ,   to further coordinate about

 Dexmeth ER.

        253.        Throughout this time period, Sandoz abided by fair share principles and its

 ongoing understanding with Teva. In February 2014, Sandoz's target market share for varying

 strengths of Dexmeth ER varied by how many manufacturers were in the market.

        254. Teva and Sandoz were not alone in allocating customers for certain formulations
 of Dexmeth ER. The agreement was also carried out by other manufacturers allowing Sandoz to



                                                      78
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 93 of 524




 take share from them. In February 2014, for example, as Sandoz was seeking share on the l5mg

 dosage strength of Dexmeth ER, Par                                                                     As

 Sandoz was entering the market, Defendant Rekenthaler of Teva was speaking to              M.8.,   a senior

 national account executive at Par, right around the same times that Patel had been speaking to

 CW-l    -    including two calls on February 10 (18 and 3 minutes), two (2) calls on February 19 (2

 and22 minutes), and calls on February 24 and25,2014          -   in order to effectuate the scheme.

          255.      The market allocation scheme between Teva and Sandoz on Dexmeth ER

 continued through at least mid-2015. On May 6,2015, for example, Teva declined to submit a

 bid to Walgreens for Dexmeth ER 5mg on the basis that

                               Similarly, on June 30,2075, Sandoz declined to put in   a   bid to Managed

 Health Care Associates, a large GPO, on Dexmeth ER 20mg, on the basis that Sandoz already

 had   57%o   market share - greater than its sole competitor on this dosage strength, Teva. When a

 Sandoz national account representative communicated this decision to the customer, he lied and

 explained that the decision not to bid was based on limited supply.

                    c.     Tevallupin

                          i.         Lamivudine/Zidovudine (generic Combivir)

         256. LamivudinelZidovudine, also known by the brand name Combivir, is a
 combination of medications used in the treatment of human immunodeficiency virus (HIV)

 infection. This combination of drugs is often prescribed to decrease the chances that an HIV-

 positive patient will develop acquired immunodeficiency syndrome (AIDS) or other related

 illnesses.

         257    .   Teva launched its generic Combivir product in December 2011.




                                                      79
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 94 of 524




     t



 evidence couspiratorial conununications l¡etween the two competitors. To      cou     this



 sa'ue day for twelve (12) minutes and Defendant Berthold of Lupin for four (4) rninutes.

         261-   After speakiug with Berfhold, Defeudant Green responded separately to T.C.,

 providilg specific   info   ation regarding Lupin's eutry plans, inchrding cornmercially sensitive




                                                   80
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 95 of 524




 iutelligence   about il's auticipated bid at a large wholesaler. Green aud Berthold then spoke
 again the uext day,    April 25, 2012, for    seven (7) urinutes.

         262.     Iu early May, with    the         in and Aruobi¡rdo laurches just days away,




 the table   be    :




                        Voiæ                   ¡d                              Jlm
                        Text             David                                 Jim

                        Voice            David                                 Jim
                                                                               Jim
                        Voice   Berthold, David                                Jim
                        Vole                   ¡d                              Jim
                zo12    Voice   Berthold, David                                Jim
                        Volce                  ¡d                              Jim
                2o.L2   Voice   B€rthold, David                                Jim
                        Vole                   id                              Jim
                        Voice          Kevin                                   Jim
                        Volce                                                  Jim
                        Voice             David                                Kevin
                        Volce                ¡d                                Kevin
                        Voice   Berthold, David                                Jim
                        Volæ                 ¡d                                Kevin
                        Voice   Berthold, David                                Jim
                        Voice               ¡d
                        Voíce            David                              Kevin
                      Volce Berthold, Orvid (tupin)       lncoming   Green. Kevin (Teval           ùtlz57
                  2 Voice Berthold, David (tupin)         Ouþoing    Grauso, Jim (Aurobindo)       0:@:02
                      Volce Gnuso,Jim (Aurcblndo)         Outgolng   Green, Kevin fTeval           0:13fl
             5l9l2il2 Voice Berthold, David (tupin)       lncoming   Grauso, Jim (Aurobindof       0:06:0?
                      Volæ Berthold, David (tupin)        lnæmlng    Grausq Jlm (Aurcbindol        0:01O1
                2012 Volce Berthold, David ([upin)        Ouþoing    Grauso,   Iim   (Aurobindo]   O:01:39




                        Volce            David                                 Jim
                                                                               Kevin
                        Volce            Davld                                 Jlm
                        Voice            David                                 Jim


         263.     During tlús four-day period, the three individuals were negotiating and discussing

 the specific cttstomers that Teva would concede and retain in order to make Lupin aud


                                                         8l
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 96 of 524




 above (Green, Berthold   a          o) would speaþ followed by a phone call by one of those




 sh   bid, saying:




        266.    Tl¡ree days later, when preparing the bid forthat customer, T.C. pushed back on

 K.G.'s directive on pdce, asking:


                                                82
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 97 of 524




I          But K.G. refused, responding that they could not go any lower or else Teva might risk

 actually winning the business. He concluded:




        267. In a separate e-mail exchange with T.C. on that same day, May 11,2012,K.G.
 told T.C. that another of her major customers was not on the list for Teva to retain with respect to

 generic Combivir. He reminded her of the goal of the overarching conspiracy, stating that Teva

 should concede that customer

 K.G. pointed out that such a move would give Teva its fair share as the first entrant,   I
                                           T.C. then informed that customer that Teva would not

 compete for its business because

        268.    Lupin was able to enter the market for generic Combivir and obtain more than a

 30o/o market share   without significantly eroding the price due to the understanding with Teva and

 Aurobindo that each was entitled to its fair share of the market.

                        ii.      Irbesartan

        269.    Irbesartan is a drug used in the treatment of hypertension. It prevents the

 narrowing of blood vessels, thus lowering the patient's blood pressure. Irbesartan is also known

 by the brand name Avapro@.

        270.    Teva received approval to manufacture generic Irbesartan in March 2012.

        271.    On March 6,2012, Teva's K.G. polled the Teva sales team seeking information

 about competitors that were also making offers to supply Irbesartan.

        272. At 11:27am, J.P., an account manager at Teva responded:
                Less than twenty minutes later, Defendant Green placed a call to Defendant




                                                   83
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 98 of 524




 Íecel




 id      ity of the customers that received offers. K.G. stated that Teva was iu a position to take up

 to a   4OVo   ma¡ket share when it launched kbesarlan on March 3O,20l2.

                        üi.       Drospirenone and ethinyl estradiol (Ocella)

           275.     Drospilenone and ethinyl estradiol, couuuouly known by the brand naure

 Ocella@, is a pair of drugs used in courbiuation as     ¿ul   oral contraceptive. This drug is also

 urarketed turder the brand uarles Yaz@. Yasnrin(D and Gianvi@.

                                                    84
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 99 of 524




         276. Barr Pharmaceuticals        received approval to market generic Ocella in 2008, and

 Teva continued to market the drug after the acquisition of Barr in2011 under the name Gianvi@.

         277.     In late 2}l2,Lupin received approval to market a generic Ocella product.

         278. By April 2013, Lupin was making plans for a summer 2013 entry into the market
 and contacted Teva to initiate negotiations on how the competitors would allocate fair share

 between themselves. On       April 24,2073, Defendant Berthold of Lupin called Defendant Green at

 Teva. The two spoke for over three (3) minutes. Berthold called Green two more times the

 following day.

        279.      The negotiations intensified the following week among Teva, Lupin, and a third

 competitor   - Actavis. In preparation,    on April   29   ,20 1 3, K.G. of Teva asked a colleague for

 current market share figures along with a list of Teva's generic Ocella customers. The colleague

 responded    with   a customer list, estimating Teva's current share of the market at70-75Yo.

        280. The next day, April 30, 4.B., a senior sales and marketing executive             at Actavis,

 and Defendant Rekenthaler of Teva spoke twice by phone. That same day, Defendant Patel                     of
 Teva also called    A.B.   On May 1, Patel sent A.B. four (4) text messages.

        281. The competitors'        communications continued into early May. On May 6,

 Defendants Patel and Berthold spoke twice by phone; the second call lasting twenty-two (22)

 minutes. Defendants Green and Berthold also spoke that same day. On lr4ay 7, Defendants Patel

 and Berthold had yet another call, this one lasting over ten (10) minutes. Patel also placed a call

 to Defendant Rogerson at Actavis, which lasted thirty-nine seconds.

        282. Faced with the news it had received             from a major customer on May    8   -   that

 Actavis had bid for that customer's business for generic Ocella         - Teva doubled   down on its

 efforts to reach a deal with its competitors that would give each its fair share. Patel called



                                                       85
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 100 of 524




 he had   leamed    m Berlhold. Dtuing that call, the two decided that Patel would call Berthold

 back and confirm the agfeernent between Teva and Lupin. Patel called Berthold shortly after aud

 the two spoke for more than fotu (4) rninutes. Th"y spoke again first thing the next morning, for

 ueady oue   (l) minute.


                                                 86
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 101 of 524




        286.      The next day, Patel e-mailed Green, saying:                           Green,

 confused by the e-mail, responded:




        287   .   Discussions between Teva and Lupin continued on July   17   ,2013 with a call

 between Defendants Green and Berthold that lasted twenty (20) minutes.

        288.      On July 29,2013, Defendant Green announced to his colleagues:




        289.      The lines of communication between competitors Teva and Lupin remained open

 and active over the next few months as they worked on the details of which company would take

 which generic Ocella accounts. On September 5, 2013,for example, Defendant Rekenthaler

 conveyed to a colleague the importance of retaining a particular customer's account, along with

 his understanding of Green's discussions with Berthold about Lupin's desired market share.

 Green spoke to Berthold by phone twice the following day to confirm the understanding between

 the two companies.

        290. On September 9, 2013, K.G. of Teva sent an internal e-mail to his colleagues
 conveying his thoughts about Lupin's bid for a portion of another customer's generic Ocella

 business. He informed them that because Teva had secured two other signif,rcant customers,
                                                                                                  I

        291. In mid-October 2013, as Teva and Lupin finalized the allocation of accounts
 between them, K.G. sent a word of caution to a co-worker, reminding her of the parameters        of

 the furtive arrangement. He told her to be careful before conceding large customers on
                                                                                           "I
 I     rather than drug-by-drug in order to




                                                  87
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 102 of 524




                     iv.    Norethindrone/ethinylestradiol(Balziva@)

        292.   Norethindrone/ethinyl estradiol, also known by the brand name Ovcon@35, is a

 combination of medications used as an oral contraceptive. Teva markets its generic version of

 this combination medication under the name Balziva@.

        293.    On January 23,2014, a customer informed Teva that a new market entrant was

 seeking a share of its business. Teva employees surmised that the entrant was Lupin, as it had

 recently obtained approval to begin marketing its generic of Ovcon@35.

        294. Teva employees discussed internally      how to make room for this new player in the

 market, with one expressing concern that




        295.    The discussions about how to share the market with the recent entrant were not

 limited to internal communications, however. On January 24,2014, Defendant Patel spoke to

 Defendant Berthold at Lupin twice by phone.

        296.    Five days later, on January 29,Patel informed Defendant Rekenthaler of her

 recommendation based on her communications with Defendant Berthold, to take a cooperative

 stance towards this competitor, saying:




        297.    On February 4, Patel received the prohtability analysis she requested in order to

 determine how much of the customer's business to hand over to Lupin. That same day, she

 spoke to Berthold two more times to further coordinate Lupin's seamless entry into the market.

                d.     Teva/Greenstone




                                                 88
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 103 of 524




                       i.             Oxaprozin Tablets




        Dåte                  Target Name         Direction   Contãct Name                   Duration
                   Vde        RH.                                   Kevln         8:,47:6
                   Volce      R.H-                                  Kevin        L5:24:26
                   Volæ R.H.                                        Kevln        79:E:4
        ilLq       Voice R.H.                                       Kevin        18:03:(B
                   Voice R.H.                                       Kevln        18    27
                   Voice R.H.                                       Kevin
                                                                                 16:31:¡{)
                   Volce      R.H-                                  Kevin        16:42:27
                   Voice      R.H.                                  Kevin        16:43:56
                   Voice      R.H.                                  Kevin        10:2O36
                   Voiæ       R.l{-                                 Kevin        1O¡15:41
                   Text       R.H.                                  Kevin        1Or5t04
                   Volæ       R.H.                              en, Kevin        1O56:51
                              R.H.               lncomi             Kevin        17:26;4t




        300.    Parl of the uuderstanding betweeu the         co   anies was that Teva would concede at

 least two lalge custonrers   - CVS and Cardiual - to Greenstone, and that Teva would            retain

 Walnart   as a custourer. On     Malch 27,2Ol3, however, Teva leamed that Gleenstone had either

 rnisunderstood the deal or was trying to cheat on the agreeurent by approaching Wahnar-t.




                                                      89
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 104 of 524




        301.     Ou March 27,2Ol3, T.C. of Teva forwarded ar        e   ail that T.C. hadreceived




 betweeu   Teva                 e:




                                                                                                  Less

 than a halfhotu'later, T.C. sent an   e-   il to Defendant Green, stating:



        304.     After Greeu spoke to T.C., he irn¡nediately called R.H. at Greenstoue. R.H.

 relayed the   info   atiou fi'orn Green to her boss, Defendant Nailor, in a series of conversations

 and text üressages over the course of that urorning, and later in the day, as set forth below:

                                                    90
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 105 of 524




       Dare I c"tt       Target Name      g Direction   Contact Name                Time        Duration
       3l?8lãJ¡ß Volæ    R.H. (Greenstonel lnæmlns      Green, Kevln fTeval           8:57l,21      O.(IÌæ
                         R.H.                                   Kevin                lt09:5()
                 Volæ    RH.     (Grcenstone) Ougolng   Nallor, Jlll (Greenstone)    11:15:18
                 Voiæ    R.H.                                  J¡II                  11:15:39
                 Volce   R.H.
                 Volce   R.H.                                  Xevln
                 Volce   R.H.                                  Kevln                 tÈ1&28
                 Voice   R.l{.                                 Kevin                 13:38:l)
                  Text   R.H.                                  J¡II                  1&5¿14
                  Text   R.H.                                  J¡II                  1&5q45
                  Text   RH.                                   Jilt                  1A
                  Têxt   RH.                                   J¡II
                  Text   RH.
                  Text   RH.
                         R-H.                                  Jil                   21:15:51




 a          with Teva.




       ozi'0'




 Reddy's representative courmented positively    that                                on Oxaprozin. That

 same representative had also talked to wholesaler Ca¡diual about the dnrg, and couveyed that




                                                   9l
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 106 of 524




                           ii.               Toltero e Tertrate
            307.   Tolterodine Tartrate, also         kno   by the brand name Dehol, is in the




 bel    :


       Oate                  Terget Name                            Contact Name                ïme         Durat¡on
                   Volæ      Patel,NlshalTeva)
       Itzil       Volce     Patel.Nlsha(Teval           lncomlnß   Nallor, Jill fGleenstone)    14:¡l&¡08      &ü):1ll
                   Tcxt             Nlsh¡                           RH.
                             R.H.                                           J   rll              lTtl
                                                         fncomlns llallor,Jlll (@eenstonel 17.33:Ã2                    'J2
       UZ 14 Voice           Patel, Nlsha (TeYal         ¡ncoming R.H.(Greenstone)         17:37:55 O
             Volæ            RR                                             JilI                 17zîl:Tl
                   Volce             J¡II                                             David     1&23fft
                   Volæ
                   Text              J¡I I                                            Davld       S47:!16
       tlnl      Vole        Nallo¿llll      lGæenstoneì lnømlm     Teva Phamaæutkals            112537
       It22l2gl4 Voiæ        Patel, Nisha (Teva)         OuEoing Nailor,Jlll(Greenstone) 15:!l!l:20             C

       !221æ14 Tert          Patel. Nisha (Teval         Out¡o¡n¡   Nallor. Jill lGrcenstonel    ß233:47 fiIlm
                                                                                                 t5A:}¿þ
                                                                            J¡I I               16:(I}¿14
                   Text             Nisha                                   J¡II
                   Text      Pæel, Nisha                            Nailor. Jill                16:@59
                                                                            J   rll              16:0t01
                   Voice            Nlsha                                   J¡II



 Druing these calls alrd text ulessages, Teva and Greenstone agreed that Teva would concede

 busi¡ress to Greenstone         in order to avoid sipnificant price erosiou in the market.

            309.   The day after Greenstone's entry         - January 24,2014 - in a message to Teva
 uational account rnanagers about how important it was for them to detennine and doctunent



                                                            92
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 107 of 524




 help Teva   det           ther to concede or uot) Defendant Patel stated:




 wanting to put the details into writing:




                                                 93
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 108 of 524




 (16)        s.




                      üi.           oxicam




 2    gcapsules.




 Patel:

          316.    Before responding to that e-mail,   De         Patel souglrt to negotiate strategy

 w    Greeustone. Patel called R.H. at Greenstone at l0:55arn and they spoke briefly. Shortly

 after that call, Patel also called R.H.'s boss, Defendant   Nailor. At 2:l4pm that afternoon,

 Defendants Patel and Nailor spoke briefly.



                                                   94
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 109 of 524




                                                                                                               (as Patel did




 those calls are set forth   in          table below:

         Date                            Narne          Directlon   Contact Name              Time          Duration
                                                                           NIsha                      z¿
                    Voice     R.H.                                         Nlsha               7O:E:E
                    Volæ      RH.    (     enstonel                 Patel, Nlsha               l2zl4¡:D
                    Voice     R.H.                                         Nlsha               72:'14:-52
                    Volce     RH.                                          Nlsha               1il33lB
                    Volce     R.H.                                         Nisha               15:û/:5()
                              RH.    (Greenstone) Outsolng          Nallor, Jlll   (Greenstone) $:Anß
                    Volce     R.H.                                          Jlil

                                              (Teva)-'I4lpLl!!!(arçe!!sþ¡e)..,.
                   --Ys!_e. !a!e!.1'lE¡?ll!!Ð                                                 -\7ÊÆ
                    Volce     Patel, Nlsha            lncomlng Nailor, Jill (Greenstone!       17:32:ß


         319.    The ¡rext day       -   March T,2014      - after the flurry of phone calls detailed             above,

 Defendant Patel sent an e-rnail to L.R., a custorner rnarketing manager at Teva, identiffing

 specific custoulers to coucede to Greenstone. Based on her several conversations \ryith

                                                              95
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 110 of 524




 Greenstone, and her understanding of the concept of fair share, Patelalso noted:




            320.   Additional challenges did come. On March 12,2014, Defendant Patel learned

 that Greenstone was challenging Teva at CVS     -   Teva's largest account for Piroxicam. Teva

 refused to concede CVS to Greenstone because CVS represented26.l%o of Teva's total market

 share for that   drug. Teva lowered its price by 20%o, and the next morning CVS notified Teva that

 it would retain the account. The same day, after hearing that Teva was not going to back down

 on the CVS challenge, R.H. of Greenstone called Defendant Patel at 1:4lpm and they spoke

 briefly.

            321.   Teva and Greenstone continued to coordinate their allocation over the coming

 days and weeks. On March 17,2014, Defendant Patel called R.H. and they spoke         briefly. R.H.

 called Patel back at 1 I :35pm that same day and they spoke for fifteen (15) minutes. Immediately

 after speaking to Patel, R.H. called Defendant Nailor and they spoke for ten (10) minutes. Teva

 retained the CVS account but conceded other customers (representing less market share) to

 Greenstone through March and      April.

            322.   For example, on March 25,2014 Teva learned of a challenge from Greenstone at

 Anda, a wholesaler distributor. Following an analysis of its market share, Teva determined that

 it still had more than its fair share of the market. Pursuant to the understanding among generic

 manufacturers alleged above, Teva determined that it would be prudent to concede the Anda

 business to Greenstone on Piroxicam, in order to alleviate any future challenges from

 Greenstone. Defendant Patel agreed with the decision to concede on April 1,2014.




                                                     96
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 111 of 524




                        iv.        Cebergoline

          323.   Cabergoline, also known by the l¡rand narne Dostinex, is used to heat       m    cal

 problerus that occru when too uruch of the      ho    ne prolactin is produced.   It cau be used to heat



 Sland.




 Greenstone and Teva:




     Wholesaler represented about l3olo of Teva's total business for Cabergoline, and ab

 $861,000   in       net sales.




                                  F.H. responded:




          326.   The next day, after some inteural conversation at Teva, T.C. agreed to the

 proposed allocation:




                                                      97
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 112 of 524




           327. Pursuant to this agreement, Greenstone was able to acquire The Wholesaler        as a

 customer for Cabergoline without any fear that Teva would compete to retain the business. In

 exchange, Greenstone agreed to "play nice in the sandbox"     -   i.e., not compete with Teva for

 other customers and drive prices down in the market.

                  e.      Teva/Actavis

                         i.      Amphetamine/I)extroamphetamine Extended Release

           328.   Amphetamine/Dextroamphetamine Extended Release, also known by the brand

 name Adderall XR@, is a medication used in the treatment of attention deficit hyperactivity

 disorder   (ADHD). The drug is comprised of a combination of dextroamphetamine          salts and

 levoamphetamine salts and is sometimes referred to as "Mixed Amphetamine Salts" or "MAS."

           329.   Teva began marketing generic Amphetamine/Dextroamphetamine Extended

 Release    ("MAS-XR"), after the expiration of brand manufacturer Shire's patent on Adderall

 XR@.

        330.      On   April 9,2012, alarge customer contacted Teva to request    a price reduction

 because a new competitor had expressed an interest in                    of its MAS-XR business. A

 senior Teva sales director, T.C., insisted on knowing the identity of the competitor before

 deciding what Teva's response would be. The customer responded that the competitor was

 Actavis, and that Actavis was expecting approval soon to enter the market for that drug.

           331.   Teva deferred its decision on pricing until Actavis was in a position to ship the

 product.

           332.   Actavis obtained FDA approval to manufacture various formulations of MAS-XR

 on June 22,2012. At 9:58pm that same evening, Defendant Rekenthaler instructed Teva

 employees to find out Actavis's plans regarding its newly-approved generic, including shipping



                                                   98
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 113 of 524




 details and   inv   ory levels. At 8:32a¡n the next moming, Teva enrployee T.S. responded that

 she had spoken to M.P., a senior   Actavis sales rud marketing executive, and conveyed to

 Rekenthaler the details of their couversation:




 allocation of market sha¡e could be   tricþ.   She   c    oned that   if   Teva decided to concede   a




                       ii.      Amphetemine/Dextroamphetamine Immediate Release

         335.   Amphetaniue/Dexhoampheta¡nine Tmmediate Release, also known by the bra¡rd

 uarne Adderall IR@, is a uredication used in the h'eaturent of attention deficit hlperactivity


                                                      99
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 114 of 524




  disorder   (ADHD). The drug is an immediate release formulation comprised of a combination of

  dextroamphetamine salts and levoamphetamine salts and is sometimes referred to as "Mixed

 Amphetamine Salts" or "MAS-IR."

           336.    In March 2014, Aurobindo was making plans to enter the market with its MAS-IR

 product. On March 18,2014, Teva's J.P. shared with her colleagues that Aurobindo's market

 share target for the impending launch was 10oá. Teva's senior marketing operations executive,

 K.G., indicated that Teva was aware that both Aurobindo and Actavis were launching.

          337.    A flurry of telephone communications between Teva and these two competitors

 took place on the days surrounding the foregoing e-mail. The day before, on March      17   ,2014,
 Defendant Patel had spoken to Actavis's Director of Pricing, Defendant Rick Rogerson, three (3)

 times. Defendants Rekenthaler and Falkin of Actavis also spoke once on that day. On March

 18,2014, the day of the e-mail, Rekenthaler and R.C., a senior-most executive at Aurobindo, had

 a   thirty (30) minute telephone conversation. Rekenthaler and Falkin spoke again seven (7) times

 on March 20,2014.

          338. On April 16,2014, Teva received word from a customer that a new competitor in
 the market had offered a lower price than Teva's current price for   MAS-IR. Defendant      Patel

 informed K.G. that the challenge was coming from Actavis, and recommended that Teva

 concede that customer's account.    At   I :43pm, she communicated to another colleague that the

 decision had been made to concede. Apparently closing the loop, she called Defendant Rogerson

 at Actavis at   l:55pm. They spoke for just over four (4) minutes.




                                                   100
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 115 of 524




                        iii.         Dextroamphetamine Sulfate Extended Release

         339.   Dextroamphetamine Sulfate Extended Release, also known by the brand name

 Dexedrine@ and sometimes referred to as "Dex Sulfate XR," is a medication used to stimulate

 the central nervous system in the treatment of hyperactivity and impulse control.

         340.   On June 19,2014, as Actavis was entering the market for Dex Sulfate XR,

 Defendant Patel reviewed a prohtability analysis for that drug and asked Defendant Rekenthaler

 what share of the market Actavis was targeting. Rekenthaler            responded:             Rekenthaler

 knew Actavis's market share goals because he and Defendant Falkin of Actavis had spoken twice

 by phone that morning         - once for more than eleven (11) minutes     and again for more than nine

 (9) minutes.

         341.   Five days later on June24,2014,Teva employee S.B. confirmed to her colleagues

 in an e-mail that Actavis had entered the market for Dex Sulfate XR. She remarked that Teva had

 a72.2o/o share of this                            and thus recommended giving up a large customer to

 Actavis and reducing Teva's market share to 58.3%           -   in accordance with the industry

 understanding to allocate the market, and Teva's ongoing agreement with Actavis. Later internal

 e-mails confirmed Teva's decision to concede that customer to Actavis because




                        iv.          Clonidine-TTS

         342. Clonidine-TTS           Patch-also known by the brand name Catapres-TTS                a
                                                                                               -is
 medication in the form of a transdermal patch that is used to treat high blood pressure.

         343.   Teva began marketing Clonidine-TTS in 2010 after the expiration of brand

 manufacturer   B   oehringer Inge theim' s patent on   C   atapres-TTs@.




                                                      101
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 116 of 524




             344.     On May 6,2014, Actavis was granted approval to market Clonidine-TTS. Teva

 and Actavis immediately commenced an extensive negotiation over price and market share.

 Defendants Rekenthaler and Falkin spoke by phone three times that day for fifteen (15) minutes,

 one   (l)   minute, and three (3) minutes, respectively.

             345.     The next day, Rekenthaler announced to his colleagues that Actavis was entering

 the market. K.G. of Teva responded by requesting that Defendant Patel come up with a

 recommendation as to which customers Teva should concede to Actavis. At the same time, Teva

 employees bemoaned Actavis's                            low pricing for a new entrant, saying that pricel



             346.     On May 8,2014, Teva personnel accelerated their efforts to convince Actavis to

 revise its pricing and market share plans for Clonidine-TTS to more acceptable levels with an

 even more intensive fluruy of phone calls. On that day, Rekenthaler spoke to Falkin three more

 times (5-, 10-, and 8-minute calls). Patel spoke to Defendant Rogerson at Actavis four times, the

 last call coming at9:54am.          At   10:02am, she informed her colleagues of the results of the

 negotiations, instructing them:

             347.     The following day, May 9, 2014,Defendant Patel learned from yet another

 customer of a                                          on this drug. Suspecting the source of the challenge

 was Actavis, Patel called Rogerson three times. Following those conversations, Patel informed

 her colleagues that Actavis wanted          25%io   of the market. She also stated that Actavis would likely

 want 1 0%-     1   5%o   of that share from Teva. During those conversations, she also likely conveyed

 her displeasure to Rogerson about how low Actavis's pricing was, because not long after those

 phone calls, she conveyed to her supervisor, K.G., that




                                                           102
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 117 of 524




              Shortly after that, Patel also learned that Actavis had




         348.      Rekenthaler described to his colleagues the agreement he was willing to strike

 with Actavis over market share, saying:




 I       Teva's senior sales executive, T.C., cautioned him on the importance of maintaining a

 cooperative stance towards this competitor, saying:




         349.      The market share give-and-take between Teva and Actavis continued over the

 coming weeks, with Teva conceding accounts to the new entrant in order to allow Actavis to

 achieve its fair share of the market for Clonidine-TTS. On May 14,2014, for example,

 Defendant Pateltold colleagues that Teva must be                    and concede a particular

 wholesaler's account to Actavis. On May 17,2014, Teva conceded a large retailer account to

 Actavis. On May 20,2074, Patel again declined to bid at another customer due to the new

 entrant Actavis, stating:

         350, When L.R., Teva's analytics manager, recommended           giving up yet another

 Clonidine-TTS account to Actavis on May 23,2014, after several conversations between

 Defendants Patel and Rogerson the prior day, K.G. of Teva reluctantly approved, saying:




                        v.        Budesonide Inhalation

         351.      Budesonide Inhalation, also known by the brand name Pulmicort Respules@, is an

 anti-inflammatory steroid, administered through inhalers or similar devices, used to prevent

 asthma attacks.



                                                   103
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 118 of 524




         352.   Teva obtained approval to market Budesonide Inhalation in November 2008.

 Prior to February 2015, Teva controlled virtually the entire market for generic Budesonide

 Inhalation, with other competitors having less than l%o market share.

         353.   On February 13,2015, Defendant Rekenthaler informed other Teva employees           of

 Actavis's plans to enter the market, saying

 Budesonide Inhalation. Rekenthaler and Defendant Falkin of Actavis had spoken by phone three

 days earlier on February 10,2015.

         354.   On February 16,2075, Defendants Rekenthaler and Falkin had another lengthy

 telephone conversation lasting twenty-three (23) minutes. The following morning, Teva's T.C.

 confirmed to her colleagues that Teva had conceded the Budesonide Inhalation accounts of two

 major customers to Actavis. She explained that Actavis's sense of urgency to obtain the

 accounts was due to concerns about getting its product into market before it faced legal action

 from the brand manufacturer. Thus, she explained, she was working with the customers on an

                to get Teva's product out of the supply channel, so as to streamline Actavis's

 entry into the market.

                      vi.        Celecoxib

         355. Celecoxib, also known by the brand name Celebrex@, is a nonsteroidal anti-
 inflammatory medication used in the treatment of pain and inflammation associated with

 arthritis, juvenile rheumatoid arthritis, and other disorders.

         356.   Teva received approval to market generic Celecoxib inMay 2014.

         357.    On November 20,2074, as Teva was preparing to launch its generic Celecoxib

 capsules, a customer informed Teva that Actavis was vying for some of the customer's

 Celecoxib business. The customer indicated that Actavis was preparing for a launch of its own



                                                   104
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 119 of 524




 and had advocated its position by pointing out that it was just trying to                        in light

 of the fact that Teva had already secured over 30Yo of the market.

           358.   Defendant Rekenthaler took a cooperative     - rather than competitive - stance upon
 hearing that news, saying

           359.   By December 1,2074, however, the issue of where Actavis would obtain its

 desired market share remained undecided. Another customer, a large retail pharmacy chain

 ("The Pharmacy"), became actively involved in trying to broker an agreement between Teva and

 Actavis on how much share each company would take upon launch. Actavis reportedly sought

 25Yo    of The Pharmacy's Celecoxib business. A representative of The Pharmacy told Teva's T.C.

 that                                                                  and that he did not have an

 issue   with sending Actavis

           360.   Rekenthaler's response was consistent with the "fair share" understanding, saying




           361.   In the days leading up to Teva's December 10,2014 launch, Teva executives had

 numerous telephone conversations with their counterparts at Actavis. Defendant Rekenthaler

 had a six (6) minute call with Defendant Falkin at Actavis on November 25. The two spoke

 twice more on December 3 - once for two (2) minutes and another time for one (1) minute.

 Defendant Patel spoke to    4.8.,   a senior sales and marketing executive at Actavis, for over eight

 (8) minutes on December 5, and for over sixteen (16) minutes on December 8. Defendants

 Rekenthaler and Falkin resumed their communications the day before the Teva launch           -
 December 9 - with a one     (l)   minute phone call. On the day of the launch   - December   10    -
 Rekenthaler and Falkin spoke three times with calls of one (1) minute, nine (9) minutes, and

 three (3) minutes in duration.



                                                    105
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 120 of 524




                 f.      Teva/?ar

                       i.       Omega-3-Acid Ethyl Esters




 T.P. did not respond tlrough Linkedln, btrt texted Patel on her cell phone later that day, initiating

 a   flury of ten (10) text messages between   them in the late aftemoon and early evening of Jture


                                                   106
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 121 of 524




 26. That night, Patel followed up with C.8., informing her that the ouly thing Patel kuew at that




 3A,2014,




 cornpetition and keep prices high. For s¡anrFle, in an intemal e-rnail on October 2,2014, Teva's

 K.G. stated

         Defe¡rdant Rekenthaler l¡ad obtained this information tbrough phone calls with J.H., a




                                                 r07
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 122 of 524




 senior sales executive at Apotex, on September 25 and   27   ,2014     - and then conveyed the
 information intemally at Teva.

         370.   Because of supply limitations, Par was not able to meaningfully enter the market

 until late November 2014. On November 10,2014, Patel and T.P. exchanged five (5) text

 messages. On December 1,2014, Teva was notified by a customer that it had received a price

 challenge on Omega-3-Acid Ethyl Esters. T.C. at Teva speculated that the challenge was from

 Apotex, but Rekenthaler knew better, stating                                Rekenthaler informed

 T.C. that Teva would not reduce its price to retain the business   -   thus conceding the business to

 Par.

        371.    By mid-February 2015, Teva had conceded several large customers to Par to

 smooth Par's entry into the market and maintain high pricing. During this time, Defendant

 Rekenthaler was speaking frequently with M.8., a senior national account executive at Par, to

 coordinate.

        372.    By April 2015, Apotex had officially entered the market, and consistent with the

 "fair share" understanding, Teva's market share continued to drop. By April25, Teva's share of

 the market for new generic prescriptions for Omega-3-Acid Ethyl Esters had droppedro 68.3yo

 and its share of the total generic market (new prescriptions and refills) had droppedto 66.8yo.

 Defendant Rekenthaler was speaking frequently with J.H. at Apotex to coordinate during the

 time period of Apotex's entry in the market.

                        ii.    Entecavir

        373. Entecavir, also known by the brand name Baraclude,            is a medication used to treat

 chronic Hepatitis B.




                                                 108
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 123 of 524




        374.    As Teva was preparing to enter the market for Entecavir in August2014, T.C., a

 senior sales and business relations executive at Teva, informed an executive at WBAD that Teva

 was planning on launching     Entecavi.I       depending on when the FDA approved the drug.

 T.C. further noted:




        375.    On August 28,2014, Defendant Rekenthaler informed Teva sales employees that

 Teva had received approval on Entecavir and would circulate offers later that day or the next

 day. Rekenthaler noted

                           Defendant Rekenthaler also noted that Teva would be pricing as   if they

 were              in the market, and expressed concern that customers might react negatively to

 the launch of this drug

        376.    The same day, August29,2014, Rekenthaler had three phone calls with M.8., a

 senior national account executive at Par. The two spoke two (2) more times the next day, August

 29,2014.

        377.    On August 29, aTeva sales employee repofted that a customer had informed her

 that Par was launching Entecavir at a lower price point than Teva. The employee inquired

 whether Teva might consider reducing its price as well. Defendant Rekenthaler, after speaking

 with M.B. atPar several times on August 28 and 29, replied that Teva would remain firm on the

 price and noted that he was                                       Despite Teva's refusalto lower

 its price, that customer signed an agreement with Teva to purchase Entecavir



                                                109
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 124 of 524




         378.   Also on August 29, Rekenthaler e-mailed T.C. asking if she had received any

 feedback from CVS on Entecavir. T.C. replied that she had not, and followed up later saying

 that ABC had indicated that it would sign Teva's offer letter. Defendant Rekenthaler replied:




 I      T.C. dismissed that concern:




         379.   Teva and Par both launched their respective Entecavir products on September 4,

 2014. Within days of its launch, Teva had capturedS0% of the market for new generic

 prescriptions and90.9%o of the total generic market (new prescriptions and refills).

        380.    Within a few weeks, however, Teva's share of the market was much more in line

 with "fair share" principles   -   52.60/0   for new generic prescriptions, and 47Yo of the total generic

 market (new prescriptions and refills).

        381.    On October 9,2074, another customer, who had already received a discount on

 Entecavir, asked for an additional discount to

 Teva declined to do so, citing that the

 Rekenthaler had spoken to M.B. at Par twice on October 2,2074.

         382.   The two-player market for Entecavir remained stable over time. By January 2,

 2015, Teva's share of the market for new generic prescriptions was 52.2Yo, and its share of the

 total generic market (new prescriptions and refills) was 46.7%o.

                      iii.          Budesonide DR Capsules

        383. Budesonide         DR Capsules, also known by the brand name Entocort EC, is a

 steroid used to treat Crohn's disease and ulcerative colitis when taken orally.




                                                         110
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 125 of 524




         384.       Teva was preparing to enter the market for Budesonide DR in or about March

 2014. At that time, it was a2-player market: Par had             70%o market share and    Mylan had the

 remaining 30olo.

         385. Shortly before Teva received approval               to market Budesonide DR, Par decided to

 increase the price of the     drug. On April      1, 2014,   M.8.,   a senior national account executive at

 Par, called Defendant Rekenthaler at Teva. The two executives spoke for twenty-six (26)

 minutes. The next day, April 2,2014               which happened to be the same day that Teva received
                                               -
 FDA approval to market Budesonide DR                  Par increased its price for Budesonide DR by over
                                                   -
 ts%.

         386.       That same day, Teva sales employees were advised to f,rnd out which customers

 were doing business with Par and which were with Mylan, so that Teva would have a better

 sense of how      to obtain its fair share



         387   .    Par and Mylan were also communicating at this            time. On April 3,2014 - the day

 after the Par price increase     - K.O., a senior account executive at Par, spoke to M.4.,        a senior

 account manager at Mylan, for fifteen (15) minutes.

         388.       On   April 4,2014, Defendant Rekenthaler informed            some members of Teva's

 sales force that, although the company had received approval to market and manufacture

 Budesonide DR, Teva was not prepared to launch the product and he did not yet know when                      it

 would do so. Nonetheless, Rekenthaler spoke to both Defendant Nesta, the Vice President of

 Sales at Mylan, and      M.8.,   a   similarly high-level executive at Par, that same day.




                                                         111
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 126 of 524




         389.   Although Teva did not launch Budesonide DR until approximately June 2016,

  company executives clearly attempted to coordinate pricing and market share with its

 competitors in anticipation of its product launch date.

                g.      Teva/Taro

                      i.        Enalapril Maleate

         390. Enalapril    Maleate ("Enalapril"), also known by the brand name Vasotec@, is a

 drug used in the treatment of high blood pressure and congestive heart failure.

         391.   In2009, Taro discontinued its sales of Enalapril under its own label and

 effectively exited the market. lt continued supplying Enalapril thereafter only to certain

 government purchasers under the    "TPLI" label.

         392. By mid-2013, the Enalapril     market was shared by three players: Mylan with

 60.3yo, Wockhardt with27.5%, and Teva      with    10.7o/o.   As discussed more fully below in Section

 IV.C.2.h, those three companies coordinated a significant anticompetitive price increase for

 Enalapril in July 2013.

         393. Shortly before the Teva and Wockhardt price increases, on or about July 12,2013,
 Defendant Aprahamian, the Vice President of Sales and Marketing at Taro, was considering

 whether to renew or adjust Taro's price on Enalapril for its national contract (for govemment

 purchasers), which was slated to expire in September 2013.

         394.   In the midst of that coordinated price increase, however, Aprahamian was

 communicating with both Defendant Patel of Teva as well as M.C., a senior sales and marketing

 executive at Wockhardt, about Enalapril. As a result of those conversations, Taro's plans

 changed.




                                                   lt2
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 127 of 524




           395.    On July 17,2Ol3     - the same day that Teva was taking   steps   to   lement the

 price increase   - Defendant     Patel called Defeudant Aprahaurian aud left a message. He rehuned




           s.




 the market should look after Ta¡o's re-laurch so that each     co    etitor would have its desired, or

 "fail;"   share of the market.

           398.    On Jtrly 31,2013, for example, Defendzurt Patel provided her aualysis of the dnrgs

 Teva should bid ou in respouse to a request for bids ft'om a major customer, which was largely

 based ou whether Teva had reached its       "fair shale" targets. Enalapril was one of the drugs

                                                     It3
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 128 of 524




 where, according to Defendant Patel, Teva was                        so she authorized the

 submission of a bid. Prior to sending that e-mail, Patel had spoken to Defendant Aprahamian on

 July 30 (l I minute call) and July 31,2013 (4 minute call). Based on the agreement between the

 two companies, and in accordance with the industry's "fair share" code of conduct, Taro

 understood that it would not take significant share from Teva upon its launch because Teva had a

 relatively low market share compared to others in the market.

        399.      Meanwhile, as he worked on pricing for Taro's upcoming re-launch, Aprahamian

 emphasized to his colleagues that Taro's final prices would be set largely based on




        400.      In early December 2013,Taro was fully ready to re-enter the Enalapril market.

 On December 3,2073, Aprahamian consulted twice by phone with Mylan's senior account

 executive,   M.4., during conversations of two (2)   and eleven   (l l) minutes.

        401.      On December 4,2073, one customer that had recently switched from Wockhardt

 to Teva expressed an interest in moving its primary business to Taro for the 2.5mg,5mg, lOmg,

 and20mg strengths. At 4:3Opm that afternoon, Defendant Aprahamian instructed a colleague to

 prepare a price proposal for that customer for all four products.

        402. Before sending the proposal to the customer, however,           Defendant Aprahamian

 sought the input of his competitor, Teva. On December      5   , 2013 , he and Defendant Patel spoke

 by phone for nearly five (5) minutes.

         403.     Taro's fact sheet for the Enalapril re-launch generated on the day of

 Aprahamian's call with Teva showed a                                      of   75Yo,   with pricing

 identical to Teva's and nearly identical to Wockhardt's and Mylan's




                                                  114
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 129 of 524




        404.   Taro begau submitting   o   rs on Enalapril the following day, Decernber 6. 2013.

 But even with the biddingprocess underway, Defendant Aprahamian made certain to




        408. By May 2014 the market was stable, and market share for Enalapril was
 reasonably distlibuted among the companies. As Teva was considering whether to bid on

                                               ll5
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 130 of 524




 specific drugs for an RFP sent out by a large wholesaler customer, Defendant Patel provided the

 following caution with regard to Enalapril

                               The same day she sent that e-mail   - May 14,2014 -   Patel spoke to

 Defendant Aprahamian for more than four (4) minutes, and exchanged eight (8) text messages

 with him.

           409.     By June 2014, Tarc had obtaine d 25% market share for Enalapril in      a   4-player

 market. Mylan and Teva each had approximately 28Yo market share.

                         ii.         Nortriptyline Hydrochloride

           410.     Nortriptyline Hydrochloride ("Nortriptyline"), also known by the brand name

 Pamelor, is a drug used to treat depression.

           4ll.     While Taro was approved in May 2000 to market generic Nortriptyline, it

 subsequently withdrew from the market. As of early 2013, the market was shared by only two

 players   -   Teva with a 55olo share, and Actavis with the remaining 45Yo.

           412.     By February 2013, Taro personnel had come to believe that they should reclaim a

 portion of this market, one opining that



           4t3      In early November, Taro was formulating re-launch plans, including      uI
                         for Nortriptyline of 25o/o that would leave Teva with 42.45Yo and Actavis

 with   31.02o/o.

           414.     On November 6, 2013, Defendant Aprahamian pressed his team to

                                         He emphasized the need to find out who currently supplied

 two particular large customers so that Taro could




                                                     ll6
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 131 of 524




           415.   Two days later, on November 8, Aprahamian received confirmation that

 McKesson was a Teva customer.

           416.   Several days of conversations ensued among the affected competitors in an effort

 to sort out how Teva and Actavis would make room for Taro in this market. For example,

 Defendant Rekenthaler of Teva and Defendant Falkin of Actavis spoke twice by phone on

 November 10,2073.

           417.   Then, on November 72,20l3,Taro' s Aprahamian called Defendant Patel at Teva.

 Their conversation lasted almost eleven (11) minutes. That same day, Defendant Aprahamian

 announced to his colleagues that Taro would not be pursuing Teva's business with McKesson,

 saying simply:                                    Accordingly, he instructed a subordinate to put

 together an offer for Cardinal instead.

           418.   The discussions of how to accommodate Taro into the Nortriptyline market were

 far from over, however. Defendants Falkin of Actavis and Rekenthaler of Teva spoke on

 November 14, 15 and 18. Falkin also exchanged two text messages with Defendant Maureen

 Cavanaugh of Teva on November 17, and one on November 18,2014.

           419.   Immediately following this series of discussions, Aprahamian began delivering a

 new message to his team: Taro had enough offers out on Teva customers      -   it needed to take the

 rest of its share from   Actavis. On November 19,2013 when a colleague presented an

 opportunity to gain business from Teva customer HD Smith, Aprahamian flatly rejected the idea,

 saying:

           420.   The next day, November 20,2013, another Taro employee succeeded in finding

 an Actavis customer that Taro might pursue. Armed     with this new information, Defendant

 Aprahamian wasted no time in seeking Actavis's permission, placing a callto M.D., a senior



                                                 l17
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 132 of 524




 national account executive at Actavis, less than four hours later. They ultimately spoke on

 November 22,2013 for more than eleven (l 1) minutes.

          421.   Meanwhile, Teva employees finalized plans to cede Cardinal to Taro as discussed

 in the negotiations with Actavis and Taro. On November 21,2013, Teva informed its customer

 that

          422.    The competitors continued consulting with each other over the coming months

 on   Nortriptyline. On December 6,2073, for example, Defendant Aprahamian called M.D.         at

 Actavis and the two spoke for over thirteen (13) minutes. On December 10,2013, a Taro

 colleague informed Aprahamian that alarge customer, HEB, was with Actavis for all but one          of

 the Nortriptyline SKUs, and that HEB was interested in moving the business to Taro.

          423.    Having already cleared the move with Actavis during his December 6 call with

 M.D., Aprahamian put the wheels in motion the next day for Taro to make an offer to HEB.

          424.   Defendant Aprahamian also continued to coordinate with Teva. He called

 Defendant Patel on January 28,2014, but she did not pick up. The dialogue continued on

 February 4,2014 when Patel called Aprahamian back. The two talked for nearly twenty-four

 (24) minutes.

          425.   Two days later, on February 6, a potential customer solicited Taro to bid on its

 business. When a colleague informed Defendant Aprahamian of that fact and asked if he wanted

 to pursue the opportunity, Aprahamian responded firmly that Teva had already done enough to

 help Taro with its re-launch and thus only Actavis accounts should be pursued:




                                                 ll8
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 133 of 524




      Date                         Name             Direction   Contact Name          Duration
                                   lvlarr                                    Davld
       3l         Voice            Marc             lncoml                   David
                  Volce    Falkln,lvlarc(Actavls)   Ougolng                  Davld
                  Volce    Falki   Marc                                      David
                  Voice    Falkl                    lncoml
                  Voice    Falkl   Marc                                     David
                  Vol ce   UtD.                                 Tarc Pharmaæutlcals
                  Vol ce   Falkl   Marc             lncomi      Rekenthele David
                  Volce    Falkl   lvlarc                       Rekenthale   Davld
                  Voice           Nisha                                      Ara          0:0:02
                  Text     Patel, Nlsha                                      Ara
                  Voice            Nlsha                                     Ara




 listed by Teva as a potential candidate for a price increase. Ou Malch l0, 2014, however, as

 Patel was revising that list of price increase ca¡rdidates (and the sarne day she spoke to Defendant

 Aprahamian for rnore than five (5) urinutes), she removed Nortriptyline from contention in order

 f6 açssnlnodate Talo's entry. The spreadsheet that she sent to a colleap¡ue on that date expressly

 took into account the negotiations over Talo's entry that had occun'ed over the past few weeks.

                                                    119
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 134 of 524




 With respect to   a possible   Nortriptyline price increase, it stated:

 I         As discussed more fully below, Teva subsequently raised the price of Nortriptyline on

 January 28,2015    -   in coordination with both Taro and Actavis.

                 h.       Teva/Zydus

          428.   Defendant Green left Teva in November 2013 and moved to Zydus where he took

 a   position as an Associate Vice President of National Accounts. Once at Zydus, Green

 capitalized on the relationships he had forged with his former Teva colleagues to collude with

 Teva (and other competitors) on several TevalZydtts overlap drugs.

          429.   In the spring/early summer o12014 in particular, Zydus was entering four

 different product markets that overlapped with Teva. During that time period, Defendant Green

 was in frequent contact with Defendants Patel and Rekenthaler, and others, to discuss pricing and

 the allocation of customers to his new employer, Zydus. Indeed, given the close timing of entry

 on these four products, Green, Patel, and Rekenthaler were often discussing multiple products at

 any given time.

                         i.        Fenofibrate

          430.   Fenofibrate, also known by brand names such as Tricor, is a medication used to

 treat cholesterol conditions by lowering "bad" cholesterol and fats (such as LDL and

 triglycerides) and raising "good" cholesterol (HDL) in the blood.

          431.   As discussed in detail in Section IV.C.1.a.i above, Defendant Teva colluded with

 Defendants Mylan and Lupin to allocate the Fenofibrate market upon Mylan's entry in May

 2013. To effectuate that agreement, Defendant Green was in frequent contact with Defendant

 Nesta of Mylan and Defendant Berthold of Lupin.




                                                      120
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 135 of 524




          432.   In February 2014, Zydus was preparing to launch into the Fenofibrate market.

 Defendant Green, now at Zydus, colluded with Defendants Patel, Rekenthaler, Nesta, and

 Berthold to share pricing information and allocate market share to his new employer, Zydus.

          433.   On February 21,2014, Teva's Patel sent a calendar invite to Rekenthaler and to

 her supervisor, K.G., Senior Director, Marketing Operations, for a meeting to    discussl
                                        on February 24,2014. One discussion item was Zydus's

 anticipated entry into the Fenofibrate market. Notably, Defendant Zydus did not enter the

 Fenofibrate market until a few weeks later on March 7,2014.

          434.   In the days leading up to the meeting, between February 19 and February 24,

 Patel and Green spoke by phone at least 17 times   -   including two calls on February 20 lasting

 twenty-seven (27) minutes and nearly nine (9) minutes, respectively; one call on February 2l

 lasting twenty-five (25) minutes; and a call on February 24lastingnearly eight (8) minutes.

          435. On or about March 7,2014, Defendant Zydus entered the Fenohbrate           market at

 WAC pricing that matched Defendants Teva, Mylan, and Lupin. In the days leading up to the

 launch, Defendants from all four competitors were in regular contact with each other to discuss

 pricing and allocating market share to Zydus. Indeed, between March 3 and March 7, these

 competitors exchanged at least 26 calls with each other. These calls are detailed in the table

 below:




                                                 12l
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 136 of 524




       Date                             Name                Direction   Contact Name                   Duration
                    Voice                        David                         Kevln
                    Voice      Reke              David      lncomi      Nesta, Jlm (fiAylan)
                    Volce      Nesta, Jim (lvlylanl                                 n
                    Volce             Jim                   lncomi      Green, Kevin
                    Volce      Patel, Nlsha                 Out3olng           Kevln
                                                                                Kevin
                    Volce             Nisha                                     Kevln
                    Voice             Nisha                                    Kevin
                    Volce               Jlm                                    Kevin
                    Voice               Jim                             Green, Kevln
                    Volce               Jim                                     Kevin
                    Voice               Jim                                     Kevin
                                          m                                             Davld
                    Voice      Nesta, Jim                               Green, Kevin
                    Voice            Nlsha                                      Kevin
                    Voice                  David                                Kevin
                    Voice                        ¡d                             Kevin
                    Voice                  David                                Kevin
                    Voice               Jlm                                     Kevln
                    Voice               Kevin                           M.A.
                    Voice               Kevin                           frÂ4.
                    Voice                Kevin                          M.A.
                    Voice              Kevin                            M.A.                               0:1
                    Voice             Nisha                                        David


                    Voice      Green. Kevin      ( us)      lncoming    M.A. lMylan)




 eutering the   narket. A half     au    houl after the second call, Patel e-mailed her supen'isor, K.G.,

 identifying                                     for several products or $¡hich Teva overlapped with



                                        Later that sarrre day, Patel called Gleen again and they spoke for

 more than eleveu    (l l)   ruinutes.

         437.     In the mouths that followed, Teva                                             several custorners to

 Zydus in accorda¡rce with the apreement they had reached.



                                                            t22
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 137 of 524




         438.    For example, on Friday March 21,2014, J.P., a Director of National Accounts at

 Teva, sent an internal e-mail to certain Teva employees, including Defendants Patel and

 Rekenthaler, notifying them that Zydus had submitted an unsolicited bid to a Teva customer,

 OptiSource. Patel responded that Teva was

         439.    That morning, Patel sent a calendar invite to Rekenthaler and to K.G. scheduling a

 meeting to discuss                                                   One item on the agenda was




         440.    The following Monday        - March 24,2014 - Patel sent internal e-mails     directing

 that   Tevaf         optiSource and Humana to Zydus. Patel further stated that Teva provided a

                       to a third customer, NC Mutual, but stated that Teva should

                                          That same day, Patel called Green and they spoke for more

 than fourteen (1a) minutes. She also spoke with Defendant Berthold of Lupin for nearly twelve

 (12) minutes.

         441.    In the meantime, Zydus bid at another Teva customer, Ahold. On March 25,

 201 4, P atel e-mailed Rekenthaler stating


                                         Patel then sent an internal e-mail directing that   tevaf
 the Ahold business. Later   tha'r.   day, Patel called Green. He returned the call and they spoke for

 nearly eight (8) minutes. Patel also called Defendant Berthold of Lupin and they spoke for five

 (5) minutes.

         442.    On May 13,2014, Zydus bid on Fenofibrate at Walgreens, which was also Teva's

 customer. The next day, on .li4ay 14,2}l4,Patel forwarded the bid to her supervisor, K.G., and

 explained




                                                      123
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 138 of 524




          443.     K.G. agreed with the approach and on May 15, 2014, Patel sent an internal e-mail

 directing that Teva reduce its price to Walgreens, but explained that

                                                                                               Patel

 emphasized that we


 I          Later that day, Green called Patel and they spoke for twenty (20) minutes.

          444.     On June 2,2014, Green called Patel and they spoke for nearly six (6) minutes. He

 also called Rekenthaler, and they spoke for two (2) minutes. Two days later, on June 4,2074,

 zydus submitted an unsolicited bid for Fenofibrate at Anda, a Teva customer.

          445.     On June 10,2014, T.S., Senior Analyst, Strategic Support at Teva e-mailed J.P.,

 Director of National Accounts, stating

                         T.S. forwarded the e-mail to K.G., copying Defendants Patel and

 Rekenthaler, asking to                                            because

                                                              Rekenthaler responded,




                                                                         A few hours later,   J.P

 responded that Anda would maintain Teva on secondary and award the primary position to

 Zydus. Anda was fully aware that Teva was conceding Anda's business to Zydus because it was

 a   new entrant




                                                  t24
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 139 of 524




         446.    The next day, on June 17,2014, Defendant Green called Defendant Rekenthaler

 and they spoke for eight (8) minutes. Later that day, Patel called Green. He returned the call and

 they spoke for nearly fifteen (15) minutes.

                       ii.       Paricalcitol

         447. Paricalcitol,   also known by the brand name Zemplar, is used to treat and prevent

 high levels of parathyroid hormone in patients with long-term kidney disease.

         448.    Defendant Teva entered the market on Paricalcitol on September 30, 2013. As

 the first generic to enter the market, it was entitled to 180 days of exclusivity.

         449.    In March 2074,withthe end of the exclusivity period approaching, Teva began

 planning which customers it would need to concede. Teva had advance knowledge that

 Defendant Zydts and another generic manufacturer not named as a Defendant in this case

 planned to enter the market on day 181, which was March 29,2074.

         450.    In the month leading up to the Zydus launch, Defendants Patel and Rekenthaler

 spoke with Defendant Green and discussed, among other things, which Paricalcitol customers

 Teva would retain and which customers it would allocate to the new market entrant.

         451.    On February 28,2074, T.S., a Director of National Accounts at Teva, sent an

 internal e-mail to ceftain Teva employees, including Defendants Patel and Rekenthaler, advising

 that ABC was requesting bids on two Zydus overlap drugs        - Paricalcitol   and   Niacin ER. After

 receiving that e-mail, Rekenthaler called Green. The call lasted less than one        (l)   minute (likely a

 voicemail). The next business day, on March 3,2074, Rekenthaler called Green again and they

 spoke for twenty (20) minutes. Later that afternoon, Patel also called Green. The two

 exchanged four calls that day, including one that lasted nearly twenty (20) minutes. On March 4,

 Patel called Green again and left a voicemail.



                                                   125
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 140 of 524




        452.    On March 12,2014, T.S. e-mailed Defendants Patel and Rekenthaler stating that

 Zydus had bid on Paricalcitol at   ABC. That same day, Patel   sent an internal e-mail asking for a

 loss of exclusivity report for Paricalcitol, listing out Teva's customers and the percentage   of

 Teva's business they represented. This was typically done by Teva employees before calling a

 competitor to discuss how to diwy up customers in a market.

        453.    On March 13,2074, Patel directed that Teva retain ABC and match the Zydus

 pricing. The next day, on March 14,2014, Patel called Green. A few minutes later, Green

 returned the call and they spoke for nineteen (19) minutes. Rekenthaler then called Patel and

 they spoke for eleven (11) minutes.

        454.    During the morning of March 17,2014, Defendants Patel and Green had two

 more phone calls, lasting nearly six (6) minutes and just over five (5) minutes. During those

 calls they were discussing how to   diwy   up the market for several products where Zydus was

 entering the market. A half an hour after the second call, Patel e-mailed her supervisor, K.G.,

 identifying                           for several products on which Teva overlapped with

 Defendant Zydus   -   including Paricalcitol. With respect to Paricalcitol, Patel recommended that

 Teva                                                                         Later that same day,

 Patel called Green again and they spoke for more than eleven (11) minutes.

         455.   Over the next several weeks, Defendant Teva would                      concede

 several customers to the new entrant Zydus.

         456.   For example, on March 27,2074, Green called Patel. Defendant Patel returned

 the call and they spoke for nearly nine (9) minutes. The next day, on March 28,2014,

 OptiSource, one of Teva's GPO customers, notified J.P., a Director of National Accounts at

 Teva, that it had received a competing offer from Zydus for its Paricalcitol business. J.P.



                                                  t26
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 141 of 524




 forwarded the OptiSource e-mail to Patel. Within minutes, Patel responded

 I
        457. That same day, Defendant      Teva was notified by another customer, Publix, that

 Zydus had submitted a proposal for its Paricalcitol business. On   April 1,2014, Defendant Teva

 conceded the customer to Zydus and noted in Delphi that the reason for the concession was




        458. Also on April 1, 2014, Defendant Zydus bid for the Parcalcitol business          at   NC

 Mutual, another Teva customer. That same day, Patel called Green and left a22-second

 voicemail. The next day, on April2,2014,Patel tried Green twice more and they connected on

 the second call and spoke for nearly ten (10) minutes. Lafer that evening L.R., an Associate

 Manager, Customer Marketing at Teva, sent an internal e-mail to T.S., the Teva Director           of

 National Accounts assigned to NC Mutual, copying Patel, asking:

                                              Patel responded,




        459.    On   April 75,2074, Walmart   received a competitive bid for its Paricalcitol

 business and provided Teva with the opportunity to retain. Two days later, on April     17   ,2014,

 K.G. responded that he thought it might be Zydus. Patel replied,




                                                                       Later that day, Green called

 Patel. She returned his call and they spoke for nearly twelve (12) minutes. Later that day, after

 her discussion with Defendant Green, Patel sent an internal e-mail stating

                                                                          On   April 22,2014,Patel




                                                 t27
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 142 of 524




 sent an internal e-mail regarding Walmart directing,


 I
                      iii.      Niacin ER

           460.   Niacin Extended Release ("ER"), also known by the brand name Niaspan

 Extended Release, is a medication used to treat high cholesterol.

           461.   Defendant Teva entered the Niacin ER market on September 20,2073 as the first-

 to-file generic manufacturer and was awarded 180 days of exclusivity. Teva's exclusivity was

 set   to expire on March 20,2014.

          462.    Teva had advance knowledge that Defendant Lupin planned to enter on March

 20, 2014 and that Lupin would have 1 00 days or until June 28, 2014 before a third generic

 manufacturer would be allowed to enter. Teva also knew that Defendant Zydus planned to enter

 on June 28,2014.

           463.   Armed with that knowledge, Teva increased price on Niacin ER on March 7,

 2014 in advance of the competitors' entry. In the days leading up to the price increase, all three

 competitors exchanged several calls during which they discussed, among other things, the price

 increase on Niacin ER and the allocation of customers to the new entrants, Zydus and Lupin.

 The communications between Defendant Green and Defendants Patel and Rekenthaler of Teva,

 and Defendant Berthold of Lupin are detailed in the chart below. (The calls between Defendants

 Teva and Lupin are discussed more    fully below in Section IV.C.2.k.)




                                                 128
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 143 of 524




       Date                            Name              Direstion      Contact Name            Duration
                       Volce   Rekenthal   David                               Kevln
                       Voice   Patel Nisha                                     Kevin
                       Volce          Nisha                                    Kevln
                       Voice          Nisha                                    Kevln
                       Volæ           Nlsha                             Grcen, Kevln
                       Volce          Nisha                                    Kevin
                       Vole    Berthold, Dav¡d                          Green, Kevln
                       Voice              David                                Kevin
                       Volce   Berthold, Dav¡d                                 Kevin




 below i¡r    Section     .C.2.k.)

      Date
                       Volce   Green, Kevln                         Rekenthaler, fÞvld
      31 2Ot4 Voice Green, Kevin (Zydus)               Outgo¡ng     Rekenthaler, David (Teva)        0:03:ül
                       Volæ          Nlsha                                 Kevin
                       Volce         Nlsha                                 Kevin
                                                                                                     û(b:16
      3ll720fl Voioe           Patel, Nisha   (Teva)   Outgolng     Green, Kevin (Zvdus)             û11:tit
      3l      ZJ'1.4   Vole    Paæ|, Nlsha    (Teva)   Outgolng     Gr€en, Kevln (Zydus|             û06:26
      3l ZOL4 Voice            Patel, Nisha   (Teva)   Outgoing     Green, Kevin (Zydus)             ù.M1L2
                                                                                                     0:07:(n
      31 2gt4 Voice Berthold, David (!upin)            lnaom¡ng     Green, Kevin (Zydus)             0:12:39
                                                                                                     0:01:(tr
      3lnl20t4         Voice   Green, Kevin   (Zydus) I ncoming    'Eerthold, Davld ([upin)          0:26:00




 2014, Zydus bid on the Niacin ER business at ABC            -   a Teva customer. The next day, on         May 6,

  2014, Defendant C¡reen called Defendant Rekenthaler and they spoke for tlu'ee (3) minutes. Less

 than an hour later, Gleen called Defendant Patel and they spoke for eiglrt (8) minutes.             A few




                                                       t29
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 144 of 524




 nirìutes later, Green called Patel agail and left a twelve-second voiceruail. Later that evening,

 Defeuclant Patel e-mailed K.G. reporling what Teva had leanted on those calls:




 K.G. responded that Patel should schedule an intemal rneeting to discnss their strategy for Niacin

 ER. ancl inclt¡de Rekenthaler.

         466.       Over the next several days, Patel and Rekenthaler exchanged sevelal calls with




 listed below.


                       Voice   Green, Kevin (Zydus)        Outgoing            David
                       Voice   Green, Kevin (Zydus)        lncoming   Berthold, David (Lupin)
         slil2oL4      Voice   Patel, Nisha (Teva)         lncoming   Green, Kevin (Zydus)
         sl7l2OL4      Voice   Patel, Nisha {Teva)         lncoming   Green, Kevin (Zydus)
         slil2ot4      Voice   Patel, Nisha (Teva)         lncomlng   Green, Kevin (Zydus)
         sl7/20L4      Voice   Patel, Nisha (Teva)         Outgoing   Green, Kevin (Zydus)
         sl812Ot4      Voice   Patel, Nisha (Teva)         Outgoing   Green, Kevin (Zydus)      0:37:49
         slel2ot4      Voice   Berthold, David (Lupin)     lncoming   Green, Kevin (Zydus)
         slsl20t4      Voice   Berthold, David ( Lupin)    lncoming   Green, Kevin (Zydus)
         sle/2014      Voice   Berthold, David (Lupin)     Outgoing   Green, Kevin (Zydus)




                                                          130
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 145 of 524




            467.   Ultimately, the competitors agreed that Teva would retain ABC and concede

 McKesson, another large wholesaler, to Zydus.

            468.   On May 29,2014, C.D., an Associate Director of NationalAccounts at Teva, sent

 an internal e-mail to certain Teva employees, including Defendants Patel and Rekenthaler,

 stating:

                        After receiving the e-mail, Rekenthaler called Green. The call lasted two

 (2) minutes. Green returned the call a few minutes later and they spoke for twenty-eight (28)

 minutes. Later that day, Patel called Green and they spoke for nearly twenty-one (21) minutes.

            469.   On June 2,2014, J.P., a Director of National Accounts at Teva, sent an internal e-

 mail stating



                      Patel replied,

 Later that morning, Green called Rekenthaler. The call lasted two (2) minutes. Green then

 called Patel and they spoke for nearly six (6) minutes.

            470.   On June 5,2014, J.P. sent an intemal e-mail regarding                          stating

                                                                                          J.P. also

 entered the loss in Teva's internal database   - Delphi -   and noted that the reason for the

 concesslon was

            471.   On June 28,2074,Lydus formally launched Niacin ER and published WAC

 pricing that matched the per-unit cost for both Teva and Lupin.

                        iv.       Etodolac Extended Release

            472. Etodolac Extended Release ("Etodolac ER") is a nonsteroidal anti-inflammatory
 drug that is used to treat symptoms ofjuvenile arthritis, rheumatoid arthritis, and osteoarthritis.



                                                   131
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 146 of 524




        473.     Prior to Zydus' enhy into the Etodolac ER market, Defendant Teva and Defendant

 Taro were the   o      generic suppliers of the product. As described in detail in Section




 colluded to significantlyraise the price of Etodolac ER              in          t 2013.




       Date          Call             Name                Direction        Contact Name
                      Volce           Nlsha                                      Kevin
                                                                                 Kevin
                                      Nlsha
                      Voice           Nisha               lncomi           Green, Kevln
                      Voice   Patel, N¡sha (Teva)                                 Kevin
                      Volce           Nlsha                                       Kevln
                      Volce                   Ara                                Nlsha
                      Text            Nisha                                               Ara
                       Text           Nlsha                                               An
                       Text          Nisha                                                Ara
                       Text   Patel, Nisha                                                Ara
                      Voice    Patel, Nisha                                               Ara
                      Text            Nlsha                                               A¡a
                      Text            Nisha                                               Ara
                      Volæ            NIsha                                               Ara
                      Voice           Nisha                                       Kevln
                      Volce           Kevln                                      NIsha
                      Voice    Gree   Kevin                                      Nisha
                      Voiæ            Kevln                                      Nlsha


        475. On May 14,2014,                  da   - a wholesaler   ctutomer of Teva            -   notified Teva that

 Zydus had suburitted a bid for its Etodolac ER business. That saure day, Patel excha¡rged eight

 (8) text messâges and had a foru (4) minute call with Apraharnian. The uext day, on May 15,

 2014, Green called Patel aud they spoke for           twe      (20) rninutes.



                                                          t32
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 147 of 524




          476.   On May 20,2014, Defendant Green called Defendant Patel and they spoke for

 four (4) minutes. That same day, K.R., a senior sales executive at Zydus, also exchanged two (2)

 text messages and had a 39-second call with Defendant Maureen Cavanaugh of Teva. The next

 day   - May 21,2014 - Defendant     Green called Defendant Patel again and they spoke for twenty-

 eight (28) minutes. That same day, K.R. of Zydus and Defendant Cavanaugh of Teva exchanged

 four (4) text messages.

         477. The next day, on ,}/ay 22,2014, T.S., Senior Analyst,      Strategic Support at Teva,

 sent an internal e-mail to certain Teva employees, including Defendant Patel, stating:
                                                                                             I

                                                                                      Patel

 responded:

          478,   Similarly, on June 27,2014, Econdisc, a Teva GPO customer, notif,red Teva that it

 had received a competitive offer for its Etodolac ER business. Later that day, Patel spoke with

 Defendant Aprahamian at Taro for fourteen (14) minutes.

         479.    On July 2,2074, Patel called Green and left a four-second voicemail. The next

 day, on July 3, 2014, Patel sent an internal e-mail advising that                         Later that

 day, Teva told Econdisc that it was unable to lower its pricing to retain the business.

         480.    When Patel's supervisor, K.G., learned that Teva had lost the Econdisc business,

 he sent an internal e-mail asking                                       Patel   responded,l
                                 K.G. replied,

                 l.     Teva/Glenmark




                                                  133
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 148 of 524




                       i.        Moexipril llydrochloride T¡blets




 each    intain their "fair share."




    iness:




 Defendant Rekenthaler forwarded the e-mail only to Defendant Patel because he was aware that

 she had been the person at Teva who had been colluding   with Glemralk^

                                                t34
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 149 of 524




        484.   Five   (5)     es after receiviug the e-mail frorn Defendant Rekenthaler,

 Defendant Patel responded:




                      ü.      I)esogestrel/Ethinyl Estradiol Tablets (Kariva)

        487.   DesogeshelÆthinyl Eshadiol ("Kariva") is a combiuationpill containing two

 honnones: progestin and eshogen. This medication is an oral conhaceptive. Defendant



                                                I35
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 150 of 524




 Glenurark rnarkets this dnrg rurder the narne Viorcle, wlúle Defendaut Teva markets the drug




 eutered the nrarket for Kariva 0. l5mg/0.02rn9 tablets    on     nl 4, 2012.




    lix.




     Date                          Name        Directi     Contact Name            fime
                  Volce            Nisha                   Grauso,Jim(Glenmaù) 1t¡!&15
      sltsl2ot4   Voice            Nlsha                   J.C.                     11¡47:03
                  Volce            Nlsha       Incomlng    8rown, Jim (Glenmark)    üL21:ü)
      5ltsl20t4   Voice     Pate   Nisha                          Jim               13:37:(E
                  Volce     Pate   Nlsha                          Jim               ti!:37:31
                  Voice            Nísha                          Jim               13:5û15




 originally proposed re-bid price of $76.14 -   v          p¡uaranteeing that the business would be

 awa¡ded to Glerunark.

                      üi.           Gabapentin Tablets

           491.   Gabapentin, also known by the brand name Netuontin, is part of a class of drugs

 called anticouvulsants. The medication is used to treat epilepsy and neuopathic pain. Glenmark

 entered the rnarket for Gabapentin 800rng and 600mg tablets on           April 1,2006.

                                                     136
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 151 of 524




         492.    On October 13 and 14,2014, Defendant Patel attended the Annual Meeting of the

 Pharmaceutical Care Management Association ("PCMA") in Rancho Palos Verdes, California,

 along with a number of Teva's competitors. The PCMA described its Annual Meeting         urI




         493.    Shortly after returning from that meeting, during the morning of October 15,

 2014,Defendant Patel informed colleagues at Teva that Glenmark would be taking a price

 increase on Gabapentin, and suggested that this would be a great opportunity to pick up some

 market share. The Glenmark increase had not yet been made public, and would not be effective

 untilNovember 13, 2014. Nonetheless, Patel informed her colleagues in an e-mail that same day

 that there would be a WAC increase by Glenmark effective November 13, and that she had

 already been able to obtain certain contract price points that Glenmark would be charging to

 distributors. At around the time she sent the e-mail, Defendant Patel exchanged two (2) text

 messages   with Defendant Brown of Glenmark.

         494.    Having relatively little market share for Gabapentin, Teva discussed whether it

 should use the Glenmark price increase as an opportunity to pick up some market share. Over

 the next several weeks, Teva did pick up                  to be more in line with fair share

 principles, but cautioned internally that it did not

 I
                j.       Teva/Lannett




                                                   137
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 152 of 524




                       i.         Baclofen




 The rnessage was sent at I l:   l6em. At   I   l:30   , Defendant Patel called Defendant Sullivan and

 they spoke for seven (7) minutes. This was the first phoue conversation between Sullivan aud

 Patel since Patel had joined Teva in   April20l3. Duing       the conversation, Defendant Sullivan




                                                       138
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 153 of 524




 follow-up message through Facebook Messenger later that aftemoon, Sullivan coufulred:




       es.




 colleague:

                                                                                            at saure   da¡




 S           responded:




               e ct¡storrer asked whether Teva wanted to exercise its   rigût of first refirsal (i.e., offer



 sligbtly below Teva's price, Teva declined to bid. Defendant Patel specifically agreed with the

 decision to concede, stating                              Teva's intemal tracking datal¡ase noted

 that the custourer had beeu conceded to a



                                                  139
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 154 of 524




          501.    Teva had significantly increased its price for Baclofen in April 2014 (following an

 Upsher-Smith price increase), and was able to maintain those prices even after Lannett entered

 the market a few months later. In fact, when Lannett entered the market it came in at the exact

 same WAC price as Teva.

                 k.      Teva/Amneal

                        i.       Norethindrone Acetate

          502.   Norethindrone Acetate, also known by the brand name Primolut-Nor among

 others, is a female hormone used to treat endometriosis, uterine bleeding caused by abnormal

 hormone levels, and secondary amenorrhea.

          503.   On September 9, 2014, a customer approached Teva asking if Teva would lower

 its pricing on certain drugs, including Norethindrone Acetate. One of Teva's competitors for

 Norethindrone Acetate was Defendant Amneal. The same day, Defendant Patel received phone

 calls from two different Amneal employees     -   S.R.(2), a senior sales executive (call lasting more

 than three (3) minutes), and S.R.(1), a senior sales and finance executive (almost twenty-five

 (25) minutes). These were the first calls Defendant Patel had with either S.R.(l) or S.R.(2) since

 she   joined Teva in April20l3. That same day, S.R.(1) also spoke severaltimes with Defendant

 Jim Brown, Vice President of Sales at Glenmark       - the only other competitor in the market for
 Norethindrone Acetate.

          504.   After speaking with the two Amneal executives, Teva refused to significantly

 reduce its price to the customer; instead providing only a nominal reduction so as not to disrupt

 the market. At that time, market share was almost evenly split between the three competitors.

 When discussing it later, Defendant Patel acknowledged internally that Teva       hadf            at

 the customer based on its understanding



                                                   140
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 155 of 524




                                       By bidding high and not taking the business from Amneal, in

 anticipation of a future price increase, Teva reinforced the fair share understanding among the

 competitors in the market.

                   l.      Teva/Dr. Reddy's

                          i.       Oxaprozin

          505.     Oxaprozin, also known by the brand name Daypro, is a non-steroidal anti-

 inflammatory drug (NSAID) indicated for the treatment of signs and symptoms of osteoarthritis

 and rheumatoid arthritis.

          506.     In early 2013,Dr. Reddy's began having internal discussions about re-launching

 Oxaprozin in June of that year. In March 2013         - when Teva was still the sole generic in the
 market   -   the plan was to target one large chain and one large wholesaler in order to obtain at

 least 30% market share. Two months later, in May 2013,Dr. Reddy's adjusted its market share

 expectations down to 20Yo after Greenstone and Sandoz both re-launched Oxaprozin.

          507.     On June 13,2013, members of the Dr. Reddy's sales force met for an

                                  to




          508.     Dr. Reddy's re-launched Oxaprozin on June 27,2073 with the same WAC price

 as   Teva. At the time, Teva had 60Yo market share. Dr. Reddy's alrnost immediately got the

 Oxaprozin business at two customers, Keysource and Premier. Dr. Reddy's also challenged for

 Teva's business at McKesson, but Teva reduced its price to retain that significant customer.

          509.     Eager to obtain alarge customer, Dr. Reddy's turned its sights to Walgreens. At a

 July l, 2013 sales and marketing meeting, there was an internal discussion among Dr. Reddy's

 employees about                                                                     at Walgreens.



                                                      141
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 156 of 524




 Within    a week,         Dr. Reddy's employees had learned that Teva would defend the Walgreens

 business and recognizedthatthey would have to                                    to obtain that customer.

           510.            Dr. Reddy's did bid aggressively at Walgreens. On or around July 14, 2013,

 Walgreens informed Defendant Green, then a National Account Director at Teva, that Dr.

 Reddy's had made an unsolicited bid for the Oxaprozin business, at a price of roughly half of

 Teva's current price. Per Defendant Green, Walgreens did not




           5   I   1   .   While the Dr. Reddy's offer to Walgreens was still pending    - on July 23,2013 -
 J.A. of Dr. Reddy's called Defendant Green. That phone call              -   the only one ever between the

 two individuals that is identified in the phone records         -   lasted for nearly five (5) minutes.

           512.            Two days later, Defendant Green noted that

                                                                                Green also warned, however,

 that   if reva decided to defend         and keep walgreens' business, Dr. Reddy's      will!
                       - meaning Dr. Reddy's would    continue to offer unsolicited bids to Teva customers

 and drive prices down.

           513. While deciding whether to match the Dr. Reddy's offer at Walgreens or concede
 the business to Dr. Reddy's, Teva engaged in internal discussions about strategy. On Júy 29,

 2013, K.G. at Teva suggested the possibility of keeping the Walgreens business, but conceding

 Teva's next largest customer for Oxaprozin            - Econdisc - to Dr. Reddy's.    Eager to avoid any

 further price erosion from the Dr. Reddy's entry, Defendant Rekenthaler immediately asked

 Defendant Patel to


 I        Rekenthaler's goal was to identify customers other than Walgreens that Teva could

 concede to Dr. Reddy's in order to satisfy its market share goals.




                                                          142
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 157 of 524




         514. At 12:33pm that day, Defendant        Patel asked a colleague to

                                                         It was typical at Teva to run this type of report

 before negotiating market share with a competitor. At2.20pm, that colleague provided the

 information to Defendant Patel, copying Defendant Rekenthaler and K.G. With this information

 in hand, less than an hour later Defendant Rekenthaler placed a call to T.W., a Senior Director of

 National Accounts at Dr. Reddy's. The call lasted two (2) minutes, and was their only telephone

 conversation in 2013.

        515.      After having this conversation with T.W., Teva decided to maintain the

 Walgreens business, but concede the Econdisc business to Dr. Reddy's. Teva conceded the

 Econdisc business on August     7   ,2013. Defendant Green listed                                    ln

 Teva's Delphi database as the reason for conceding the business to Dr. Reddy's.

        516.      By September 10, 2013, Dr. Reddy's had achieved its goal of obtaining20Yo

 share of the Oxaprozin market.      At that time, its customers included Econdisc, Keysource, and

 Premier.

                       ii.       Paricalcitol

        517   .   Paricalcitol, also known by the brand name Zemplar, is used to treat and prevent

 high levels of parathyroid hormone in patients with long-term kidney disease.

        518.      Teva entered the market for Paricalcitol on September 30,2013 as the fìrst-to-file

 generic, and had 180 days of generic exclusivity.

        519.      Following its period of exclusivity, Teva's

      but

                       As discussed more fully above in Section IV.C.1.h.ii, during March and

 April2014, Teva coordinated with and conceded several customers to Zydus,           as Zydus was




                                                   143
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 158 of 524




 entering the market for Paricalcitol. By mid-April 2074,Teva

                 to Zydus.

        520.      By May 2014,Dr. Reddy's started preparing to enter the Paricalcitol market. On

 May l, 2014, T.W. of Dr. Reddy's spoke with Defendant Rekenthaler of Teva for nearly eleven

 (11) minutes.

        521.      At   a May 20 sales and marketing team meeting, the Dr. Reddy's sales force was

 instructed to find out which customers were currently purchasing Paricalcitol from which

 manufacturers, and their prices. Dr. Reddy's was targeting a20%o market share. At the time,

 Teva's share was 73oá.

        522. On June 10,2014 - as Dr. Reddy's was starting to approach certain customers -
 including a large retail pharmacy customer ("The Pharmacy")       -   Defendant Patel spoke with

 V.8., the Vice President of Sales for North American Generics at Dr. Reddy's, several times. At

 8:5Oam, Patel called    V.B. and left a voicemail. V.B. returned the call at 9: l8am, and the two

 spoke for more than ten (10) minutes. Later that day, at2:46pm, Dr. Reddy's provided The

 Pharmacy with a market share report for Paricalcitol indicating that Teva was the market leader

 at 60Yo share.   A representative of The Pharmacy responded that it

 I       Shortly after this e-mail exchange, at3:2lpm,V.B. called Defendant Patel again and the

 two spoke for nearly nine (9) minutes.

        523.      By June 19,2074, Dr. Reddy's had made offers to Omnicare, Cardinal, ABC, and

 The Pharmacy. The internal plan was that      if The Pharmacy declined, then Dr. Reddy's would

 make an offer to CVS. That same day, Teva agreed to concede its Paricalcitol business at

 Omnicare, dropping its market sharcby      3o/o.




                                                    144
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 159 of 524




         524.       Teva also sûategically couceded what reurained of its Cardinal business (it had

 previously conceded some of that business to Zydus). After      recei   g Dr. Reddy's bid, Cardinal

 approached Teva and askecl      rvhe     Teva would bid to retain the foul mcg   pofion of the



                                                                                        K.G.   a   ed.




 Relati       :




 C      al.




 challenge,       Teva    loyees noted that Dr. Reddy's was                                        and




 Rekenthaler      re     ed:




 Despite the pricing challeuge, Teva retained the ABC Paricalcitol business. As ABC explained

 to Dr. Reddy's,




                                                   l4_5
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 160 of 524




          526,    Dr. Reddy's formally launched Paricalcitol on June 24,2014. On or around that

 date, it sent offers to, inter alia, Winn-Dixie, Giant Eagle, and Schnucks. On June 26,2014,

 Teva's K.G. told Defendant Patel that he was

                 to Dr. Reddy's

          527. Winn-Dixie         informed Teva that it had received a competing offer for Paricalcitol

 from Dr. Reddy's. Defendant Patel recommended that Teva concede the business. Teva did,

 and   Winn-Dixie informed Dr. Reddy's that it had won its Paricalcitol business on July 9,2074.

          528.    Giant Eagle informed Teva that it had received a competing offer on Paricalcitol

 on July 10,2014. That same day, V.B. of Dr. Reddy's called Defendant Patel and the two spoke

 for more than twelve (12) minutes. Shortly after getting off the phone with V.8., Patel

 responded to a question from a colleague regarding an RFP to another supermarket chain. One

 of the potential bid items was Paricalcitrol. Patel directed her colleague to




                        Her colleague responded:                          on Paricalcitol.

          529.    The next day, Teva conceded the Giant Eagle business to Dr. Reddy's. S.8., a

 Teva Strategic Customer Analyst, wrote in an internal e-mail,

                                                            Giant Eagle accepted Dr. Reddy's proposal

 the next day.

          530.    After receiving an offer from Dr. Reddy's, Schnucks also asked Teva for reduced

 pricing in order to retain the business. Teva decided internally to concede Paricalcitol at

 Schnucks                                                                   In order to create the

 appearance of competition with this customer, Teva engaged in what Defendant Patel referred to

 AS                  by which it offered Schnucks an inflated price (cover bid) for Paricalcitol to



                                                     146
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 161 of 524




 enstue that Teva did not win the business. Indeed, Schntrcks     was                  by Teva's price

 that it ruoved to Dr. Reddy's the same day it received Teva's    offer. Wheu Defendaut Patel



 with recently):




 for Paricalcitol, and that Teva would need to subrnit its best bid in order to retai¡r   the   iuess.

 Teva initially decided to concede the One    S    portion of McKesson's busi¡ress only, while




                                                                                            Patel

 fi.rther added that Teva had                                                                         a¡rd

 that




 4:Z0pmand left a message. V.B. reftuued the call on Monday mouring, and the two spoke

 more tlran   fou   (4)   nutes. They spoke again the next moming, July 22,2014, for urore than six

 (6) rninutes. Dtuing these calls, Defendant Patel aud V.B. agleed that Dr. Reddy's would stop

 courpeting for additional ruarket shale (and driving price dowu fruther)    if Teva   conceded all   of
 its McKesson business (One Stop and Rite Aid) to Dr. Reddy's. hrdeed, Dr'. Reddy's confuned

                                                   t47
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 162 of 524




 to McKesson (that same day) that it                                  - meaning     it would not compete

 for additional business because it had attained its fair share. McKesson passed this information

 along to Teva on July 22.

         533.      The next day, July 23,2074, Teva decided to concede its entire McKesson

 business   -   both RiteAid and One Stop   -   to Dr. Reddy's. In making this decision, Defendant

 Patel noted: In its Delphi database, Teva noted that the McKesson Paricalcitol business had been

 conceded to a                                         After the fact, former customer McKesson

 informed Teva that Dr. Reddy's had been

 I
         534.      By early August 2014,Dr. Reddy's had attained 15-16% of the total Paricalcitol

 market, which it decided    -   pursuant to its understanding with Teva   -   it would

 I
                   2.     Taking The Overarching Conspiracy To A New Level: Price Fixing
                          (2012-20ts)

        535.       As evident from the many examples above, by 2012 the overarching "fair share"

 conspiracy was well established in the industry, including among the Defendants. Generic

 manufacturers replaced competition with coordination in order to maintain their fair share of a

 given generic drug market and avoid price erosion. The structure and inner workings of the

 agreement were well understood and adopted throughout the industry.

        536.       Around this time, however, manufacturers began to focus more on price increases

 than they had in the past. They were no longer satisfied to simply maintain stable prices           there
                                                                                                 -
 was a concerted effort by many in the industry to significantly raise prices. Manufacturers

 started communicating with each other about those increases with greater and greater frequency.




                                                      148
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 163 of 524




          537.    A troubling pattern began to emerge. Starting sometime in2012 or even earlier,

 and continuing for several years, competitors would systematically communicate with each other

 as   they were identifying opportunities and planning new price increases, and then again shortly

 before or at the time of each increase. The purpose of these communications was not only to

 secure an agreement to raise prices, but also to reinforce the essential tenet underlying the fair

 share agreement    -   i.e., that they would not punish a competitor for leading a price increase, or

 steal a competitor's market share on an increase. There was an understanding among many                 of
 these generic drug manufacturers      -   including the Defendants   -   that a competitor's price increase

 be quickly followed; but even      if it could not, the overarching conspiracy     dictated that the

 competitors who had not increased their prices would, at a minimum, not seek to take advantage

 of a competitor's price increase by increasing their own market share (unless they had less than

 "fair share").

          538.    It is important to note that generic drug manufacturers could not always follow             a

 competitor's price increase quickly. Various business reasons        -   including supply disruptions or

 contractual price protection terms with certain customers that would result in the payment             of

 significant penalties   - could cause such delays. In those instances       when a co-conspirator

 manufacturer delayed following a price increase, the underlying fair share understanding

 operated as a safety net to ensure that the competitor not seek to take advantage of a competitor's

 price increase by stealing market share.




                                                     t49
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 164 of 524




                                     Teva July 31,2012 Price Increase
                             ^.
         539.      Effective July    3I   , 2012, Teva increased pricing on a ¡rurnber of different dnrgs.

 Many were drugs where Teva was exclusive, but several of ther¡r were                        dnrgs       ere Teva faced

 co   etition, including the following:2

                Drug                                     Competltors
                Buspirone Hydrochloride Tablets          Mylan (29.5%l; Watson 123.5oÁl
                Estradiol Tablets                        Mylan (26.7%); Watson (t6.4%l
                Labetalol HCI Tablets                    Sandoz (61. ); Watson (10%)
                Loperamide HCL Capsules                  Mylan (67%)
                M imvey (Estradiol/Noreth) Tablets       Breckenridge 166.2%l
                NadololTablets                           Mylan          ( 9.8%l; Sandoz (1O.3%l
                Nitrofu rantoin MAC Capsules             Mylan (a53%); Alvogen (7.9%l
                Tamoxifen Citrate Tablets                My   I   a   n (22.20/"1; Watso n lLO.3o/ol

 Before raising prices on        these gs, Teva coordinated               each of these price increases with its




 we     leading up to the price increase. For example:

        a



                        rtes);

        a
                   on July   ll^2012 (2 calls: I and 9                   es);

        o          Ê@gZ:     Defendant Green spoke to CW-2 at Sandoz ou July 29.2012 (2 calls:2
                   aüd 4 nrinutes) and July 31, 2Ol2 (6 minutes).

                   Breckenridse: Defendant Rekenthaler spoke to D.N. a senior                          sales executive at
                   Brecke¡rridge on July l7 ,2012 (4 minutes);



 2 Watsou Phannaceuticals.
                           Inc. ("Watson"), acquired Actavis i¡r or about October 2012. T\e
 two courpanies operated as a sin€ile eutity, albeit under separate ü¿unes, urtil January 2013, when
 Watson annoturced that ìt had adopted Actavis, Inc. as its new global naure. [See

 actavis-incl

                                                         150
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 165 of 524




          a
                   ¡\!ypg:    Defendant Green had several calls with Defendant Nesta at Mylan
                   (noted above) on July 31,2012. After some of those calls between Green and
                   Nesta on July 31, Defendant Nesta called 8.H., a senior sales and marketing
                   executive at Alvogen.

          540.     Teva continued to coordinate with these competitors on these drugs even after

 July 3I,2072. Examples of this coordination with respect to specific drugs are discussed in

 more detail below.

                                 i.       Nadolol

          541.     As early as 2012, Teva was speaking to competitors about the drug Nadolol.

          Nadolol, also known by the brand name Corgard, is a "beta blocker" which is used to

 treat high blood pressure, reducing the risk ofstroke and heart attack. It can also be used to treat

 chest pain (angina).

          542.     In2012 and2013, Teva's only competitors for Nadolol were Mylan and Sandoz.

 All three companies experienced supply problems of some sort during that time period, but they

 were in continuous communication to coordinate pricing and market allocation in order to

 maintain market stability. Nadolol was a high volume drug and one of the most profitable drugs

 where Teva, Mylan and Sandoz overlapped, so it was very important that they maintain their

 coordination.

          543.      Teva's relationships with Mylan and Sandoz are discussed more fully below, but

 by 2012 an anticompetitive understanding among those companies was firmly entrenched.

          544.      Teva raised its price on Nadolol on July 31,2012. In the days leading up to that

 increase     - following a pattern that would become routine and systematic   over the following years

 -   Defendant Kevin Green, at the time in the sales department at Teva, was in frequent

 communication with executives at both Sandoz and Mylan. Green spoke to CW-2 from Sandoz

 twice on JuIy 29 , 2012, and again on the day of the price increase, July 3l , 2012. Similarly,


                                                    151
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 166 of 524




 Defendant Green was communicating with Defendant Nesta of Mylan often in the days leading

 up to the increase, including five (5) calls on the day of the price increase.

           545.   Sandoz followed    with its own increase on August27,2012. The increases were

 staggering   - varying from 7 46%o to 2,7 62%o depending    on the formulation. The day before the

 Sandoz increase, Defendant Armando Kellum, then the Senior Director of Pricing and Contracts

 at Sandoz, called Defendant Green. They had also spoken once earlier in the month, shortly after

 the Teva increase. CW-2 also called Green twice on August 21,2012            -   the same day that

 Sandoz requested approval from its Pricing Committee to raise the Nadolol price. The day after

 the Sandoz increase, Defendant Green       -   acting as the conduit of information between Sandoz

 and Mylan    - called   Nesta of Mylan twice, with one call lasting fourteen (14) minutes.

           546.   Mylan, which returned to the market after a brief supply disruption, followed and

 matched the Teva and Sandoz increases on January 4,2013. In what had become a routine

 component of the scheme, the day before the Mylan increase Nesta spoke to Green four (4)

 times. The next day, Defendant Green conveyed the information he had learned from Defendant

 Nesta directly to his counterpart at Sandoz. On January 4,2013        -   the day of the Mylan increase

 - Defendant    Green called Defendant Kellum twice in the morning, including a six (6) minute call

  at9:43am. Shortly after hanging up with Green, Kellum reported internally on what he had

 learned   - but concealing the true source of the information - a convention that was frequently
 employed by many Sandoz executives to avoid documentation of their coveft communications

 with competitors:




                                                      t52
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 167 of 524




 Nadolol for approximately the last l5 years. In or about 2004, that individual paid betwee¡r $10

 and S20 in out-of-pocket costs for a 90-day supply of Nadolol. Today, that same 90day supply

 of Nadolol would cost the complaiuant re than $500.

        550.    As discussed more ftilly below, Teva coutinued to conspire with Mylan and

 Saudoz al¡out Nadolol and many other dnrgs tluoughout 2013 and ùrto the fuhue.


                                                t53
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 168 of 524




                                 ii.       Labetslol

            551.   Labetalol, also known by brrud naures such as Nonnodyue and Traudate, is a

 rnedication tued to treat higfr blood pressuÍe. Labetalol, like Nadolol, is in a class of drugs called




 flow ald decrease blood press




 that




 Teva   s    ld co¡rsider                                         in order to retain its rnarket sha¡e.




 T.C. of Teva apreed:

            554.   Defendant Rekenthaler was not satisfied" however. In order to confum that

 Watson       s also   still couunitted to rnaintai¡r high pricing on Labetalol, Defendant Rekeuthaler

 called and spoke to 4.S., a se¡rior sales executive at Watson, four (a) times on October 18,2012

                                 üi.       Nitrofurantoin MAC Capsules

            555.   Nitroñu'antoin Macrocrystal, also known by the brand name Macrodantin, is         a


 ruedicatiou used to heat certain uinary tract infections.



                                                       154
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 169 of 524




           556.   Teva's July 31, 2012 pnce increase on    Nitrofru'    oin Macrocrystal was between

 9Ù-95o/o depeuding on the dosage a¡rd    formulation. After that increase, Teva continued to

 coo   nate with Mylan and Alvogen to maiutain those higû prices.




 Mylan and 8.H., his    c      erpart at Alvogen.   At l0:0lanr,   Green called Nesta and the two spoke




                          b.      Increasing Prices Before A New Competitor Enters The
                                  Market: Budesonide Inhnlation Suspension (February - April
                                  201s)




 Respules, is a medication used to conhol and prevent s5mrptorns caused by asthma. It belongs to

 a class   of drugs called corticosteroids, and works directly in the lungs to make breathing easier

 by reducing the irritation and swelling of the airways.


                                                     155
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 170 of 524




        559.     As of February 2013, Teva was the only company in the market for generic

 Budesonide Inhalation Suspension. Teva knew, however, that a potential legal action

 challenging the validity of the patent on the brand drug could allow additional competition into

 the generic market shortly. So before any additional competition could enter the market,

 effective February 8,2013, Teva raised the WAC price for its Budesonide Inhalation Suspension

 by 9o/o. Although a very modest increase in percentage terms, the         9o/o   price increase added $51

 million to Teva's annual revenues.

        560. On April 1,2013, Actavis         won a legal challenge in federal district court against

 the brand manufacturer declaring the patent for the brand drug, Pulmicort Respules, invalid.

 Actavis immediately began planning to launch the product "at risk," which is when a generic

 manufacturer puts the product on the market before all appeals in the patent lawsuit are formally

 resolved and there is still a risk that the new generic entrant might ultimately be found to violate

 the patent. That same day, Defendant David Rekenthaler of Teva called his counterpart at

 Actavis, A.B.   -   a senior sales and marketing executive   -   and they spoke for two (2) minutes,

 This was the first-ever phone call between them based on the phone records produced.

        561.     The next day,    April 2,2013, Defendant Rekenthaler       spoke to A.B two (2) more

 times, including one call lasting eight (8) minutes. Actavis then immediately began shipping the

 product. Instead of competing to obtain market share as a new entrant, however, Actavis entered

 the market with the exact same WAC price as Teva. Indeed, when Teva inquired of a customer

 that same day to confirm Actavis's pricing, Teva was informed by the customer that Actavis's

 prlclng was

        562.     At    some point thereafter, further legal action from the brand manufacturer

 prevented Actavis from permanently entering the market, but in the interim Teva was able to



                                                    156
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 171 of 524




 continue to charge the agreed-upon prices. In addition, once Actavis entered the market in2015,

 Teva immediately conceded customers to Actavis in accordance with the fair share agreement         -
 after calls between Rekenthaler and Defendant Falkin, by then a Vice President at Actavis. See

 Section IV.C.1 .e.v ., supra..

                          c.      Early 2013: Teva's Generics Business Struggles

         563.    Despite Teva's initial attempts to increase its revenues through price increases in

 2012 and early 2073, its generic business was struggling as of early 2013. Throughout the first

 quarter of 2013, Teva realized it needed to do something drastic to increase profitability. On

 |l4ay 2,2073,Teva publicly announced disappointing first quarter 2013 results. Among other

 things: (1) net income was down     260/o compared to the   prior year; (2) total net sales were down

 4%o; and   (3) generic sales declinedby   7%o.


         564.     By this time, Teva had already started to consider new options to increase its

 profitability, including more product price increases. Over the next several years, Teva

 embarked on an aggressive plan to conspire with its competitors to increase and sustain price on

 many generic drugs    - completely turning around the company's     fortunes.




                                                   ts7
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 172 of 524




                            d.      April 20132 Teva Hires Defendant Nisha Patel

           565.      In April 2013,Tevatook a major step toward implementing more significant price

 increases by hiring Defendant Nisha Patel as its Director of Strategic Customer Marketing. In

 that position, her job responsibilities included, among other things: (1) serving as the interface

 between the marketing (pricing) department and the sales force teams to develop customer

 programs; (2) establishing pricing strategies for new product launches and in-line product

 opportunities; and (3) overseeing the customer bid process and product pricing administration at

 Teva.

           566.      Most importantly, she was responsible for   -   in her own words   -I


                                         In that role, Patel had 9-10 direct reports in the pricing

 department at Teva. One of Patel's primary job goals was to effectuate price increases. This was

 a significant factor in her performance evaluations and bonus calculations and, as discussed more

 fully below, Patel was rewarded handsomely by Teva for doing it.

           567   .   Prior to joining Teva, Defendant Patel had worked for eight years at a large drug

 wholesaler, ABC, working her way up to Director of Global Generic Sourcing. During her time

 at   ABC, Patel had routine interaction with representatives from every major generic drug

 manufacturer, and developed and maintained relationships with many of the most important sales

 and marketing executives at Teva's competitors.

           568. Teva hired Defendant       Patel specifically to identify potential generic drugs for

 which Teva could raise prices, and then utilize her relationships to effectuate those price

 increases.




                                                      ts8
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 173 of 524




            569.   Even before Defendant Patel started at Teva, she was couunturicating with

 poteutial frrtu'e competitors about the rnove, and about her uew role. For exaurple, on April2,

 2013   -   nearly tluee weeks tlefore Defeudant Patel started at Teva         -   Defendant Ala Aprahamian,

 the Vice President of Sales and Marketing at         Defe      t Taro, sent an e-rnail to the Chief

    erating Officer ("COO") at Taro stating:

     COO responded by saying




 several yeals eallier at ABC.

            570. Patel's last day at ABC was ril I l, 2013 and she starled at Teva on April 22,


 ABC, before she even started at Teva. For exaurple:

            Date                       Name             Direction       Contacl Name              Duration
                       Voice    Patel, N¡sha (Teva)     lncoming        CW-l(Sandoz)
                       Text     Patel, Nisha   (Teva) Incoming          CW-s
                       Text     Patel, N¡sha (Teva)     Outgo¡ng        R.T. (Sandoz)                 0:ü):00
                       Text            Nisha            9gE9J11g-   .   R.r. (Sando4                  0:ü):ü)
            4lrU2ot3   Text     Patel, Nisha (Teva)     Incomlng        B.L(Upsher-Smith)             0:(tr:(þ
                       Text            Nisha                            R.T                           0:ü):ü)
                       Text            Nisha                            B.L.                          0:û):ü)
                        Text    Pete   Nisha                            B.L.                          0:ü)rü)
                       Volce    Pate Nisha                              cw-1                          0:(F:05
                       Text     Patel, NÌsha   (Teva)   lncoming


 Once Defenclant Patel began her eurployrnent at Teva, her cotnrntutications with certain

 competitors became uuch urore systernatic aud fr'eqtrelt           - aud focused arourd         malket events

 such as price ilcreases, uralket enùy, customer challenges and loss of exclusivity.

            571.   When she joined Teva, Defendant Patel's hip¡hest priority was identifying dnrgs

 where Teva could effectively raise price without corupetitiou. On May                  l,   2013, Defendant Patel

                                                        159
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 174 of 524




 began creating an   initial spreadsheet with    a   list o                                      As part of her

 process of identifying candidates for price increases, Patel started to look very closely at Teva's

 relationships with its competitors, and also her own relationships with individuals at those

 competitors. In a separate tab of the same                                             spreadsheet, Patel began

 ranking Teva's                                 by assigning companies into several categories,

 including

        572.      Patel understood   -   and stressed internally at Teva     -   that

                                                                                                     Thus, it was

 very important for Patel to identify those competitors who were willing to share information

 about their price increases in advance, so that Teva would be prepared to follow quickly.

 Conversely, it was important for Patel to be able to inform Teva's competitors of Teva's increase

 plans so those competitors could also follow quickly. Either way, significant coordination would

 be required for price increases to be successful        -    and quality competitors were those who were

 more willing to coordinate.

         573.     As she was creating the list, Defendant Patel was talking to competitors to

 determine their willingness to increase prices and, therefore, where they should be ranked on the

 scale. For example, in one of her first conversations with CW-1 after Patel joined Teva, Patel

 told CW-1 that she had been hired by Teva to identify drugs where Teva could increase its

 prices. She asked CW-l how Sandoz handled price increases. CW-1 told Patel that Sandoz

 would follow Teva's price increases and, importantly, would not poach Teva's customers after

 Teva increased. Not surprisingly, Sandoz was one of Teva's highest "quality" competitors. Patel

 and Teva based many price increase (and market allocation) decisions on this understanding with

 Sandoz over the next several years.




                                                         160
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 175 of 524




          574.    It is iurportant to note that Defe¡rdant Patel had several different ways of

 comnruricating with courpetitors. Tluoupilrout this Conrplaint, you will see references to various

 phone calls rud text messages that she was exchanging with              co    etitors. But she also




 Patel.




          Date        Call Typ     TarBet Name             oi reaion$ Contact Name           Duration
                          Volce    Patel, Nlsha   (Teva)   lncomlng      5                       0:05:02
                          Voice          Nisha                        cw-5
           51u2013 Volce           Patel, N¡sha (Teva) Out80ln8     rcon, Rick (Actavlsì         Orü):Gl
           5|U2OL3 Voice           Patel, Nisha (Teva) lncoming CW-S (Glenmark)                  0:07:18
                          Voice           Nlsha        Outgo¡ng CW-l(Sandoz)
                          Voice    Patel, Nisha (Teva) Outgoing CW-5(Glenmark)



 her subordinates directing him to add six (6) different           Glenmark      tgs to Teva's

 price increase   list:   Adapalene Ge[;Nabunetone;           havastatin;        idine; Moexipril; and

 Moexipril HCTZ. As discussed more fully below, these are all drugs that Gle¡unark eventually

     reased prices on two weeks later, ou          May 16, 2013, aud Teva followed with its owu price

  increases shortly thereaft er.




                                                            161
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 176 of 524




                        e.     Ranking I'Quality of Competition" to Identify Price Increase
                               Candidates

        576.    By May 6,2073, Patel had completed her initial ranking of f,rfty-six (56) different

 manufacturers in the generic drug market by their "quality." Defendant Patel defined "quality"

 by her assessment of the "strength" of a competitor as a leader or follower for price increases.

 Ranking was done numerically, from a i3 ranking for the "highest quality" competitor to a -3

 ranking for the "lowest quality" competitor. The top ranked competitors at that time included the

 following companies:




 The lowest ranked competitors were




        577.    Defendant Patel created a formula, which heavily weighted those numerical

 ratings assigned to each competitor based on their "quality," combined with a numerical score

 based on the number of competitors in the market and certain other factors including whether

 Teva would be leading or following the price increase. According to her formula, the best

 possible candidate for a price increase (aside from a drug where Teva was exclusive) would be a

 drug where there was only one other competitor in the market, which would be leading an

 increase, and where the competitor was the highest "quality." Conversely, a Teva price increase

 in drug market with several "low quality" competitors would not be a good candidate due to the




                                                 t62
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 177 of 524




 potential that low quality competitors might not follow Teva's price increase and instead use the

 opportunity to steal Teva's market share.

        578.         Notably, the companies with the highest rankings at this time were companies

 with whom Patel and other executives within Teva had significant relationships. Some of the

 notable relationships are discussed in more detail below.

                                  i.       The "High Quality" Competitor Relationships

         579.        The highest quality competitors in Defendant Patel's rankings were competitors

 where Teva had agreements to lead and follow each others'price increases. The agreements and

 understandings regarding price increases were what made each of those competitors a high

 quality competitor. As part of their understandings, those competitors also agreed that they

 would not seek to compete for market share after a Teva price increase.

                                           a)     Mylan (+3)

        580.         Mylan was Teva's highest-ranked competitor by "quality." The relationship

 between these two competitors was longstanding, and deeply engrained. It survived changes in

 personnel over time, and pre-dated Defendant Patel's creation of the quality competitor rankings.

        5   8l   .   Defendant Kevin Green, who was employed by Teva beginning in 2006 through

 late October 2013, first began communicating with Defendant Jim Nesta of Mylan by telephone

 on February 21,2072. From that time until the time that Defendant Green left Teva, Defendants

 Green and Nesta were in almost constant communication, speaking by phone at least 392 times,

 and exchanging at least twelve (12) text messages      -   including at or around every significant

 price increase taken by either company. This amounts to an average of nearly one call or text

 message every business day during this period.




                                                     t63
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 178 of 524




         582.     Shortly after Defendant Patel started her employment at Teva, she called

 Defendant Nesta on May 10,2013 and the two spoke for over five (5) minutes. Because

 Defendant Green had already established a relationship with Mylan, Patel did not need to speak

 directly with Defendant Nesta very often. Typically, Patel would e-mail Green and ask him to

 obtain market intelligence about certain Mylan drugs; Green would then speak to Nesta            -   often

 about a long list of drugs   - and report his findings back to Patel. Several examples of these
 communications are outlined more fully in various sections below.

        5   83.   When Defendant Green left Teva to        join Zydus in late October 2073, the

 institutional relationship and understanding between Teva and Mylan remained strong.

 Defendant Rekenthaler promptly took over the role of communicating with Defendant Nesta.

 Starting in December 2013, through the time that Defendant Rekenthaler left Teva in April,

 2015, Rekenthaler spoke to Nesta 100 times. Prior to Defendant Green leaving Teva in late-

 October 2013, Defendants Rekenthaler and Nesta had only spoken by phone once, more than a

 year earlier in2012.

        584. The relationship between Teva and Mylan even pre-dated the relationship
 between Defendants Green and Nesta. For example, between January I,2010 and October 26,

 2011, R.C., a senior executive at Teva, communicated with R.P., a senior executive counterpart

 at Mylan, by phone or text at least 135     times. The pace of communications between the two

 companies slowed dramatically in November 2071 after R.C. left Teva and before Green began

 communicating with Nesta       -   but continued nevertheless as needed during that time through

 communications between Defendant Rekenthaler and R.P. at Mylan.




                                                     164
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 179 of 524




                                            b)     Watson/Actavis (+3)

          585.   Actavis was Teva's next highest quality competitor by ranking. Defendant Patel

 had strong relationships      with several executives at Actavis, including Defendant Rogerson, the

 Executive Director of Pricing and Business Analytics, and 4.8., a senior sales executive at

 Actavis. Defendant Rekenthaler also communicated frequently with 4.S.,          a senior sales

 executive at Watson   -   a   relationship that pre-dated Defendant Patel joining Teva.

          586.   Defendant Patel contacted A.B. shortly after she started her employment at Teva,

 as she was creating the    quality competitor rankings. She called him on April 30, 2013, and the

 two exchanged several text messages the next day, May 1, 2013. But as detailed herein,

 Defendant Patel communicated on a more frequent basis with Defendant Rogerson, her

 counterpart in the pricing department at Actavis. From }i4.ay 2,2013 through November 9,2015,

 Patel spoke and/or texted with Rogerson 157 times, including calls at or around every significant

 price increase taken by the respective companies.

          587.   In August 2013, Defendant Marc Falkin joined Actavis and the relationship

 between Teva and Actavis grew stronger through his communications with Defendant

 Rekenthaler. From August 7 , 2013 through the date that Rekenthaler left Teva in April, 20 1 5,

 Rekenthaler and Falkin communicated by phone or text at least 433 times.

          588.   Defendant Maureen Cavanaugh also had a very strong relationship with

 Defendant Falkin. The two communicated with great frequency. From August 7,2013 through

 the end of May 2016, Defendants Cavanaugh and Falkin spoke or texted with each other 410

 times.




                                                      165
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 180 of 524




                                        c)     Sandoz (+3)

        589.    Sandoz was also considered a top-quality competitor by Teva. Defendant Patel

 had a very strong relationship with   CW-l at Sandoz.

        590.    Beginning on April 12,2013    - the day after Defendant    Patel's last day at ABC   -
 until August2016, Defendant Patel and CW-1 spoke 185 times by phone, including at or around

 every significant price increase taken by either company. As detailed above, in one of her initial

 calls with CW-1 after she joined Teva, Defendant Patel asked CW-1 how Sandoz handled price

 increases. Defendant Patel explained that she had been hired at Teva to identify products where

 Teva could increase prices. CW-1 reassured Defendant Patelthat Sandoz would follow any

 Teva price increases on overlapping drugs, and that Sandoz would not poach Teva's customers

 after Teva increased price.

        591.    Defendants Green and Rekenthaler of Teva also both had a very strong

 relationship with C'W-2, who was - attha| time   -   a senior Sandoz   executive. These relationships

 pre-dated Defendant Patel joining Teva.

                                        d)     Glenmark (+3)

         593.   Glenmark was one of Teva's highest-ranked competitors primarily because

 Defendant Patel had very significant relationships with several different individuals at Glenmark,

 including CW-5, Defendant Brown and J.C., a sales and marketing executive at Glenmark.

         594.   As stated above, Defendant Patel began communicating with CW-5 even before

 she began her employment at Teva. Patel was also communicating frequently with both CW-5

 and J.C. during the time she created the quality competitor rankings, and agreed to    follow several

 Glenmark price increases, in ll4lay 2013.




                                                  166
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 181 of 524




        595.    Defendant Patel and CW-5 communicated by phone with great frequency          -
 including at or around the time of every significant price increase affecting the two companies   -
 until CW-5 left Glenmark in March 2014, at which point their communication ceased for nearly

 six (6) months. After CW-5 left Glenmark, Defendant Patel began communicating with

 Defendant Brown with much greater frequency to obtain competitively sensitive information

 from Glenmark. Defendants Patel and Brown had never spoken by phone before Patel started at

 Teva, according to the phone records produced.

                                        e)     Taro (+3)

        596.    Taro was highly rated because of Patel's longstanding relationship with the Vice

 President of Sales at Taro, Defendant Ara Aprahamian. Defendant Patel had known Defendant

 Aprahamian for many years, dating back to when Defendant Patel had started her professional

 career as an intern at ABC.

        597.    Even though she knew Defendant Aprahamian well, they rarely ever spoke or

 texted by phone until Defendant Patel started at Teva. From    April 22,2013 through March

 2016, however, Defendants Patel and Aprahamian spoke or texted at least 100 times, including

 calls or text messages at or around the time of every significant price increase affecting the

 companies during those years.

                                        Ð      LuPin (+2)

        598.    Although initially not the highest ranked competitor, Lupin was assigned a high

 rating because of Defendant Patel's strong relationship with Defendant David Berthold, the Vice

 President of Sales at   Lupin. The relationship between Teva   and Lupin, however, pre-dated

 Defendant Patel. Prior to Patel starting at Teva, Defendant Green and others at Teva conspired

 directly with Berthold. Several of those examples are discussed above in Section IV.C.1.c.



                                                  167
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 182 of 524




 Between January 2012 and October 2013, Defendants Berthold and Green, for example,

 communicated by phone 125 times.

        599.    From May 6,2013 through April 8, 2014, Defendants Patel and Berthold

 communicated by phone 76 times, including at or around the time of every significant drug price

 increase where the two companies overlapped.

        600.    Demonstrating the strength of the relationship between the two companies, the

 price increase coordination continued between Defendants Teva and Lupin even when Defendant

 Green had left Teva and when Defendant Patel was out on maternity leave. For example,                as


 discussed more   fully below in Section IV.C.2.l.l, in October 2013 Lupin was preparing to

 increase its pricing on the drug Cephalexin Oral Suspension. Without Defendants Green or Patel

 to communicate with, Defendant Berthold instead communicated with Defendant Rekenthaler

 and T.S. of Teva in order to coordinate the price increase.

                        f.     May 24,2013: The First List of Increase Candidates

        601.    Defendant Patel completed and sent her first formal list of recommended price

 increases to her supervisor, K.G.,   on   .}l4ay   24,2013. She sent the list via e-mail, with an attached

 spreadsheet entitled                               The attached list included twelve (12) different drugs

 where Defendant Patel recommended that Teva follow a "high quality" competitor's price

 increase as soon as possible. The spreadsheet also revealed competitively sensitive information

 about future pricing and bidding practices of several of Teva's high quality competitors         -
 information that Defendant Patel could have only learned through her discussions with those

 competitors. The relevant columns from that spreadsheet are set forth below:




                                                         168
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 183 of 524




 even began her   eurployrn     at Teva that she would be   identiffing those drugs   as   price increase

 candidates because of   co        cations she had already had with Defendant Aprahamian of Taro.

        603.      The following graphic sturunarizes some of the calls related to each of the




                                                  169
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 184 of 524




                     \ Pr:l ¡:                       ir ! e't:     -
                   f ì':'.i'h'i-'r_|        ".           {¡1¡    0N¿
                   0ir      '':        r{¡'t1ììrît          lj   i¡-.




        604.




 price increase   reco                   eudations on May 28,2013.




 20t3                                                 went into effect on July 3,20L3. Defendant Patel went to preat




 May 24,2013. Some illustrative examples of that coordinatíon are set fofih below.

                                                           i.           Glenmark

         606.     A nuurber of the drugs identified in the                                                  were targeted

 because of a recent Glenmark price increase on                                May   16,   2013. As soon as Defendaut Patel




                                                                               170
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 185 of 524




 started at Teva, she began to identify price increase candidates tlu'otrp¡h her conversations with

 various sales and marfteting executives at Glenmark, including:

              . s!,        4 calls on5/2113 (5:02; 0:06; 7:18 and I l:39), 2 calls on 5/3/13 (l:53 and
                  0:06); I text rnessage ou 5l3ll3:

              o il¡Q. 3 calls ou 5/6/13 (6:45; ZO:M;8:39);2 calls on5l7/13 (7:59            l:03);




 a   follow-up e-mail where she identified six diffe

 price increase list, inchrding: Adapalene Gel;   Nabr      tone; Pravastatin; Ranitidine; Moexipril;

 and Moexipril    HCTZ. Glenm¿¡¡     had not yet increased price on any of   those    gs, nor had    it

 seut any notices to   custo   rs i¡rdicating that it would be doing so (aud would not send such

 uotices until May 15, 2013).

           607.   As the Glenmark price increases were approaching, Defendant Patel took steps to

 make stue that Teva did uot urdennine its competitor's action. Druing the rnoming ou May 15,

 2013, in auticipation of the Glenrnalk price increases that had not yet beeu irnFlemented or made

 public, Defendant Patel instn¡cted her Teva colleagues to alert her of zuryrequests by customers

 for pricing relating to eight different Gleuruark dnrgs:

                                                   t7t
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 186 of 524




 for nearly six   (6)     es the   uext day, May 16, 2013   - the day of the Glenma¡k   price increases.

 Effective that day, Glenrnark increased price ou the following dnrgs where there was au overlap

 with Teva: Adapalene GeI; Nabuuretone; Fluconazole Tablets; Ranitidine; Moexipril; Moexipril

 HCTZ; Pravastatin; and Ondansehon. Patel also spoke to CV/-5 and J.C. at Glerunark urultiple

 tirnes on May 17, 2013.

         609.     After the implerueutation of the Glenrn¡¡lç price increases or May     16, 2013, and


 before Teva had the opportunity to folloì¡/ those iucreases, Teva was approached by several

 custorners lookiug for a lower price. Teva reftrse<l to bid on ur.ost of these solicitations iu order


                                                   172
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 187 of 524




 to maintain market stability. When it did provide a customer with a bid, Teva intentionally bid

 high so that it would not win the business. As Defendant Patel stated to a Teva colleague when a

 large wholesaler approached Teva about bidding on several Glenmark increase drugs:              I

        610. Defendant        Patel did not immediately include all of the Glenmark price increase

 drugs on Teva's price increase list, however, because certain drugs involved competitors that

 were not of the highest "quality." For these drugs, a little more work (and communication) was

 required before Patel would feel comfortable moving forward with a price increase.

        61   1.   For example, the market for Fluconazole Tablets included Defendant Greenstone

 as a competitor (albeit   with relatively low market share) in addition to Teva and Glenmark. As

 of Friday }l4.ay 17,2013, Defendant Patel had not yet decided whether Teva should follow the

 Glenmark price increase on Fluconazole, fearing that Greenstone might not be a responsible

 competitor. In an internal e-mail that day, Patel indicated to colleagues       -   including her

 supervisor, K.G.   -   that she was                                      about Fluconazole in order to

 determine next steps. The following Monday, May 20, Patel called R.H., a national account

 manager at Greenstone but was unable to connect. Patel was ultimately not able to communicate

 with R.H. by phone until May 28,2013 when the two had            a   twenty-one (21) minute call. The

 next day after speaking to R.H.       - }i4ay 29,2013 -   Defendant Patel promptly added Fluconazole

 to the Teva price increase list.

         612.     As discussed more fully below, Teva followed the Glenmark price increase for

 Fluconazole Tablets on July 3,2013. That same day, Defendant Patel spoke to R.H. for nearly

 sixteen (16) minutes; she also spoke to CW-5 at Glenmark for almost five (5) minutes. The Teva

 price increases were a staggering 875% - 1,570yo, depending on the dosage strength. Greenstone



                                                      173
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 188 of 524




 then followed with an increase of its own on Au¡¡r.rst 16, 2013. Defeuclant Patel coordinated

 those increases with both Glenmalk and Greenstone.




      eases


                                 u        Sendoz

         614. InherMay24


 Gle          s increase   becatse Sa¡rdoz was             on that drug. In other words, Sandoz

 would provide cover bids that were too higflr to be success , so that Sandoz would not take its

 co    etìtors'market shale even if it did not take its own price increase. Defendalt Patel had




                                                                                        strategy for

                                                                                to her supervisor, a




 strategy:




                                                   174
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 189 of 524




          616. Patel continued        to coordinate with CW-l and other courpetitors about iucreasing

 prices   for   tgs on the list even aftel she sent   it to K.G. on May 24,2013. For exaurple. at

 8:l5am on May 30, 2013, Defeudant Patel spoke to CW-5 at           Gle    ark for nearly twelve (12)




          618.       e courmunication between Defendant Patel and       CW-l about sornFetitively

 sensitive i¡rt'onuation was consta¡rt and rurelenting during this period. For exarnple, iu June

 2013 Teva was

                 Ou June I   l,   2013, L.R., a Teva marketing represeutative, asked Defendant Patel

 whether she was                                                                 According to the

 rnalketiug representative, Saudoz was also in the market for Isouiazid and had

                                                      t75
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 190 of 524




                          in January 2013. Defendant Patel responded:



        619.    The next day     -   June 12, 2Ol3     -   Patel excha¡rged at least five (5) catls with C'W-l

 at Saudoz,   inclu   g those listed below:

         Date                              Name               Dire         Contact Name     Duration


                                                                                                0:03:20


                       Voice         Patel Nisha                              -1
         6l     ü¡     Volce                Nisha                                 1
                       Voice         Patel, Nisha (Teva)      lncoming        -1




 about market share she was having with            C   I




         620.   Later that day, at 3:2lpur,        Defe          Patel passed along additional inforuration

 with specific price points    she had received from         CW-l    at Sândoz:




                                                           176
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 191 of 524




                            üi.          T¡ro

        622. De            Patel uoted in her May 24, 2013                         that         g




 also




        623.    Shortly after the phone call with Defeudant Patel,    Defe   nt Aprahaurian made

 an intemal request for a report   with specific information about Adapalene Gel i¡r order to

 evaluate a potential Taro ilcrease o¡r the drug, including volune andpricing. Defendant

 Aprahaurian indicated that the reason for his request was that the




         624.   The uext day, May 23,20L3, Defendant Aprahamian directed a Taro eurployee to

 implerneut a price increase on Adapalene Gel:

                                                   177
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 192 of 524




                       g.       July3,2013Pricefncresses




                                                                                            but several

 others had been added in the   iuterim. Patel scheduled   a   c   reuce call for the day before the

 price increases to discuss those increases with menrbers of Teva's sales andpricing departments:




                                                 178
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 193 of 524




 Following the now-established pattem, Defenda¡rts      Patel    or Greeu spoke to every important

 corupetitor in   the   s and weeks leading up to the Jtrly 3, 2013 Teva price increase to coordinate

 the increases and reiterate the understmding already in place with those competitors.

         626.     The following gaphic details soure of the calls between Teva representatives and

 Teva's courpetitors in the days aud weeks leading up to the July 3, 2013 price increase; color

 coded to show the calls with specific competitors relating to each drug:




                                                  179
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 194 of 524




                    Mylan:

     On 6,i 26, crÊen ;nd \e5ìò:pe¡k ior
     nn- hnr¡r Ànl l5 !Þ.nnrls 4., ñ/)7.
       llrÊy sJedk turcE (1:03 òri 4:10)i
           ,riiÉr ihe ser-rrìd (¿il, breet
      |--etei ¿tel/ c¡l s p¿lel arrj 5D:.ì\5
     for 3:27 or 6,/25, GrÉen ànci iiesi¿
      sfcdi' 0r 3 il dl lC i9.irìì Gr?rr'
     r.r15 \Þ::ð o1 7,,2. bli 15 Jrì.rb ¿ iD

      rcrneC, N:stò -ei!m5 ìl e cä,1 cn
         -l/3t lz
                  l\he.l¡Ì cl tile lÊv¡
     rncre.is:), ¿nd thÊy 5Fe,rk íor   1.1:39
                                                                                                                    !-qpi!-,

                                                                                                    P¿tel soeaks to D¡'rici BerthoÌd
                                                                                                                               \
                                                                                                      nrultipie tinres on 16/i3,
                                                                                                     s / 17 / 7)-, s ! 70/ 11, 5 /   ll
                                                                                                                                   1?,,

         Patel spcaks r,vith Ara
                                                                                                  5/2ti1z, i/)ti13 nd >129/13as
                                                                                                       sire is cle'reloping Pl     lìst   Also
       Aprahamian (VP, Sales &                                                                         spcoksto Br'rthrld        igrin     on
        Mktg. at Taro)twice on                                                                     t   l8/13   18:351. Green speaks          tr
       7/111,3 (0:31 and 12:52).                                                                   Bertliold on 6/23 (3 t'nres) and
                                                                                                               6/24i13 (tivlte)




 The only dnrgs that Defendants Patel or Green did not cooldinate with Teva's                                     co           etitors (those

 uot lìigùligüted in the graphic above) were                         drugs     ere Teva was exchwive           - i.e." had uo
 courpetitors.

           627. Defe                            Patel   -   and other executives at Teva   -went to pleat effiorts to



 exanrples of generic drugs that were added to the list after llday 24,2013 ale set forth in rnore

 detail below.

                                                  i.           Upsher-Smith

           628.         On Jrure 13, 2013, as Defendalt Patel was in the process of furalizing the Teva

 price increase list, she leanled that Defe¡rdaut Upsher-Srnith had increased its listed WAC prices

 for the dnrg Oxybutynin Chloride Tablets.




                                                                         180
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 195 of 524




        629. Oxybutynin      Chloride, also known by the brand name Ditropan XL, is a

 medication used to treat certain bladder and urinary conditions. Belonging to a class of drugs

 called antispasmodics, Oxybutynin Chloride relaxes the muscles in the bladder to help decrease

 problems of urgency and frequent urination.

        630. On June 13,2013, K.G. of Teva sent an e-mail to several Teva employees,
 including Defendant Patel, asking them to

 I        regarding Oxybutynin Chloride. At that time, Teva had been considering whether to

 delete the drug from its inventory, due to low supply and   profrtability. One factor that could

 potentially change that calculus for Teva was the ability to implement a signifrcant price

 increase. On June 14,2013, while considering whether to change Teva's plan to delete the drug,

 a Teva employee asked Defendant Patel whether she could




        631.    On June 15,2013, Defendant Patel exchanged six (6) text messages with B.L., a

 senior national account executive at Upsher-Smith.

        632.    Defendant Patel deemed Upsher-Smith a highly-ranked competitor (+2) in large

 part because of her relationship and understanding with   B.L. In the week   before she began her

 employment at Teva (after leaving her previous employment), Defendant Patel and B.L.

 exchanged several text messages. During her first week on the job, as she was beginning to

 identify price increase candidates and high quality competitors, Patel spoke to B.L. on April 29,

 2013 for nearly twenty (20) minutes. During these initial communications, the two competitors

 reached an understanding that Teva and Upsher-Smith would       follow each other's price increases

 This understanding resulted in Upsher-Smith receiving a +2 "quality competitor" ranking from

 Defendant Patel.



                                                 181
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 196 of 524




         633.   On June 19,2013, Teva learned that the other competitor in the market for

 Oxybutynin Chloride, a company not identified as a Defendant in this Complaint, also increased

 its price for that drug. As a result, a national account executive at Teva sent an e-mail to

 Defendant Patel stating

                  Patel responded

                               That same day, Patel instructed a colleague to add Oxybutynin

 Chloride to the Teva price increase list and began taking steps to implement the increase.

         634.   On July 3,2013, Teva implemented a price increase ranging between 1,100         -
 7,500y;o increase on    Oxybutynin Chloride, depending on the dosage strength. Like the other

 drugs on the list, Teva would not have increased its price without first obtaining agreement from

 competitors that they would not compete with Teva or steal market share after the increase.

                                ii.      Mylan

         635.   Immediately after she began at Teva, Defendant Patel began to investigate Mylan

 drugs as a potential source for coordinated price increases. For example, on May 6,2013, as she

 was creating the list   of                 candidates, Defendant Patel sent Defendant Green an e-

 mail with an attached spreadsheet titled

 Defendant Patel asked Defendant Green to                                                           for

 ceftain, specif,rc items that she had highlighted in blue, including nine (9) Mylan drugs:

 Tolmetin Sodium Capsules; Doxazosin Mesylate Tablets; Methotrexate Tablets; Diltiazem HCL

 Tablets; Flurbiprofen Tablets;Nadolol Tablets; Amiloride HCLIHCTZ Tablets; Cimetidine

 Tablets; and Estradiol Tablets.

         636.   The next day, May 7,2013, Defendant Green spoke to Defendant Nesta at Mylan

 three times, including one call lasting more than eleven (11) minutes. Defendant Green also



                                                   182
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 197 of 524




 called Defendant Patel twice that day to report on what he had leamed. Defeudauts Gleen and

 Nesta also spoke a nunber of tiures over the next several days, including on May 8 (3:46), May 9

 (a:05) urd May 10, 2013 (0:28; 10:46 and 2:19).

          637.       On May L4,2013,    Defen               Patel asked several Teva national accoturt uranagers,




 Mylan




 Methotrexate.

          639.       Discussions between     Defen s Gteen andNesta about specific drugs continued



 following telephone calls :

                                     Name               Direction     Contact Name        Time           Durati
                       Volce          Jim               I

                       Voice   Nesta, Jim                                   Kevin             1il:32r25      0:
                                      Jlm                                   Kevln             13:.43:,27 Oû):06
                       Voice   Nesta, Jim (Mylan)                           Kevln             16:02:58       0:ü):32
                       Volce   Nesta, Jim   (fvlylan)   Outgoing            Kevln             16:5t43        û(þ:(B
                                     Jlm                                    Kevin              9:55:29       1:(þ:25
                       Volce         Jlm                                    Kevin             lO:47223
                       Voic¡          Jim                                   Kevin             11:04:04
                       Voice          Jim                                   Kevin             tSt42:O7
         612812013     Voice   Nesta, Jim (Mylan)       Outgo¡ng      Green, Kevin   (Teva)   10:59:56


          640.       On Jture 26,2013, iu the midst of this fltury of couumrnications between Teva

 and Mylan (and the sanre day that Defendants Green and Nesta had a one-horu phone call), one


                                                               83
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 198 of 524




 of Defendant Patel's colleappres seut her a suggestion with the following list of potential drugs to

 add to the price increase list:

                                   Product                   I       Comoetitors    lMktSharel   I
            Disopyramlde Phosphate Capsules                      Actavls (61%)
            Ketorolac Tablets                                    Mylan (32%)
            Ketoprofen Capsules                                  Mylan (63%)
            Hydorxyzine Pa moate Capsules                        Sandoz (39%); Actavis (9%)
            Nystatin Tablets                                     Heritage (35%);   Mutual(32%) |




 at Heritage.

         64t

 Keto    feu (the two Mylau dnrgs ou the list above) six days later, on July 2, 2013. Teva theu

 quickly followed with its own price increase for both dnrgs (and others) ou Augrut 9, 2013. As

 discussed more fully below, those price increases were closely coordinated and agreed to by

 Teva and Mylan.

         642.    At the end of the fluny of phone communications between Teva and Mylan

 described above   -   o¡r June 28,2013      - Defendant   Gree¡r and Defendant Nesta had a fotu (4)

                                                       184
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 199 of 524




 minute call startiug at l0:59aur. Withi¡l urinutes after that call, Defeudant Patel sent the

 following e-mail inteurally at Teva:




 effective date of July 2,2013.




 c   ouflage the fact that she a¡rd her co-conspirators within Teva were corrumrnicatiug with




 2013                   spreadsheet, after speaking with Defendant Aprahamian and before Taro

 raised its price ou Adapalene   Gel.   She used   it agaiu ou Jrure 26,2013   -   after Defendants Gteen

 and Nesta spoke several   tines in advance of Mylan's price iucrease on Ketoprofen.

         644.    Sirnilarly" on July 2,2013   -   the day before Teva's price increases (including for

 the dnrg Methotlexate) went into effect, a collea¡¡te asked Defendant Patel how Teva's

 competitors'pricing compared with regald to Methotrexate. Defendant Patel responded that


                                                     185
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 200 of 524




 Mylan's pricing was a little low on that drug,

 I          so Teva felt comfortable increasing the price of that drug on July 3, 2013. These


 I         - which    were based on the direct communications between Defendants Green and

 Nesta noted above     -   again turned out to be accurate: Mylan increased its price of Methotrexate,

 pursuant to its agreement with Teva, on November 75,2013.

                                 iii.      Sandoz

         645.      After the large Teva and Mylan price increases on July 2 and 3,2013, Sandoz

 sought to obtain a                                    increased so that it would

                            by inappropriately competing for market share on any of those drugs

 Sandoz executives had previously conveyed to their counterparts at both Mylan and Teva that

 Sandoz would      follow their price increases and not steal their customers after an increase.

 Obtaining the comprehensive list of price increase drugs was an effort by Sandoz to ensure it was

 aware of every increase taken by both competitors so it could live up to its end of the bargain.

         646.      On July   9,2013,CW-l     stated in an internal Sandoz e-mail that he   wouldl


 I
         647   .   Pursuant to that direction, on July 15,2013 CW -2 of Sandoz called Defendant

 Rekenthaler at Teva and left a message. Defendant Rekenthaler called CW-2 back immediately

 and the two had a three (3) minute conversation during which CW-2 asked Rekenthaler to

 provide him with a full, comprehensive list of all the Teva price increase drugs - not just those

 drugs where Teva overlapped with Sandoz. Defendant Rekenthaler complied. Understanding

 that it was improper to share competitively sensitive pricing information with a competitor, and

  in an effort to conceal such conduct, Defendant Rekenthaler first sent the Teva price increase list



                                                     186
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 201 of 524




 fi'om his Teva work e-rnail account to a personal e-¡nail account, and theu forwarded the list

 frour his personal e'rnail accorurt to CW-2's personal e-mail accouut:




 information i¡rto a spreadsheet.




                           h.       July 19,2013 Price Increase @nalapril Maleate)

          649.    Trnrnediately after the July 3, 2013 price increases, Patel began preparing for what

 she   called             -   another large set of Teva price increases. In the interi¡n, however, Teva

 was presented   with   an opportturity to coordinate a price increase   with competitors on a single

 drug   - Eualapril   Maleate Tablets.

                                                      187
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 202 of 524




        650.      Enalapril Maleate ("Enalapril"), also known by the brand name Vasotec, is a drug

 belonging to the class called ACE inhibitors, and is used to treat high blood pressure.

        651   .   Mylan previously increased its price for Enalapril effective July 2,2013. At tha|

 time, there were only three manufacturers in the market: Mylan, Teva and Wockhardt. Enalapril

 was on the list of drugs slated for a price increase that Teva had received from Mylan in June

 2013, before those price increases were put into effect (as discussed above in Section IV.C.2.h).

        652.      Shortly after the Mylan price increase, on July 10, 2013, Teva received a request

 from a customer for a lower price on Enalapril. Interestingly, the customer indicated that the

 request was due to Wockhardt having supply problems, not because of the Mylan increase. K.G.

 of Teva confirmed that Enalapril



         653.     The comment from the customer sparked some confusion at Teva, which Teva

 quickly sought to clarify. That same day, Defendants Green and Nesta had two phone calls,

 including one lasting almost sixteen (16) minutes. The next day, July I1,2013, Defendants

 Green and Nesta spoke two more times. During these conversations, Nesta explained to Green

 that Wockhardt had agreed to follow the Mylan price increase on Enalapril. This information

 sparked the   following e-mail exchange between Defendants Green and Patel (starting from the

 bottom):




                                                  188
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 203 of 524




 As it tumed out" there mrut have beeu a ¡nisco             cation l¡etween Defendants Green and

 Nesta because althoupù Woclha¡dt did in fact plan to follow Mylan's price iucrease, it had not

 yet had   the    ortunity to do so as of July I l, 2013.

           654.   On Friday, July 12, 2013, J.P., a national   acco   executive at Teva, asked

 Defeudaut   Patel     ether Teva was                                                       Defe

 Patel respouded:

                    J.P. theu   inçrired whether Teva would make an offer to the customer, and

 Defendant Patel respouded:




           655.   That sarne day, Defendants Patel and Green each started

             and                           byreaclring out to Teva's two competitors for Enalapril.

 Defendaut Patel called Defendant Nesta of Mylan dilectly aud they spoke three tiures, including



                                                    189
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 204 of 524




 calls lasting six (6) and five (5) minutes. Defendant Patel likely called Defendant Nesta directly

 in this instance because Defendant Green was attending the PBA Health3 Conference at the

 Sheraton Overland Park, Overland Park, Kansas, where he was participating in a golf outing.

 Upon information and belief, K.K.      -   a senior national account executive at Wockhardt       - attended
 the same conference, and likely spoke directly to Defendant Green either at the golf outing

 during the day or the trade show at night, because at l2:40am that evening (now the morning of

 July 13, 2013) K.K. created a contact on his cell phone with Defendant Green's cell phone

 number in it.

          656.    On Sunday, July 14, 2013, after Defendant Green returned home from the

 conference, Defendants Green and Patel spoke three times, including one call lasting twenty-one

 (21) minutes. During these calls, Defendant Green conveyed to Defendant Patel what he had

 learned from    K.K.: that'Wockhardt       planned to follow the Mylan price increase.

          657.    First thing the next morning, on Monday, July 15, 2013, Defendant Patel sent an

 e-mail to a Teva executive stating

                                   At the same time, Wockhardt began planning to raise the price of

 Enalapril and sought to confirm specific price points for the increase. Internally, Wockhardt

 employees understood that K.K. would try to obtain price points from a competitor. That

 morning, K.K. of Wockhardt called Defendant Green for a one            (l)   minute call; shortly thereafter,

 Defendant Green returned the call and they spoke for two (2) more minutes. At 9:57am that

 morning, K.K. reported internally the specific price ranges that he had obtained from Defendant

 Green.




 ' PBA Health is a pharmacy services organizafionthat serves independent community pharmacies with group
 purchasing and other services.

                                                       190
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 205 of 524




        658.    Armed with this cornpetitively sensitive infonnation, ald the turderstanding that

 Wockhardt intended to follow   the    an increase, Teva began to plan its own price increase. On

 Tuesday,   J   16, 2013, Defeudant Patel sent the   following iutemal e-urail to her supervisor




        659.    Defendant Patel's July 16,2013 e-mail referred to above was forwarded to

 Defendaut Cavanaugh, who promptþ approved the price increase. That same day, July 16,

 2013, Defendant Patel then scheduled a                                 with rnernbers of Teva's

 sales and prtcing teams, and seut the followiug agenda:




                                                 l9l
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 206 of 524




         660.    Teva and Wockhaldt siurultaneously iurplemented price increases on July 19,

 2013. Althoupþ fþs finring of the price ilcrease was coordinated among the courpetitors,

 Defendaut Patel nevertheless described the sinultaneous increase as a coincidence in au inter:ral

 e-rnail that saure day:




                                                r92
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 207 of 524




                                                                                                        K.K.'s

                                                                                               S      larly, in




 replied

                         i.        August 9, 2013 Price Incre¡ses

           662.   On Aup¡ust 9,2013, Teva raised prices o¡r twelve (12) different drugs. These




 were       lernented. On July I   l,   2013, Defendant Patel sent   a   prelinrinary draft list of price

 increase candidates to a colleague for what she referred to     as                   For the drugs   ol    the

 preliminary list, Defendaut Patel stated



           664.   The list included a nunber of dnrgs involving the following competitors,

 primarily: Actavis, Aruobindo, Glennark, Heritage, Ltrpin, Mylan              and Sandoz. In the days


                                                      193
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 208 of 524




 leadiug up to July I   l,   2013, Defendatt Patel was corruntulicating dilectly with executives at

 nearly all of those competitors, including the following:

         Date                               Name           Direction     Contact Name                  Duration
                                                                                                              O:llz24
             ilAnß      Voice        Patel, Nisha   (Teva) Outgoing Berthold,        David   (Lupin)          0:(E:!14


                        Volce              Nisha                                      Rick
                        Voice              Nlsha                                 Jason
                        Voice              Nisha                            -1
                        Volce              Nlsha                             I
                        Voice              Nisha                             1
                        Volce              Nlsha                             5
                        Voice              Nisha                                     David                    0:04:26
                        Text               Nlsha                             5
                        Voice              Nisha                         Berthold, David                      0:ü):54
                        Volce              Nisha                             5




 the   preliminary                   increase list   - Defen         s Greeu and Nesta spoke         twice. Shortly after




         Date                            Name            Direction     Contact Name           Time         Duration
                     Volæ                Jlm                                  Kevin            15:Z):f)
                     Volce               Jim             lncomi        Green, Kevin            15:¡16:55
                     Volce               Nísha
                     Voice               Jfm                                 Kevín             12:11:34
                     Volæ                 lm                                                   l2:t2:47
                     Volce       N        im                                 Kevln             12:38:¿18
                     Voloe      N        Jim                                 Kevln             1jL43:51
                     Volce                lm             lncom               Kevin             13:2û15


         666.    Defendant Patel and other Teva executives contimred to coordinate with

 competitors over the next several weelcs, refining the list and preparìng for the next large Teva

 lncrease.




                                                            t94
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 209 of 524




         667   .   By Aupust 7,2013, Defendaut Patel had finalized the list. That day she sent an e-

 rnail to her supervisor, K.G., with   a                          spreadsheet which she had

 prepared for Defendant Maruee¡r Cavanaugh, sunnrarizing the increases. As shown below, the




                                                   195
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 210 of 524




 weeks leading up to the increases:




                                      196
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 211 of 524




                                                                                  '       re¡f     N Td.¿

                                                                      D¡d¡fr¡boÈdd¡t
                                                                      <h.9..libD.ùdÁ     elEl


                                                                      (l-rp.¡¡ûbEdd 0ú.)
                                                                      9ål ç.¡hblÌÉ'.¡¡   (ûåÐ




 several key competitors:

      Date      Call        Target Name           Directi onll Contact Nåme              ¡tii;"
                 Volæ              Nlsha                               Davld                       7:21:26
       8l8l?0¡ß Voiae              Nisha                     cw-1                                  7|4|6
       SlV?lt,ß Volæ        Patel, N¡sha lTeva) Outgolng Aprahamlan,      An  (Taro) 7:5*¿E                  O(n01
       8lA2O73 Text         Patel, Nisha (Teval Outlolnß Aprahamian,      Ara (Taro) 8:0tu07                 0:fl):@
       Sl8l2Oß Volce        Patel, N¡sha (Teval lncomln¡ Aprahamlan,      An (Tarol 8:(B:(X                  O12:15
                Voice       Pate   Nisha                            Jim                            9:(B:05
                 Volæ       Patel, Nisha (Teva)   lqggrnlg. -lg!þrllr (l4vlqn) --, --            -- 9iQ:z!
       8l8l2ol3 Volce       Patel, Nisha (Teva)   outgo¡ng Nesta, llm (Mylan)                      9;27|t9




                                                       197
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 212 of 524




 As it turned out, Mylan was also in the process of implementing its own price increases on

 August 9,2013 on several drugs (including several sold by Teva), and it is likely that Defendant

 Nesta reached out to Defendant Patel to coordinate those increases.

                                i.    Mylan

        672.    Teva and Mylan were coordinating price increases consistently during this period,

 including the time leading up to the August 9,2013 increases. During each step in the process,

 Teva and Mylan executives kept their co-conspirators apprised of their decisions. The

 communications were typically initiated by Defendant Patel, who asked Defendant Green to

 communicate with Defendant Nesta of Mylan and obtain what she referred to      asl          on many

 different drugs. But at times, Defendant Patel communicated directly with Defendant Nesta.

        673.    For example, on July 22, 2013, Defendant Patel sent Defendant Green an e-mail

 with an attached spreadsheet   of          increase items. She indicated that she was   I
 I     for a group of drugs in the attached spreadsheet with a highlighted   yellowl   and included

 in a column titled




 A large majority were Mylan drugs.

        674. The next day - July 23,2013 - at 4:30pm, Defendants        Green and Nesta spoke for

 more than six (6) minutes. Immediately after hanging up the phone, Defendant Green called




                                                 198
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 213 of 524




 Defendant Patel to coûvey the iutel he had obtainecl frour   Mylan. The call lasted more than tluee

 (3) minutes.

        675.      On July 29,2013, Defendant Greeu at Teva was approached by a large retail




        677   .   Following the sarne consistent pafteru.   De   dants Green andNesta spoke six (6)




 2013, Defendant Gleen called Defendant Patel a¡rd conveyed the results of his conversations.

 This series of phone calls is detailed below:




                                                  199
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 214 of 524




       Date                     Name          Direction   Contact Name          ïme
                          Nesta, Jim          Outgoin:    6reen, Kevin (Teva)   -1_4:10193
                  Voice   N                                      Kevin           14:5():57
                  Voie          Jim                              Kevin          14:54:39       û03:21
                  Voice   N     Jim                              Kevin           1459:57       0:06:53
                                JIm                              Kevln
                  Voice   Nesta, Jim                             Kevin           LL:23147
        8l        Volce   Nesta,Jlm lMylanl               Green, Kevln          liÌ2t¿til
                                Nisha                            Kevin          12:29:55




                                                                            about   the      tomer tequest,




 sold by Mylan:




                                                  200
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 215 of 524




           679.     Basecl on all of these conuutrnicatious between Teva aud Mylan (and at tiures




 on August 9,2013, as set forth above.

                                     ii.       Pr¡vastatin (Glenmark/LpotexlZytlus/Lupin)




 so




 Pravastatin. Shortly after that call,         De     t Patel sent an e-ruail to her Teva colleap¡re




 fo     below:

                                       Name                   Contact Name           Time         Duration
                      Voice           Nisha                   cw-5                     7:O2:23
                      Volæ            Nisha                                            7:56:72
                                                              cw-5                    10:ü):(Þ
                      Volce            Nisha                  cw-5                    18r¿l0:29


           682.     As of May 2013, the rnarket for Pravastatin included five conìpetitors: Glenrnalk,

 Teva, Lrtpin, Zydus      ald Apotex. The nuutrer of competitors       rnade   it more difficult to coordinate

 a   price increase. This difficulty stermued in part because two of those competitors             -   Zydus and

 Apotex    -   \ryere also the   two lowest quality çenrpetitors in Defendant Patel's quality of



                                                        201
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 216 of 524




 courpetition rankings, and any pdce increase for that dnrg would requile sigrificaut coorcliuation

 ¿¡d sorntrlurication before Teva could feel cornforlable raisiug its own price.

        683.       Teva was able to achieve a sufficieut level of         conforl and substautially raise




 calls a¡e detailed below:

       Date                           Name             Direction   Contact Name                    Duration
                      Volæ     Patel, Nisha (Teva)                             Davld                   O(I):32
                      VoÍce    Patel, Nisha                        J.C.                                û(E:45
                      Voice          Nlsha                         J.C.
                      Voice          Nisha                         J.C.                                0:(B:39
                      Voiæ           Nisha                         Berthold, Davld                     ù22tO2
        5ll2Ùt3       Voice          Nisha                                     David                   û10:31
                      Voiæ           Nlsha                         J.C.
                      Voiæ           Nisha                         J.C.


 Dtuing ore ot more of her calls with J.C. and/or CW-5 of           Glenrn        in early May 2013,

 Defendant Patel obtained specific price poiuts fiom Glenma¡k for its             Pravasta         (and other)

 price increases   - r,vell before the Glenrnark     i¡rcreases becatre ptrblic   -   ancl   doc   ented those

 price points in her price increase spreadsheet.

         686.      By May 8, 2013, Teva exect¡tives clearly turderstoocl that Glenmar-k would be

 leading the Pravastatin price increase. and were cornfortable euotrgh with the situation that one



                                                        202
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 217 of 524




 rnarketing exectrtive at Teva indicated in an e-rnail to Defendaut Patel that he was hoping to raise

 pfrce on




                                                                               several   of




       Date                         Name         Direction   Contact Name             Duration
                    Vole            Kevln                    M.F
                    Voice    Gree   Kevin        lncomi      M.K.
                    Voioe           Kevin                    K.R.
                    Voice    Gree   Kevin                    M.K.
                    Volce           Nisha                    cw-5
                    Voice           Nisha                             David
                    Volce           Nisha                             Davld
                    Voice           Nlsha        lncomi               David
                    Volce           Nisha        lncorni              Davld
                    Voice    Patel, Nisha        lncomi               Davld      n)
                    Volce           Nisha        Incomi               Davld
                    Voice           Nisha                    Berthold, David

        690.    As of May 16,20L3, Defeudant Patel was still considering whether Teva should

 increase its price for Pravastatin, because she was concemed about whether Zydus would act

 responsibly and follow a price iucrease. At that tirue, Defendant Patel did not view Zydus as a

                                                 203
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 218 of 524




 quality cornpetitor'. Defeudant Patel stated:

                                                                       Patel later i¡rdicated that




 execl      es.


         692.      Also on May 16.   Defen       Patel's strpervisor, K.G., sent an intemal e-rnail to




                                         In response, Defe        Rekenthaler indicated that he was




            693.   The next day   - May 17 ,2013 - Defe¡rdant Patel continued     to coordinate the price

 increase   with executives at both Glerunark and Lupin. For example, at 12:08pm, Defendant

 Patel called Defendaut Berthold at Lupin for an eleven (11) ruinute       call. While   she was on the


                                                     204
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 219 of 524




 phone with Berthold, CV/-5 of Glerunark called Patel (at           l2:09p     ald left   a 23-secoud voice

 urail. hnmediately after she huug up the phone with Defeuda¡rt Berthold, Defeudant Patel

 lehuled the call to CW-5; they trltimately connected for nearly eight          (8)         es.




            astatiu:

        Date                                Name           D¡rection    Contact Name
                           Voice            Nisha                       B.H.
                           Voice            Nisha          lncom        B.H.
                           Voice            Nisha          lncom        B.H.
                           Voice            Nisha          lncomi       B.H.
                           Voice             isha   (Teva) Outgoing     B.H. (Apotex)




 Patel had joined T




 she sent                          spreadsheet to her supervisor K.G. on Mlay24,2013, Pravastatin

 was still not on the list.

         696.            at worrld change   shortly. On May 28,2013, Apotex raised its price for

 Pravastatin. That saure day, Defendant Green also exchanged six (6)             text      ssages   with K.R. at

 Zydus.        e   next day, after a conversation with Defendant Marueen Cavanaupù, Defeudant Patel

 added Pravastatin to the Teva price ùrcrease list.

            697.       The day after the Apotex increase, Defendant Greeu spoke to K.R. at Zydus two

 rnore tfunes, ard exchruged       fou (4) rnore text messages.     Zydus then quickly followed with        a


 price increase of its own on June 14, 2013.

                                                        205
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 220 of 524




        698.    Followirg the uonnal pattern, Defendant Green spoke to K.R. and M.K. at Zydus

 several times in the days leading up to the Zydus iucrease, including at least the followiug calls

 and text rnessages:

        Date                            Name          Direction      Contact Neme         Duration
                         Volce          Kevin                        K.R.
                         Voice   Gre    Kevin                        M.K.
                         Voice          Kevin                        M.K.
                         Text    K.R.                                Gree   Kevin
                         Text    K.R.                                Green, Kevln
                         Text    K.R.                                       Kevin
                         Volce          Kevin                        K.R.
          61 0Í¡         Voice          Kevin                        K.R.                     0
                         Voice          Kevin                        K.R.
                         Voice   Gree   Kevin                        M.F.                     0:
                         Volce   K.R.                                       Kevin




         700.          en Defendant Patel sent the                                  to her supenrisor, K.G.,




 specifically, that Lupin was                        before       leureuting its owu increase. Based o¡r




 felt comfortable irnplerneutilg the    siguificant   ce increase.

         701. A couple       of days after Teva irnplemented its i¡rcrease, a colleague at Teva asked

 Defeudant Patel when Zydtu and Apotex imflernented their price increases. In her response,

 Patel confinued that it was Defendant Kevin      Green              who had indeed coordinated the

 Pravastatin price increase with   Zyúx:

                                                     206
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 221 of 524




                                                                              to Teva was $674,670,548 per

 qua   f.

                                 üi.      Etodolac ¡nd Etodol¡c ER




 brandname e XL, is also available.




 increases, Etodolac a¡rd Etodolac ER were uot slated for increases. For            exa    le, when she

 circulated a long list of   pote al              increases on Jtrly I   l,   2013 (that would later be cut

 down substzurtialþ    -   nei     of those drugs was on the list.




                                                     207
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 222 of 524




         707.   Alourd that tirne, Sandoz began identifuing a list of        gs where   it believed it

 could increase price by the e¡rd of July. Etodolac was on the list,   pri    ly because Sandoz



 penalties from its   cust   ers.




 Based on her conversations with    CV/-l   and   Defen   Aprahamian, Defendant Patel urderstood

 tlrat Sandoz planned to increase its price on Etodolac, that Ta¡o would follow suit and raise

 its price for Etodolac ER. During those conversatious, Teva agreed to follow both price

 lncreases.

         7Il.   That same day, Sandoz sent out a calendar notice to certain sales and pricing

 employees for a confere¡rce call schedtrled for July 23,2013 to discuss planned price increases,


                                                   208
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 223 of 524




 including for Etodolac. Prior to the confereuce call on July 23, CW-l called Defe¡rdant Patel at

 Teva. After exchaugi¡rg voice mails, the two were able to connect for ruore than fourteen (la)

 rninutes that day. Duting that call,   CW-l confu¡red the details of the   Sandoz price increase ou




         714.   Also on July 26, Defendant Patel     s   an e-mail to others at Teva   - including   her




 Etodolac IR (irnmediate release). She i¡rstnrcted them to




         715.   Defendant Patel contimred to coordinate with both Sandoz and Talo regarding the

 Etodolac and Etodolac ER price increases (aurong other things). Between July 29 aud Aupnrst 2,


                                                   209
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 224 of 524




 2013, for exaurple, Defendant Patel engaged in the following series of calls with                      CW-l of

 Sandoz rud Defendant Aprahanrian at Taro:

       Date                         Name            Direction   Contact Name                 Time           Duration
                    Volæ            Nlsha
       ilnlæ|3 Voice        Patel, Nlsha    (Teva) lncomlns     AÞnhamlan, Ara         (Taro) Í!:05:11          0:(D:51
                    Volæ                                                                      13:17¡72
                    Voice           Nlsha                                        Ara          11l¡t31
        Slll        Volce   Patel. Nlsha    fTeval Outro¡nr Aorahamlan. Ara lTarol 14!15:17                     û(B:24
                    Volce           Nisha                       cw-1                          16:4t(E
                    Voloe           Nisha                           I
                    Volce           Nisha                       cw-1                          10:15:46
                       oe           Nlsha                           1
                    Voiæ            Nlsha                                        Ara          1,7:13272
                                    Nlsha                                        Àra          17:!14;¿lÍl


                                                                                 An           17:ß.7i2




       Date                           Name              Direction       Contact Name        Time            Duration

        Atl?fJ'ß Volce       Aprahamfan,Ara(Taro)       lncoming CW-3(Sandozl 12:¿13:ü)                         0:14:ü)




 aud Etodolac    ER-   Defeu           ¡¿l¡amian                                                                       Not




 raising      ces on both Etodolac and Etodolac        ER. The urinutes from a Teva

 rneeting on Aùeßrst 5, 2013    -   which Defendant Patel attended           -   reflect the following:




                                                         2t0
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 225 of 524




        718. When Defendant         Patel sent the                          spreadsheet to her

 supervisor K.G. on August   7   , 2013, summarizing Teva's upcoming August 9 price increases, she

 again made it clear that the reason Teva was increasing its prices for Etodolac and Etodolac ER

 was because Teva senior executives knew that Taro would be raising its prices on both drugs

              K.G. quickly instructed Defendant Patel to delete those entries, but never instructed

 her to stop communicating with the company's competitors, including Taro.

        719.    Teva and Taro raised prices for Etodolac and Etodolac ER simultaneously, with

 the price increases effective on August 9,2013. Both their AWP and their WAC prices were

 increased to the exact same price points. The increases were substantial. For Etodolac, Teva's

 average increase was 4l4o/o; for Etodolac ER, the average increase was 198%.

                             iv.         Impact of Price Increases

        720.    As she was preparing to implement Teva's August 9,2013 price increases,

 Defendant Patel also calculated the quarterly increase in sales revenues resulting from the price

 increase taken by Teva on July    3,2013. The analysis also included the financial impact of the

 recent Pravastatin increase. The results were staggering.

        721.    According to her analysis, the                                   as a result of the


 July 3 price increases, plus Pravastatin and one other drug, was a staggering 5937,079,079

 (nearly $1 billion)per quarter to Teva, as shown below:




                                                     211
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 226 of 524




        722. Patel was rewarded handsomely         by Teva for effectuating these price increases. In

 March 2014,less than a yeü after stafting at Teva, Patel was rewarded with a 537,734 cash

 bonus, as well as an allocation of 9,500 Teva stock options.

                        j.      Price Increase Hiatus

        723.    Shortly after the August 9,2013 price increase went into effect, Defendant Patel

 left the office for several months while on matemity leave.

        724. This slowed down Teva's plans for its next round of price increases.        During the

 time period while Patel was out on maternity leave, Teva did not implement or plan any

 additional price increases, instead waiting for Defendant Patel to return and continue her work.

 Defendant Patel began to return to the office on a part-time basis beginning in November 2013.

        725. During this time period, Defendant       Kevin Green left Teva to join Defendant

 Zydus as the Associate Vice President of National Accounts. His last day of employment at

 Teva was October 23,2073. This prompted Defendant Rekenthaler to assume the role                of

 communicating with specific competitors, including Mylan. Defendant Rekenthaler also

 identified and began communicating on a more frequent basis with co-conspirators at different

 companies to facilitate the price increase process for Teva.

        726. As discussed      more fully below, although Defendant Patel's absence slowed Teva

 in its plans for price increases on additional drugs, it did not stop certain competitors   -   in

 particular Lupin and Greenstone   - from attempting to coordinate    with Teva regarding their own

 price increases. In Defendant Patel's absence, they simply communicated through different

 channels. These communications were conveyed to Defendant Patel upon her return and she

 included the information in her efforts to identify new price increase candidates.




                                                  212
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 227 of 524




        727   .   As discussed more fully below, by early 2014 Defendant Patel had picked up right

 where she left off planning for the next round of Teva increases.

                          k.     March 7r2014: Price Increases and Overarching Conspiracy
                                 Converge (Niacin ER)

        728.      Niacin Extended Release (ER), also known by the brand name Niaspan Extended

 Release, is a medication used to treat high cholesterol.

        729.      On September 20,2013,Teva entered the market for Niacin ER as the first-to-file

 generic manufacturer. As the first-to-file, Teva was awarded 180 days of exclusivity to sell the

 generic drug before other generic manufacturers could enter the market.

        730. Teva's period of exclusivity for Niacin ER was scheduled to expire on March 20,
 2014. As that date approached, Teva began to plan for loss of its exclusivity. By at least as early

 as February, Teva learned that Defendant    Lupin would be the only competitor entering the

 market on March 20.

        731.      The frrst thing Teva sought to do   - knowing that a high-quality   competitor would

 be the only new entrant   - was to raise its price. On February   28,2014, Defendant Maureen

 Cavanaugh instructed K.G. and others at Teva that

                                                            K.G. immediately forwarded the e-mailto

 Defendant Patel with the instruction:

                                    Later that day, Defendant Patel called Defendant Berthold at

 Lupin and the two spoke for nearly seven (7) minutes.

         732. Within a week, Teva was ready to implement the price increase. On March 5,
 2014,Defendant Patel sent an e-mail to the Teva pricing group stating




                  The next day, March 6, Teva notified its customers that it would be implementing


                                                  213
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 228 of 524




 a   pdce increase on Niacir ER effective March T ,2014. The increase rvas for l0o/o across the

 board, on all fonnulations.

             733.   O¡rce Teva coordinated the price iucrease, it next began takiug the necessary steps




 M      h 6, 2014 to discuss an                      for Niacin ER.                in Teva parlance, is a plau




 in     try urderstruding of fair share discussed above.




 and several subsequent calls, discussed i¡r nrore detail below, Teva and Lupin agleed on which




 Teva agreed that it would concede 40% of the rnalket to Ltrpin trpou en

             735.   When Lrrpin entered the r:rarket for Niacin ER on March 2O,2Ol4, it entered at

 the sarne WAC per         urit   cost as Teva, for every   fo     lation. In the days leadiug up to Lupin's



 set forth below:




         i             :t".o:ç      l?!-e-L    ryF¡-,a,   -olrtl
         I             y-o-!çç      pi-!e,!r
                                               l\¡i!¡a      !'lçgmlne ggrrhgldrgeyl¿,(lqplll 9:p}4

             736. In addition, Lupin entered with custourer           pricing only l0% below Teva's recently

 increased pricing     -   so it was expected that priciug would remain at least at Teva's pre-increase

                                                            214
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 229 of 524




 exclusive pricing levels. In other words, there was little or no price erosiou as a result of Lupin's

 anticourpetit enhy into     the market for Niacin ER.

          737. Over the next several days, Defenda¡rts Patel and Berthold contiuued      to




 below:

          Dâte      Call             Name                      Contact Name
                     Voice          Nisha                                tÞvld           O05:14
                     Voice          Nisha                                David           0:04:55
                     Volce    Patel, Nlsha   (Teval Outgolng Berthold,   fÞvid lLupin)


 Defendant Patel responded:




                                                     215
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 230 of 524




         738.      The next day       - Marchzs,2014 - K.G. of Teva summarized               the status of Teva's

 LOE Plan and the company's agreement with Lupin on Niacin ER:




                            l.         April4,2014 Price Increases

          739.     On   April 4,2014, Teva raised prices on twenty-two (22) different generic                drugs.

 Again, nearly all of these increases were coordinated with a number of Teva's high-quality

 competitors who by now were familiar co-conspirators, including Defendants Sandoz, Taro,

 Actavis, Mylan, Lupin and Greenstone. But for this price increase, Teva also began coordinating

 with some of what it regarded as "lesser-quality" competitors              - such as Defendant      Breckenridge,

 Heritage,a Versapharm, Inc. ("Versapharm") and Rising Pharmaceuticals, Inc. ("Rising")                       - as
 new sources for anticompetitive agreements. For this price increase, Teva also decided to lead

 many more price increases        -   which was riskier for Teva and required even greater coordination

 with competitors.

          740.     Leading more price increases was part of a strategy that Defendant Patel

 memorialized in writing in January of 2014, documenting in many respects the successful

 strategy that she had implemented in 2073, focused on leveraging Teva's collusive relationships

 with high-quality competitors. This strategy was well known, understood and authorizedby

 individuals at much higher levels at Teva, including Defendants Cavanaugh and Rekenthaler,

 and Patel's direct supervisor        K.G. For example, on January 16,2074, Patel            sent a document to



 a
   The collusive relationship and interactions between Teva and Heritage described in this sub-section -including
 anticompetitive agreements relating to the drugs Nystatin and Theophylline - are addressed in greater detail in the
 States'Consolidated Amended Complaint dated June 15,2018, MDLNo. 2724,2:17-cv-03768, DktNo. 15 (E.D.
 Pa). Although Heritage is not named as a defendant in this Complaint, and the Plaintiff States do not seek relief
 relating to Nystatin or Theophylline herein, the collusive relationship between Heritage and Teva is part of a larger
 pattern ofconduct involving Teva and provides further support for the allegations herein.

                                                          216
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 231 of 524




 K.G. titled                                         where she otrtlined hel plan for itrplernenting

 prrce urcreases:




 14,2014, Patel sent K.G. a prel      ary draft list of price                                   She

 stated:




           742.      initial list contained dnrgs sold by Actavis, Lupin aud Greenstone, among




 spteadsheet. Iu the days leading up to Febnrary 7, Patel was feverishly      coor     ting by phoue

 with a nunrber of different courpetitors to   id   ifu price increase candidates, including at least the

 followiug:




                                                    2t7
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 232 of 524




           u4l2OL4       Voice   Patel,   Nisha (Teva)   Outgoing    Aprahamian, Ara (Taro)        0:23:21
           21412Ot4      Voice   Patel,   Nisha (Teva)   Outgoi ng   CW-5 (Glenmark)               0:0:Cþ,
           u4l2OL4       Volce   Patel,   Nisha (Teva)   Outgoing    CW-5 (Glenmark)               0:(þ:10
           u4l2or4       Voice   Patel,   Nisha (Teva)   Outgoing    R.H. (Greenstone)             0:15:53'
           u4/20t4       Voice   Patel,   Nisha (Teva)   Outgoing    Berthold, David (Lupin)       0:@:22
           u4l20L4       Voice   Patel,   Nisha (Teva)   lncoming    Berthold, David (tupin)       0:10:O4i
           a4lnL4        Voice   Patel,   Nisha (Teva)   Outgoing    Malek, Jason (Heritage)       0:d):@t
           214l2Ùt4      Voice   Patel, Nisha (Teva)     Outgoing    Malek, Jason (Heritage)       0:@:29:
           2lslnr4       Voice   Patel, Nisha (Teva)     Outgoing    CW-l(Sandoz)                  0:ü):11
           asl2or4       Voice   Patel, Nisha (Teva)     Outgoing    Rogerson, Rick (Actavisl      0:@:04;
           as/2ot4       Voice   Patel, Nisha   (Teva)   Outgoing    R.H. (Greenstone)             0:(X):(B
           asl2oL4       Voíce   Patel, Nisha   (Teva)   lncoming    Rogerson, Rick (Actavis)      0:30:28ì
           Uslnr4        Voice   Patel, Nisha   (Teva)   lncoming    Malek, Jason (Heritage)       1:02:06
           2t6/2ot4      Voice   Patel, Nisha   (Teva)   Outgoing    Rogerson, Rick (Actavis)      0r03:05
           u6lnL4        Voice   Patel, Nisha   (Teva)   Outgoing    Rogerson, Rick (Actavis)      0:ü):ü)
           21612Ot4      Voice   Patel, Nisha   (Teva)   Outgoing    Rogenon, Rick (Actavisl       0:@:031
           uil2ot4       Voice   Patel, Nisha   (Teva)   Outgoing    S.C. (Breckenridge)           0:01:20
                         Voice   Patel, Nisha   (Teva)   lncoming    S.C. (Breckenridge)           0:@:5]

           744.      Those efforts were successñll. By Febnrary 26,2014,             Defend     Patel had a rnore

 [e   ed   list                           rvhich she fonvarcled to anotheÌ colleague for his revielv. That

 list includecl the    following rgs and notes about each dmg:




 Patel continued to refiue the list over the next several weeks.

           745.       On March I7.2014, Defendant Patel selt a near fiual versior of the

                  spreadsheet to K.G. with the statenert

                                      hr a practice that hacl no\ry become routine at Teva, Defendants

                                                          218
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 233 of 524




 Patel aud Rekenthaler both were couunuuicatiug frequently lvlfh sernpstitors                                          -   in this case Taro,

 Lupin, Actavis, Greenstone, Zydus, Heritage, and Rising                                - to coordinate            the price increases in

 the week before Patel sent the price i¡rcrease list to                        K.G. At least              some of those comururications

 are reflected in the table below:

      Date                           Nam€                          Dírection     Contact Name
                    Volce                           d                            s.G                                    7:1ú.û
                    Voice                    Davld
       4NrUaa       vvrE    rorsr,r!¡¡rrdlrGvot          *__*._-                                    Ar€[r4v,            ,,Ðaa      ugq
       311ßl20t4    Text    Patel, Nlsha     (Teva)                O     ng      Aprahamlan, Ara          lTaro)        &ü):(B ûmm
                                                                                                                       l(Ì¡16:!Ð æ
       Aßl2Ol4 Voice        Patel, Nisha     lTeval                ln@m¡nc       Malek, Jason lHerltare)               17:48:(E ûflÌm
       311ßl Voiæ           Patel, Nisha(Teml                      lncomlm       i,/blek,Jeson f Hedtase)              17:.8:8           !m
       Aflml4 Volce         Patel, Nlsha {Teva}                    lncoming      Berthold, Drvid (tuplnl                9:25:06    û.O6:23
                                                                                                                       l5:Zi:ü)
       3l72l20l4 Vo¡ce      Rekenthaler, David           (Teva) Ou[oing          Felkln, Màrc(Actã/tsl                 12:!16:ü) ûGl:fi
                                                                                                                       12:¡10f,    û()1.:m
       3lßlnL4 Voice        Patel, Nisha (Teval                    fnaomínB R.H.lGreenstone)                           fl:4l:Gl    Amæ
                                                                                                                       73:41:24
                    Voice            Nisha                                                  Kevin                       8:(E:47
                    Volce            Nlsha                                                    fhv¡d                     &úl:41
                    Voice            Nisha                                                  Kevin                       8:35:27
                    Volce            N¡sha                                       Green, Kevln (Zydus)                   &¡[t11
                    Voice            Nlsha                                                    David                     gqÌ43
                    Volce            Nlsha                                                    fhld
                    Vo¡ce            Nísha                                                     Ricl
                    Volce            Nlsha                                                     R¡ct                     9:S¡l:11
                    Voice            Nlsha                                                     Rick                    10:31Ofl
                    Vole             Nlsha                                                     RfCT                    12i16:59
                                             David
       illslzgl4 Vole       Rekcnttaler, fÞvid           (Teval Out¡olns         Felkln,    ùhlc(Adevisl               10:27f, û1lfl
       3ll7l20l4 Voice      Patel.NíshålTeval                   lncominl         Green, Xevin lZvdusl                   8:57:19 :53
       3ll,7l2glÃ Vole      Patel.   Nlsha   I                     O in¡         Green. Kevin (Àrdusl                   91b23 OfE:ü
       317il2014 Voice      Rekenthaler, David           (Teval Outgo¡nß         Falkin, ltlarc(Actavisl               1û23:üÌ û(I/:ü
       3llil\gtA Vole       Patel, Nlsha     f       I             ln@m¡nß       BeÉhold, Davld lLuplnl                1û2651 ùgt.A
                    Voioe          Nisha                                         R.H,                                  10:¿10:(X
                    Volæ                         fÞvld                                  2
                    Voloe                        David                           cw-2                                  10:56
                                     Nlsha                                                          Are                1l:ü/:!15
                    Text             Nisha                         Outßoinß      Apr¿hamian,Ara (Taro)                 11:(B:(E
                    Volæ                         David                                      Kevin
                    Volce          Nisha                                         R.H.
       3lfll2m4 Vdæ         Patel, Nisha (Teva)                    Outgoln8      Roßerson, Rid( (Adavls)               11:53ff (}qÌü
       3/1il2gl4 Voice      Petel, Nisha (Teva)                    OutÍoin¡      Rogerson,Rick(Actavlsl                11:53:31    0:ü):05
                    Volce            Nlsha                                                Rict                         l2:L7:fi
                    Voice

                    Voice            Nisha                         I                                Ara                12:36:5()
                    Volce            Nlsha                                                          Arz                12:ß:42
       31,,il2014   Voice   Patel, Nlsha (Teva)                    Outgoing      Green, Kevin (Zydus)                  16:¡16:25 0:l[:




                                                                       219
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 234 of 524




 Defe¡rdant Rekenthaler had also previously spoken with his contact at Versaphann      -    J.J., a senior

 national accotuts executive   - on January 22,2014   (a five (5) rninute call) and March   7   ,2014 (a




                                                         I
                                                         I
                                                         I
                                                         I
                                                         I


                                                         I
                                                         -I-
                                                           I

                                                         I
                                                         -
                                                         I
                                                         I
                                                         -
                                                         I
                                                         I

                                                         T
                                                         I
                                                         -
                                                         I


                                                220
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 235 of 524




              748.           These price iucreases were all coordinated aud agleed to between Teva and its

 cornpetitors. As was now their sta¡rdard procedure, Defendants                                       Patel     or Rekenthaler




                                                    A(t dtì5:

              V;,irrt                 u l¿Èl !p€àk1 Ìc R Ilrgerscn ln 4li
                                     (3:591,4/3 (J:26 ônci     0i2i,   ¿nd 4r'À11{
   -J lìÉkErìthi;lt ti)dJ!5                     (3r:9 ,nd i 58)
    tcJ, Nes:a ¡r 4,'4,'! l           Re(Erth:ler 9pÈ¿ks ic F¡lkin o¡        c/i,
                                             {/., á.,¡l aßj ¿/4/11
         { 6 nr i rrir tc:,)




                                                                                                                             Lupin

                                                                                                                     N. P¡tcl ond D. Benhold
                                                                                                                        speaÌ 3 Umes on
                                                                                                                      3/2,t/14(5:14 4:56;
                                                                                                                      and 11:di) zrd trvics
                                                                                                                      qr 3/2114l0lXl ¡nd
                                                                                                                              5:1O)



           Brt'cieili:iR::

    il. P¡tri:irt¿i'.    ,r   iI
   iBreck¿     tr (igL. I trìrÈs
    ¡r,r'll-,1 íl;)1':nrl



                                                                                                                            Her¡taBe

                                                     Tdr   c                                                           N. Patcl speôk to J.
    D.    ßpkrnllr;ler .p¡als
                                                                                                                       Malek (l-t€r,tage) 3
    :o   l.J (Vci:rphrrn)      orr
                                          N Patel speaks to Å                                                           timps on 3/1 8/14
         i/ ¡/l-4ll n)in,tes)         Aprahamìon on +/+/14 (6:51)                                                      (28:56; 0;06; 4:53)




 price increases \,vith competitors prior to April 4, 2014                                 -   including during the tiure that

 Defe               Patel was out on matemity leave. Some illustrative examples of those efforts are set

 forth l¡elow.




                                                                                     22t
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 236 of 524




                                i.       Lupin (Cephalexin Oral Suspension)

        750.      Throughout 2013, Defendant David Berthold of Lupin colluded with two different

 individuals at Teva: Defendants Patel and Green. As discussed above, at times Defendants Patel

 and Green would even coordinate with each other regarding who would communicate with

 Defendant Berthold, and take turns doing so.

        751.      As of late October,2073, however, neither of those options was available to

 Defendant Berthold. Defendant Patel was out of the office on maternity leave, and Defendant

 Green had left Teva to j oin Zydus as of Octob er 23 , 2013   .




        752.      This did not deter Defendant Berthold; he merely went further down the Teva

 organizational chart to find a Teva executive to communicate       with. The ongoing understanding

 between Teva and Lupin was institutional, not dependent upon a relationship between specific

 individuals. So in October 2013, when Lupin decided to raise price on Cephalexin Oral

 Suspension   -   a drug where Teva was the   only other competitor in the market   - Defendant
 Berthold already knew that Teva would follow the increase.

        753.       On October 14,2013, Defendant Berthold called Defendant Rekenthaler at Teva.

 They ultimately spoke for sixteen (16) minutes that day. Communication was rare between those

 two executives. Prior to October 14,2013, the last (and only) time they had spoken by phone

 was November      2l,20ll   according to the phone records produced.

        7   54. On October 31,2013 - the day before Lupin was scheduled          to increase its price

 on Cephalexin Oral Suspension       - Defendant   Berthold also called T.S., a national account

 executive at Teva, to notify Teva of the price increase. He called T.S. at 9:1 8am that morning

 and left a message. T.S. returned the call at9:57am, and the two spoke for nearly f,rve (5)

 minutes.



                                                    222
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 237 of 524




        755.    Withfu minutes after hanging up the phone rvith Defendant Berthold. T.S. notified

 others internally at Teva about the substantial increase Lupin was about to take:




 Defeuda¡rt Rekenthaler aud others with the suggestion that,   bec   e Teva already had the

 majority share, it should not bid for the business. K.G. apgeed, and   s   ltaneously forwarded the

 e-mail to Defendant Patel stating:                                               Defendaut Patel

 called Defendant Berthold the same day and left a message.

        758.    A¡rd discuss they did. When Patel dlafted her initial list of possible price increase

 candidates and forwarded it to K.G. in Jauuary 2014, Cephalexin Oral Suspensiou was on the




                                                 223
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 238 of 524




 list.   Defendant Patel coordinated the increase consistently with Defendant Berthold throughout

 the period.

           759.    On April 4,2014, Teva raised its WAC prices on Cephalexin Oral Suspension to

 match Lupin's prices exactly. The increases to the WAC price ranged from 90yo        - l85yo,

 depending on the formulation.

                                 ii.      Greenstone (Azithromycin Oral Suspension,
                                          Azithromycin Suspension, and Medroxyprogesterone
                                          Tablets)

           760. In November 2013, Defendant        Greenstone began planning to increase prices on

 several drugs, including some that overlapped with Teva: Azithromycin Oral Suspension,

 Azithromycin Suspension and Medroxyprogesterone Tablets. Defendant Patel and R.H.,              a


 national account executive at Greenstone, were communicating frequently during that time,

 including exchanging six (6) text messages on November 16, 2013 and a phone call on

 November 23,2013. Because Greenstone was a high-quality competitor, and because the

 companies had successfully conspired to raise prices previously, it was understood between the

 two that if Greenstone raised prices Teva would follow and would not seek to poach

 Greenstone's customers after the increase.

           7   61. Defendant   Pfizq was directly involved in the approval process for these price

 increases. On November 18, 2013        - only two days after Defendant   Patel and R.H. exchanged six

 (6) text messages - a senior pricing executive at Greenstone sent an e-mailto Greenstone's

 General Manager seeking approval to implement the price increases. The General Manager

 approved of the price increases the next day, but indicated that he had sent a message to a senior

 Pfver executive for sign off, and wanted                                  and let him know that the

 price increases that Greenstone was seeking to take were consistent with the other price increases



                                                    224
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 239 of 524




 curently happerúng with preat frequency in the U.S. geueric iudush'y. Parl of that socializatiou

 plocess itcluded explaining the shategy behfurd the price increases. Pfizer approved the price

 iucreases   on     veurber 22,2013. The next day, Defendant Patel spoke to R.H. at Greenstone for

 near{yone    (l)        e.




 notices of the price increases to its customers   - De      nt Patel spoke to R.H. at Greenstone




 not be effective for another uro¡rth:




          764.      On December 5, 2013, Defeudant Patel    cout     d to comrnuricate with R.H.

 about the Greenstone incrcases, and how Teva would react to rursolicited custourer requests for

 bids   - trading two voicernails.   The next day, Patel sent another e-mail to K.G. about

 Azitluoruycin Suspension:




                                                    225
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 240 of 524




 K.G. apreed with Patel's reconunendation. Later that day, J.L. of Teva sent the following notice

 to several Teva colleagues:




 That sarne day, Teva declined to bid on Azith¡ornyciu at rnultiple customers.

        765.    Over the next several months     -   druing the period of time before Teva followed

 Gleenstone's price i¡rcreases   - Teva continued to refrrse to bid (and avoicl taking Glee¡rstone's

                                                     226
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 241 of 524




 market share) when requested by customers, for both Azithromycin formulations and

 Medroxyprogesterone Tablets. For example, on January            27   ,2014, Teva was approached by   a


 large wholesaler asking for bids on both Azithromycin Suspension and Medroxyprogesterone

 due to a                                        After speaking with R.H. of Greenstone for more than

 five (5) minutes that same day, Defendant Patel agreed with the recommendation not to provide a

 bid to that customer.

           766.    Similarly, on March 17,2014      -   which was the same day that Defendant Patel sent

 a   nearly final price increase list to K.G.   - Teva was approached by another wholesaler   requesting

 a lower price   for Azithromycin Oral Suspension. A national account executive at Teva asked

 Defendant Patel:

                                  Defendant Patel had spoken with R.H. of Greenstone twice earlier

 that day, including one call lasting more than fifteen (15) minutes. Patel's response to the

 national account executive was

           767. Consistent     with the understanding between the two companies, Teva followed

 Greenstone's price increases for Azithromycin Oral Suspension, Azithromycin Suspension and

 Medroxyprogesterone Tablets on April 4,2014. Defendant Patel spoke twice with R.H. from

 Greenstone that same day.

                                iii.       Actavis (Clarithromycin ER Tablets, Tamoxifen Citrate
                                           and Estazolam)

           768.    Teva and Actavis were coordinating about several drugs increased by Teva on

 April4,2014. One of them was Clarithromycin ER Tablets. As of December 20l3,Teva,

 Actavis and Zydus were the only three generic manufacturers actively selling Clarithromycin

 ER.




                                                        227
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 242 of 524




         769.    On December 30, 2013, however, Cardinal approached Teva looking for a bid on

 Clarithromycin ER because Zydus was exiting the market. Teva informed Cardinal that it would

 not have adequate supply to be able to take on this additional market share until April 2014, but

 if Cardinal could wait until   then for Teva to supply, Teva would make an       offer. Cardinal agreed.

        770.    The Cardinal bid request was forwarded to Defendant Patel on the morning of

 January   2,2014. At9:37am that moming, L.R., a customer marketing manager atTeva,

 suggested providing an offer to Cardinal at

                                L.R. also stated



        771.    Immediately after receiving that e-mail, at9:40am, Defendant Patel called

 Defendant Rogerson at Actavis and the two spoke for more than seventeen (17) minutes. Shortly

 after hanging up the phone with Defendant Rogerson, at l0:12am, Defendant Patel responded to

 the e-mail, saying:




        772. On January 9,2014, Teva learned that Cardinal had accepted Teva's bid at the
 higher price. At 9:l9am that morning, Defendant Patel called Defendant Rogerson at Actavis

 and they spoke for more than six (6) minutes. Shortly after that call, at 9:45am, Patel sent an e-

 mail internally at Teva stating:



        773. When Defendant          Patel sent her supervisor the initial list


 I          on January 14,2014, Clarithromycin ER was on the list.

        774.     Similarly, in March, 2014, Actavis implemented its own price increase on several

 other drugs, including some that overlapped with Teva. Consistent with the ongoing



                                                    228
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 243 of 524




 uuderstauding between these hipûr-quality corupetitors, Actavis rurderstood that Teva would

 follow the increases or, at a rnilimrurr. would not poach Actavis customers after the increase.

        775.    Following   a   now very farniliar pattem, at 9:54am on March 14,2014 Defendant

 Rogerson called Defendant Patel and left    a   ssage. Patel called Rogerson back at l0:3lanr,




        776. Wi         half an hour of sending that e-nmil, Defendant Patel instnrcted colleagues

 to add the Actavis drugs to the Teva price increase list- She added:




        777.    Less than two hous later, at l2:37pm, Defendant Patel called Defendrut

 Rogerson again. They spoke for urore than five (5) urinutes. Shortly after hanging up the phone,

 at 12:5lprn, Patel wrote another e-rnail to certain colleagues at Teva, stating:




                                                  229
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 244 of 524




         778.    First thing the next business day   -   which was the following Monday, March         17,


 2014   - Defendant   Patel forwarded the                     list to K.G. at Teva. The list included

 both Tamoxifen Citrate and Estazolam. Later that morning, Defendant Patel called Defendant

 Rogerson. After quickly exchanging voicemails, they spoke for more than nineteen (19)

 minutes. Defendants Rekenthaler of Teva and Falkin of Actavis also exchanged four (4) text

 messages that day, and had one call lasting more than six (6) minutes.

         779.    Teva followed the Actavis price increases on Tamoxifen Citrate and Estazolam

 less than three weeks later, on   April 4,2014. Defendants Patel and Rogerson         spoke twice by

 phone that day. Defendants Rekenthaler and Falkin also spoke by phone that day. Because Teva

 was able to follow the price increase so quickly, Teva's increase became effective even before

 the Actavis price increase for those drugs.

          780.   After the price increases became effective, Teva took consistent steps not to

 disrupt the market or steal market share from Actavis. For example, on May 14, Defendant Patel

 declined to bid at ABC on both Tamoxifen Citrate and Estazolam, stating:

                                               When Defendant Patel and her other conspirators at

 Teva used the   term              in this context, it was code for the fact that there was an

 understanding in place with a competitor.

          781.   Similarly, on May 21,2014, Teva received a request from a large customer for                a


 bid on Tamoxifen Citrate. As of that date, Teva had        58.4o/o   of the market, and Actavis had

 40.7yo. A Teva analyst forwarded the request to Defendant Patel and others, recommending

 (pursuant to the fair share understanding in the industry) that Teva not bid



                                                     230
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 245 of 524




                                                 Defendant Patel responded:




                              tv        Multiple Manufacturers (Ketoconazole Cream and
                                        Tablets)

         782. Defendant      Patel identified Ketoconazole Cream and Ketoconazole Tablets       as


 price increase candidates sometime in February 2014. They were not listed on her original

                        list that she sent to K.G. on January 74,2014, but they were on the list of

                    that she sent to a colleague on February 26,2014, with the following notes about

 each:




         783.     Taro was a common competitor on both drugs, but there were different sets of

 competitors for each formulation. For Ketoc onazole Cream, Teva's competitors were Taro and

 Sandoz. For Ketoconazole Tablets, Teva's competitors were Taro, Mylan and Apotex.

         784.     Teva led the price increases for both drugs, but made sure to coordinate with all of

 its competitors before (and as it was) doing so. On April 4, 2014   -   the day of the increases   -
 Patel spoke separately with both Defendant Aprahamian of Taro and CW-          I of Sandoz. During

 each call, she let them know that Teva was increasing the price of Ketoconazole. The same day,

 Defendant Rekenthaler spoke to Defendant Nesta of Mylan; he had previously communicated

 with J.H.,   a senior sales executive at Apotex, on March   20 and25,2014.

         785.     On Ketoconazole Cream, co-conspirators at Taro and Sandoz were also

 communicating directly with each other. On April 4,2014, for example, Defendant Aprahamian

 spoke to CW-3 at Sandoz for nineteen (19) minutes. They discussed the Teva increase and the

 facf that Taro would   follow. CW-3   then sent an e-mail internally at Sandoz, alerting colleagues

 of the price increase and conveying information about Taro's price increase plans:

                                                   231
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 246 of 524




 Cril/-l at Sandoz i    diately told his colleagrres not to bid on any new opportunities for the



 proceed.




 colleagrres at T




 executive sent au iuternal   e     il   stating:

                                  In a follow-up e-mail, E.G., a Director of Corporate Accourts at

 Taro, confinned that Taro    wo         decline to bid, but indicated that Talo would ¡reed to lie about

    feason:




 Defendant Patel aud the two spoke         for      e than nineteen   (19) rninutes. Later tl¡at same day, he

 initiated a price increase for all ofTaro's customers on both the Ketoconazole Crearn and the

 Tablets. Defendant Apraha an directed that the notice letters be sent to custourers on April 16,

 2014, with an effective date of    April 17,2014.

         789.   Althouglr Sandoz inunediately understood that it would follow these price

 increases, it was uot able to iruplerneut thern until October. The delay was due to the fact that


                                                        232
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 247 of 524




 Sandoz had cont'acts with certain customers that contained price protectiou terms which would

     ose substa¡rtial penalties on Sandoz   if it iucreased its prices   at that time   -   and those penalties

 would have caused Sandoz to miss certain fina¡rcial      targets         g the months after      April 2014.




 one phoue call lasting more than four (4) minutes     with         amian on that day.

        791.    Later that same da¡ Defendaut Patel also directed that Teva decline to bid for

 Ketoconazole at ABC, citing the same logic:




        792.    Saudoz   ultinately followed the Teva and Taro increases for Ketoconazole Cream

 on October 10,2014. That same day, Defendant Patel and           CW-l at Sandoz spoke for rnore thru

 thlee (3) minutes.

                                                    233
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 248 of 524




          793.   The Teva increases on Ketoconazole were signif,rcant. For the cream, Teva, Taro

 and Sandoz all increased the WAC price by approximately ll0o/o. For the tablets, Teva's WAC

 increases were approximately 250o/o, but its customer price increases were substantially larger   -
 averaging 528%.

                              v.        New Relationships Emerge

          794.   By early 20l4,the generic drug industry was in the midst of a price increase

 explosion. In an internal Teva presentation given shortly after the April2014 price increases    -
 titled                            -   Teva reflected on the cument state of the industry, noting that

 the                                                               In commenting on the future

 implications for Teva's pricing strategy, the company stated:




          795.   Understanding that many more competitors were enthusiastic about conspiring to

 raise prices, Teva began to develop new and additional relationships with certain competitors

 when implementing its April 4,2014 price increases. Some illustrative examples are set forth

 below.

                                        a)      Breckenridge

          796. One of those new co-conspirators     was Defendant Breckenridge. Defendant Patel

 already had a relationship with S.C., a senior sales executive at Breckenridge, and Defendant

 Rekenthaler had a relationship with D.N., another senior sales executive at Breckenridge, so

 Breckenridge was a prime candidate to coordinate pricing.




                                                  234
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 249 of 524




           797. On November         14,2013, Breckenridge increased its pricing on both

 EstradiolA{orethindrone Acetate Tablets ("Mimvey") and Cyproheptadine HCL Tablets.s For

 Cyproheptadine, Breckenridge increased its WAC pricing by as high as l50Yo, and raised its

 customer contract pricing even higher        - 400yo.     The increases to Mimvey were a more modest

 20-27yo for both the WAC and customer pricing.6

           798.   In the weeks leading up to those increases         -   when Defendant Patel was still out on

 maternity leave    -   Defendant Rekenthaler had several phone calls with D.N. at Breckenridge to

 coordinate the price increases. The two spoke twice on October 14,2013 and had a twenty-six

 (26) minute call on October 24,2013. After those calls, they did not speak again until mid-

 January 2014, when Teva began preparing to implement its increase.

           799.   Over the next several months        -   during the period of time before Teva was able to

 follow the Breckenridge price increases         - Teva followed the "fair share" understanding          to the

 letter.

           800.   With respect to Cyproheptadine HCL, Teva had approximately                   54o/o market share


 in a two-player market. For that drug, Teva consistently refused to bid or take on any additional

 market share after the Breckenridge increase. For example, on February 7,2074, a customer

 gave Teva an opportunity to pick up new business on Cyproheptadine. When she learned the

 news, Defendant Patel called S.C. at Breckenridge. They ended up speaking twice that day                     -   the

 first and only phone calls ever between them. After speaking to S.C., Defendant Patel sent the

 following e-mail regarding the customer's request:



 5
   Breckenridge had acquired the ANDA for Cyproheptadine HCL Tablets in September 2013 flom another
 manufacturer, and immediately sought to raise the prices previously charged by the prior manufacturer as it began to
 sell the product under its own label.
 6
   As discussed above in Section IY.B.2.a, Defendants Teva and Breckenridge had previously coordinated with
 regard to a price increase on Mimvey on July 31,2012.

                                                          23s
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 250 of 524




 Tablets by as much as 957o       to exactly rnatch   Brec   idge's lil/Ac price on both products.
                              -
                                        b)      Rising

        803.     Rising became a ruote        aling potential co-conspirator when CW-2, who had




 competitor on   Di    sal. For that dmg, Rising had2lo/o market share in a two-player market

 witlr Teva as of Malch 2014.

        805.     Defendant Rekenthaler spoke to CW-2 of Rising ou December 5, 2013 for

 fourteen (14) minutes. When Defendant Patel sent her initial list                            to K.G

 on January 14,2014, Diflunisal was on the list, with Teva expecting to lead the increase.




                                                  236
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 251 of 524




        806.     Teva and Rising continued to coordinate the increase over the next several

 months. For example, when Defendant Patel sent a nearly final list       of                   to her

 supervisor K.G. on March 17,2014, she included the following notation about Diflunisal:




 That same day, Defendant Rekenthaler spoke with CW-2 twice. During those calls, CW-2

 informed Defendant Rekenthaler that Rising,was having supply problems for Diflunisal and

 might be exiting the market at some point in the future. CW-2 confirmed that it would be a good

 opportunity for Teva to take a price increase.

        807.     Defendant Rekenthaler and CW-2 spoke once again on March 31,2014, shortly

 before the Teva price increase for Diflunisal. On   April 4,2014, Teva increased is WAC pricing

 on Diflunisal by as much as 30Yo, and its contract pricing by as much as      182%o   for certain

 customers.

        808.     Rising ultimately exited the Diflunisal market for a short period of time starting in

 mid-July 2014. When Rising decided to exit the market, CW-2 called Defendant Rekenthaler to

 let him know. Four months later    - when Rising's supply   problems were cured       - Rising re-
 entered the market for   Diflunisal. Consistent with the fair   share principles and industry code     of

 conduct among generic drug manufacturers discussed more fully above, CW-z and Defendant

 Rekenthaler spoke by phone on several occasions in advance of Rising's re-entry to identify

 specific customers that Rising would obtain and, most importantly, to retain the high pricing that

 Teva had established through its price increase on April    4,2014. On December 3,2014, Rising

 re-entered the market for Diflunisal Tablets. Its new pricing exactly matched Teva's WAC price

 increase from   April 2014.




                                                  237
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 252 of 524




                                                 c)      Versapharm

              809.      On the April 4, 2014 Teva price increase list, Versapharm was a competitor on

 two different drugs: Ethosuximide Capsules and Ethosuximide Oral Solution.

              810.      When Defendant Patel began creating the price increase list, neither of these

 drugs was considered a candidate for an increase. For example, when Defendant Patel sent her

 initial                             list to K.G. in mid-January 2074, neither drug was on the list.

              81   1.   Versapharm was not considered a high-quality competitor. When Defendant

 Patel created the quality competitor rankings in May 2013, Versapharm was given a -2 score in

 the rankings. That did not stop Defendant Rekenthaler, however, from calling J.J., a senior

 national account executive at Versapharm, and speaking for five (5) minutes on January 22,

 2014. When Defendant Patel sent the next                              list to a colleague on February 26,

 2014    -    Ethosuximide Capsules and Oral Solution were both on the list, with the following

 notation:




              812.      Defendant Rekenthaler called again and spoke with J.J. at Versapharm on March

 7   , 2014   .   Teva then raised prices on both drugs on April 4, 2074.     F   or Ethosuximide Capsules,

 Teva raised is WAC price by 87%o, and its contract prices by up to 322%. For Ethosuximide

 Oral Solution, Teva raised its WAC price by 20o/o and its contract prices by up to 81%.

              813.      If Versapharm   \¡/as being tested by Defendants Patel and Teva,    it passed with

 flying colors. On April 9,2014           -   only five days after the Teva increase   - Versapharm   increased

 its pricing on both Ethosuximide Capsules and Oral Solution to a nearly identical price to Teva.

              814.      Following their agreement on those two drugs, and with no reason to speak

 further, Rekenthaler and J.J. of Versapharm never spoke by phone again.


                                                           238
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 253 of 524




                             vi.        Impact

         815.   A few weeks after Teva's April 4, 2014 price increases went into effect,

 Defendant Patel calculated the impact to Teva's net sales as a result of the   April 4 increase.

 Based on her analysis, she found that the   April 4, 2014 price   increases resulted in a net increase

 in sales to Teva of $214,214,338 per year.

                        m.      April 15,2014 Price Increase (Baclofen)
         816.   Baclofen, also known by the brand names Gablofen and Lioresal, is a muscle

 relaxant used to treat muscle spasms caused by certain conditions such as multiple sclerosis and

 spinal cord injury or disease. It is generally regarded as the first choice by physicians for the

 treatment of muscle spasms in patients with multiple sclerosis.

         817.   Effective February 21,2014, Defendant Upsher-Smith took a signif,rcant price

 increase on Baclofen, ranging from 350     - 420% to the WAC price, depending on the formulation.

 Prior to the increase, Baclofen was not a profitable drug for Upsher-Smith, and Upsher-Smith

 was considering whether to exit the market or significantly raise price. It chose the latter.

        818.    The primary competitors in the market for Baclofen at this time were Teva

 (62.4%), Qualitest (22.5%), and Upsher-Smith (6.8%).

        819.    Teva initially considered following the Upsher-Smith price increase quickly,        as


 part of its April 4,2014 price increases   - but decided against it. The primary   reason was that

 Qualitest was in the market, and Teva considered Qualitest a "1ow-quality" competitor. In other

 words, Qualitest would likely compete for market share if Teva increased its price.

        820. Starting on April 10,2014,        however, Teva learned that Qualitest was having

 supply problems, and could exit the market for at least 3-4 months, if not permanently.




                                                   239
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 254 of 524




        821.    Upon learning that the only significant remaining competitor in the market would

 now be Upsher-Smith    - a high-quality competitor - Teva immediately   decided to follow the

 price increase. Defendant Patel asked one of her direct reports to start working up price increase

 scenarios for Baclofen that same day.

        822.    Upsher-Smith was a highly-ranked competitor by Defendant Patel (+2) in large

 part because of Patel's relationship and understanding with 8.L., a national account executive at

 Upsher-Smith. In the week before she started her employment at Teva (after leaving her

 previous employment), Defendant Patel and B.L. exchanged several text messages. During her

 first week on the job, as she was beginning to identify price increase candidates and high quality

 competitors, Defendant Patel spoke to B.L. on   April 29,2013 for nearly twenty (20) minutes.

 During these initial communications, Defendant Patel and B.L. reached an understanding that

 Teva and Upsher-Smith would follow each other's price increases, and not compete for each

 others customers after a price increase. Their agreement was further cemented in June and July

 2013, when the two competitors agreed to substantially raise the price of Oxybutynin Chloride.

        823.    There was no need for the two competitors to communicate directly in this

 situation because it was already understood between them that Teva would follow an Upsher-

 Smith price increase based on Defendant Patel's prior conversations with 8.L., and based on the

 history of collusion between the two competitors.

        824.    Effective April 15, 2014,Teva raised its WAC and SWP pricing to match Upsher-

 Smith's pricing exactly. Teva increased its WAC pricing from 350%     - 447yo,   depending on the

 dosage strength. Teva would not have increased its prices on Baclofen unless it had an

 understanding in place with Upsher-Smith.




                                                 240
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 255 of 524




         825.       suant to the apeerneut betwee¡r the cornpanies, Teva dicl not seek to take any

 customers from Upsher-Smith dtuing the time period        after   sher-Smith's increase and before




                                                                     K.G. agreed:




    high prices in the market.

                        n.       July 1,2014 Price Increase (Fluocinonide)

        828.    Fltrocinonide, also known by the braud           Lidex, is a topical corticosteroid

 used for the heatnnent of a variefy of skin conditions, including eczema, dennatitis, psoriasis, aud

 vitiligo. It is one of the most widely   prescribed dennatological drugs in the United States.




                                                   24t
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 256 of 524




        829.   There are several different fonnulations of Fluociuouide including, amoug others:

 Fluocinonide 0.05% crealn, Fluocinonide 0.05% en¡ollient-based cream, Fluocinonide 0.05% gel




                                               I           I
                                               I           I
                                               I           I
                                               I
                                               I
                                               I
                                               I           I
                                               I
                                               I
                                               I




 depending on the   fo      lation.




                             Formulation                  Percentage lncrease to WAC


        Fluocinonide     0.050/o Gel                              155   -   25570


        Fluocinonide Emollient-Baced 0.05% Cream                  160   -   43070




                                              242
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 257 of 524




 Taro notified its custourers of the i¡rcreases the day before they became effective
                                                                                       - Juue 2,2014.
         832.   Defendant Patel knew of these (and other) Taro increases well in advance, and

 lvas     a¡ed so that Teva would be able to quickly   follow the price increases. Defendant Patel




                                                                     I




                                                                          I
                                                                          I

        835. On Jt¡ne 3,2014 - the day the Taro increases      on Fluocinonide became effective    -
 CVS reached out to T.C., a senior sales executive at Teva, indicating that it had an



                                                 243
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 258 of 524




                on Fluocinonide 0.05% Creaur aud Fltrocinonide 0.05% Emollient Cr€am, but did

 not give a teason for providing that opportuity to Teva. The CVS           r   sentative offered to

                                                                                                          e




 points so that Teva could follow quickly.

         836.      T-C. stated that she had not   he    about a price i¡rcrease ûom anyoue else, but

     cated that she would                         De        Patel stated:

 r       837.      Defendaut   Patel      diately began snooping around by exchanging five (5) text

 tuessages   with Defendant Apraharnian at T       .   Later that afternoon, she reported that she had

                                       but that she was                             K.G. at Teva

 suggestecl that   it rniglrt be a good opportunity to take some share from Taro
                                                                                   -   the market share

 leader on several of the Fluocinonide fonuulations. He asked Defendant Patel to provide

              by the next day. Patel responded at 4:23pn, urakiug it clear that she had been talki¡g

 to Defendant Aprahamian not only about Flt¡ocinonide, but other dnrgs as well:


                                                   244
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 259 of 524




 obtahed   additional!      ilrat she did not want to put in writing:




        839.    That same day. Teva received a bid reqrtest fr'om another large customer,

 Wahnarl. Shortly after that e-mail was forwarded to her, Defendant Patel lesponded by making

 it clear that Teva would play nice in the sandbox with Taro:


                                                 245
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 260 of 524




 order and GPO). Prior to sending        thatl       oe        t Patel had spoken to Aprahamian on




        841.       Saudoz was also a competitor on two fonnulatio¡rs of Fluocinonide       -

 coincidentally,   De    dzurt   Apraharnial was having si¡nilar corrrrnuûications with his co¡rtact at

 Sandoz, CW-3,     duiug tlús time period. At least sorne of those calls    are set forth below:




                                                      246
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 261 of 524




          6ltU2OL4    Volce       Aprahamlan, An    (Taro)   Outsolnc         (sandozl G0tfi
                                                                        Cltr/-3
          6ltBl2OI4   Voice       Aprahamian, Ara   (Taro)   Outtoing   CW-3  (Sandoz) G01:00
          6hßl20f4    Volæ        Aprahamlan,   An  (Taro)   Outeolng   Oñ/-3 (sandoz) ûm:æ
          6lLgl20t4   Voice       Aprahamlan,   Ara (Tarol   Outgolng   CW-3 (Sandoz) 0:01;ü)


          61 2Ot4 Voice           Aprahamian, Ara   (Taro) lncomins     CW-3 (sandoz)    0:04:00




 day. The notice stated:




 nearlythirteeu   (13)      es.




 increased its   WAC     cing to match Taro's pricfurg almost exactly. That same day, Defendant

 Patel spoke to her contact at Sandoz     - CW-l - several tirnes, including at least those calls set
 forth below:




                                                      247
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 262 of 524




      Date                         Name           Direction   Contact Name   ïme          Duration
                 Volce             Nlsha                      cw-1             7:54:45
                 Voice      Pate   Nisha                      cw-1             959:38
                 Voice      Patel, Nlsha (Teva)   Outgolng    CW-1            lS:(E:31
                 Voice      Pate   Nisha          lncoml      cw-1
                 Volce             Nlsha          lnoml       cw-1            15:ül:36
       ilU2oL4   Voice             Nisha          lncomi      cw-1            75:21l.17
                 Voice             Nisha                         I            17:58:19        0:




       845.              this time period, Actavis had also started to re-enter the urarket for




                                                   248
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 263 of 524




                      Volce      Falkin, Marc (Actavis)      lncoming   Rekenthaler, David (Teva)
                      Voice      Falkin, Marc (Actavis)      lncoming   Rekenthaler, David (Teva)
                      Voice      Falkin, Marc (Actav¡s)      lncoming   Rekenthaler, David (Teva)
                      Voice      Falkin, Marc (Actavis)      Outgo¡ng   Rekenthaler, David (Teva)
                      Voice      Falkin, Marc (Actavis)      Outgoing   Rekenthaler, David (Teva)
                      Voice      Aprahamían, Ara (Taro)      Outgoìng   M.D. (ActavisI
                      Voice      Aprahamian, Ara (Taro)      Outgo¡ng   M,D.                          0:01:00
                      Voice      Falkin, Marc (Actavis)      lncoming   Rekenthaler,   David (Teva)
                      Voice                                  lncoming   Rekenthaler,   David (Teva)   0:(û22
         t2l912Ot4    Voíce                                  Outgoing   Rekenthaler,   David (Teva)   0:@:19
        t2/1ol2ot4    Voice      Falkin, Marc (Actavis)      lncoming   Rekenthaler,   David (Teva)   0:ft07
        72lLOl2Ot4    Voice      Falkin, Marc (Actavis)      Outgoing   Rekenthaler, David (Teva!     0:07:59
        72lrDl2Ot4    Voice      Falki n, fvlarc (Actavis)   lncoming   Rekenthaler, David (Teva)     û02:37
        72ltu2Or4     Voice      Aprahamían, Ara (Taro)      Outgoing   M.D. (Aaavis)                 0:02:fl)
        12ltu2Ot4     Voice      Aprahamian, Ara (Taro)      Outgoing   Patel, Nisha (Teva)           0:15:ü)
        r2ttz/2oL4    Voice      Falkin, Marc (Actavis)      lncom¡nB   Rekenthaler, David (TevaI     0:02:35,
        t2hil2OL4     Voice      Falkin, Marc(Actavis)       Outgoing   Rekenthaler, David (Teva)     0:(B:(D
        tutsl2t.L4    Voice      Falkin, Marc (Actavis)      lncoming   Rekenthaler, David (Teva!     0:02:¡10:a


                            o.       August 28,2014 Price Incresses

         846.     Ou Augrrst 28. 2014. Teva raised prices ou a             uu     er of different dnrgs. iucluding

 those set fotth belor.v:




 Follorving the uomral patteru, in the days and weeks leacliug up to the price increase, Defeuclants

 Patel arrd Rekenthaler wele corrmruìicatilg with evely hipfi-quality colnpetitor oû tlìose dnrgs to



                                                             249
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 264 of 524




 p¡aphic below:


                                                                                                                  lvllllrl
                                                           1,--i(
                                                                                             R:k:r.lh¡lrr tp!r,rk: t.) llc:tr         ori
                                          rìrlr. -:r: ì.1.t-,ì;t',ìj ¡l:it   L,',
                                                                                             8/   iI 'i:,j   is);   :ll1¡ (l   cai s)dûci
                                                    ::/,iì :i':f l- -ìl
                                                                                                                   8/2.r                               Zyjr:
                pat     ..
                                                                                                                                              rdlei        spÊai s       :c
         -lrryÉ,:11.,        -iÈl                                                                                                           (:reeir r-i:          i/2, (ì
    ;itt¡i     : :¡, ll, D c,                                                                                                               cell:), {ìr[rû:irrler
                                                                                                                                             SileðiS ta L-l Ê:i'
               a: ii¡: i                                                                                                                    o.   8,,   i   Q   ¡ nil S./i     l
                                                                                                                                                       i2   ,,o   l:




         Anìneal:                                                                                                                                ÁpDtex:
       Reåenthalcr                                                                                                                            fiekerìthaier
     rpeaks to 5.ß {2}                                                                                                                      snFali lo l.H. on
             on8í ¿1                                                                                                                        8122 i2 crlls) and
                                                                                                                                              8123 ¡2calls)




         (rr:.¡',-..1¡itr:                                                                                                                       Iìi!,r'fll).ì(r
      ir,]¡¡ i 1 1-"¡.;             ¡,1                                                                                                       'i:' rl,          t ¡ [l   (

        i ii     :riì    ¡ ji                                                                                                                 ;\'Jl litr;ìtir  ì,lll
                                                                                                                                                 ¡.,.rr¡ tl,.,ll.ì

                                                                                                             Àr   t¿vì¡:
                                                                                     P;te1 sp:af,: :ù RoFÈ!;or or B,'27 (l ¡¿ ls'
                                                                                      l- ¿l.elt lla i . tÉll , tu i .lil. tr ir 8/ 'i8 -ì
                                                                                          t¿r :) Ei 2.1. 8r.ib .l ¿il:) ;lt{ V2S




                                                                                    250
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 265 of 524




      Date                    Name         Dire         Contact Name               Time
                                                        cw-1                             7:11:03    o
                 Volce       Nisha                                 Rick                  8:02:19
                 Volce       Nlsha                                 Rlck                  8r02:42
                 Voice       Nisha                                                       8:27t27
                 Voiæ        Nlsha                         1                             8:3tül
                 Voice       Nisha                             Kevin                     8:32:42
                 Volæ        Nlsha                                 R¡ct                  8:4t01
                 Voice       Nisha                                 R¡ck                  8:41:06
                 Volce       Nlsha         Ou$o¡ng          rson, Rlcl    (Actavls)      8:58:01
                 Voice       Nisha         lncomi              Kevin                     9:21:26
                 Voice       Nlsha                             Jim                      10:!14:30
                 Voice       Nlsha         lncomi              Jim                      16:29:08
                 Voice       Nlsha                             Kevin                    17:(þ:15




        851. Si      arly, with regard to the dnrg Prochlorperazire, Defendant Rekeuthaler

 coùrmunicated with Defendant Nesta at Mylan on August         7          August I l,    as shown above.


 Defenda¡rt Nesta, in hrm, comnunicated with M.D., a senior sales executive at non-Defendant

 Cadista Phar:uaceuticals, on the same days that he had been communicating with Defendant

 Rekenthaler.

                                                  251
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 266 of 524




         852.   A large number of the drugs on Teva's August 28,2074 price    increase list were

 selected because Teva was following a "high quality" competitor. The coordination between

 Teva and certain co-conspirators regarding those drugs is discussed more fully below.

                               i.     Mylan

         853.   Effective April 17, 2074,Mylan increased its WAC pricing on a number of

 different drugs, including several that overlapped with Teva. Mylan also increased its contract

 prices, but at least some of those price increases would not become effective until mid-May

 20t4.

         854.   Pursuant to the established understanding between the two companies, Teva

 immediately decided that it would follow the Mylan increases. On April 21,2014, T.S., a

 national account executive at Teva, forwarded to Defendant Patel two spreadsheets with WAC

 and AWP pricing information for the price increases taken by   Mylan. The spreadsheets were

 created by Mylan personnel.

         855.   Defendant Patel, in turn, forwarded the e-mail to the Teva sales team and stated:




                          The list that Defendant Patel referred to included the following

 products, several of which had been the subject of coordinated price increases in 2013 as well:

 Amiloride HCL/HCTZ Tablets; Cimetidine Tablets; Enalapril Maleate Tablets; Fluvastatin

 Sodium Capsules; Loperamide HCL Capsules; Prazosin HCL Capsules; and Sotalol

 Hydrochloride Tablets.

         856.   Within days, Teva began receiving requests from its customers for bids due to the

 Mylan price increases. On April24,2014, Defendant Patel began to formulat.      uI

                                                252
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 267 of 524




                     in order to respond to those requests, but noted that Teva was

 I     about the Mylan custourer contract price poiuts, which were not publicly availal¡le.




 the Mylan shategy, Defendant Patel noted that oue of her    Mylan       ase shategies rvould   not

 have been   a   opriate for this sihtation. and concluded that:




                                                  253
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 268 of 524




 Shortly after receiving that e-mail    - at I l: l5aur that   uring   -   Defendant Rekenthaler called

 Defendant Nesta   at     al   and left a message. Nesta retumed the call at I 1:23am, and the two

 spoke for nearly eight (8) rninutes.




 The e-rnail was uncleal ou where T.S. had      obt    ed   this!          but the spreadsheet attached to

 her e-mail was created by a Mylan employee.

        861.    Defeudants Rekenthaler and Nesta spoke again ou ilday 20,2014. Anùed with

 this uew source ofl           Defend      Patel was urore coufident that Teva could follow the Mylan

 price iucreases exactly, without   dis     ting the market. That sarne day,       as Defendant Patel began


 to create a uew list of Teva price increase caudidates, she iustucted a colleague to include the


                                                     254
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 269 of 524




 Mylzur increase dnrgs     -   with specific price points   - as its owrì. separ-ate   tab in the spreadsheet.

 called   "follol."   Her colleague proviclecl the list, as requested, on May 2I.

          862.    On May 2l ^2014. Defeudauts Rekenthaler aud Nesta spoke twice, including one

 call lasting neat'ly four' (4) uri¡lrtes. By May 28. Teva had a ruuch rnore cornprehensive list of

 price increase iter¡rs. On that list, seveu of the Mylan        ite       were prorninently listed rvith   a


                      notation listed uext to each:

                                                                   r




                                                                            r




                                                                   I
                                                                       I
                                                                   I
 Also on the list were tluee additional Mylan dmgs for which Teva would be leading the price

 increase: Diclofenac Potassitun Tablets; Fhubiprofen Tablets; and Prochlorperazine Tablets.

          863.    With the list finnly squaled away         at the encl of   May, Defendants Rekenthaler and

 Nesta had uo need to speak again until Aupltst, when Teva was preparing to irnplement the price

                                                      255
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 270 of 524




 increases. In the weeks leading trp to the Aupust 28,2014 Teva price increases, Defendants

 Rekenthaler a¡rd Nesta spoke several tirnes to coordinate, including at least the calls set forth

 below:

          Date                      Name                    Direction       Contact Name            Duration
                     Volæ                  Davld                                   Jlm
             2014 Voice Rekenthaler. David lTeval           lncomlnc        Nesta. Jlm f lvtvlanl       0:06r(tr
              L4 Volce Rekenthaler, David (Teva)            lnomin¡         Nesta. Jlm (Ivlvlanl        0:14:(tr
          BlL L4 Volce Rekenthaler, David (Teva)            Outgoing        Nesta, Jim {Mylan}          0:02:ü)
          Al      Volce Rekenthaler, Davld (Teva)           Incomlng        Nesta, Jlm (ltrlvlan)       û06:û)
          Aßlz0t4 Voice ,Rekenthaler, David (Teva)          Outgolng        Nesta, Jlm (lvtylan)        0:01:(tr
                                                                                                        ûtl:(tr
          8|2U2OL4   Voice   Rekenthaler, Oavid    (Teva) O       ing       Nesta, Jim (Mylan)


                              ii.          Taro




 agreed and made plans to    follow theur before Ta¡o had even put theur into effect.

          866.   Specificall¡ on May 28,2014, T-S. of Teva              s      Defeudant Patel the then-curreut

 version ofher                                         spreadsheet.              at list included the   following

 Taro drugs, which had uot yet been increased by Taro:




                                                      256
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 271 of 524




 Defendant Patel likely obtained this information from Defendant Aprahamian on May 14,2014,

 when the two exchanged eight (8) text messages and spoke for more than four (4) minutes by

 phone.

          867   .   On June 3,2014    -   the date of the Taro price increases on Fluocinonide,

 Carbamazepine, Clotrimazole, Warfarin and other drugs               - Defendants   Patel and Aprahamian

 exchanged five (5) text messages. After exchanging those text messages, Defendant Patel

 confirmed to her supervisor K.G. and another Teva representative that Taro had in fact raised its

 pricing on Fluocinonide. Defendant Patel then added




                                             At 5:08pm that evening, Defendant Patel called Defendant

 Aprahamian and the two spoke for nearly seven (7) minutes.

          868.      First thing the next morning, Defendants Patel and Aprahamian exchanged two

 (2) text messages. Then, at 9:56am, the two spoke again for almost twenty-six (26) minutes.

 Shortly after hanging up the phone with Defendant Aprahamian, Defendant Patel sent an e-mail

 to K.G. making it clear that she had obtained          additionatl         regarding the Taro price increases

 that she did not want to put into writing, stating:




          869.      On June 72,2014, Teva internally discussed future projections regarding

 Carbamazepine       -   including the fact that its API supplier might run out of supply sometime in

 2015. One of the options discussed was          a   price increase. K.G.   -   aware that Defendant Patel had

 been in discussions with Defendant Aprahamian and               had!        regarding the Taro price

 increase on Carbam azepine (and other drugs)           -   stated




                                                         257
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 272 of 524




                                                                                                          hr

 fact, Defendant Patel had communicated with       Defeu            rahamian earlier that same day for

 rnore than nine   (9)         es.




          Date                       Name         Direction   Contact Name            Time
                       Text          Nlshe
                                     Nlsha                                  Ara         9:16:52
                       Vole          Nl¡ha
                       Voice                 fd                     Kevin               4:37:ü)
                       Volce                                        Kevln              15:!16:37
                       Voice         Nisha                          Kevin              15:4L26
                       VolcÊ         Nlsha                                  Arô
                       Volce         Nlsha                          Kevln               8:ül:10




 her supervisor K.G., about a list of drugs on which Teva planned to raise prices. A ntmber              of

 theru   - including   Carbamazepine Chewable Tal¡lets, Carbamazepi¡re Tablets, Clotrimazole

 Topical Solution, Fluocinonide Creatn, Emollient Cream, Gel and Ointment, and rüVarfarin

 Sodirrm Tablets   -    i¡rcluded the uotation                              as the reason for the lncrease.



                                                    258
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 273 of 524




 For that list of drugs, Defeudant Patel dilected that

                    Defendant Patel's directive meant that Teva would not seek to conrpete for

 rnarket share against Ta¡o or Zydus when approached by customers due to those cornpetitors'

 price increases.




 already been




                                                  y, Patel stated:




                                                                                  a¡rd   de




                                                  259
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 274 of 524




        Date                         Name             Direction   Contact Name               Time
                      Volce         Nisha                                        Ara           8:!18:(Þ   0:üÌ01
                      Voice         Nisha                         Green, Kevin                 8:41:07    0:üÌ04
                      Volce         Nlsha    (Teval   ln@mlng                    Ara(Taro)    73;56¡,47
                      Voice                                              Kevln                14:(ts:53
                      Volce                                                      Are          14:24:¡f5
                      Voice                                              Kevin                L4:25:32
                                                                                              15:¿lû(B
                                                      I                          Ara          16:01:31
                      Volce         Nlsha                               Kevln                 16:23:!16
        6ltsl20t4     Volce   Patel, Nisha   (Teva) Outgolng      Green, Kevin   (Zydus) , L7:24:Oi 0:fjl:15




                                i¡i.                  us




 Actavis had just 37o of the ura¡ket.

         878.       In April 2014, Zydus raised its price for        Top                      e Capsules.

 Defendant Patel was iu freqtrent communication with               Defen           Gleen at the time of the Zydus

 price increase.

         879.       ln the days leadiug up to the Jtrne 13 Zydus price increase on Warfarin, which is

 discussed more      ñllly above, Defeudant Kevin Green coordirrated with both Defendant Patel and

 Defendant Rekenthaler at Teva, as set forth iu the table below:




                                                           260
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 275 of 524




          Date                       Name                                   Contact Name             Time
           W4!!     -Ye!99   __Rekenthaler, Davld   (I-e-,v_a.l   Fþg                 - . l'!!iQ
                                                                            p¡e_-e¡leyþ.lzydusl
                    Volce           Nlsha                                          Kevln  tl:25t26
                    Volce     Rgkenthale¡.QryJd     llgv_ql !¡gry{ry Green, Kevln (Zydusl ¡l:37:(þ
                                                                        "
                    Volce           Nlsha                                   Gree   Kevin              15:36:37
                    Volce                                                          Xevln              t5|4t26
                    Volce           Nlsha                                   Green, Kevln   (Zydusf     8:13:10




 with a notatiou:                                             o days before that           -   the sarne day that Defeu




 in the days and weeks before it.

                                  iv.          Competitors Follow Teva




 coo       ated.

           883.    For example, on October 10, 2014 Sandoz followed Teva's price increases on

 tlu'ee   dmgs: (l) Arnoxicillin/Potassirur Clavulanate Chewable Tablets; (2) Diclofenac

 Potassiuur Tablets; and (3) Peuicilli¡r V Potassiurn Tablets. Following the nonnal pattern,

 Defendant Patel of Teva spoke to           CW-l of      Sandoz on the day of the Sandoz price increases                  for

 more than tluee (3) minutes.


                                                             261
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 276 of 524




          884.   Then, on December 19, 2014, Actavis followed the Teva price increase on

 Desmopressin Acetate Tablets. Defendants Rekenthaler of Teva and Falkin of Actavis spoke

 frequently in the days and weeks leading up to the Actavis price increase, including calls on

 November 18, November 27 and November 25,2014.

          885.   Indeed, even before Actavis followed the Teva price increase, Teva knew that

 Actavis planned to increase. For example, on October 15, 2014        -   approximately six weeks

 before Actavis raised its price   -   Teva received a request from a customer asking Teva to reduce

 its pricing on Desmopressin Acetate because it was no longer offering competitive prices.

 Defendant Patel's initial response to the customer was




                 In a subsequent internal discussion, Defendant Patel expressed how difficult it

 was to actually keep track of all of Teva's different collusive agreements, saying:




          886. Similarly, on March 4,2015, Mylan followed the Teva and Sandoz price
 increases on Diclofenac Potassium Tablets. Defendant Rekenthaler coordinated that price

 increase with Defendant Nesta of Mylan during two phone calls on February 18 and one call on

 February 19,2015.

                         p.        January 28,2015 Price Increases

          887. Shortly after the August 28,2014 Teva price increases, Defendant         Patel accepted

 a new   position at Teva. She left her position in the pricing department to take on the role of

 Director of National Accounts at Teva. Her new position meant new responsibilities,




                                                     262
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 277 of 524




 necessitating rnore fiequent h'avel to custoruer conferences and trade shows, giving her a gleater




        888.    'When
                        Defen    t Patel left the pricing deparhnent at Teva her position was not re-




 several of its competitors related to these drugs are   set   below:




                                                  263
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 278 of 524




             Reil¿ni'.¡  er:il¡¡<::l ll B.                                                                                 irl ;:
                                                                                                                                                                   Ílc   ndq/r:
                                                                           L   ,r:-                                                                       P.rd   .prl¡      to       ttl.   ln   ¡¡r,
            íPrr)                r ìrr le.J;
                    rrr i¿ ir, (1.1                                                "                              :¡1.!.       i !.I
             l-lai,cIth. í ?rcll,l i. I tl
                                                                  '.j:rl i:L-1i,1,1
                                                                                      "
                                                                                           i-ro-
                                                                                                         r,illJ      I      ¡l irrllr:_,'
                                                                                                                                                         $rüúh(Hã2001*.a
            (\/: .i Sili! :: P:,1 !-, l,'lg
                                                                    :¡ó 111           -lr(j                                                              D,dúÊ¡ffiËb
                        il ¡i'.t
                              <
                                                                                                                                                             þ.bdal




                                        .1 t. :
                ,( .:   rtiìl::i     fi ;. r 1rì f,: i jli:,r l                                                                             it, , lì .;:r ;). t:r t,)r '¡: ì,) trr l/lr:i,l
                              r, j. lI .li,r" li,i!                                                                                                        r¡    -.r'    1,,.r   t




 were all   rryell-a                   d   by Teva's competitoñ.

        892.              Some specific examples of Teva's coordination with cornpetitors about its January

 28,2015 price ircreases arc set                                  fo           below.




                                                                                                   264
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 279 of 524




                                      i.           Propranolol

          893.     Propranolol HCL Tablets, also known by various braud nalnes incltrding Inderal




 Febru         17,2015.




        Date                          Name                   D¡rect¡on   Contact Name        Time
                                                td                                             7:1&(Il
                     Voice    Rekenthale     David                                            15:39:(þ
                                             Davld                                             3:1ûül
                     Voice    Rekenthaler Davld                                                6:Z):(Ð


          896.         eed, the day before Actavis seut the price increase notice to its customers,




        Date                          Name                               Contact Name       TÌme         Duration
                     Volce     Reke                                            lvbrr
                     Volce     Reke          David                             Jim            3:12:(þ
                               Reke          Davld                              m             5:Sl:ü)
                     Volce     Reke                                            lVlarc



          897.     On Jaluary 16, 2015         -   more than a     mo     before the Actavis price ilcrease for

 Propranolol was disclosed to the ptrblic            -   Defendant Rekenthaler forwarded Teva's price increase




 7
   D,,rittg this ti¡ne period. Heritage and Qualitest were both sufferiug ñ'om long-tenu supply isstres on Propranolol
 and were not viable courpetitors in the rna¡ket.

                                                             265
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 280 of 524




 list to Defe¡rdant Patel. Propranolol was on the list, with the following explauations about

 pricing sh'ategy aud reasous for the price iucrease:




 days leading up to   Teva's   ce increase.




 exa    le, the day before those price increases becaure visible to the public   - Febmary 16, 2015 -




 2015 and again on Febnrary 19,2015.

         900.   Mylau ultirnately followed the Teva and Actavis price increases for Propranolol

 with a pdce iucrease of its own     ou   y   10, 2015.

                               ii.        Ciprofloxacin HCL and Glimepiride

         901. Ciprofloxach HCL Tablets,          also kuowu by valious brand nâmes inchrcling

 Cetraxal, Otiprio and Ciloxan, is an antibiotic that fights l¡acteria in the body. It is used to treat

 different types of bacterial iufections, iucludiug skin infections, bone and joint infections,

 respiratory or sinus iufections, tuilary tract infections, and certain types of diarrhea.

                                                     266
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 281 of 524




         902.    Glirnepiride Tablets, also knowu by the l¡rand name Auraryl, is a medicatiou used

 to couhol high blood sugal in people with      tpe 2 dial¡etes.
         903.    Dr. Reddy's sigrificantly increased its pricing on both          C        floxaciu HCL and



 533o/o depending on the dosage    stlength. The increases to the Glimepiride WAC were




                                    Name             Direction   Contact Name           Time        Duration
                     Voice   Patel, Nisha                        v.B.                    73:28:12
                     Voice          Nisha                        V.B.
                     Volce   Patel, Nlsha   (Teval   ln@m¡ne     v.B.                    951:53
                     Voice   Patel, Nisha                        V.B, Dr.                9:19:¡14
         il24120L4                                               V.B. (Dr.   Reddy's)   1û31.:æ
                     Voice         Nisha                         v.B. Dr.                1O¡10:28




        906.     Despite Dr. Reddy's best efforts, Teva was unable to add Ciprofloxacin HCL or

 Glimepiride to its August 28 price    increase.        the sarne day that Teva sent its price increase

 notices out to its customers, T.W., a senior accoturt executive at Dr.          Red       s, obtained a

 complete list of Teva's price increases (including a nunber of drugs not sold by Dr. Reddy's).

 Although unclear how T.V/. obtained this infonnation, the subject line of the e-rnail clearly




                                                      267
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 282 of 524




 id   ified the information   as                               In her rnessage to several other Dr.

 Reddy's colleapges. T.W. stated:




 conversations.




 on October 10,2014.




 pricing. I¡r the days leading up to the Actavis price increase, Defe¡rdant Rekeuthaler of Teva

 spoke to Defendant Falkin of Actavis several tirnes to coordinate the increase, includi.g twice on

 Deceuber l7 (iucludhg one call lasting uearly nine (9) ruinutes) and once on Decenber 18,

 20t4.




                                                268
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 283 of 524




        909. When Teva did follow the Dr. Reddy's (aud Actavis) price increases                 on

 Ciprofloxach HCL and Gliurepiride, on January 28, 2015, Teva raised its V/AC pricing to match

 Dr. Reddy's WAC prices exactly. That same da¡ Dr. Reddt's was (again) al¡le to obtah a ftltl



                                iii.           Griseofulvin




 of Actavis to   co    inate the increase. Some of those calls ale detailed below:

        Date                           Name                Direction   Contact Name          Duration
                      Volæ    Rekenthaler, fhvld                             lvlarc
                      Voice                   Davíd                          Marc
                                                 ld                          Marc
                      Voíce                   fÞvid                          À4arc
                                              Davld                          Marc
                      Voice                   David                          Marc
                                              David                          Marc
                      Voice                   David                          fVhrc
                      Voiæ                    fÞvid                          lVlarc
                      Voice        Nisha                                         Ric*


 The Actavis price increase for Griseofirlvin became effective on October 6,2014.

        912.     Teva promptly added Griseofillvin to its own price increase list, with the notation

                                       as the reasou   for the price increase

        913. Teva followed the Actavis increase               for Griseofirlvin duing its next price ilcrease

 eveut on January 28,2015. As discussed above, in the days leading up to that price increase




                                                        269
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 284 of 524




 Defendants Rekenthaler of Teva and Falkin of Actavis coordinated frequently. Teva's price

 increase for Griseofulvin Microsize OraI Suspension matched Actavis's WAC pricing exactly

                  3          Competitors Become "High Quality" After Successfully Colluding
                             With Teva

                             a.      M:ay 2014: Defendant Patel Updates The Quatity Competitor
                                     Rankings to Reflect New Relationships

           914.   A little more than ayear after she fîrst circulated her Quality of Competitor List,

 Defendant Patel finalized an updated list on May 9,2014. This updated list reflected changes in

 Teva's conspiratorial relationships.

           915.   Although ceftain competitors retained a high-quality ranking throughout the entire

 relevant time period    -   like Defendants Mylan, Sandoz, Actavis and Taro   -   other competitors saw

 their ranking increase (sometimes dramatically) after successfully colluding with Defendant

 Patel or others at Teva on one or more drugs during the prior twelve-month period. These

 changes demonstrate that Teva's quality competitor rankings were, in reality, a list of co-

 conspirators that Teva could trust to adhere to the illegal agreements.

                                    i.      Apotex

           916.   Apotex, for instance, was one of Teva's two lowest-ranked competitors in May

 2013 with a ranking of      -3.   When Defendant Patel updated her Quality Competitor rankings in

 lv{.ay 2014, however,   Apotex was rated 12     - an increase in five points over that twelve-month
 period.

           917.   Apotex made this jump in Teva's quality competitor rankings in large part due to

 Defendant Patel's relationship with 8.H., a sales executive at Apotex, and the successful

 coordination between Apotex and Teva in2073 on Pravastatin and Doxazosin Mesylate,

 discussed above in Section IV.C.2.i.ii.




                                                     270
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 285 of 524




           918.    As noted above, Defendant Patel revised her May 2013 price increase list on May

 29 ,   2013 to add, inter alia, Pravastatin. The day before   - May 28 - Apotex increased          its price on

 Pravastatin by over 100%. Apotex's new, higher prices for Pravastatin exactly matched

 Glenmark's May 16,2013 price increase.

           9I9.    In the days leading up to Defendant Patel's decision to add Pravastatin to her list

 of price increase candidates   -   and Apotex actually increasing its prices       - Defendant   Patel

 communicated frequently with B.H. at Apotex. Between           l|.1.ay   20 and May 24,2013, the two

 spoke five (5) times.

           920.    Teva ultimately raised its prices on Pravastatin       -   to follow Glenmark, Apotex and

 Zydus    - on August9,2073.     In the days leading up to the Teva price increase, Defendant Patel

 spoke to B.H. at Apotex three (3) times to coordinate.

           921.    At the same time that Teva raised its prices on Pravastatin in August2013, it also

 increased its pricing on Doxazosin Mesylate. Teva's new, increased price (a 1,053o/o increase)

 matched Apotex's (and Mylan's) recent price increases. Apotex itself had increased the price               of

 this drug on July 23,2013. B.H. of Apotex and Defendant Patel of Teva had one conversation

 the week before Apotex took the increase, in addition to coordinating before Teva followed on

 August 9, 2013.

           922.    Apotex soared dramatically in the quality competitor rankings for one additional

 reason: in April 2013, Apotex hired J.H. as a senior executive. Defendant Rekenthaler of Teva

 and J.H. began communicating regularly after J.H. was hired by               Apotex. There is no record that

 they had ever communicated by phone before that.

           923. That relationship continued      through 2014. On April 4, 2014,Teva increased the

 price on Pentoxifylline by as much as 69o/o. Despite the fact that Apotex was the market leader



                                                     271
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 286 of 524




 at that time, Teva chose   to lead the price increase on Pentoxifylline. In the weeks leading up to

 Teva's price increase, Defendant Rekenthaler of Teva engaged in numerous communications

 with J.H. at Apotex. The two spoke twice on March 7,2014, for two (2) andthree (3) minutes,

 respectively. They spoke again on March 20 for four (4) minutes, and again on March 25 for two

 (2) minutes. A week after Teva increased its price     -   on   April ll,2014 - they spoke again for

 five (5) minutes. During these calls, Defendant Rekenthaler gathered Apotex's pricing plans and

 conveyed them to Defendant Patel.

        924.    As a result of Defendant Patel and Defendant Rekenthaler's successful

 coordination with Apotex executives, Defendant Patel dramatically increased Apotex's quality

 competitor ranking in May 2014.

                                ii.      Zydus

        925. Zydus - like Apotex - had been one of Teva's two lowest-ranked              competitors in

 ll4ay 2013 with a ranking of   -3. But, when Defendant Patel updated her quality competitor

 rankings in May 2014, Zydus was rated *2, an increase in fîve points over a twelve-month

 period. While Apotex's increase in the ranking was due to Teva's successful collusion with

 Apotex on several price increases in 2013 and20l4,Zydus's increase was more personnel-

 oriented: Defendant Kevin Green, who had himself conspired with a number of competitors

 while at Teva (at the direction of and in coordination with Defendants Patel and Rekenthaler at

 Teva, among others) moved from Teva to Zydus in November 2013. With Defendant Green

 firmly installed atZydus, Defendant Patel was emboldened to more fully include Zydus in the

 conspiracy.

        926.    Defendant Patel's confidence was well-founded. In the year after Defendant

 Green joine d Zydus, the two companies successfully conspired to divide markets and allocate




                                                  272
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 287 of 524




 customers relating to Zydus's entry into the market for multiple drugs, including: Fenofibrate

 (February   - March 2014), Paricalcitol    (March   - April   2014),Niacin (May     - June 2014), and
 Etodolac ER (May       - July 2014). These agreements are discussed        more   fully above in Section

 IV.C.l.h.

        927   .   Teva and Zydus also agreed to increase prices on Topiramate Sprinkles and

 Warfarin Sodium tablets. Zydus increased the price for both of those drugs on June 13,2014.

 Teva followed with an increase on both drugs on August 28,2014. With respect to the

 Topiramate Sprinkles, Teva was explicit in its internal communications that its increase was to

 "follow competitor," namely Zydus.

        928.      In the days leading up to both companies' price increases, Defendants Green and

 Patel communicated frequently to coordinate the price increases. On June 19,2014
                                                                                               - four days
 before Zydts increased its prices    - Defendants   Green and Patel spoke four (4) times. And on

 August 27 ,2014    -   the day before Teva raised its prices   -   Green and Patel spoke three (3) times.

        929.      Defendant Green was also communicating frequently with Defendant Rekenthaler

 of Teva around the time of the price increases on Topiramate Sprinkles and Warfarin Sodium

 tablets. On June 17,2074, the two men spoke for eight (8) minutes. On August 20, the two

 exchanged an addition al pair of phone calls.

        930.      Defendants Patel and Rekenthaler did not communicate with Defendant Green in

 isolation. The two Teva executives made sure to keep each other apprised of their conversations

 with competitors, including Green. In early 2014,Defendants Patel and Rekenthaler both

 worked largely out of Teva's home office. After either one of them engaged in a phone call with

 a competitor, he or she    would be sure to provide an in-person debrief of the communication so as

 to avoid putting such information in writing.



                                                     273
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 288 of 524




         931.    Even before Defendzurt Greeu joined Zydus in November 2013, Teva had some

 success iu coordinating price increases with Zydus. As discussed above, Defeudant Patel

 decided to add Pravastatin to her price increase list only after        det       ning that Zydrs agreed to

 the increase. Iu the week     lea    g up to Defendant Patel's decision to revise herprice increase        list




          Date                             Name              Direction    Contact Name      Duration
                       Voice        Green, Kevin                          M.F.
                       Voice               Kevin                          M.K.
                       Volce               Kevin                          K.R.
                       Voice        6ree   Kevin                          M.K.
                       Voice               Kevin                          M.K.
                       Voice        Gree   Kevin                          K.R.
                       Voice               Kevln                          K.R.
                       Voice        Gree   Kevin                          K.R.
                       Voice               Kevln                          M.F




 2013. At    that    , Defendant Patel reconurended that Teva            follow the competitors that had

 already raised their prices   -   including Zydus. Prior to Teva raising its prices ou August 9,2013,

 Defend      Green spoke to K.R. at Zydus tluee        times-twice on Augrut 4,2013           and ouce on

 Aupnrt 5.

                               üi.          Heritage

         934.    Heritage, like Apotex and Zydus, was not a hi¡ihly-ranked competitor when

 Defendant Patel fust created the qtrality of competitor ranking list            h May 2013. Initially,



                                                       274
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 289 of 524




 Defendant Patel gave Heritage a ranking of            "0." However, when   Patel updated her quality

 competitor rankings in May 20l4,Heritage received the highest possible ranking of +3.

             935. The reason for Heritage's        significant improvement in Defendant Patel's quality

 competitor rankings was the relationship that Defendant Patel established with the Vice President

 of Heritage, Jason Malek. After moving to Teva, Defendant Patel began communicating with

 Malek by phone as early as July 9,2013. From that date until July 25,2014, the two spoke by

 phone at least 37 times.

             936.      Heritage's successful effort to coordinate price increases with Teva on seven

 drugs   -   Acetazolamide, Glipizide-Metformin, Glyburide, Glyburide-Metformin, Leflunomide,

 Nystatin, and Theophylline         -   is described in the Plaintiff States' Consolidated Amended

 Complaint dated June 15, 2018, MDL No. 2724,2:77-cv-0376S (E.D. Pa.), which is incorporated

 herein by reference.

                                   iv.         Lupin

             937   .   In Defendant Patel's initial li4ay 2013 quality competitor ranking list, Defendant

 Lupin was given a ranking of +2. When Defendant Patel updated her quality competitor

 rankings ayear later, Lupin received the highest possible rating of +3.

             938.      Defendant Lupin was awarded the highest score in the quality competitor ranking

 in 2014 because Defendant Berthold of Lupin earned Defendant Patel's trust by consistently

 agreeing to her price increase plans. From May 201 3 through           April 2014, for example,

 Defendants Patel and Berthold spoke at least 76 times by phone. Defendant Green, while still at

 Teva, also had a very strong relationship with Defendant Berthold. As discussed above, at times

 Defendants Patel and Green would even coordinate with each other regarding which one of them

 should coordinate a price increase or customer allocation agreement with Defendant Berthold.



                                                         275
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 290 of 524




         939.   As discussed more fully above , in 2013   - after Defendant   Patel joined Teva   -
 Teva and Lupin conspired to fìx and raise prices on at least the following four drugs: Cefdinir

 Oral Suspension, Cefdinir Capsules, Cefprozil Tablets and Pravastatin. Then inearly 2014,

 executives at the two companies coordinated Lupin's entrance into the market for Balziva.

         940.   The relationship was so strong between Teva and Lupin that even when

 Defendant Green left Teva, and Defendant Patel was out of the off,rce on matemity leave,

 Defendant Berthold still found other executives at Teva to communicate with regarding a price

 increase for the drug Cephalexin Oral Suspension. As discussed above, in October 2013

 Defendant Berthold called Defendant Rekenthaler and T.S., a national account executive at Teva,

 to coordinate Lupin's November 1,2013 price increase for Cephalexin Oral Suspension. When

 Defendant Patel returned from matemity leave and began planning the next round of Teva price

 increases, she continued these communications     with Defendant Berthold until Teva followed

 Lupin's price increase on April 4,2074.

         941.   Defendants Patel and Berthold also coordinated a price increase and market

 allocation scheme with regard to the drug Niacin ER, as Lupin was entering the market in March

 2014. Given the successful track record between the two competitor companies, Lupin

 warranted a f3 in the quality competitor rankings when Defendant Patel updated them in May

 2014.

                              v.         Par

         942.   In Defendant Patel's initial lll4ay 2013 quality competitor ranking list, Defendant

 Par was given a ranking of   +1.   When Patel updated her quality competitor rankings ayear later,

 Par improved to a ranking of +2.




                                                  276
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 291 of 524




        943.    Defendant Par rose in the rankings largely because of several strong relationships

 between executives at the two companies. For example, T.S., a national sales executive at Teva,

 had a strong relationship with R.K., a senior sales executive at Par. The two began

 communicating by telephone in September 2013. Between September 2013 andMay 20l4,the

 two spoke at least twenty-seven (27) times by phone.

        944. Similarly, Defendant     Rekenthaler at Teva had a very strong relationship with

 another senior executive atPar,   M.B.   Rekenthaler spoke with M.B. frequently throughout 2013

 and2014. From the beginning of 2013 through }r4ay 2074, Defendant Rekenthaler spoke to

 M.B. at Par at least thirty-two (32) times by phone.

        945.    Defendant Patel was well aware of these strong relationships, and relied on the

 information that T.S. and Defendant Rekenthaler obtained from their communications with

 senior Par executives in order to make pricing or bidding decisions for Teva's drugs. One such

 example occurred on Friday, February      7   ,2014 when Teva received notice from a customer that it

 had received a competitive challenge from Par on the drug Labetalol HCL Tablets. Defendant

 Patel forwarded the e-mail to T.s. with three question marks:
                                                                    I     r.s.   responded

 immediately                    The message that T.S. had left was for R.K. at Par, and the two

 executives spoke five (5) times that same day. After these calls with R.K., T.S. responded back

 to Defendant Patel saying




        946.    The following Monday, Defendant Patel also forwarded the original e-mail

 (discussing the competitive challenge from Par on Labetalol) to Defendant Rekenthaler, saying

                                          One (1) minute after receiving that e-mail, Defendant

 Rekenthaler called M.B. at Par and the two spoke for eighteen (18) minutes. Shortly after



                                                     277
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 292 of 524




 hanging up the phone with M.8., Defendant Rekenthaler sent another e-mail to Defendant Patel,

 stating:                                                   Defendant Rekenthaler spoke to M.B

 again later that afternoon for three (3) minutes.

            947.    After these discussions between Teva and Par executives, Teva ultimately offered

 only   a   nominal price reduction to that customer   - knowing   that this would likely concede the

 business to Par.

            948.    As discussed more fully above, Teva continued to conspire with Defendant Par on

 various market allocation and price fixing schemes throughout the remainder of 2014 and into

 2015.

                                vi.       Greenstone

            949.    Greenstone was not a highly-ranked competitor when Defendant Patel first

 created the quality competitor ranking list in May 2013. Defendant Patel had, atthattime, given

 Greenstone a ranking of     "0." However, when Defendant      Patel updated her quality competitor

 rankings in May 2014, Greenstone improved to a f 1 ranking.

            950.   One of the reasons for Greenstone's improvement in the rankings was Defendant

 Patel's developing relationship with Defendant R.H., a national account executive at Greenstone.

 Defendant Patel and R.H. were former co-workers at ABC, and had a longstanding relationship.

 From the time Defendant Patel started her employment at Teva in April 2013, through the time

 that she updated the quality competitor rankings in May 2014,Defendant Patel and R.H.

 communicated by phone or text at least 66 times. Defendant Patel also spoke to R.H.'s

 supervisor, Defendant Jill Nailor of Greenstone, numerous times in early 2014 to coordinate

 Greenstone and reva price increases and customer allocation agreements.




                                                     278
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 293 of 524




          95 I   .   Defendant Patel and R.H. of Greenstone spoke consistently at or around the time

 of every price increase effectuated by either company on drugs where they overlapped, including

 for example: July 3,2073        -   the day of Teva's price increase on Fluconazole; December 2,2073

 -   the day that Greenstone sent notices to customers of its price increases on Azithromycin

 Suspension, Azithromycin Oral Suspension and Medroxyprogesterone; and April 4, 2014 _ the

 day that Teva followed Greenstone's price increases on Azithromycin Suspension, Azithromycin

 Oral Suspension and Medroxyprogesterone.

          952.       Given the willingness of Greenstone's executives to coordinate price increases

 with Teva, Defendant Patel increased Greenstone's quality competitor ranking in}y'ray 2014.

                                 vii.        Amneal

          953.       In Defendant Patel's initial li4ay 2013 quality of competitor ranking list,

 Defendant Amneal was given a ranking of          +1. When Defendant Patel updated her quality

 competitor rankings ayeü later, Amneal improved to a ranking of +2.

          954.       One of the reasons why Defendant Amneal rose in the rankings was because      of

 several strong relationships between executives at the two companies. For example, Defendant

 Rekenthaler of Teva had a strong relationship with S.R.(2), a senior sales executive at Amneal.

 From May 2013 to }i4ay 2014, they spoke eight (8) times by phone, and attended many trade

 association meetings and customer conferences together as well. Rekenthaler and S.R.(2) were

 regular participants in an annual golf outing hosted by a packaging contractor in Kentucky,

 where   - as discussed above - the generic      drug manufacturer participants (competitors) played

 golf by day and gathered socially by night, referring to each other      asI          undl
              (Defendants Green and Ostaficiuk were also participants.)
 I



                                                      279
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 294 of 524




         955.     Similar{y, Defendant Patel also developed   s    ng relationships with two Anureal

 executives: S.R.(l), a seuior sales and finance executive at Amleal, and S.R.(2). As discussed

 above, Defendant Patel and S.R.(l) coordinated price increases for the drugs Norethindrone

 Acetate (Septernber 2Ol4) aud Bethanechol Chloride    (J         ry 20I5).




 On the day of this rnessage exchange, Defendant Patel and S.R.(2) also spoke by phone for

 nearly five (5) rnintrtes.




                                                280
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 295 of 524




                                 Yiii.     Rising

        957.         In Patel's initial May 2013 quality competitor ranking list, Rising was given a

 ranking of +1. When Defendant Patel updated her quality competitor rankings a year later,

 Rising improved to a ranking of +2.

        958.         Rising improved in the quality competitor rankings because of the relationship

 between Defendant Rekenthaler and CW-2. In2013, CW-2 left Sandoz to                    join Rising. At that

 time, Rising was already preparing to enter the market for a drug called Hydroxyzine Pamoate.

 Teva was one of the competitors already in that        market. During several calls in early October

 2013, CW-2 coordinated with Defendants Green and Rekenthaler of Teva to acquire a large

 customer and facilitate Rising's entry into the Hydroxyzine Pamoate market.

        959.         Later, in March 2014, CW-2 sought to retum the favor. At that time, Rising

 experienced supply problems for the drug Diflunisal Tablets        -   a   two-player market involving

 only Teva and Rising. In an effort to "play nice in the sandbox," and to further the ongoing

 understanding between the two competitors, CW -2 contacted Defendant Rekenthaler of Teva and

 informed him of Rising's supply problems and the fact that Rising may have to leave the market

 at some point in the future. The purpose for the call was to alert Defendant Rekenthaler that

 Teva would have the opportunity to take a price increase, as Rising would not be in a position to

 take on any additional market share.

        960.         On   April 4,2014, Teva   increased the price on Diflunisal Tablets (by as much as

 782yo), as   well   as   Hydroxyzine Pamoate (by as much as 165%). In the weeks leading up to those

 price increases, Defendant Rekenthaler communicated several times with CW-2 at Rising to

 coordinate the increases. The two spoke by phone twice on March               17   ,2014 and once on March

 31.




                                                       281
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 296 of 524




        961.       When Rising decided to leave the Diflunisal market in mid-July 2014, CW -2

 called Rekenthaler to let him know. Four months later       -   after Rising remedied its supply

 problems   -   Rising re-entered the market for Diflunisal. Consistent with the fair share

 understanding discussed above, and the rules of engagement that were generally followed in the

 industry, CW-2 and Defendant Rekenthaler communicated in advance of Rising's re-entry to

 identify specific customers that Rising would obtain and, most importantly, to ensure the

 retention of the high prices that Teva had established through its price increase in April 2014.

 On December 3,2014, Rising re-entered the market for Diflunisal Tablets. Its new pricing

 matched Teva's WAC price increase from         April2}I4.

        962.       Defendant Rekenthaler's successful efforts to coordinate price increases and

 customer allocation agreements with CW-2 of Rising led Defendant Patel to increase Rising's

 quality competitor ranking inMay 2014.

                                ix.       Breckenridge

        963.       In Defendant Patel's initial May 2013 quality competitor ranking list, she gave

 Breckenridge a ranking of +1. When Defendant Patel updated her quality competitor rankings a

 yearlaler, Breckenridge improved to a ranking of +2.

        964.       Breckenridge improved in the quality competitor rankings largely because of the

 strong relationship established between Defendants Patel and Rekenthaler and certain executives

 at Breckenridge, which led to several successful price increases.

        965.       For example, on November 14,2013, Breckenridge increased the WAC pricing of

 both Mimvey and Cyproheptadine HCL Tablets. In the weeks leading up to those Breckenridge

 price increases, Defendant Rekenthaler communicated by phone several times with D.N., a sales




                                                    282
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 297 of 524




 executive at Breckenridge. The two spoke twice on October 74,2013 and once on October 24,

 2013. The call on October 24 lasted twenty-six (26) minutes.

         966.      On   April 4,2014, Teva followed the Breckenridge price   increases on Mimvey

 Tablets (increasing the 'WAC pricing by over 100%) and Cyproheptadine HCL Tablets

 (increasing the WAC pricing by over 90o ), to match Breckenridge's WAC pricing on both

 products. Teva raised prices even higher on its customer contracts. Teva increased the contract

 pricing of Mimvey by as much as 393Yo, and the contract pricing of Cyproheptadine HCL

 Tablets by as much as 526Yo, depending on the dosage strength.

         967   .   As Defendant Patel planned for Teva's April 4, 2014 pñce increases, both she and

 Defendant Rekenthaler continued to communicate with their counterparts at Breckenridge.

 Defendant Rekenthaler spoke to D.N. at Breckenridge on January 15,2014           -   the day after

 Defendant Patel sent her first list   of                               to K.G.   - for nineteen (19)
 minutes. Similarly, Defendant Patel spoke with S.C.     -   a sales executive at Breckenridge    -   two

 times on February 7,2014, as she was determining whether Teva should provide a bid to a

 customer. After her discussions with S.C., Teva declined to bid for the business in order to avoid

 taking market share away from Breckenridge as a result of the price increases.

         968.      As a result of the successful coordination of these price increases between Teva

 and Breckenridge, Defendant Patel increased Breckenridge's quality competitor ranking in May

 2014.

                                 x.         Glenmar

         969.      Not every Teva competitor saw its quality competitor ranking increase between

 2013 and2014. Defendant Glenmark, for example, declined slightly in the rankings. In

 Defendant Patel's initial }lIay 2013 quality competitor ranking list, Glenmark was given a



                                                   283
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 298 of 524




 ranking of +3. When Defendant Patel updated her quality competitor rankings a year later,

 Glenmark was given a ranking of +2.

           970.   The reason that Defendant Glenmark declined in the rankings was because

 Defendant Patel lost her most valuable relationship atthat company       -   CW-5. CW-5 left

 Glenmark in April 2014. In the eleven-month period between Defendant Patel joining Teva in

 late   April 2013   and CW-5 leaving Glenmark in    April 2014,the two competitors communicated

 by phone or text message 121 times. They also communicated frequently using an encrypted

 messaging application, WhatsApp. As discussed more fully above, starting in early li4:ay 2013

 Teva and Glenmark conspired to     fix   and raise prices on a number of drugs, including:

 Adapalene, Nabumetone, Fluconazole Tablets, Ranitidine, Moexipril, Moexpiril HCTZ and

 Pravastatin.

           971.   In addition to CW-5, Defendant Patel also had other contacts at Glenmark      -
 which is why Glenmark did not fall dramatically in the quality competitor rankings when CW-5

 left the company. For instance, Patel exchanged 44 phone calls or text messages with J.C., a

 sales and marketing executive at Glenmark, between May 2013 and July 2015. Similarly,

 Defendant Patel exchanged 36 calls with Defendant Jim Brown, the Vice President of Sales at

 Glenmark, between August 2013 and October 2014. As discussed more fully above, Defendant

 Patel continued to coordinate with J.C. and Defendant Brown throughout 2014 on several drugs,

 including Kariva and Gabapentin Tablets       - demonstrating   that Glenmark remained a quality

 competitor even after CW-5 left the company.

                  4.      "Quality Competitors" Collude With Each Other As Well (Not Just
                          With Teva)




                                                    284
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 299 of 524




                        a.      One Example: The Sandoz/Nlylan Relationship

        972.    In addition to conspiring with Teva, the "quality" competitors also colluded with

 each other on drugs that Teva did not market. Indeed, each of the quality competitors had their

 own set of relationships with their counterparts at competitor companies that they used to

 facilitate agreements regarding drugs where they overlapped. The relationship highlighted in

 this section is the relationship between executives at Defendants Sandoz and Mylan. However,

 to the extent that some of the drugs at issue involve additional competitor companies, those

 relationships are also discussed.

        973.    In September 2012, CW-4 was concerned about her job security at Sandoz and

 sought to network with executives at competing companies in the hope of obtaining new

 employment. CW-4 contacted Defendant Nesta because she was interested in potentially

 working at Mylan. CW-4 obtained Defendant Nesta's phone number from        a   mutual contact and

 called to introduce herself. During that phone call, Defendant Nesta immediately started talking

 about competitively-sensitive information. Although CW-4 was surprised that Defendant Nesta

 was being so blatant, she did not stop him.

        974.    In the year that followed, between September 2012 and October 2073, CW-4 and

 Defendant Nesta developed an ongoing understanding that they would not poach each other's

 customers and would follow each other's price increases. Notably, CW-4 and Defendant Nesta

 were not friends and communicated almost exclusively by phone. Examples of their

 coordination with respect to specific drugs are discussed in more detail below.




                                                285
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 300 of 524




                               i.       Market Allocation    - ValsartanFC|Z
         975.   The first drug that CW-4 and Defendant Nesta coordinated about was Valsartan

 HCTZ. Valsartan HCTZ,      also known by the brand name Diovan, is used to treat high blood

 pressure.

        976.    Diovan was a large volume drug that had sales in the United States of

 approximately $1.6 billion for the 12 months ending June30,2012.

        977.    Mylan was the first to file an abbreviated new drug application (ANDA) to

 market the generic version   - Valsartan   HCTZ   - which, if approved, would give Mylan   180 days

 of generic exclusivity. Sandoz manufactured the authorized generic. This meant that Sandoz

 and Mylan would be the only two manufacturers of the generic version of the drug for six

 months.

         978.   Mylan and Sandoz launched Valsartan HCTZ on the same day        -   September 21,

 2012. In the days leading up to the launch, CW-4 and Defendant Nesta spoke at least twenty-one

 (21) times by phone during which they discussed, among other things, allocating market share

 for this product. These calls are detailed in the table below:




                                                   286
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 301 of 524




                  sl6/2012       Voice                                  Outgoing       CW-4 (Sandoz)       0:20:01
              : 9/612012         Voice                                  lncoming       CW-4 (Sandoz)       0:00:11
                   el612OL2      Voice                                  Outgoing       CW-4 (Sandoz)       0:00:05
                  el612Or2       Voice                                  lncoming       CW-4 (Sandoz)       0:01:18,
                  el6/2012       Voice                                  Outgo¡ng       CW-4 (Sandoz)       O:O5:22
              I   elil2o72       Voice                                  Outgoing       CW-4 (Sandoz)       0:00:43
                  elil2012       Voice           Jim                    Outgoing       CW-4 (Sandoz)       0:11:35
              i   sl7l2ot2       Voice    Nesta, Jim   (  lan)          lncoming       CW-4 (Sandoz)       0:01:03,
                                 Voice    Nesta, Jim (lvlylan)          Outgoíng       CW-4 (Sandoz)       O:22:22
                                 Voice    Nesta, Jim   (  lan)          lncoming       CW-4 (Sandoz)       0:01:35:
                                 Voice    Nesta, Jim (ttÍylan)          Outgoing       CW-4 (Sandoz)       0:00:06
                                 Voice    Nesta, Jim   (   lan)         Outgoing       CW-4 (Sandoz)       0:11l26
                                 Voice    Nesta, Jim (tt ylan)          lncoming       CW-4 (Sandoz)       0:00:19
                                 Voice    Nesta, Jim (fvlylan)          lncoming       CW-4 (Sandoz)       0:00:57
                                 Voice    Nesta, Jim (fiíylan)          Ouþoing        CW-4 (Sandoz)       0:05:22
                                 Voice    Nesta, Jim (trfylan)          lncoming       CW-4 (Sandoz)       0:03:30:
                                 Voice    Nesta, Jim (Mylan)            Outgoing       CW-4 (Sandoz)       0:07:35
                                 Voice    Nesta, Jim (ttlylan)          lncoming       CW-4 (Sandoz)       0:00:09,
                                 Voice    Nesta, Jim (ttÍylan)          Outgoing       CW-4 (Sandoz)       0:03:32
                                 Voice    Nesta, Jim (ttÁylan)          Outgoing       CW-4 (Sandoz)       O:02:N:
                                 Voice    Nesta, Jim (tvlylan)          lncoming       CW-4 (Sandoz)       0:00:5{

              979. D             g these phone calls, Saudoz and Mylan             -   tluough CW-4 aucl Defendant

 Nesta    -       apeeed   to dir,vy up the market so that each corupetitor obtailed roughly a            50o/o   rnarket

 share.

              980.         Tluotrpdrout this tirue, CW-4 also kept Defeuda¡rt            Kell    (her supervisor)

 repnrlally infonned of her discussions with Defendant Nesta and r¡ret with Kelluur in person to

 discuss hel custourer accorurts, iucluding a rneeting on Septeuber 14,2012.

              981. On Septernber 2I.2012 - the date of the Valsartan HCTZ laurch - R.T., a senior
 sales and rnarketing executive at Sandoz, seut an intemal e-ruail stating




                                                                  287
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 302 of 524




             982.   That sa¡ue day, Mylau issued a press release annourcing that it had received final

 FDA approval to market generic Valsartan HCTZ. In an inter:ral series of e-mails reacting to

 this news, a Sandoz e       loyee remarked:

 H.F., a senior-most executive of Sandoz       G   any responded,




 re,plied:




 replied




 Defeudant Kelltun




 Valsafan H;CTZ. R.T. sent an internal e-mail in advance of the mssfing askiug

                                                                          After a colleagr.re respoudecl

 with a list of potential Mylan customers, Kelh¡m responded,



 R.T. then infonned the Srudoz teaur




                                                    288
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 303 of 524




                              ii.      Price Increases   -   Summer 2013

        986.    As detailed in Section IV.C.2.g.iii above, after Mylan and Teva implemented

 significant price increases in early July 20 I 3, Sandoz executives sought to obtain a

                       of those Teva and Mylan price increases. Sandoz sought this information

 because it did not want to accidentally compete for market share on any of the Teva or Mylan

 drugs that overlapped with Sandoz.

        987.    To that end, on July 15, 2013, Sandoz executives held an internal meeting during

 which CW-l instructed members of the Sandoz sales team, including CW-2 and         CW-4,1


        988.    That same day, as detailed above, CW-2 contacted his counterpart atTeva,

 Defendant Rekenthaler, and obtained the list of drugs that Teva increased on July 3,2013, along

 with the percentage increases for each. Similarly, on July 16,2013, CW-4 called her contact at

 Mylan, Defendant Nesta. The call lasted two-and-a-haIf (2.5) minutes. A half hour later,

 Defendant Nesta retumed the call and they spoke for nearly nineteen (19) minutes.

        989.    During those two calls, CW-4 asked Defendant Nesta to identify the drugs Mylan

 had increased prices on so that Sandoz could follow with its own price increase. Defendant

 Nesta provided CW-4 with a list of drugs, highlighting that the Nadolol price increase would be

 large. Defendant Nesta also emphasized that Mylan did not appreciate having its prices

 challenged and that prices should be kept high. After the phone call ended, CW-4 sent the

 following e-mail to her superiors (the "July 2013 E-mail"):




                                                 289
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 304 of 524




        990.    For at least one drug ou the list   -     eridol   -   Mylan had yet to raise price at the

 time of the July 2013 E-rnail. Indeed, Mylan would not raise price on this product uutil Augrust




 declined to bid and take business   frour    an crutomers (except in one instance where Mylau

 had more than its fair share) and raisedprices to uratch Mylan on a ntunber of products. Some

 exarnples of this conduct are detailed below.

                                        a)       Haloperirlol and Trifluoperazine IICL

        992.    Haloperidol, also known by the brand naure Haldol, and Trifluoperazine HCL,

 also known by the brand narne Stelazine, are antipsychotic drugs that are used to treat disorders

 such as schizophrenia and Toulette syndroure.


                                                    290
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 305 of 524




        993.       On August 6,2013, Defendant Nesta of Mylan called CW-4 at Sandoz twice.

 Both calls were less than a minute long. Three days later, on August 9,2013, Mylan

 implemented signif,rcant price increases on both Haloperidol and Trifluoperazine HCL. For

 Haloperidol, Mylan increased the WAC price by 250% on several formulations. For

 Trifluoperazine HCL, Mylan increased the WAC price by 80% on all formulations.

        994.       On August 19,2013, S.G., a national account executive at Sandoz, sent an

 internal e-mail stating that Mylan increased its prices on Haloperidol and Trifluoperazine and

 that Sandoz needed to

        995.       On August 22,2013, CW-2 e-mailed Defendant Kellum stating that    CVSI


              Kellum forwarded the request to CW-1 and F.R., a pricing manager at Sandoz. F.R.

 responded,

                                               CW-1 replied that he would obtain the pricing data,




        996.       On September I 8, 2013 , CW- 1 e-mailed Defendant Kellum with his price

 increase analyses for Haloperidol and Trifluoperazine    HCL. For Haloperidol, CW-1 indicated

 that Mylan hadT2Yo market share, Sandoz had l5o/o, and Zydus had l0o/o. For Trifluoperazine

 HCL, CW-l stated that

        997   .    On September 25,2013, Walgreens      - a Mylan customer - e-mailed Sandoz
 asking for bids on Haloperidol and TrifluoperazineHCL. CW-1 sent an internal e-mail

 explaining that




                                                  291
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 306 of 524




        998.    On October 2,2013,         CW-l e-urailed S.G., the      Saudoz natioual accorurt executive

 assip¡red to Walp¡eens, dilecting S.G. to not only decliue to bid at Wal¡peens, but also lie about

 the reason for doiug so:




        999.    Over the next several days, CV/-4 a¡rd Defen t Nesta spoke by phone several




 Nesta had not communicated by phone           since     gust 6, 2013.

        Date         Call                   Name           Direction     Contact Name       Duration
         rol3l2ot3    Voice      Nesta, Jim (Nesta)                      CW-4(Sandoz)
         Lol3l2ot3    Voice      Nesta, Jim (N                           cw-4( Sandoz)          0:02:G)
         LOl4/2oL3    Voice      Nesta, Jim (Nesta)       lncoming CW-4
                      Voice      Nesta. Jim       (Nesta) lncomins cw-4                         0:10:56
                      Voice      Ne         Jim                          cw-4                   0:00:24
                      Voice      Nesta, Jim Nesta                        cw-4                   0:00:05
                      Voice     .ll.e   $¿-{n ß-e.:!a-l 9 y-_ts,-9-it,s*. .9W:11-leF-ç:)-
        LO\4/20I3     Voice      Nesta, Jim   (Nesta) lncoming CW-4 (Sandoz)                    0:11:


        1000. On October      15, 2013 (the day after the last of the phone calls uoted above),           CW-l

 e¡nailed the Sandoz Pricing Corrrnrittee recommending that Saudoz increase pricing on

 Haloperidol and Trifluoperazine HCL. After reviewiug the e-mail, O.K., a senior executive

 respousible for business plamring at Saudoz, recournended approval of the Haloperidol price

                                                       292
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 307 of 524




 increase, but advised that Sandoz wait to increase the price of Trifluoperazine HCL until January

 2014 because of price protection penalties that would be triggered   if   Sandoz increased in October

 2013. As O.K. explained,




         1001. Ultimately, Sandoz followed O.K.'s recommendation and increased its WAC

 pricing on Haloperidol to match Mylan's pricing on October 25,2013, but waited to follow on

 TrifluoperazineHCL until January 31, 2014.

                                        b)     Benazepril IJCTZ

         1002. Benazepril HCTZ, also known by the brand name Lotensin, is an angiotensin

 convefting enzyme (ACE) inhibitor that is used to treat high blood pressure.

         1003. In July 2013, Sandozfinalized its plan to re-launch Benazepril HCTZ. However,

 because Sandoz executives knew that Mylan planned to increase price on this product,       it chose to

 wait to re-enter the market until after Mylan increased its price so that Sandoz could enter at the

 higher price.

         1004. On July 12,2013,    a marketing executive at Sandoz sent an internal e-mail

 regarding                                    stating:

                              Similarly, during a Commercial Operations meeting on July       15,

 2013, it was confirmed that Sandoz was just waiting for confirmation of a Mylan price increase

 before re-entering the market.

         1005. The next day, on July 16, 2013, CW-4 spoke with Defendant Nesta and sent the

 July 2013 E-mail outlining the Mylan price increase drugs that Defendant Nesta had provided to

 her (discussed more   fully above). That list did not include Benazepril HCTZ. CW-1 forwarded



                                                 293
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 308 of 524




 the July 2013    E-nail to Defendant Kellum stating

                                                                                         CW-l thene-

    iled CW-4 asking,




        Date       Cåll              Name        Direction      Contact Name    ïme           Duration
                   Voice            Jlm                            4             14!12:56
                   Voice             Jim                           4             14:4t59
                   Volæ             Jlm                            4             l!l:1!!:44
                   Volae             Jim                           4              l3:1.4z20
                   Voice            Jlm                                           13:24:49




 pricing.




 market on April 2,2014 as the authorized generic. When Rising entered, it essentially matched

 the WAC pricing of Sandoz and      Mylan. Both before       and after   ent   g the market, CW-2        -   theu

 at Rising   - cormnuuicated   with his former colleap¡res at Saudoz (CW-I, CrW-3, and L.J.) about

 obtaining malket share on Benazepril HCTZ. Through those comrnrrnications, Sandoz

 ultimately aptreed to relinquish ABC to Rising so that the new ent'ant could achieve its fail share

 of the market.


                                                   294
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 309 of 524




                                         c)      Levothyroxine

          101L Levothyroxine      is a synthetic form of the thyroid hormone thyroxine used to treat

 hypothyroidism, goiter, thyroid cancer, and cretinism.

          1012. Levothyroxine was the second most prescribed drug, measured by number of

 prescriptions, in the United States in the first quarter of 2010. Over 120 million prescriptions are

 written annually for Levothyroxine in the United States, treating 15% of the population over the

 age   of55.

          1013. Since approximately December 2010, Defendants Mylan,             Sandoz, and Lannett

 have dominated the generic Levothyroxine market.

          1014. In the years 2013 and2014, the three competitors coordinated to significantly

 raise the price of Levothyroxine. Defendant Nesta of Mylan spearheaded the discussions by

 speaking with K.S., a senior sales executive at Lannett, and with CW-4 of Sandoz. In addition to

 communicating directly with CW-4 on this drug, Defendant Nesta also communicated indirectly

 with Sandoz through     a mutual contact at a competitor company      -   Defendant Green of Teva.

 Notably, Levothyroxine was not a drug that Teva sold.

          1015. As detailed above, Mylan increased prices on a number of drugs on January         4,

 2013, including Levothyroxine. The day before the Mylan increase, on January 3,2073,

 Defendant Nesta of Mylan and Defendant Green of Teva spoke at least four times by phone. The

 next morning   -   the day of the Mylan price increases   -   Defendant Green spoke twice with

 Defendant Kellum, including a six (6) minute call at 9:34am.

          1016. Shortly after hanging up the phone with Defendant Green, Defendant Kellum             sent

 an internal e-mail stating, among other things, that he

                                                                   and Defendant Kellum advised his



                                                   295
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 310 of 524




 team to                             on this product. As the phone records demonstrate, Defendant

 Kellum's source for the information was                                   but rather Defendant Green of Teva.

            1017. That same morning, K.S. of Lannett called Defendant Nesta of Mylan. The phone

 call lasted 44 seconds. Then, on January 10,2013, Defendant Nesta called K.S. back and they

 spoke for more than six (6) minutes. That same day, McKesson e-mailed Sandoz and requested

 a   price reduction on Levothyroxine. Kellum responded internally,




            1018. The following Monday           - January   74,2013      - Lannett   raised its WAC pricing for

 Levothyroxine to match Mylan. Notably, after these phone calls, Defendant Nesta would not

 speak again with K.   S   .   of Lannett until August 6, 2013       -   three days before Mylan increased its

 prices for Levothyroxine a second time.

            1019. On July 16,2013        -   as detailed above   -   CW-4 spoke with DefendantNesta and

 sent the July 2013 E-mail identifying the Mylan price increases. The price list included

 Levothyroxine and noted that Lannett had followed.

            1020. On August 6,2013, Defendant Nesta called CW-4 two times. Both calls                    lasted

 less than a   minute. A few minutes after the second call, Defendant Nesta called K.S. at Lannett.

 The call lasted 24 seconds (likely a voicemail). Three days later, on August 9,2Ol3,Mylan

 increased WAC pricing on Levothyroxine for a second time.

            1021. On August 10,2013, S.G., a national account executive at Sandoz, sent an

 internal e-mail that stated:




                                                                              CW-4 replied to S.G.'s e-mail

 stating,



                                                         296
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 311 of 524




         1022. Pursuant to their ongoing understanding, Lannett followed quickly and matched

 Mylan's WAC pricing on August 14,2013.

         1023. On August 14,2013, S.G. sent           an e-mail to Defendant Kellum, copying     CW-l,

 regarding                           and asked                                       CW-1 responded:

                     In response, S.G. replied:

                     CW-l answered

         1024. On September 5, 2013, Cigna        -   a   Mylan customer   - contacted Lannett   and

 requested a bid on Levothyroxine. J.M., a national account manager at Lannett, forwarded the

 request to K.S. stating

                                                                           J.M. explained   that!


 I       Nonetheless, on September 12,2013,Lannett declined the opportunity and blamed

 supply issues stating




        1025. During a September 10,2013 earnings call, Lannett's cEo,4.B., was asked for

 his reaction to Mylan's Levothyroxine price increase. A.B. responded,




        1026. On September      13, 2013, Sandoz did indeed act "responsibly" and, consistent with

 the understanding it had with its competitors, raised WAC pricing to match Mylan and Lannett.




                                                      297
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 312 of 524




           1027. The tluee competitors   - Defendants   Mylau, Lamett, and Sandoz        -   did not stop

 there. They coordiuated again to raise price on Levothyroxine in ApriUlvfay 2014.

           1028- Consistent with the 2013 increases, Mylan was the fust to raise its WAC pricing




          Date                    t Name        Direction    Contact Name   Time         Duration

                      Voice        Jim                       K.S.            18:59:53


                      Voiæ         Jim                       K.S.            2l:.(A:47




 Lannett   sta   g:                                                                De

 Sullivan responded:

                                              Defendant     Sulli hudl          about the Mylan




 prior.




 the WAC púcing of its competitors.




                                                 298
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 313 of 524




                                             d)      Clomipramine HCL

          1031. Clomipramine HCL, also known by the brand name Anafranil, is used for the

 treatment of obsessive-compulsive disorder, panic disorder, major depressive disorder, and

 chronic pain.

          1032. In addition to Defendants Sandoz and Mylan, Defendant Taro also manufactured

 Clomipramine HCL. Indeed, it was Taro that led a price increase on this product on May                      l,
 2013. The price increase was striking        - more than a 3,440yo increase       to Taro's WAC pricing on
                         8
 certain formulations.

          1033. In the weeks leading up to the Taro price          increase on Clomipramine HCL,

 Defendant Aprahamian of Taro spoke several times with both CW-3 at Sandoz and                     M.4.,     a


 national account manager at Mylan. In fact, on several occasions during this time period,

 Defendant Aprahamian hung up the phone with one competitor and immediately called the next.

 At the same time, CW-4 of Sandoz was also speaking with D.S.,               a senior sales and national

 account executive at Taro. During these conversations, Defendants Taro, Sandoz, and Mylan

 agreed to raise the price of Clomipramine        HCL. Certain of these phone calls are detailed in the

 table below:




 8
   Defendant Taro also increased pricing on a number of other products on this date. These other products   will   be
 the subject of a subsequent Complaint.

                                                        299
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 314 of 524




       Date        Call                Name          Dírection   Contact Name     Duration
                    Volce   Aprahamlan, An lTaro)    lncomlng    CW-3 (Sandoz)
                    Voice                     Ara                cw-3
                    Volce                     Ara                M.A.
        414120L3    Voice                     Ara                cw-3
                                              Ara                cw-3

                    Vole                      Ara                cw-3
                    Voice                     Ara                cw-3
                    Volce                     Ara                cw-3
                    Voice                     Ara                   -3
                    Volce          3                                        Ara
                    Volce                     Ara                cw-3
                    Volce   D.S.                                 cw4
                    Voice   D.S.                                    4
                    Volce                     Ara                   3

                    Volce                     Ara                M.A.
                    Volce          3                                        Arä
                    Voiæ                      Ara                   3
                    Voice                     Ara                M.A.
                    Vofce                                        cw-3
                    Voice                     Ara                cw-3
                    Volæ           3                                        Ara
                    Volce                     Ara                cw-3
                    Volce   Aprahamlan, An (Tarol    lnæmlng     CW-3(Sandozl
                    Voice                     Ara    lncomi      cw-3

        1034. CW-3 of Sandoz also took coutemporane notes of some of his couversations




 products that Ta¡o planned to increase on May lst:




                                                    300
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 315 of 524




 Indeed, there are notations in CW-3's notebook that demonstrate that he began communicating

 with Defendant Aprahamian about Taro's May          I   increase as early as   April 2,2013.

         1035. As part of the agreement to raise prices and not poach each other's customers on

 Clomipramine HCL, Defendant Sandoz consistently refused to bid for Taro's customers after

 Taro raised its price. For example, on      April 30,2013, Publix e-mailed Sandoz stating that it had

 received a price increase letter from Taro regarding several Sandoz overlap products, including

 Clomipramine HCL, and asked whether Sandoz wanted to bid for the business. Defendant

 Kellum e-mailed CW-4 stating




         1036. Taro did     agree to concede one customer to Sandoz so that the competitor could

 achieve its fair share of the market. On May 1,2013, Rite Aid e-mailed Sandoz asking for a bid

 on Clomipramine      HCL. Defendant Kellum responded:




         1037. The next day, on     }y'ray   2,2013, Defendant Aprahamian of Taro called CW-3 at

  Sandoz and they spoke for five (5) minutes. CW-3 hung up the phone and then immediately

  called Defendant    Kellum. The two spoke for eight (8) minutes. First thing the next morning -

  on May 3,2013   -   CW-3 called Defendant Aprahamian back and they spoke for another five (5)

  minutes. Within a half hour, CW-3 again contacted Defendant Kellum and spoke for two (2)

  minutes. Later that day, CW-4 of Sandoz e-mailed Kellum regarding an upcoming call with Rite

  Aid stating:




                                                      301
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 316 of 524




         1038. Ultirnately, Sandoz was awalded the Clomipramine HCL busi¡less at Rite Aid.

 When Rite Aid notified Taro, Defendant Apraharnian            forwarded           e-urail to M.P., Chief

 Commercial Officer at Taro.




 of these calls are detailed in the table   bel    :




              20ül Volæ        Aprahamian, Ara     lTarc) Outsoine        UtA. flt4vlanl          û01:(¡
                                                                                                  0:08:tr
                                                                                                  ûß:20
                                                                                                  0:Ofl:(þ
         5l æül Volæ           Aprahamlan,   An (Taro) Outgolng           ftí.A. (tviylanl        û0tü
                      Voice                  Ara                          M.A.
                      Volce                  Ara                          lvtA.
                      Voice           Jim                                     -4
                      Volce                  Ara                               3
                      Voice                  Ara                              -3
                      Volce                  Ara                          NtA.
                      Voice                  Ara                          M.A.                    0:02:ü)
                      Volce    D.S.                                       c1^r-4
                      Volce    D.S.                                            4
                      Voiæ     D.S.                                       cw-4
                      Voice    D.S.                          lncomi       cw-4




 for Clomiprenrine HCL and asked Taro to bid for         the          iness. Defendant Aprahamian

 responded that he was




         1041. On July 16,2013, CW-4 of            Sandoz seut the July 2013 E-rnail identiSing

 Clouriprarnine HCL as a Mylan price increase product. By this time, Sandoz knew that Mylau

 had increased its price on this product.

                                                       302
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 317 of 524




            1042. On July 20,2013, Taro received a                                     notification that Sandoz was

 increasing price on Clomiprarniue           HCL. Defeudant Aprahamian forwarded the notice to M.P

 stating:




            1043.     o days later   -   on July 22,2013         -   Sandoz increased its WAC pricing to match




            lÙM. On          t 5, 2013, Walggeens          - a Mylan           ct¡storuer   - e-mailed Sandoz   and




 intemal    e' il
 respondecl negatively, based on the agreeurent in place with Mylan, stating




 Sandoz     twice. Both calls lasted less than a rninute (likely voicernails). The uext da¡ on Augrust

 7,2013, S.G. replied to Defe nt Kellum's e-urail, stating:



            1045. In October 2013, CU/-4 and Nesta spoke by phoue several times. At least some

 of these calls a¡e detailed in the      c     below:

            Date                               Name              Direction            Contact Name
                          Yeiç-   - I"e-*alir 0ry"led 9*4sÐ!re_
                          Voice Nesta. Jim (Mvlan) Outgoins
                                                                                  .
                                                                                      cw-4
                                                                                      CW-4 (Sandoz)
                          Volce Nesta, Jim (Wlan) lncoming                            CW-4
                          Voice Nesta, Jim (fi¡lvlan ) lncoming                       CW-4 (Sandoz)       0:
                          Voice Nesta, Jlm (Mylan) Outgoing                           CW-4
                          Voice Nesta, Jim (Naylan) Outgoing                          CW-4 (Sandoz)       0:@:05
             !91_4L2-oþ Velç -       Nç-$-e,-.|!ry!   _(wtv!ed   o*r¡,!s-q_r   f'e    g{,-! lgsngoz)
            l0ll4lz0t3- .Y_ojçç      Ng¡ta.Jim        (Þlylan) tncoming               CW-4 (Sandoz)       0:11:




                                                           303
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 318 of 524




           1046. After this series of calls, duing the uroming of October L5,2OL3,CW-4 of

  Saudoz called Defeudant   Kelltrm. The call lasted one minute. Approxirnately one half hou



 Clo            e   HCL.

           1047. On October 23,2013, Sandoz submitted a bid to McKesson and the custorner




 statmg:

                                       -4




                                                304
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 319 of 524




            1049. As is clear from the above allegations, Defendant Kellum's statement was a lie.

 In reality, Sandoz had raised its prices after coordinating the increases with Taro and Mylan in

 advance, and stayed true to its commitments to keep those prices high.

                                         e)     Tizanidine

            1050. Tizanidine, also known by the brand name Zanaflex, is used to treat muscle

 spasticity due to spinal cord injury or multiple sclerosis.

            1051. As of May 2073, Defendants Sandoz, Mylan, and Dr. Reddy's were in the market

 for Tizanidine. Dr. Reddy's led the increase on this product on May 13,2073, increasing its

 WAC price and raising contract pricing tenfold. At that time, Dr. Reddy's was the market leader

 with 59Yo market share, while Mylan had24%o, and Sandoz had 17yo.

         1052. Tizanidine was a drug that had been on the market for many years and whose

 price had eroded as many competitors entered and exited the market depending on the

 profitability of the drug. As Dr. Reddy's explained in an internal presentation,

                                                                             and stated that Dr. Reddy's

 ASSU1nES




         1053. Sandoz was thrilled when it learned that Dr. Reddy's had increased its price        on

 Tizanidine. For example, on May 10,2013, S.G.,         a   national account executive at Sandoz, sent an

 internal e-mail stating that




                                                                                   Defendant Kellum

 responded,                          Kellum then quickly sent out a directive to the team to




                                                  305
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 320 of 524




          1054. Ou May 13,2013, Dr. Reddy's published its new WAC pricing for Tizanidine.

 That same day, Defendaut Nesta of Mylan called CW-4 at Sandoz and they spoke for 4 minutes.

 Two days later, CW-l of Sandoz sent an internal e-mail to Defendant Kellum regarding

                 stating




 below:

          Date                     Target   Name       Ef Oireaiontl   Contact Name         Duration
                           Voice            Jlm                        cw-4
           5l2A2Oß Voice           rNesta, Jim    ( lanl    lncomins   J.A. (Dr. Reddv'sl       0:0:0
                                                                                                oqÌ42
                           Voice            Jim             lncomi     cw-4
                                                                                                û01:25
           5lZ3l2O13 Text :Nesta, Jim ( lan)                Outgoine   J.A. (Dr. Reddy's)       0:ü):tr
                           Text             Jlm                        J.A. Dr.
                           Voice            Jim                        J.A. Dr.


 Notably, after this, Defèndant Nesta would not            speak     J.A. again rurtil tluee uronths later in

 August 2013.

          1056. On May 29,2013, customer Omnicare e-rnailed Sandoz and asked whether it

 wanted to submit a bid for Tizanidine. CW-3 of Sandoz forwarded the request internally to CW-

 I   a¡rd Defendant   Kellum asking

                                                                       A few minutes later, Defeudant

 Nesta called CW-4 at Sandoz and they spoke for nearly thirteen (13) min¡1ss. Later that day,



                                                           306
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 321 of 524




 CW-l replied to CW-3's e-mail stating,                                      CW-3 then responded to

 Omnicare, stating that




          1057. On June 14,2013, Anda, a wholesale customer, e-mailed J.A. of Dr. Reddy's

 asking                                        J.A. responded,                             J.A. had

 learned of Mylan's intent to follow the price increase through his prior communications with

 Defendant Nesta. However, Mylan had not actually raised its price on Tizanidine at the time      of

 the inquiry, and would not do so until July 2,2013.

          1058. On   June 26,2013, Meijer, a supermarket chain customer, e-mailed Dr. Reddy's

 requesting a bid for Tizanidine. J.A. forwarded the request to N.M., a marketing executive at Dr

 Reddy's, stating:                                               N.M. responded:



                                                             J.A. replied,

                                             A few weeks later, Meijer forwarded the same request

 to Sandoz. Sandoz's response was similar:

                          b.    Individual Defendant Relationships

          1059. The relationship between CW-4 and Defendant Nesta        discussed in detail above is

 just one example of two competitors capitalizing on their relationship to fix prices and allocate

 markets on drugs that both companies manufactured. Each of the individual Defendants had

 their own relationships with contacts at competitor companies that they utilized to allocate

 markets and raise prices on overlap drugs. Many of these relationships are discussed throughout

 this Complaint.




                                                 307
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 322 of 524




         1060. The following sections profile each individual Defendant and their primary

 contacts at competitor Defendants, including cataloging the number of phone calls and/or text

 messages exchanged between       them. The charts that follow are limited to communications with

 employees at other Defendants and do not include communications the individual Defendants

 may have had with executives at competitor companies that are not named as Defendants in this

 Complaint.

                                 i.      Ara Aprahamian

        1061. Defendant Aprahamian is the Vice President of Sales at Defendant Taro and has

 held that position since he moved to Taro from Actavis in March 2013. Aprahamian regularly

 communicated with competitors, including with several of his former colleagues at Actavis, and

 has established relationships   with individuals at many of the corporate Defendants. For example,

 between March 2073 and October 2018, Aprahamian exchanged at least 706 phone calls and text

 messages   with his contacts at Defendants Sandoz, Glenmark, Teva, Dr. Reddy's, Actavis, Mylan,

 Wockhardt, Lannett, Amneal, Greenstone, and Aurobindo. These communications are detailed

 in the table below:




                                                  308
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 323 of 524




               Contact Name                               Count         Min Date          Max Date
               CW-3 (Sandoz)                                      190         311912013         slralzoft
               Grauso, Jim (Glenmark)                             106          ilt|20!4        to/t612018
               Patel, Nisha fTeval                                100         sl22l20L3          3ßlæ'L6
               J,M, (Dr, Reddy's)                                  67         3/27/20!3         ilBln!8
               fvtD. (Actrvis)                                     52         3/ls|2013          el2l?0L6
               M.A, (lvlylan)                                      50          4/4/2OL3          2/el2c'16
               Ìvl.C.(      ckhardt)                               26          sh/201i          8/2OlæL7
               A,B. (Lannett)                                      22        17/1s/2013        t2/t4/2077
               Falkin, Marc (Actavis)                              2t         41til2014          3l8l?0/L6
               A.B. (Actavis)                                      16         8/1612073         4ltel2076
               S.R.   (Amneall                                     1i          61612014         4129lnL6
               M.B. (Actavis)                                      t2         sl!312013         8122ln!5
               firLB. (Glenmark)                                   11              2013         3126lnM
               Lan    nett Pharmace utica ls                        I          6/6/20t4         4/2e/æ.t6
               A.G. (Actavis)                                       4         4lBl2OL3          4l30,læ/L3
               Roge rson, Rick (Actavis)                            4         6lt7/2013         4176120L4
               RH. (Greenstone)                                     4         el'4lzom                 14
               T.D, (Actavis)                                       3         4lt2/2013         ilrolnt3
               Grauso, Jim (Aurobindol                              2              20L4         tl10l2o/t4
               A.S. (Actavis)                                       T          1J9/20L4           7/el20t4

                                       ii.       David Berthold

         1062. Defendant Berthold              is the Vice President of Sales at Defendant Lupin and has

 held that position since June 2006. During his tenure at Lupin, Defendant Berthold has been the

 primary person at the company communicating with competitors. Indeed, Defendant Berthold

 has relationships     with individuals at many of the corporate Defendants and is one of the most

 prolific communicators of all the individual Defendants. For example, between March 2011 and

 October 201 8, Berthold exchanged at least 4,1 85 phone calls and text messages with his contacts

 at Defendants Aurobindo, Glenmark, Greenstone, Actavis, Wockhardt, Zydus, Teva,

 Breckenridge, Mylan, Sandoz, Dr. Reddy's, Amneal, and Lannett. These communications are

 detailed in the table below:




                                                          309
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 324 of 524




              Contact Name                     Cou   nt          Min Date                         Max Date
              Grauso, Jlm                                 9n          u     LOt2ûL1                     1            t20t4
              Grauso, Jim (Glenmark)                      959              213120L4                     t0l3l20t8
              R.H.(Greenstone)                            79t              3l9lzott                     Tt4lzîL1
              A,G. Â¡tavlc                                :]01         3t   tu20tt                     TZ            t20t7
                       wocfinarot                         153         u L4l2011                         7t           f2013
              A.T !Aurobindo                              723                   sl2ot2                  4            l't^ia
                                                          tu           1t tazsB                        10
                                                          118          I    t2612Ot2                    LOl9120t3
              Patel            revð                        76                   '612073                                  ¿vLq
               .G. (                                       76          31   LOlz0t3                             l^   t20L6
                                                           68          4        uzstj                  1(            lTJ.L4
              P.M.                                         60          3t       olzoLt                      2        t20t6
                     n, Marc                               52            V3INL3                             4
                 lum, Armando                              4t          u24l2OL2                         8lr4l2o[4
              B.R. (Dr. Reddy's)                           37                l9lñt7                             t2   'æ/7:2
                                                                            I        /trì1   ,l                          ,^1Â
              f.S. (Teva)                                  36                   tr

              V.B. Dr.                                     33         12 L6l2ßt4                        9t           '1)15
              s.R.       Amneal                            22                   t8120t2                1li           '¿UIb
              P.M. (Teva)                                  27               tolltt11                                     tftl t
              K.R.                                         27          912sl2012                        el3olzor2
                                                           1f¡         slMlnt2                                 120t6
                                                                                                             414
              Brown, Jim (Glenmark)                        1!¡         sl3u2o13                             612l201s
              s.R.   Amneal                                11          4 't6lñ13                        z & 'iIÐL)
              Rekenthaler, David r eva                       9        10             r2013              1, I\
                                                                                                                     120L4

                                                             7         6        212Ot2                      4        l2ot4
              K.S. Lånnett                                   4         €   'lJl2oL4                     6,           ,¿UL4

              Nallor, Jlll (Greenstonel                      8         4t 16l?0/t3                      6t           /æ15
              5.G. (Sandoz)                                  3         3/LUaOIA                        LU2612Ot4
              LS. (Zydus)                                    3               23l2ûit2                   elßln                    i
              A.S. (Actavis)                                 3         ut3l20u                          sl24l20L2
              K.S.                                           2         9                                9t               'flil
                 -3 (an¿                                     2                  '712072                10            I
                                                                                                                         ¿VL¿
              B.M. (Amneal)                                  2               ,Êt1'l1.t                      3lunß
              B.G.                                           1         a3a20ß                           7ßa2o7s
              Teva Pharmaceutlcals                           1               ttt"t^tt.t                 uzslnn
              K.A.                                           1         8/                               8/           '2012
              zvt                                            I         !                                !            læ.ß

                                    üi.   Jim Brown

        1063. Defendant Brown is the Vice President of Sales at Defendant Glenrnalk                                                  ancl has

 held that position since Novernber 2012. Browu was one of several Gleruuark executives that

 couspired \vith competitors. Although not as prolific irr his commurications with competitors as

 some of the other iudividual Defendants, he dicl conürunicate wheu necessaly to fru1her the



                                                     310
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 325 of 524




 agreements. For example, between June 2012 and August 2018, Brown exchanged at least 395

 calls and text messages with his contacts at Defendants Actavis, Teva, Lupin, Amneal,

 Wockhardt, Breckenridge, Lannett, Sandoz, Aurobindo, Zydus, Par, Apotex, and Taro. These

 communications are detailed in the table below:

                  Contact Name                       Count      Min Date      Max Date
                  Falkin, Marc (Actavis)               270       8/s/20L3      6h6/201.6
                  Patel, Nisha (Teva)                   36       8/6l2Ot3     rolLs/2074
                  Berthold, David (Lupin)               19      s/31/2013       6/2/2ors
                  S,R.(1)(Amneal)                       16      72/18/2013     2122/2078
                  B.W. (Wockhardt)                          9    6/2s/2012    70/27/2077
                  D.N. (Breckenridge)                       8   L7/72/20]-2    3/30/201s
                  K.S. (Lannett)                            7    6/18/2012     slto/20L7
                  CW-3 (Sandoz)                             4    6/rol20L6     6/14/2016
                  Grauso, Jim (Aurobindo)                   I    3128/2073     L2/6/2073
                  Green, Kevin (Zydus)                      4    4/!2/2018     8127/2078
                  J.H. (Par)                                2    LOl7/2013     77/rl2OL3
                  S. R. (Lupin)                             2   Lrl28/2012    Lrl2sl2ot2
                  J.H. (Apotex)                             2     s/6/2OLs     3hll20L6
                  L.P. (Taro)                               2    t2l7l2Ot2     L2/7l2Ot2
                  P.M. (Aurobindo)                          1    2/2812074     2/28/201.4
                  Breckenridge Pha rmaceutica   lr          \   t0/17 /2014   10/17/20!4
                  P.G. (Breckenridge)                       7     6/1812072    6/18/2012
                  Ostaf iciuk, Kon (Camber)                 7   tol29/2014    to/29/2Ot4
                  Rekenthaler, David (Teva)                 1    3/24/2074     3/24/2074

                                iv.         Maureen Cavanaugh

        1064. Defendant Cavanaugh was the Senior Vice President and Commercial Officer,

 North America, at Defendant Teva until April 2018. She is currently the Senior Vice President

 and Chief Commercial Officer at Defendant Lannett. During her employment at Teva,

 Defendant Cavanaugh knew that her subordinates were communicating with competitors about

 pricing and customer allocation. In addition, Defendant Cavanaugh maintained her own

 relationships with certain competitors and coordinated with them directly when necessary to

 further the agreements. For example, between January 2011 and August 2017, Cavanaugh


                                                      311
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 326 of 524




 exchanged at least 612 phone calls and text messages with her contacts at Defendants Actavis,

 Amneal, Zydus, Sandoz, Glenmark, and Greenstone. These communications are detailed in the

 table below:

                   Contact Name                   Count       Min   Date     Max Date
                   Falkin, Marc (Actavis)            410      s/70/2o!3       7/2s/20t6
                   A.B. (Actavis)                    1,13     8/12/2OLs       7   /2s120r6
                   S.R.(1) (Amneal)                   45      u18/20L!       !L/!4/20!2
                   A.S. (Actavis)                     L7      8/21,1201-s     7126/2016
                   K.R. (Zvdus)                       10      9/t6120t3       s/20/20!6
                   Green, Kevin (Zydus)                   8   s/1.4/2017          8/3/2017
                   J.K. (Actavis)                         4   4/2sl2O!4       3/31/2}ts
                   R.S. (Sandoz)                          2   t0/6/201.6      10/6/20]'6
                   M.K. (Zvdus)                           7   3/Ls/2011       3/ts/2017
                   Grauso, Jim (Glenmark)                 t    7   /8/201s     7l8l20ts
                   Nailor, Jill (Greenstone)              !   r2ls/2012       t2/s/20t2

                                  v.        Marc Falkin

        1065. Defendant Falkin was the Vice President of Marketing, Pricing and Contracts     at


 Defendant Actavis until Actavis was acquired by Teva in August 2016. For a period of time,

 Defendant Falkin was also the Senior Vice President, US Generic Sales, at Teva. During his

 employment at Actavis, which is the focus of this Complaint, Defendant Falkin was a prolific

 communicator and had established relationships with executives at many of the corporate

 Defendants. For example, between August 2013 and JuIy 2016, Defendant Falkin exchanged at

 least2,562 phone calls and text messages with his contacts at Defendants Zydus, Teva,

 Glenmark, Lannett, Aurobindo, Mylan, Lupin, Par, Greenstone, Apotex, Taro, Amneal, Sandoz,

 and Wockhardt. These communications are detailed in the table below:




                                                    312
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 327 of 524




                Contact Name                      Count         Min Date           Max Date
                K.R. (Zvdus)                              550          a3læ,ß            4lt3l20.t6
                Rekenthaler, David (Teva)                 433          81il20L3          312sl201s
                Cavanauch, Jvlaureen (Teval               410         9lLOlzJ\3          ilæ'l20t6
                Brown. Jim (Glenmarkl                     27C          8lsl20r3          6lL6l20L6
                C.B.lTeval                                ilr         il2Uzsts           ilEl20L6
                K.S.   (lannettl                          181          8lu20L3           9l29l20ts
                R.C.   (Auroblndo)                         80        LUt4l20.t3          yt6læjs
                Nesta, Jim          lan)                   78         Lay20L3            81 2015
                                                           52          91312Ot3           41 16
                J.H. (Par)                                 48         9l24l2Ot3          817y2O7S
                Nallor, Jlll (Greenstone                   47          u6lNtA            3lt4 ta)L6
                T.C. (Teva)                                36        1J2|2812075         7
                                                           ZC         slTgnLs            TßINfi
                                                           22          314l2Ùt4                 t¿vLa
                CW-S (Glenmark                             22         ruTl?gt3           a2f    tãJ.14
                Aprahamian, Ara (Tarol                     2t         41til20r4                  '20L6
                s.R. 2      (r                             15        tollslñ13          tut6l2ols
                Patel, N¡sha (Teva                         11          u5l20t6           6l16120t6
                J.B. (Teval                                11        tu24lzt/ts              quæ.L6
                C.D. (Teva)                                11          av2016                 tt ,1C
                M.P        Taro                             9        t2lt3l20/t3             aqnt+
                J.P.   I   eva                              7         9127120t4          3l?2l2ot6
                J.H. (Apotex)                               6          4lil2Ot4              q8lnL4
                                                            6         uL4l2Ot6           sl12l20tc
                s.G.                                        5         4lnlnt^            6lt     'æ.LA
                M,K.I                                       4         Lltol2or4          vLU2Ot4
                tvt c. w(,cfncfqt                           3         sl24l2oL6              t¿1 '¿arlo
                Ostaficiuk, Kon Camber)                     2         912712073          L2lSl2Ot3
                S.R. (Lupinl                                2         tolsl?f/ß
                B.H. (Apotex)                               7         61   2074                   t^1^


                                    vi.      Jim Grauso

        1066.    Defend            Gratæo was enrployed as a Senior Vice President of Cornmercial

 Operations at Defendant          Auob     o until January 2014. InFebnrary 2Dl4,Defendant Glauso

 moved to Defetda¡rt Glenmark and cuneutly holds the position of Executive Vice Plesident,

 North Aruerica, Comnercial Operations. Defeudant Grauso repnrlar{y çomrnruticated with

 competitors while he was at Aruobindo and colrtinued those relationships when he transfened to

 Glenrnark. For example, between Decernber 201I and Jamrary ZÙl4,Defenclant Grauso

 exchanged at least 1,763 phoue calls and text rressages with his contacts at Defeudauts Lupin,


                                                       313
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 328 of 524




 Teva, Actavis, Taro, Zydus, Amneal, Glenmark, Greenstone, Wockhardt, and Breckenridge

 These communications are detailed in the table below:

                 Contact Name                        Count      Min Date        Max Date
                 Berthold, David (Lupin)               977      L2/tOlzOLl       1./31.1201.4
                 T.S. (Teva)                           243       t2/tl2ott       7l2t/20L4
                 Green, Kevin (Teva)                   158       12/6/2OL7      70/30/2013
                  M.P. (Actavis and Taro)               57       12/6l2ott       t/13/2074
                  D.L. (Zydus)                          54        L/7/20L3      70/2s12073
                 Ostaficiuk, Kon   (Ca   mber)          39       3/2t/2012       t2/9/20L3
                 S.R.(1)(Amneal)                        32       3127/2072        rl3/2074
                 Brown, Jim (Glenmark)                  31       T   lts/2012     Ll6/20L4
                  Nailor, Jill (Greenstone)             31       7179/2072        Ll6/2014
                  M,C. (Wockhardt)                      26       t2/81201.1      tl!3/2014
                 Green, Kevin (Zvdus)                   20      LLl77/2073       1/29/2074
                  B.W. (Wockhardt)                      16       L2/8l2}tt       LlL4l2Ot4
                  K.K. (Wockhardt)                      77           8/6/2073    tlL3/2074
                  Patel, Nisha (Teva)                   t2       slt4/2013         7/8/2Ot3
                  L.S. (Zydus)                              8    s/23/20L3         6/6/20t3
                  M.B. (Taro)                               7    t2/6l2OL1:      3/22/2012
                  K.S. (Zydus)                              5    s/Lsl20L3       s/3012013
                 Aprahamian, Ara (Actavis)                  6    L/20/2012       7/27   /20L2
                 J.P. (Teva)                                6        s/212072   12/ß/2073
                  S.R. (2)(Amneal)                          4    8/20/20L2       t2/4120!3
                  D.N. (Breckenridge)                       4    6/2s/20L3       1./2812014
                  D.S. (Taro)                               3     8/6/2073        8/6/2OL3
                 Teva Pharmaceuticals                       3    6/20/2012       3/2u2O73
                 M.B. (Glenmark)                            3    4lt2l2ot3       6lt7/2013
                  Aprahamian, Ara (Taro)                    2    t/to/2ot4       LlTO/2Ot4
                  Lupin Pharmaceuticals                     2    L/24/2013       tl2412013
                  E.S. (Lupin)                              t        s/612Ot2     s/6/2OL2
                  Rekentha ler, David (Teva      )          1    t2l8l2ott       12/8/2OtL

        1067. Similarly, after moving to Glenmark, Defendant Grauso continued to

 communicate frequently with his contacts at competitor companies, including his former

 colleagues at Aurobindo. For example, between February 2014 and October 2018, he exchanged

 at least 2,018 phone calls and text messages with his contacts at Defendants Lupin, Aurobindo,




                                                      314
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 329 of 524




 Zydus, Teva, Taro, Wockhardt, Saucloz, Greenstone, Dr. Reddy's, Anneal, Rising, Par',

 Breckeruidge, Upsher-Srnith, aud Mylan. These conumurications ale detailed in the table below:

              Contact Name                         Count         Min   Date            Max Date
              Berthold. David lLuolnl                      959            ailnM              toßlzJ.ß
              R.C. (Aurobindol                             215            21312014           sl3Ll20t7
              Green. Kevin fZvdusl                         161            2lunM              6125læ,lß
              T.S. (Teva)                                  t28            U3lnt4             701412018
              Aprahamlan, Ara (Tarol                       106            iluzolA           tolrd20/lß
              B.W. (Wockhardtl                              76           u28120L4            101u20t8
              M.P. (Taro)                                   59           a$læt4               u3120tß
              Taro Pharmaceuticals                          59            3lsl20t4           8129120t8
              l.K. (Aurobindol                              4            3lfllnt^            101312018
              l.J. (Aurobindo)                              36           utgl2Ot4            6lLil2O1ß
              M.C. (Wockhardtl                              29           3l2uæt4             toltl?0.ls
              t.H. (Sandoz)                                 22           412012018           91zil20L8
              R.S.fSandozl                                  18           tusl20/t5            8la?{J.tz
              Nailor, Jil I (Greenstone)                    t7           tl30l201s           sl26120t6
              P.S. (Auroblndol                              10           a20læ/LA           taßlnn
              l.M. (Dr. Reddy's)                            10           s127/2074           s1zil20L7
              S.R.(il (Amneal)                               o
                                                                          u3lnM              3lL4l20.t8
              S.G. (Risine)                                  9            312120t7           912Ol2Ot8
              M.A. (Parl                                     I           6129læjS            ilplnu
              Lupin Pharmaceutic¿ls                          8           4lrsl20t4           4ltol20t8
              LC. {Luoinl                                    7           4130,/2o.1ß         eltu?0jÂ
              D.N. (Breckenridqeì                            6            sl4l20t8           8lLOl20t8
              Patel. Nisha lTeval                            6           u2u20L4              uslã'/ß
              Ostaficiuk, Kon (Camber)                       5           il3012074          70129120L4
              M.Ul (Upsher-Smithl                            3                4120L7         tolu20/t7
              S.S. (Aurobindo)                               1           6lLsl20t7           6ltsl20t7
              Cavanauch. fvlaureen ÍTeval                    1            il8120ts            71812015
              J.P. (Teval                                    1            319l20ts            319120ts
              LW. (Lupin)                                    1           a22l20tS            8122l20tS
              Teva Pharmaceutícals                           1           útLlzot$            tlLu20t8
              Mylan Pharmaceuticals                          1            ilel20t8            719120t8


                              vii.             Kevin Green

        1068. Defendant Green worked at Defeudant Teva                    as a Director of National Accorurts

 turtil November 2013 when he took         a   position with Defendant Zydus. Defeudant Gleen is

 ctureutly the Vice President of Sales at Zydus. Defendant Greeu developed a nuurber of

 relationships with individuals at rnauy of the corporate Defenda¡rts. He regularly corurmuricated

                                                       315
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 330 of 524




 rvith corupetitols lvhile at Teva and then carried those lelationships over to his tirne at Zydus.

 For exanple, betweeu Janualy 2010 arrd October 2013, Defendaut Green exchauged at least

 1,410 phone calls and text rnessages with his contacts at Defendants Zydus, Mylan, Dr. Reddy's,




               Contact Name                    Count         Min Date            Max Date
               Nesta. Jim   (      lanl                ß7         u2!20!2                     2013
               K.R. (Zvdusl                            L82        41     2010                !20ti
               B.R. (Dr. Reddv'sl                      üt9        anlæu                6l2stlnu
               Grauso, Jim (Aurobi ndo)                1s8        tu6l20t7                   ol20L3
               Berthold, David      (l¡plnl            118        tl nfl               tolgl2sß
                      2 (Sandoz)                        a         4126120tC            7lt4l20t3
               M.K. (Zydus)                             73        3l     æ10                2812ût3
               P.H. (Zvdus)                             52        31     2010          6lLu2012
               M.F. (Zvdus)                             32        U 2013                    Ð120/73
               R.H. (Greenstonel                        26        31 10                     !6120L3
               P.M. fAurobindol                         19        el2uæ/LO            tol nß
               Kellum, Armando (Sandoz)                 14        312ú2072             81      20L3
               S.G. f Sandozl                            I        u?sl201ß             6l      ært
               D.N. (Breckenridce)                       6        I      2Ot2            313120L3
               M.M. fWockhardtl                          5        aßl?f/t3             6126l20ß
               G.R.   (Aurobindo)                        5        31ril20t0            3124120t0
               M.A. (      lan)                          5            27120/13              ÐlzJ/ß
               R.T. (Sandoz)                             4        s12312070             slLsl20t3
               Sullivan, Tracev (lannett)                4        5/æl20tt             ttlt4l2072
               Zydus Pharmaceuticals                     3        u3(J,l20ß            8/2Ol2OL3
               S.R.   (lupinl                            3       toltu2013             tol27læ,73
               R.C.   (Aurobindo)                        3            61412012          612912012
               CW-4(Sandozl                              2        slzol?f/tÛ            aTlnn
               l.A. (Dr. Reddy's)                        1        u23120L3             il2312073
               E.P. (Zvdusl                              1       ßl?2lnt3             ßl22l20ß
               K.K. (Wockhardtl                          t        7ltsl20r2            7ltsl20r2

         1069, Similarly, when Defendant Green becaure employed                  at Zydus, he contimred to

 conunuricate flequently rvith cornpetitors, iucluding with his fomrer colleagues at Teva. For

 exaruple, between Noveurber 2013 and Arrgrrst 2018, Defendaut Greeu exchanged at least 969

 phone calls and text uressages with his contacts at Defendants Teva, Glenmark, Mylau, Lupirr,



                                                  316
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 331 of 524




 Aurobindo, Rising, Amneal, Sandoz, Greenstone, Lannett, and Dr. Reddy's. These

 communications are detailed in the table below:

              Contact Name                                 Count         Min   Date     EMax Date
              Patel, Nisha (Teva)                                  184           Laú20L3       8l3Ll2VL6
              Grauso, Jim f Gle nmark)                             161            214l2ot4     612512s18
              Nesta, Jim (Mylan)                                   tL1                20t4     glLT2tL7
              Befthold, David (Lupin)                              124           t!|812013    to/ttl20t7
              M.A, (Mvlanl                                          51          ruL4læ.L3      3lL6l2Vt6
              P.M. (Aurobindo)                                      49           t7/412Ot3     7/28/2076
              LP. (Teval                                            M            9175120L4     8120l2tL7
              Rekenthale r, David fieva)                            42           ttl8120t3     3130/2075
              Teva Pharmaceuticals                                  36           La3120L3      817012t17
              T.S, (Teva)                                           31            il8/20t4       8lel2017
              Grauso, Jim (Aurobi ndo)                              2A          lufllæ/L1       u29120L4
              CW-2 (Rising and Aurobindo)                           15            81412014      4123/2017
              LK. (Amneall                                          t4           sltsl20L4      612il2sr8
              T.C. (Teva)                                           13           t2/412013     4/30/2077
              S.G. {Sandoz and Risins}                              10           6lnl20L4      Ltl26l20t6
              K.G. (Teva)                                            9            5/312ot7     8/!7120t7
              Cavanauth, Maureen {Teval                              I           si14l20t7       813120t7
              Ke   I I u m, Armando (Sandoz)                         I           4130/20!4      2lt2/2077
              S.G. (Teva)                                            5           1    2013     í126120t3
              Brown, Jim (Glenmark)                                  4           4lt2l20!8     812t/20ß
              J.L (Teva)                                             4          plß1n76         u20120L7
              R.H.   f   Greenstonel                                 4          toltzl2074      5lt4l20tt
              Sullivan, Tracev     (l¡nnettì                         4           2lL6l20L4      ut6l2tL4
              S,R.(2)(Amneal)                                        3           e/26/2ot6      3/75/207e
              M.W. (tvlylan)                                         3           sltslzoLs      6ltu2t78
              C.B. (Teva)                                            3          t212012076       81912077
              S.R.   (Luoinl                                         7           3124120L4      3124120t4
              J,A, {Dr. Reddv's)                                     7            71il2014       7lu20!4
              T.G.   (Aurobindo)                                     1            719120L8       7191201Å


                                  viii.           Armando Kellum

         1070. Defendant Kellum was the Director of Pricing and Contracts                       at Defendant Sandoz

 until July 2015. While at Sandoz, Defendant Kellum directed his subordinates, including CW-1,

  CW-2, CW-3, and CW-4, to enter into price fixing and market allocation agreements with

 competitors. In addition, Kellum had his own relationships with certain competitors and

 communicated with those contacts directly when necessary to further the agreements. For

 example, between         llay   2011 and      April 2015, Defendant Kellum exchanged at least              182 phone



                                                           317
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 332 of 524




 calls and text messages with his contacts at Defendants Greenstone, Lupin, Teva, Upsher-Smith,

 Zydus, Actavis, Rising, Amneal, and Dr. Reddy's. These communications are detailed in the

 table below:

                 Contact Name                        Count        Min Date           Max Date
                 R.H. (Greenstone)                           66         7l20l20Lt          8l     20t4
                 Berthold, David (Lupin)                     4t         t/24120t2          8/14/20L4
                 Green, Kevin (Teva)                         \4         312L120L2          8lt4l20t3
                 J.M. {Upsher-Smith)                         10          8/7/20t4           3lsl20ts
                 Nai lor, Ji ll (Greenstone)                  I          412120L4            tsl20!4
                 Green, Kevin (Zvdus)                         8         ru7/20t3           4130/2015
                 M.F. (Zvdusl                                 7         7lZ3l20L2          t12312Û.74
                 S.H, (Upsher-Smith)                          6         s/t7/2ot4          3/261201s
                 Upsher-Smith Laboratories                    4         9lLsl20L4               t3l2Ût4
                 Rogerson, Rick (Actavis)                     3          sls/2011          sl28l20L7
                 C.P. (Risine)                                3         4128120t4                 2074
                 S.R.(1)(Amneal)                              2         s/20/2013         t2/]^8/20\3
                 S.R.(2) fAmneall                             2        7112il20L3           u8/2074
                 M.M. (Upsher-Smith)                          2         tus/2013          Ltl20l20L3
                 E.H. (Upsher-Smith)                          2         el12l20t4          9l!612074
                 N.M. (Dr, Reddv's)                           7         7/23/2012          7/23/2012
                 D.C. (Upsher-Smith)                          7         4118,l2OL3         4178l2Ot3
                 B.L. (Upsher-Smith)                          7         th2/20L4           9lLzl20L4

                                    ix.        Jill Nailor

         l07l    .   Defendant Nailor has worked at Defendant Greenstone since August 2010 and is

 currently the Senior Director of Sales and National Accounts. Defendant Nailor directed her

 subordinate R.H., a national account executive, and others at Greenstone to fix prices and

 allocate customers with competitors on overlap drugs, including with several of the corporate

 Defendants. She also instructed them to avoid putting any evidence of such communications

 into writing.

         1072. In addition, Defendant Nailor regularly communicated directly with competitors

 herself. For example, between August 2010 and ly'ray 2017, Nailor exchanged at least 4,439

 phone calls and text messages with her contacts at Defendants Amneal, Dr. Reddy's, Actavis,



                                                        318
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 333 of 524




 Auobindo, Mylan. Glerunark, Zydls, Teva, Sandoz, Lupin, Wockhardt, Larurett, Apotex,

    sher-Smith, Par, and Taro. These conunturications are detailed i¡r the table below:

           Contact Name                             Count         Min Date             Max Date
           S.R.(11fAmneall                               376S           f,/26120/10           sluæjß
           V.B. {Dr. Reddv'sl                               L?S              L6l20L4          518120t7
           A.B.   fActavisl                                  86         9121J2017            7l14l20tß
           l.P. (Amneal)                                     75         812il20t0            912812016
           f.w. (tÌ. Reddfsl                                 6¿         a?alæ/lß             slz,,l20t6
           A.T.   (Aurobindol                               Æ           8126120L2            5lnI20L3
           Falkln. lvlarc lActavisl                         4t                 2lJ[4         3ltfil2sL6
           Nesta.Jim ffWlanì                                4                               tuL3l20ts
           Grauso Jim (Aurobindol                            3t         ';2lsl20L2
                                                                        7lßtl2st2             1161   4
           Brown, Jim (Glenmark)                             a                 æ13           8lZ5l20L6
           LS. fZvdusl                                       x          4lnl20t2             8l22t2sr3
           Grauso, Jim (Glenmark)                            L7         u      201s          sl2    16
           D.C. (Glenmarkl                                   1t         slElñL3               717lnß
           Patel, Nisha (TeveÌ                               TI         tl2tl20t4             3161 4
           Kellum. Armando ÍSandozl                           c          412120/t4             1Sl2gt4
           K.S. (Zvdusl                                       8         6lr3l20t2            6lL3l2sL2
           Berthold, fÞvld (Luplnl                            8         4lt6lñß              6hslzû.ß
           M.C.   (  ckhardt)                                 7          819120L6             819120t6
           l.D. (Teval                                        6         2lt6l2sL7            sltsl2sr2
           feva Pharmaceuticals                               6         2lr6l20Lt            u2u20L4
           D.S. (Actav¡sl                                     5        tLl27l20/n            u3tl20L2
           S.C. (Actavis)                                     5         4lra20fl             412212012
           Rekenthaler, Drvld fieval                          4        72lnl2gt3             u22l2sL4
           K.S.   (lannett)                                   3        74tU20L4               a6l201s
           R.C.   (Aurobindol                                 3         tola20/r.l,         LOl18l20L3
           B.A. (Apotex)                                      3         6125120t5            6128120t6
           P.Ivl (Auroblndol                                  2         712:¿120t4           8113l2gL4
           D.Z. (Upsher-Smithl                                2         5124120L7            sl24l20t7
           l.H. (Par)                                         2         41zd?oß              4127l2sr6
           Cavanaugh, Maureen (Teval                          7         tusl20n              tu5l20L2
           CW-3lSandozl                                       I         sl?9lñt3             5læ,l2tt3
           J.H.   (Aootex)                                    I         7ll'l207s            illsl20Ls
           Taro Pharmac¿uticals                               I         3lz3lZOLt            3123l2tt1
           B.R. (Dr. Reddv's)                                 I         3lLsl20t2            3ltsl20L2
           N.C (Actavls)                                      I         tl29l20t3            tl?8,l20L3
           [upin Pharmaceuticals                              I         61L712015            6lL7l20r5

                                      x.   James Nesta

        1073. Defendant Nesta started his enrplolnnent with Mylau in 2000 aud is cun'eutly the

 Vice Presideüt of Sales at Defendaut Mylan. Nesta courmruricates repnrlarly with his


                                                   319
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 334 of 524




 courterparls at many of the corporate Defenclants. For example, between Januaty 2011 and

 Febmary 2016, Defeudant Nesta exchanged at least 5,293 phone calls ancl text lnessages with his

 contacts at Defeudants Greenstone, Ar¡ureal, Teva, Dr. Reddy's, Zydtrs, Aruobindo, Actavis,




             Contact Name                             Cou   nt         Min Date
             R.H.lG¡eensønel                                23L0              619l20/tt     812412o/7s
             S.R.(11(Amneall                                1:079             tl3120t7     L2lLil20t5
             Green. Kevin fTeval                             67              212u20n        tol4læ/ß
             B.R. (Dr. Reddv's)                                                Uslzott      6128120];2
             K.R.        (Zvdusl                                 727         il2!20L7       ßluM4
             Green, Kevin (Zvdusl                                tL7           tlil20t4    8lLT20t7
              Rekenthaler. David f Teval                         tm           41512tt2     3lÐlnß
             A.T. (Auroblndol                                    95          81    20t2     ilAnt3
              Falkln. Marc fActavlsl                             78          t2l3l20L3      8,lfllæ.ß
              J.K.   f       Aurobindol                          76                !20L3     a8120L6
              V.B. f Dr. Reddv's)                                7t           81il20t4       UUzot6
              Berthold, David (Lupinl                            68          4121/20ß      LOlL3l2014
              CW-4fSandoz)                                       ll           el6lnfl      rcltuæ,t3
              J.A. (Dr. Reddy'sl                                 52           3lsl20t1      212il20L4
              K.N. (Dr. Reddv'sl                                 42           6nnOfi         619l20tt
              Nailor, Jill (Greenstone)                          /t0         72/sl20L2     rut3l20ts
              K.S.       f   lannettl                             35          tl4lnß        4123l2tt4
              T.W. (Dr. Reddv's)                                  t4         utu20L3         Uslzot3
              P.M. fAuroblndol                                    üt          41s|20/13     6119l2tß
              T.G.       (Aurobindo)                              t2         uzsl20L6       2l25l20L6
              S.R.(21lAmneal)                                     11         toht2o/t4      u75,l20ts
              R.C. (Teva and Aurobindo)                           10         7120120t7      ttlu20tt
              Patel. N¡sha fTeval                                 10         5ltol2ß13       8181207i
              Sul livan, Tracy (lannett)                           7         7121.120L4     il22120L4
              LP.lTarol                                            4         tua20p         tltil20t3
              B.P. (Zvdus)                                         4         TnAzoLt        ilzLlzoLL
              C.N. (Sandoz)                                        3         Luu20t2       Lutil2072
              Teva Pharmaceuticals                                 3              AUzott     812l20LL
              J.H. (Par)                                           2          214lnL4        u412ot4

                                          xi.   Konstantin Ostaficiuk

         1074. Defendant Ostaficiuk is the Presideut of Caruber Phaunaceuticals and has held

 that position si¡rce 2009. Druing his teuure at Caurl¡er, Defendaut Ostaficiuk has been the

 prirnary petsoû responsible for fi.utheriug price fixing and malket allocatiou agreerneuts with lús


                                                        320
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 335 of 524




 competitors. Indeed, Defendant Ostaficiuk regularly communicated with competitors and

 maintained relationships with executives at many of the corporate Defendants. For example,

 between March 201        I   and August 2077,Defendant Ostaficiuk exchanged at least 464 phone calls

 with his contacts at Defendants Amneal, Lannett, Breckenridge, Aurobindo, Lupin, Teva, Rising,

 Breckenridge, Taro, Glenmark, Zydus, Dr. Reddy's, Wockhardt, Sandoz, and Actavis. These

 communications are detailed in the table below:

               Contact Name                             Co   unt         Min Date          Max Date
               S.R.f2) (Amneall                                    L28         312U20t7          6ltLl20L7
               K.S. f Lan   nett)                                  122         3/101207t         8/24120Lt
               S.C.   lBß*enridsel                                 Æ           3125120t7         7l24l2sl7
               Grauso, Jim f Aurobi ndo)                           39          3/zll2O!2         t2l9/2tt3
               Be rthol d, David ( Lupi nl                         T9          5lt4l2Or2              2m6
               S.R.(1)(Amneal)                                      t2         3h2l20tZ         tol25/2OL6
               R.M. ([annett]                                      10         r2ltsl2Ot7         ut4l2tL2
               Re   kenthale r, David (Teva)                        10         e/22120!4         2ltel2075
               C.M. (Aurobindol                                     9          51zil207s        ruLuzsLs
               K.M. (Risine)                                        8          ilL7/20t4          6/8/20t6
               Bre cken  ridge Pharmace utic¡l   s                  7          7!sl2ott         tolzel2m4
               M.B. (Taro and Glenmark)                             6          s/30/2ot2          6/6/20L2
               Sull ivan, Tracy (Lannett)                           6          slLsl2otL         812812s12
               P.H. (Zydus)                                          5          5/8/ZO7Z         slt6/2oL2
               Grauso, Jim (Glenmark)                                5         ilnl2            7012912sL4
               P.G.   (Breckenridee)                                4          sl20l20rt        t2/t7/2Írs
               lvlK. lZvdusl                                        4           Llsl20ls        ]¿lsolzsls
               B,R. (Dr, Reddv's)                                   4          tl!8120L2         3/30/2Ot2
               K.K. (Wockhardt)                                     4          tolsl20tt          Utl2sL2
               D.P. (Sandoz)                                         3          7/9120t4         7l!4/20!4
               CW-5 (GIenmark)                                       3        Lut9l20L3         LL/rlgl2013
               Falkin, Marc (Actavis)                                2          6/6/2013         !2/512013
               P.M. (Aurobindo)                                      2         812012013          sla20L4
               B.M. (Amneall                                         1         to/3/2011         to/312017
               Brown, Jim (Glenmark)                                 1        !012912014        tol2gl20Â4
               L.P. (Taroì                                           7         6126/20ts         6/26/20t5
               D.N. (Breckenridcel                                   1          414120L6          41412tL6
               A.T. (Aurobindo)                                      1          2/tl2013          2/tl20t3
               S.G.   (Glenmark)                                     1         4127120L7         4127l2sL7


                                    xii.         Nisha Patel

        107   5.   Defendant Patel worked at Defendant Teva from                    April 2013 to December 2016,

 first as a Director of Strategic Customer Marketing and then                   as a   Director of National Accounts

                                                             321
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 336 of 524




 As discussed in great detail above, Defendant Patel was in frequent communication with her

 countetparts at the corporate Defendants to   fix prices    and allocate markets. For example, during

 her time at Teva, Defendant Patel exchanged at least 1,240 phone calls and text messages with

 her contacts at Defendants Zydus, Sandoz, Actavis, Glenmark, Greenstone, Taro, Lupin, Dr.

 Reddy's, Lannett, Par, Apotex, Aurobindo, Mylan, Amneal, Upsher-Smith, and Breckenridge.

 As discussed in various sections of this Complaint, Defendant Patel also frequently

 communicated with competitors using Facebook Messenger, Linkedln messaging, and the

 encrypted messaging application WhatsApp. The communications detailed in the table below

 include only telephone calls and text messages:

             Contact Namc                      E   count         Min Datc           Max Dâta
             Green, Kevin (Zvdusl                          184         1Jlunß             8l3U2Aß
             CW-1(Sandoz)                                  183         4126/2ot3           819/20t6
             Rogerson, Rick (Actavis)                      ts7          s1212073          tLlgl2tts
             CW-5 (Glenmark)                               t2t          sl2/20t3           3/4/2ot4
             R.H. sf Ëeil5   LUf   t€                      105          slil2oL3         to/t?l2oL6
             Aprahamian, Ara (Taro)                        100         sl22/nt3            3/3/2016
             B€nhold, David (Lupin)                         76          sl612013           41812ür4
             J.C. Glenmark                                  44          s/612Ot3          7128/2o!s
             Brown, Jim (Glenmark)                          36          816l2OL3         tolLsl20t4
             V.B. (Dr. Reddy's)                             28         6ltol20t4          9/27/20t6
             A.B. (Actav¡s)                                 28         4l3O/æ.L3         rolt6lzols
             A.S.    Aaavis)                                28         9/16/2Ûts          3/to/2016
             Nailor, Jill (Greenstone)                      18         a2unL4              31612üt4
             Sul I ivan, Tracy (Lannett)                    t]         6lt2l20t4           4/6/2Ot6
             T.P. Par                                       16         6126l20.LA        LLlLOl2OT4
             B,H. (Apotex)                                  t4         sl20/20t3          6lt2/20ts
             Grauso, Jim (Aurobindo)                        L2         slt4l2oL3           u8,l2oL3
             Falkin, Marc                                   tt          2/s/20t6          6/16/2Ot6
             Nesta, J¡m (Mylan)                             10         slL0l?0.Ls          8/812013
             A,G. (Aaavis)                                   9         t/27/20Ls           6/9/20t6
             S.R.(2) (Amneal                                 9          9l9l2OL4          sl29l20ts
             B.L.   (Upsher-Smith)                           8         4/2s/20t3          e/18/2014
             Grauso, Jim (Glenmark)                          6         2l28l2OL4           rlsl20ts
             K.R. (Zydus)                                    6        ro/70120L3          s/t8120t4
             s.G.    zvt                                     4         212s/20.L6         5/2412016
             M.B. (Actavis)                                  3         2/26/2016           616/2Ot6
             M.B. (Glenmark)                                 3         slLolnß            sl23l20t3
             s.c. Bre cke nrid                               2          2/7/2014           2/7/20!4
             S.R.(1) (Amneal)                                2          9/sl2ot4           tl6120ts




                                                   322
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 337 of 524




                            xiii.      David Rekenthaler

        1076. Defendant Rekenthaler was the Vice President of Sales, US Generics at

 Defendant Teva until   April 2015. Defendant Rekenthaler is now the Vice President of Sales at

 Defendant Apotex. During his time atTeva, Rekenthaler knew that his colleagues, including

 Defendants Green and Patel, were colluding with competitors. Indeed, Defendant Rekenthaler

 was also in frequent contact with competitors himself and had relationships with executives at

 nearly all the corporate Defendants. For example, between January   20ll and March 2015,
 Defendant Rekenthaler exchanged at least 1,044 phone calls and text messages with his contacts

 at Defendants Actavis, Mylan, Par, Aurobindo, Apotex, Zydus, Sandoz, Rising, Amneal,

 Breckenridge, Lupin, Dr. Reddy's, Glenmark, Greenstone, Taro, Lannett, and Wockhardt. These

 communications are detailed in the table below:




                                                323
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 338 of 524




             Contact Name                           Count          Min Date             Max Date
             Fal ki n, fi¡hrc (Actavisl                     433           a7l20r3             3l25l20/ß
             Nesta, Jim (tWlan)                             toz           415120L2            3177/20L5
             G.B. (Par)                                      89          ultlzott             ußlæils
             R.C. (Aurobindo)                                75          tol6120LL            3124l20rs
             l.H. (Aootexl                                   65           sl6læ/ß              319læ/L5¡
             Green, Kevin (Zvdusì                            42          rLl8l20L3            3lÐl207s
             A.S. (Actavlsl                                  26          tlrunn                4lúnß
                      2 (Sandoz   and Risins)                24         tA      2ou          tu20l20t4
             l.H. (Par)                                      1!¡         el16læÁ3              3l7lnÉ
             S.G. (Zvdusl                                    18                u2013          U    2o1s
             B.P.l        lanl                               18          elt2tætt            L2lBlnß
             4.8. (Actavis)                                  16           4lu20t3             9lt6l20t4
             J.K.lActavlsl                                   15               tu20/13         3læ,l20.15
             S.R.(21(Amneall                                 13           sl8l20L3            3lt2l20L5
             D.N. ÍBreckenridcel                             10          6lMl2ßt2             6lrclæ.t{
             Ostaficiuk, Kon (Camber)                        10          912U20L4             ut9l207s
             Berthold. Davld (Luoinl                          9               L412073         ußlæ.t4
             J.K.(    lan)                                    I          uttlzotz              Uil2oL2
             K.M. (Rislnel                                    8          4lt4l20tt             u4l20t2
             B.R. (Dr. Reddy's)                               7          8lta20L1             4lt6l20n
             K.R. (Zydus)                                     5         toltol2tl3           nlfllnß
             CW-5 (Glenmark|                                  4          91zil2073            yra20L4
             Nallor. Jlll f Greenstonel                       4         plplnts               u22lntA
             EG. (Tarol                                       3          sltol20Lt             u8120t2
             K.S.     ftannettl                               3         ßl3aæ.fl                  20t4
             C.V. (Greenstone)                                3         tut4l20L3            tutgl20t3
             T.W. fDr. Reddv's)                               3          ilEln13               slu20t4
             J.J. (Taro)                                      2          u3u20tt               71212012
                 (Lannett and Glenmarkl
             1.1!1"                                           2          4lwnr               fll79l?0.L2
             M.B. (Glenmark)                                  2          u26120t3             u28120t3
             B.W. (Wockhardtl                                 2           uslnn               3lm,iæ/tA
             Brown, Jim (Glenmark)                            I          3124120L4            312412014
             S.R(1) (Amneal)                                  1           a6ln12               a6120n
             G.R. (Aurobindo)                                 1          tuu20Lt              rllLl20t7
             Grauso, Jim (Aurobindol                          1          plslnn               DlslnÍ
                                  xiv.          RickRogerson

        1077. Defendant Rogerson was the Executive Director of Pricing and Business

 Analytics at Defeudant Actavis turtil Actavis was acquiled by Teva in Aup¡rst 2016. Defeudant

 Rogerson uow works at Defendaut Arn¡real as a Senior Dilector of Marketing and Business

 Analytics. During his tirne at Actavis, Defendant Rogerson cornmruricated with his coutacts at

                                                       324
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 339 of 524




 severalcorporate Defendants. For example, between February 2010 and July 2016, Defendant

 Rogerson exchanged at least 635 phone calls and text messages with his contacts at Defendants

 Wockhardt, Teva, Dr. Reddy's, Sandoz, Lannett, Glenmark, Taro, and Zydus. These

 communications are detailed in the table below

                    Contact Name                     Count     M¡n   Date    Max Date
                    K.A. (Wockhardt)                   316      3/r1/20L0     u28/20L6
                    Patel, Nisha (Teva)                L57       s/2/2013     ttl9/20rs
                    N.M. (Dr. Reddv's and Sandoz        43     LO/7s/2OL3      3/6/20L8
                    J.M. (Lannett and Glenmark)         32      6/24/20t0      r/6/2012
                    K.G. (Teva)                         29     !2/L5/2015     7/29/20L6
                    Teva Pharmaceuticals                27      9/24/20rs     7/29/20t6
                    C.B. (Teva)                         L7     2/26/2016      7/2612016
                    Aprahamian, Ara (Taro)                 4   6/77/2013      4/1.6/2014
                    S.G. (Glenmark)                        3     218/2070      2/8/20L0
                    Kellum, Armando    (Sa   ndoz)         3     s/s/20tr     9/28/20t!
                    Taro Pharmaceuticals                   2   6/14120t3     Lr/20/2013
                    J.W. (Zydus)                           2    6/24/201.4    6/2s/2014


                             xv.             Tracy Sullivan

        1078. Defendant Tracy Sullivan has been employed at Defendant Lannett since 2007

 and is currently the Director of National Accounts. Sullivan regularly communicated with

 competitors and maintained relationships with executives at many of the corporate Defendants.

 For example, between March 2011 and August 2016, Defendant Sullivan exchanged at least 495

 phone calls and text messages with her contacts at Defendants Zydus, Wockhardt, Teva,

 Greenstone, Dr. Reddy's, Par, Amneal, Aurobindo, Mylan, and Breckenridge. These

 communications are detailed in the table below:




                                                     32s
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 340 of 524




              Contact Name                     Cou nt         Min Date         Max Date
              K.R. (Zydus)                              724           6lsl2Ot7      LLlt4l2OL4
              K.K. (Wockhardt)                          101         4/ttl2ot2        tlt6/20!4
              J.P. (Teva)                                50         3126l20t4         3l3l2Ot6
              R.H. (Greenstone)                          37         7/zsl2ctL        3lt4/2Ot6
              B.R. (Dr. Reddy's)                         28         3l28l20tt         8/7l2OtL
              J.A. (Dr. Reddy's)                         22         4/28/21tt        slt3/2oL4
              Patel, Nisha (Teva)                        t7         6lt2l2oL4         41612Ot6
              L.S. (Zydus)                               16         7/30/2OtL        8/7s/2013
              D.V. (Or. Reddv's)                         t4         sl22l20Ls        8lLsl20t6
              l(.o. (Par)                                74         7/2612073         s/s/20!s
              J.W. (Zydus)                               11          613l2Ot4         3l7l2Ot6
              J.P. (Amneal)                              11         sl24/2Ot7         s/s/2o7s
              P.M. Aurobindo)                            10          6lsl2ot3        6ltol20ß
              K.N. (Dr. Reddy's)                          7         2123l2Ot6         3/7/20!6
              Nesta, J¡m     (
                             lan)                         7         712!20t4         il   2Ot4
              Ostaficiuk, Kon (Camber)                    6         slt9/2071        8/28/2012
              D.N. (Breckenridge)                         4         sl2sl2ot2        9lru2Ot4
              Green, Kevin                                4         sl23/20rt       7u74/2012
              Green, Kevin (Zydus)                        4         2l1612Ot4        u1612ot4
              C.M. (Aurobindo)                            3          s/e/2ots         sls/zots
              G.R. (Aurobindo)                            2         6lt4l20tt        6lt4l2OL7
              P.G. (Breckenridge)                         1          e/7/z}tt         e/7/21tt
              S.K.(        ckhardt)                       1         tol6l20tt        LOl612Ot7
              P.H. (Zydus)                                I         7/2Ol2Ot2        7/2012012


                  5.        A Commitment To The Overarching Conspiracy Was Instrumental
                            To The Success Of The Price Fixing Agreements

        1079. As detailed above, the overall understanding among the co-conspirators required        a


 commitment that each competitor was entitled to its "fair share" of a given market. When a

 competitor was satished that it had its "fair share" of a particular drug market, competition

 waned and prices rose. These "fair share" principles were the foundation upon which the price

 increases were   built.    So long as each competitor had its     "fair share," no competitor was

 incentivized to compete for business when another competitor increased price. In shoft,

 competition resulted in lower prices; and as far as Defendants were concerned, nobody won in

 that scenario. Indeed, it was generally understood that when a competitor increased price, the

 other competitors in the same drug market would either decline to bid for the business or would


                                                     326
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 341 of 524




 bid high so as not to punish the party that took the price increase. Often, the competitor would

 then follow with a comparable price increase of its own.

          1080. There           are numerous examples throughout this Complaint            of competitors refusing

 to compete in the face of           a   price increase so as not to "punish" the leader or "steal" market share.

 As just one example, when Defendant Teva was approached by a large retail customer in May

 2013 to bid on a drug for which Defendant Greenstone had increased prices, Defendant Green

 expressed caution stating,                                                              Teva later declined to bid

 on the business.

          1081. The concept of "fair share"                  and price increases went hand in hand. For example,

 as discussed above the ongoing understanding between Defendants Teva and Sandoz that they

 would follow each other's price increases was predicated on the agreement that the follower

 would not poach the leader's customers after the increase. The same was true for the

 understanding between Sandoz and Mylan. As discussed above, Defendant Nesta specifically

 cautioned CW-4 that Mylan did not appreciate having its prices challenged after an increase                    -
 i.e., Mylan did not want Sandoz to steal its business by underbidding its customers. Similarly,

 Defendant Aprahamian of Taro often spoke with CW-3 of Sandoz about coordinating price

 increases between the two companies.e Almost invariably, he would conclude the conversations

 with phrases like

 I
          1082. Fufther,           because of this       "fair share" understanding, it was not essential for the

 competitors to communicate with each other in advance of every price increase, although they

 often did so anyvvay. So long as the competitor knew before it was approached by customers

 e Although there are some examples of communications between Defendant Aprahamian and CW-3 discussed in
 this Complaint, as they relate to Teva drugs, many other collusive communications over a period of time, and the
 drugs they relate to,   will   be the subject   ofa   subsequent complaint.

                                                                   327
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 342 of 524




 that the reason for the solicitation was due to a price increase by the incumbent supplier, the

 competitor knew not to compete for the business. Similarly, the competitor knew it would have

 the opportunity, which it often took, to follow the increase with a comparable price increase      of

 its own.

                    6.    I'Quality Competitorn Rankings Relate To Price Increases, But Even
                          "Low Qualityil Competitors Comply With The Overarching
                          Conspiracy

            l083As a further demonstration that the fair share understanding was universally

 accepted and understood in the generic pharmaceutical industry, even companies that Defendant

 Patel and Teva referred to as "low quality competitors"      - because they were not viewed as strong
 leaders or followers for price increases   -   consistently complied with the principles of "fair share"

 and "playing nice in the sandbox."

                          ù.      Example: Camber Pharmaceuticalsr lnc. (and its President,
                                  Defendant OstafTciuk).

            1084. When Defendant Patel first     created the quality of competitor rankings in early

 ll4ay 2013, she gave Camber Pharmaceuticals a ranking of         -2. When Defendant Patelrevised

 those rankings one year later in May 2014, Camber's ranking did not change. It remained one           of

 the lowest ranked of all of Teva's competitors.

            1085. Nonetheless, Camber adhered to the fair share understanding, and consistently

 applied those rules in dealing with its competitors.

            1086. This was evident when, in September 2014, Camber entered the market for two

 different drugs that overlapped with Teva.

            1087.   One of those drugs was Raloxifene Hydrochloride Tablets ("Raloxifene"), also

 known by the brand name Evista      - a drug used in the treatment    of osteoporosis in

 postmenopausal women.


                                                     328
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 343 of 524




         1088. Teva had begun marketing Raloxifene in March of that year. Actavis had

 received approval to begin marketing Raloxifene in2014 as well, but had not yet entered by

 September 2014.

         1089. The other drug was a generic form of LamivudinelZidovudine          -   a combination

 medication also known by the brand name Combivir. Generic Combivir is used in the treatment

 of human immunodeficiency virus (HIV). Camber had received approval to market a generic

 form of Combivir in February 2014, but as of September 2074 was still in the process of entering

 the market. Already in the market were competitors Teva, Aurobindo and Lupin. As discussed

 more   fully above in Section IV.C.l.c.i., Defendants Teva, Lupin    and Aurobindo agreed to divvy

 up the generic Combivir market in2072 when Teva was losing exclusivity on that drug.

         1090. As the anticipated product launches for Raloxifene approached, the new entrants

 discussed an allocation strategy   with Teva to ensure they each received their fair   share of the

 market. On September 9, 2014, Defendant Rekenthaler had        a   twenty-six (26) minute phone call

 with 4.B., a senior sales and marketing executive at Actavis. A short time later, a Teva

 executive told colleagues that she had

         1091. Teva's discussions with Actavis escalated over the coming week. On September

 10, Defendant Rekenthaler exchanged two calls with Defendant Falkin of Actavis lasting fifteen

 (15) minutes and one (1) minute, respectively. On September I l, the men talked for ten (10)

 more minutes. On September 16, Defendant Rekenthaler spoke by phone a total of six (6) times

 with different Actavis personnel, including one call with A.B. lasting thirty-four (34) minutes.

          1092. The following morning, in response to an inquiry regarding whether Teva

 intended to retain a major customer's Raloxifene business, K.G. of Teva replied in the

 affirmative. Defendant Rekenthaler then shared the information he had gathered through his



                                                   329
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 344 of 524




 communications with competitors

                                                                                                    That

 same day, on Septemb er   17   ,2014, Camber sent an offer for Raloxifene to a large Teva customer,

 Econdisc.

         1093. Defendant Rekenthaler and Defendant Kon Ostaficiuk, the President of Camber

 Pharmaceuticals, spent the next three days      -   September 17 through September 19   -   playing golf

 during the day and socializing at night at an industry outing in Kentucky sponsored by a

 packaging vendor.

         1094. On September 2l,2014,Defendant Ostaficiuk called Defendant Rekenthaler and

 the two spoke for two (2) minutes. The next day, Rekenthaler initiated a series of four (4) phone

 calls with Defendant Ostaficiuk. The two spoke for a total of thirty (30) minutes that day.

 Notably, these are the first identif,red phone calls ever between the two competitors. As a result,

 Camber sent a revised offer to its potential customer that same afternoon, containing modified

 prices for Raloxifene.

         1095. On September24, Defendant Patel            discussed a Raloxifene allocation strategy with

 her Teva colleagues in light of Camber's offer to the large Teva customer, Econdisc. She

 emphasized Camber's expressed commitment to the overarching conspiracy among the

 competitors   - and conveyed    information she obtained from Defendant Rekenthaler during his

 conversations with Ostaficiuk     -   stating




         1096. As a part of this discussion, K.G. considered whether Teva should just concede

 Econdisc to Camber, and seek to recover that market share with another customer. At9:07am




                                                       330
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 345 of 524




 that rnoming, Patel infonued her supervisor K.G. and uutrerous others at Teva, that Defendant

 Rekenthaler plarured to discuss the matter with Caurber:




 eight   (8)   utes.




                                      ñ¡ame                Dir€ction   Contact Neme
                        Voiæ O       duk, Kon (Camber)     lncomlng    Rekenthaler, David   (Teva)   5:28:ü)
                        Voice              Kon                                      Davld
                        Volæ    Ostafìduk, l(on (Camber)                         Oavid               8:2.t(þ
           91241?0.14   Volæ    Ostaficiuk, Kon            lncom¡n8    Berthold, Davld (Lupinl
                        Voice              Kon                                      tlavld




 Auobindo, for more than        eigürteen (18) rrrinufss, to close the loop ou the generic                Combivir

 couumurications.

          1098. On September 25, after discussing with his collea¡xres which custourers Teva

 should coucede in order to give Carnber its fair shale of the Raloxifene market, and anued with



                                                            331
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 346 of 524




 the iufor:natiou Defendant Rekenthaler had gathered frour Caurber's President, K.G, concluded:




 twice that day.




 that   day,   a short one   (l)   minute call.




                                                  332
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 347 of 524




        1102. 4.R.,          a senior sales executive at Camber, replied:




                                                                                             A.R. also added that



 Defendant Ostaficiuk replied:


 I
        1   1   03   .   About   a   week later, on October   7   , 2014, a large Teva customer informed a Teva

 sales representative that Camber had made an unsolicited bid                  for its Raloxifene business. J.P.,   a


 Director of National Accounts at Teva, sent an e-mail to certain employees atTeva, including

 Defendant Rekenthaler, notifying them of her conversation with the customer, and expressing

 surprise given the agreement Teva had previously reached with Camber:

                                             Based on his prior conversations with Defendant Ostaficiuk,

 Defendant Rekenthaler doubted that Camber made an offer to another Teva customer, stating:




        1104. J.P. of Teva                                          to the customer that

                             and Teva would be surprised           if Camber had intended to make an offer to the

 customer. After further discussion with the customer, Teva staff learned that it was a

 misunderstanding. Camber never actually made the offer, but had instead complied with its

 agreement with Teva.

        1105. The fair share agreement continued to govern                    as usual   until mid-December 2074,

 when Camber learned of supply problems at Teva on Raloxifene. A Camber employee described

 the prospect of Teva being on backorder for this drug as a                                    Expressing her

 understanding of the rules of the conspiracy, she pointed out:



                                                              JJJ
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 348 of 524




                                         Defendant Ostaficiuk responded optimistically, but

 cautiousl

                   7.      Teva Profitability Increases Dramatically As A Result Of Price
                           Increases.

          1106. As discussed more fully above, from July 3, 2013 through January 28,20l5,Teva

 conspired with its competitors to raise prices on at least 85 different drugs. The impact of these

 price increases on Teva's profitability was dramatic.

          1107. After these price increases    - on July 30, 2015 - Teva reported   strong results and

 raised its guidance for the full year   2015. Among other things: (1) net income was up l5%

 compared to the prior year; (2) operating income was up       16%o compared   to the prior year; and (3)

 cash   flow from operations was ry 4lYo compared to the prior year. Teva reported       a gtoss   profit

 margin of 62.80/o, which was up from 58.1% the prior year. Teva's stock prices also soared. By

 July 2015, Teva's stock price was trading at an all-time high. These significant results were

 obtained largely as a result of the anticompetitive conduct detailed herein.




                   8.      Teva and Its Executives Knowingly Violated The Antitrust Laws

          I   108. Teva was aware of the antitrust laws,   and paid them lip service in its Corporate

 Code of Conduct. For example, Teva's Code of Conduct from the summer of 201 3 states

 specifically:




                                                     334
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 349 of 524




        I   109. But high-level executives     at Teva were aware that those laws were being violated

 systematically and egregiously, and never instructed Teva employees to stop or to rescind the

 agreements that Teva had reached       with its competitors.

        1110. For example, when Defendant Patel started at Teva in late-April2013,         she

 immediately began ranking Teva's competitors by their "quality." "Quality" was nothing more

 than a euphemism for "good co-conspirator," and it was well known internally at Teva that Patel

 was identifying price increase candidates based on who Teva's competitors were for those drugs,

 and whether she or others at Teva had an understanding in place. Indeed, Patel already had a

 short list of price increase candidates in place on the day she started at Teva, which was based at

 least in part on conversations she had already been having with Teva's competitors before she

 started, including Defendant Ara Aprahamian at Taro.

         I 1I   l.   As Defendant Patel was starting to create her ranking of quality competitors and

 identify candidates for price increases, she sent her very first iteration of the quality competitor



                                                     335
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 350 of 524




 ranking to her supervisor, K.G.   -   a senior marketing executive at   Teva- on May l,2013. That

 ranking included, within the category o                                  the following competitors:

 Mylan, Actavis, Sandoz, Glenmark, Taro and Lupin. The preliminary list of price increase

 candidates also included the formula that Defendant Patel would use to identify price increase

 candidates using the quality of competitor scores.

        lll2.      With K.G.'s approval of her methodology for identifying price increase

 candidates, Defendant Patel continued communicating with competitors and agreeing to price

 increases. She also routinely provided K.G. with intelligence that she had received from her

 communications with competitors. For example, when Patel sent her very first        formall
                 spreadsheet to K.G. on May 24,2073, she identified, for example, that the drug

 Nabumetone was a price increase candidate because, among other things,

                   For the drug Adapalene Gel, Patel noted that there were

 I        -     even though Taro had not yet increased its prices for Adapalene   Gel. Patel had

 obtained this competitively sensitive information directly from her communications with

 competitors.

        1113. K.G. immediately forwarded that information to Defendant Maureen            Cavanaugh,

 the Senior Vice President of Sales at Teva, who approved of the price increases based on the

 reasoning that Defendant Patel provided for each drug. As discussed more fully above, Teva

 raised prices on those drugs (and others) on July 3,2013.

        lll4.      Defendant Cavanaugh was well aware that Patel was communicating with

 competitors about price increases, and making recommendations based on those

 communications, because Patel told her so directly. For example, during a2013 meeting of Teva

 sales and pricing personnel where Defendant Cavanaugh was present, Defendant Patel was




                                                    336
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 351 of 524




 discussing hel comnnuúcations with certaiu courpetitors about price increases wheu Defeudant

 Cavanaugh smiled, put her hands over her ears, and pretended that she could not hear what was

 being said. Not once, however, did Cavanaugh ever tell         Defen      Patel or anyone else at Teva

 to stop   co          g utith Teva's courpetitors or rescind the agreeruents that had been reached.

           I   I15.   Patel continued to   send   lligence that she had obtained ftom competitors to her

 super,risor,    K.G. On August     7,2Ol3,De           Patel sent to K.G. a surnmary list of drtrgs slated




 lauguage:




 As discussed more fully above, Teva increased prices on those three dnrgs two days later. Not

 once did K.G. ever tell Defeudant Patel to stop ssnunrrnis¿ting with competitors, or to rescind

 any of the agreements she had reached on behalf of Teva.

           I   116. Defendant Patel   also spoke regrrlarly to both Defendant Rekenthaler and

 Defendant Green about each othersrsornnrunìcations with conrpetitors. Patel was aware that

                                                      337
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 352 of 524




 both Rekenthaler and Green were communicating with competitors, sometimes at her direction.

 Defendants Green and Rekenthaler, in turn,'were also both aware that Patel was communicating

 with competitors and implementing price increases based on those communications.

         1117. Defendant Rekenthaler         -   the Vice President of Sales at Teva   -   was aware that

 communicating with competitors about pricing and market allocation was illegal, and took steps

 to avoid any evidence of his wrongdoing. For example, as discussed more fully above, on July

 15,2013 CW-2 of Sandoz called Defendant Rekenthaler at Teva and left a message.

 Rekenthaler called CW-2 back immediately and they had a three (3) minute conversation during

 which CW -2 asked Rekenthaler to provide him with a full, comprehensive list of all drugs that

 Teva had recently increased pricing on       - not just those drugs where Teva overlapped        with

 Sandoz. Rekenthaler complied. Understanding, however, that it was improper to share

 competitively sensitive pricing information with a competitor, and in an effort to conceal such

 conduct, Rekenthaler first sent the Teva price increase list from his work e-mail account to a

 personal e-mail account, then forwarded the list from his personal e-mail account to CW-2's

 personal e-mail account.

                    9.     Price Increases Slow I)ramatically After Government Investigations
                           Commence

        1   I   18. As further   evidence that the price increases discussed above were not the result      of

 normal market factors, the massive price spikes that were occurring in the industry in 2013 and

 2014 slowed dramatically after the State of Connecticut commenced its antitrust investigation in

 July 2014. This was not a coincidence. Generic drug manufacturers in the industry              - including
 the Defendants in this case      - understood   that they were under scrutiny and did not want to draw

 further attention to themselves.




                                                       338
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 353 of 524




          I   I19.   In January 2015. Sandoz couducted an analysis of the price increases iu the

 generic drug indtrstry in 2013 and 2014, with an ear{y look toward 2015. hr its reporl, Sandoz

 foturd                                                                                 Specifically,

 the report stated:




          I120.                 went on to state that

                                        The   followirg ggaphic,   ch was iucluded in the Sandoz




 i   stigation:




                                                        339
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 354 of 524




              1121. The massive price spikes in the industry may have declined, but the already-high

 prices for most of these drugs did not go down. To date, prices for many of these drugs remain

 at   si   gnificantly infl ated, anti-competitive levels.

              D.       Consciousness Of    Guitt

              1122. The Defendants were       a\À/are that   their conduct was illegal. They all made

 consistent efforts to avoid communicating with each other in writing, or to delete written

 electronic communications after they were made. There are numerous examples, discussed

 throughout this Complaint, where Teva employees indicated that they could not talk by e-mail,

 but had additional information that they could only convey personally. This was part of a

 consistent effort by these individuals, as well as individuals at other corporate Defendants, to

 avoid putting incriminating information in writing, in order to evade detection.

              1123. For example, when Defendant Kevin Green wanted to speak with             a   particular

 competitor, he would routinely send a text message to that competitor, saying            onlyf
 Again, this was done to avoid putting any potentially incriminating communications in writing.

 Defendant Patel learned this technique from Defendant Green, shortly after starting at Teva, and

 adopted a similar strategy for communicating with competitors.

              1124. Defendant Armando Kellum of Sandoz was also aware that what he and others at

 Sandoz were doing was           illegal. Kellum had received antitrust training, and knew that conspiring

 with competitors to fix or raise prices, or to allocate customers or markets, was a violation of the

 antitrust laws. Kellum would routinely admonish Sandoz employees for putting anything

 incriminating into e-mails, and voiced concern that the conduct they were engaging in -               if
 discovered       -   could result in significant liability. As a result of Kellum's admonishments, Sandoz

 employees (including Kellum himself) routinely lied in e-mails about the sources of their



                                                         340
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 355 of 524




 information to camouflage their conduct, claiming they learned the information from a customer

 instead of a competitor.

         ll25. Similarly, Defendant       Jill Nailor of Greenstone instructed her subordinates to

 avoid putting any sensitive market intelligence in writing.

                    1.      Spoliation of Evidence

         1126. Many of the individual Defendants, and others employees of the various corporate

 Defendants, took active steps to delete their conspiratorial communications with competitors,

 and destroy evidence of their illegal behavior.

         ll27   .   For example, Defendant Nisha Patel produced text messages     -   in response to the

 States' subpoena    -   going back as far as early 2014. Prior to producing those text messages,

 however, Patel had deleted all of her text communications with competitors from the same time

 period, including many text messages with individual Defendants Aprahamian, Brown,

 Cavanaugh, Grauso, Green, Nailor, Rekenthaler and Sullivan; and many other text messages

 with employees of corporate Defendants Dr. Reddy's, Glenmark (including CW-5), Greenstone

 (including R.H.), Par, Sandoz, Upsher-Smith and Zydus.

        1128. Patel deleted these text      messages after a conversation with Defendant Rekenthaler

 in early 2015, when Rekenthaler warned Patel to be careful about communicating with

 competitors. Rekenthaler was aware of the government investigations that had been

 commenced, and told Patel that the government was showing up on people's doorsteps.

 Sometime after that, Patel deleted her text messages with competitors.

        1129. Defendant Apotex also destroyed an entire custodial file for one of its key

 employees (8.H., a senior sales executive), after the States requested it through an investigatory

 subpoena in July 2017. As discussed above, B.H. was involved in coordinating two signifrcant




                                                     341
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 356 of 524




 price increases with Defendant Patel of Tevain2013, which resulted in Apotex soaring in the

 quality competitor rankings. After the States' subpoena was issued, Defendant Apotex destroyed

 B.H.'s custodial file   -   and did not inform the States that it had done so for over a year.

                    2.       Obstruction of Justice

         1130. Many of the Defendants have been coordinating consistently to obstruct the

 ongoing government investigations and to limit any potential response. This coordination goes

 back at least as far as October 2014, when Congress first started investigating price increases in

 the generic drug industry.

         1   l3l.   For example, in early October 2014,Heritage received a letter from

 Representative Cummings and Senator Sanders as part of their inquiry into generic drug pricing.

 Heritage's outside counsel immediately set out to coordinate a response with counsel for

 Defendants Teva and Mylan, to provide what he referred to          as             letters to Congress:




         1132. The coordination did not stop there. When the federal government executed a

 search warrant against Defendant Patel at her home on June 21,2017 , she immediately called

 Defendant Rekenthaler (from another phone because her phone had been seized) even though

 Rekenthaler was no longer employed at Teva and was by that point the Vice President of Sales at

 Defendant Apotex. Rekenthaler then immediately called Defendant Cavanaugh and C.8.,

 another senior Teva executive. Rekenthaler spoke several times to Defendant Cavanaugh before


                                                      342
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 357 of 524




 then calling his own attorney and speaking           twice. Later that day, Patel called Rekenthaler two

 more times to coordinate her response to the government.

         1133. Other Defendants took similar action in response to events in the States'

 investigation. Several were speaking frequently at or around the time a subpoena was issued, or

 when the States were engaging in substantive discussions with their counsel. As just one

 example, on July 17,2018 the States sent a subpoena to Defendant Grauso, through his counsel.

 That same day, Grauso spoke to Defendant Aprahamian for more than twelve (12) minutes. The

 States then set up a conference call with Defendant Grauso's counsel for July           25,2018. The day

 before that call         - July 24,2018 - Defendant   Aprahamian spoke to his lawyer, and then shortly

 thereafter called Defendant Grauso. The next day, shortly after a conversation between the

 States and counsel for Defendant Grauso, Defendants Aprahamian and Grauso spoke again, this

 time for nearly seven (7) minutes.

 V.      TRADEAND COMMERCE

         1134. At all times relevant to this Complaint, the activities of the Defendants in

 manufacturing, selling and distributing generic pharmaceutical drugs, including but not limited

 to those identified herein, among others, were in the regular, continuous and substantial flow of

 interstate trade and commerce and have had and continue to have a substantial effect upon

 interstate commerce. The Defendants' activities also had and continue to have a substantial

 effect upon the trade and commerce within each of the Plaintiff States.

 VI.     MARKET EFFECTS

         I   1   35   .   The acts and practices of Defendants have had the purpose or effect, or the

 tendency or capacity, of unreasonably restraining competition and injuring competition by




                                                          343
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 358 of 524




 preventing competition for the numerous generic pharmaceutical drugs identified herein, and

 have directly resulted in an increase in consumer prices for those drugs.

         1   136. By unreasonably and illegally restraining competition for the generic

 pharmaceutical drugs identified herein, Defendants have deprived the Plaintiff States and their

 consumers of the benefits of competition that the federal and state antitrust laws, consumer

 protection laws and/or unfair competition statutes and related state laws are designed to promote,

 preserve and protect.

         1137. As     a direct and proximate result   of the unlawful conduct alleged above, Plaintiff

 States and consumers were not and are not able to purchase, or pay reimbursements for

 purchases of the various generic pharmaceutical drugs identified herein at prices determined by a

 market unhindered by the impact of Defendants' anticompetitive behavior. Instead, they have

 been and continue to be forced to pay    artificially high prices. Consequently, they have suffered

 substantial injury in their business and property in that, inter alia, they have paid more and

 continue to pay more for the various generic pharmaceutical drugs identified herein than they

 would have paid in an otherwise competitive market.

         I138. As a direct and proximate     cause of the unlawful conduct alleged above, the

 general economies of the Plaintiff States have sustained injury and the Plaintiff States are

 threatened with continuing injury to their business and property unless Defendants are enjoined

 from continuing their unlawful conduct.

         1139. Plaintiff States do not have an adequate remedy at law.

         1140. All conditions precedent necessary to the filing of this action have been fulfilled,

 waived or excused.

 VII.   CAUSES OF ACTION



                                                      344
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 359 of 524




   COIINT ONN,ßY AI,I, PI,AINTIF'F' STA AGAINST DEFENDANT TEVA. AND
 AGAINST AI,I, OTHN,R CORPORATIT T)      ANTS UNDER JOINT AIID SEVERAL
  LIABILITN _ HORIZONTAL CONSPIRACY TO ALLOCATE MAR]<ETS AND FIX
         PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                      SECTION 1 OF THE SHERMAN ACT

           1141. Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

 herein.

           1142. Defendant Teva entered into agreements with various competitors to allocate and

 divide customers and markets for various generic drugs in accordance with the principles of fair

 share discussed above, and to   fix   and raise prices, and rig bids, for numerous generic drugs. The

 details regarding these anticompetitive agreements are discussed throughout this Complaint. The

 generic drugs subject to these market allocation and price-fixing agreements include at least the

 following:

           Adapalene Gel
           Amiloride HCLIHCT Z Tablets
           Amoxicillin/Clavulanate Chewable Tablets
           Amphetamine/Dextroamphetamine ER (aka Mixed Amphetamine Salts)
           Amphetamine/Dextroamphetamine IR
           Azithromycin Oral Suspension
           Azithromycin Suspension
           Baclofen Tablets
           Bethanechol Chloride Tablets
           Budesonide DR Capsules
           Budesonide Inhalation
           Bumetanide Tablets
           Buspirone Hydrochloride Tablets
           Cabergoline
           Capecitabine
           Carbamazepine Chewable Tab lets
           Carbamazepine Tablets
           Cefdinir Capsules
           Cefdinir Oral Suspension
           Ceþrozil Tablets
           Celecoxib
           Cephalexin Suspension
           Cimetidine Tablets
           Ciprofl oxacin HCL Tablets


                                                    34s
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 360 of 524




       Clarithromycin ER Tablets
       Clemastine Fumarate Tablets
       Clonidine TTS Patch
       Clotrimazole Topical Solution
       Cyproheptadine HCL Tablets
       Desmopressin Acetate Tablets
       DesogestrelÆthinyl Estradiol Tablets (Kariva)
       Dexmethylphenidate HCL ER Capsules
       Dextroamphetamine Sulfate ER
       Diclofenac Potassium Tablets
       Dicloxacillin Sodium Capsules
       Diflunisal Tablets
       Diltiazem HCL Tablets
       Disopyramide Phosphate Capsules
       Doxazosin Mesylate Tablets
       Drospirenone and ethinyl estradiol (Ocella)
       Enalapril Maleate Tablets
       Entecavir
       Epitol Tablets
       Estazolam Tablets
       Estradiol Tablets
       Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
       Ethosuximide Capsules
       Ethosuximide Oral Solution
       Etodolac ER Tablets
       Etodolac Tablets
       Fenofibrate
       Fluconazole Tablets
       Fluocinonide Cream
       Fluocinonide Emollient Cream
       Fluocinonide Gel
       Fluocinonide Ointment
       Fluoxetine HCL Tablets
       Flurbiprofen Tablets
       Flutamide Capsules
       Fluvastatin Sodium Capsules
       Gabapentin Tablets
       Glimepiride Tablets
       Griseofulvin Suspension
       Hydroxyurea Capsules
       Hydroxyzine Pamoate Capsules
       Irbesartan
       Isoniazid
       Ketoconazole Cream
       Ketoconazole Tablets
       Ketoprofen Capsules


                                               346
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 361 of 524




        Ketorolac Tromethamine Tablets
        Labetalol HCL Tablets
        Lamivudine/Zidovudine (generic Combivir)
        Loperamide HCL Capsules
        Medroxypro gesterone Tablets
        Methotrexate Tablets
        Mimvey (EstradiolÀ{orethindrone Acetate) Tablets
        Moexipril HCL Tablets
        Moexipri I HCLIHCT Z Tablets
        Nabumetone Tablets
        Nadolol Tablets
        Niacin ER Tablets
        Nitrofurantoin MAC Capsules
        Norethindrone/ethinyl estradiol (Balziva)
        Norethindrone Acetate
        Nortriptyline Hydrochloride Capsules
        Omega-3-Acid Ethyl Esters
        Oxaprozin Tablets
        Oxybutynin Chloride Tablets
        Paricalcitol
        Penicillin VK Tablets
        Pentoxifylline Tablets
        Piroxicam
        Pravastatin Sodium Tablets
        Prazosin HCL Capsules
        Prochlorpe razine Tab lets
        Propranolol HCL Tablets
        Raloxifene HCL Tablets
        Ranitidine HCL Tablets
        Tamoxifen Citrate Tablets
        Temozolomide
        Tobramycin
        Tolmetin Sodium Capsules
        Tolterodine ER
        Tolterodine Tartrate
        Topiramate Sprinkle Capsules
        Warfarin Sodium Tablets


         1143. These agreements    are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Teva and its competitors, including each of the Defendants herein. These agreements




                                                 347
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 362 of 524




 have eliminated any meaningful form of price competition in the market for numerous generic

 drugs, including those identified herein.

           1144. The conspiracies substantially affected and still affect interstate commerce.

           1145. The agreements constitute unreasonable restraints of trade fhat        are   per se illegal

 underSection       l   oftheShermanAct, l5 U.S.C. $ l. Noelaborateanalysisisrequiredto

 demonstrate the anticompetitive character of these agreements.

           1146. As      a direct and proximate result of these agreements,   Plaintiff States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identif,red

 herein, at supra-competitive prices, and Defendant Teva has enjoyed ill-gotten gains from the

 sales ofthese generic drugs.

           1147. These agreements were part of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the

 corporate Defendants are jointly and severally liable for any harm caused as a result of the

 conspiracy.

  COUNT TWO IBY ALL PLAINTIF'F'ST    AGAINST DEFENDANT MYLAN. AND
 AGAINST ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
  LIABILITY) _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
          PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                     SECTION I OIi  SHERMAN ACT

           1   148. Plaintiff   States repeat and re-allege every preceding allegation as   if fully set forth

 herein.




                                                       348
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 363 of 524




         1149. Defendant Mylan entered into agreements with Teva        and various other

 competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the principles of fair share discussed above, and to   fix   and raise prices, and rig

 bids, for numerous generic drugs. The details regarding these anticompetitive agreements are

 discussed throughout this Complaint. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                           Amiloride HCLIHCT Z Tablets
                           Benazepril HCTZ
                           Budesonide DR Capsules
                           Buspirone Hydrochloride Tablets
                           Capecitabine
                           Cimetidine Tablets
                           Clomipramine HCL
                           Clonidine TTS Patch
                           Diclofenac Potassium Tablets
                           Diltiazem HCL Tablets
                           Doxazosin Mesylate Tablets
                           Enalapril Maleate Tablets
                           Estradiol Tablets
                           Fenofrbrate
                           Fluoxetine HCL Tablets
                           Flurbiprofen Tablets
                           Fluvastatin Sodium Capsules
                           Haloperidol
                           Ketoconazole Tablets
                           Ketoprofen Capsules
                           Ketorolac Tromethamine Tablets
                           Levothyroxine
                           Loperamide HCL Capsules
                           Methotrexate Tablets
                           NadololTablets
                           Nitrofurantoin MAC Capsules
                           Pentoxifylline Tablets
                           Prazosin HCL Capsules
                           Prochlorperazine Tablets
                           Propranolol HCL Tablets
                           Tamoxifen Citrate Tablets
                           Tizanidine
                           Tolmetin Sodium Capsules

                                                 349
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 364 of 524




                             Tolterodine ER
                             Trifluoperazine HCL
                             Valsartan HCTZ

         I150.    These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Mylan and its competitors, including many of the corporate Defendants herein. These

 agreements have eliminated any meaningful form of price competition in the market              for

 numerous generic drugs, including those identified herein.

         I   151. The conspiracies substantially affected   and   still affect interstate commerce.

         1152. The agreements constitute unreasonable restraints of trade that are per se illegal

 underSectionloftheShermanAct, 15U.S.C.$1. Noelaborateanalysisisrequiredto

 demonstrate the anticompetitive character of these agreements.

         1153. As     a direct and proximate result of these agreements,    Plaintiff States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Mylan has enjoyed ill-gotten gains from the

 sales ofthese generic drugs.

         1154. These agreements were part of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the

 corporate Defendants are jointly and severally liable for any harm caused as a result of the

 conspiracy.

   COUNT THREE IBY ALL PLAINTIF'F'ST ATES AGAINST DEFENDANT SANDOZ.
    AND AGAINST ALL OTHBR CORPORATE DEFENDANTS UNDER JOINT AND

                                                   3s0
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 365 of 524




  SEVERAL LIABII,ITY) - HORIZONTAI,       SPIRACY TO ALLOCATE MARKETS
     AND F'IX PRICES F'OR MIII,TIPI,N, ENERIC DRUGS IN VIOLATION OF
                      SECTION 1 OF THE SHERMAN ACT

           I   I5   5.   Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

 herein.

           1156. Defendant Sandoz entered into           agreements with Teva and various other

 competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the principles of fair share discussed above, and to          fix   and raise prices, and rig

 bids, for numerous generic drugs. The details regarding these anticompetitive agreements are

 discussed throughout this Complaint. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                                 Amoxici I lin I Clav ulanate Chewable Tablets
                                 Benazepril HCTZ
                                 Bumetanide Tablets
                                 Cefdinir Capsules
                                 Cefdinir Oral Suspension
                                 Ceþrozil Tablets
                                 Clemastine Fumarate Tablets
                                 Clomipramine HCL
                                 Dexmethylphenidate HCL ER Capsules
                                 Diclofenac Potassium Tablets
                                 Dicloxacillin Sodium Capsules
                                 Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
                                 Etodolac Tablets
                                 Fluocinonide Emollient Cream
                                 Fluocinonide Gel
                                 Haloperidol
                                 Isoniazid
                                 Hydroxyzine Pamoate Capsules
                                 Ketoconazole Cream
                                 Labetalol HCL Tablets
                                 Levothyroxine
                                 Nabumetone Tablets
                                 Nadolol Tablets
                                 Penicillin VK Tablets
                                 Prochlorperazine Tablets
                                 Ranitidine HCL Tablets

                                                          351
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 366 of 524




                               Temozolomide
                               Tizanidine
                               Tobramycin
                               Trifluoperazine HCL
                               Valsartan HCTZ

         1157. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Sandoz and its competitors, including many of the corporate Defendants herein.

 These agreements have eliminated any meaningful form of price competition in the market for

 numerous generic drugs, including those identified herein.

         1158. The conspiracies substantially affected and still affect interstate commerce.

         1159. The agreements constitute unreasonable restraints of trade that             are per se   illegal

 under Section 1 of the Sherman Act,           l5 U.S.C. $ 1. No elaborate analysis   is required to

 demonstrate the anticompetitive character of these agreements.

         1   160. As      a direct and proximate result of these agreements,   Plaintiff   States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Sandoz has enjoyed ill-gotten gains from the

 sales ofthese generic drugs.

         11   61   .   These agreements were paft of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

 drugs, including those identihed herein. As participants in the overarching conspiracy, the

 corporate Defendants are        jointly   and severally liable for any harm caused as a result of the

 conspiracy.



                                                         352
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 367 of 524




   COUNT FOUR ßY ALL PLAINTIFF STATES AGAINST DEFENDANT ACTAVIS,
   AND AGAINST AT, L OTHER CORPORATE DEF'ENDANTS UNDER JOINT AND
  SEVERAL LIABILITN _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
     AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                     SECTION 1 OF THE SHERMAN ACT

          1162. Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

 herein

          I   163. Defendant Actavis entered into   agreements with Teva and various other

 competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the principles of fair share discussed above, and to hx and raise prices, and rig

 bids, for numerous generic drugs. The details regarding these anticompetitive agreements are

 discussed throughout this Complaint. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

          Amphetamine/Dextroamphetamine ER (aka Mixed Amphetamine Salts)
          Amphetamine/Dextroamphetamine IR
          Budesonide Inhalation
          Buspirone Hydrochloride Tablets
          Celecoxib
          Ciprofl oxacin HCL Tablets
          Clarithromycin ER Tablets
          Clonidine TTS Patch
          Desmopressin Acetate Tablets
          Dextroamphetamine Sulfate ER
          Disopyramide Phosphate Capsules
          Drospirenone and ethinyl estradiol (Ocella)
          Estazolam Tablets
          Estradiol Tablets
          Flutamide Capsules
          Griseofulvin Suspension
          Hydroxyzine Pamoate Capsules
          Nabumetone Tablets
          Nortriptyline Hydrochloride Capsules
          Propranolol HCL Tablets
          Tamoxifen Citrate Tablets
          Topiramate Sprinkle Capsules




                                                    353
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 368 of 524




         1164. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Actavis and its competitors, including many of the corporate Defendants herein.

 These agreements have eliminated any meaningful form of price competition in the market for

 numerous generic drugs, including those identified herein.

         1165. The conspiracies substantially affected and still affect interstate commerce.

         1166. The agreements constitute unreasonable restraints of trade           thaL are per se illegal

 under Section 1 of the Sherman Act, 15 U.S.C. $          l.   No elaborate analysis is required to

 demonstrate the anticompetitive character of these agreements.

         l167   .   As a direct and proximate result of these agreements, Plaintiff States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Actavis has enjoyed ill-gotten gains from the

 sales ofthese generic drugs.

         1168. These agreements were part of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the

 corporate Defendants are      jointly   and severally liable for any harm caused as a result of the

 conspiracy.

  COUNT FIVE (BY ALL PLAINTIFF STATES AGAINST DEFENDANT TARO. AND
 AGAINST ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
  LIABILITY) _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
          PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                     SECTION 1 OF THE SHERMAN ACT



                                                       354
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 369 of 524




          I   169. Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth


 herein

          1170. Defendant Taro entered into agreements with Teva and various other competitors

 to allocate and divide customers and markets for various generic drugs in accordance with the

 principles of fair share discussed above, and to fix and raise prices, and rig bids, for numerous

 generic drugs. The details regarding these anticompetitive agreements are discussed throughout

 this Complaint. The generic drugs subject to these market allocation and price-fixing agreements

 include at least the following

                                  Adapalene Gel
                                  C arbamazepine Chewable Tab lets
                                  Carbamazepine Tablets
                                  Clomipramine HCL
                                  C lotrimazole Topical Solution
                                  Enalapril Maleate Tablets
                                  Epitol Tablets
                                  Etodolac ER Tablets
                                  Etodolac Tablets
                                  Fluocinonide Cream
                                  Fluocinonide Emollient Cream
                                  Fluocinonide Gel
                                  Fluocinonide Ointment
                                  Ketoconazole Cream
                                  Ketoconazole Tablets
                                  Nortriptyline Hydrochloride Capsules
                                  Warfarin Sodium Tablets

          1171. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Taro and its competitors, including many of the corporate Defendants herein. These

 agreements have eliminated any meaningful form of price competition in the market for

 numerous generic drugs, including those identified herein.

              1172. The conspiracies substantially affected and still affect interstate commerce.


                                                     355
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 370 of 524




           1173. The agreements constitute unreasonable restraints of trade lhat       arc   per se illegal

 under Section 1 of the Sherman Act,    l5 U.S.C. $ l. No elaborate    analysis is required to

 demonstrate the anticompetitive character of these agreements.

           1174. As   a direct and proximate result of these agreements,   Plaintiff   States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Taro has enjoyed ill-gotten gains from the

 sales ofthese generic drugs.

           1175. These agreements were part of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the

 corporate Defendants are jointly and severally liable for any harm caused as a result of the

 conspiracy.

   COUNT SIX ßY ALL PLAINTIFF STATES AGAINST DEFENDANT GLENMARK.
    AND AGAINST ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND
  SEVERAL LIABILITN _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
      AND FIX PRICES FOR MULTIPLE G ENE,RIC DRI]GS IN VIOLATION OF'
                     SECTION 1 OF THE SHERMAN ACT

           1176. PlaintiffStates repeat and re-allege every preceding allegation       as    iffully   set   forth

 herein.

           1177. Defendant Glenmark entered into agreements with Teva and various other

 competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the principles of fair share discussed above, and to      fix   and raise prices, and rig

 bids, for numerous generic drugs. The details regarding these anticompetitive agreements are



                                                   3s6
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 371 of 524




 discussed throughout this Complaint. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                                 Adapalene Gel
                                 Deso gestrel/Ethinyl Estradio I Tablets (Kariva)
                                Fluconazole Tablets
                                Gabapentin Tablets
                                Moexipril HCL Tablets
                                Moexipril HCLIÉICT Z Tablets
                                Nabumetone Tablets
                                Norethindrone Acetate
                                Pravastatin Sodium Tablets
                                Ranitidine HCL Tablets

         1178. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Glenmark and its competitors, including many of the corporate Defendants herein.

 These agreements have eliminated any meaningful form of price competition in the market for

 numerous generic drugs, including those identified herein.

         1179. The conspiracies substantially affected and still affect interstate commerce.

         I   180. The agreements        constitute unreasonable restraints of trade that   are   per se illegal

 under Section 1 of the Sherman Act, 15 U.S.C. $ 1. No elaborate analysis is required to

 demonstrate the anticompetitive character of these agreements.

         1   181   .   As a direct and proximate result of these agreements, Plaintiff States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Glenmark has enjoyed ill-gotten gains from

 the sales ofthese generic drugs.

         I   182. These agreements were paft of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

                                                        3s7
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 372 of 524




 pharmaceutical industry, and to artificially   fix, raise, stabilize   and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the

 corporate Defendants are jointly and severally liable for any harm caused as a result of the

 conspiracy.




                                                    358
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 373 of 524




 COUNT SEVEN ßY ALL PLAINTIFF STATES AGAINST DEFENDAIIT LUPIN, AND
 AGAINST ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AI{D SEVERAL
  LIABILITY) - HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
          PRICES FOR MULTIPLE GENE RIC DRIIGS IN VIOI,ATION OF'
                     SECTION 1 OF THE SHERMAN ACT

          I   183. Plaintiff   States repeat and re-allege every preceding allegation as   if fully   set forth

 herein

          1   184. Defendant Lupin entered into     agreements with Teva and various other

 competitors to allocate and divide customers and markets for various generic drugs rn

 accordance with the principles of fair share discussed above, and to      fix   and raise prices, and rig

 bids, for numerous generic drugs. The details regarding these anticompetitive agreements are

 discussed throughout this Complaint. The generic drugs subject to these market allocation and

 price-frxing agreements include at least the following:

                                 Cefdinir Capsules
                                 Cefdinir Oral Suspension
                                 Cefprozil Tablets
                                 Cephalexin Suspension
                                 Drospirenone and ethinyl estradiol (Ocella)
                                 Fenofibrate
                                 Irbesartan
                                 Lamivudin e I Zidovudine (generic Combiv ir)
                                 Niacin ER Tablets
                                 Norethindrone/ethinyl estradiol (Balziva)
                                 Pravastatin Sodium Tablets

          1   185. These agreements are facially anticompetitive     because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Lupin and its competitors, including many of the corporate Defendants herein. These

 agreements have eliminated any meaningful form of price competition in the market for

 numerous generic drugs, including those identified herein.

          1186. The conspiracies substantially affected and still affect interstate commerce.


                                                       359
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 374 of 524




           1187. The      agreements constitute unreasonable restraints of trade that arc per se illegal

 under Section 1 of the Sherman Act,         l5 U.S.C. $ 1. No elaborate analysis    is required to

 demonstrate the anticompetitive character of these agreements.

           I   188. As a direct   and proximate result of these agreements,   Plaintiff   States,

 governmental entities andlor consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Lupin has enjoyed ill-gotten gains from the

 sales ofthese generic drugs.

           1   189. These agreements were part of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially f,tx, raise, stabilize and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the

 corporate Defendants are jointly and severally liable for any harm caused as a result of the

 conspiracy.

   COUNT EIGHT IBY ALL PLAINTIFF STATES AGAINST DEFENDANT AMNEAL.
                  L OTHER CORPORATE
  SEVERAL LIABILITY) _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
     AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                     SECTION 1 OF THE SHERMAN ACT

           1   190. Plaintiff   States repeat and re-allege every preceding allegation as    if fully   set forth

 herein.

           I   191.   Defendant Amneal entered into agreements with Teva and various other

 competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the principles of fair share discussed above, and to         fix and raise prices,     and rig

 bids, for certain generic drugs. The details regarding these anticompetitive agreements are



                                                       360
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 375 of 524




 discussed throughout this Complaint. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                                   Bethanechol Chloride Tablets
                                   Norethindrone Acetate
                                   Ranitidine HCL Tablets

         1192. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Amneal and its competitors, including many of the corporate Defendants herein.

 These agreements have eliminated any meaningful form of price competition in the market for

 certain generic drugs, including those identified herein.

         1193. The conspiracies substantially affected and still affect interstate commerce.

         1194. The agreements constitute unreasonable restraints of trade that         are   per se illegal

 under Section 1 of the Sherman Act, 15 U.S.C. $ 1. No elaborate analysis is required to

 demonstrate the anticompetitive character of these agreements.

         I 1 95   .   As a direct and proximate result of these agreements, Plaintiff States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for certain generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Amneal has enjoyed ill-gotten gains from the

 sales ofthese generic drugs.

         1196.        These agreements were paft of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially f,rx, raise, stabilize and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the




                                                       36t
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 376 of 524




 corporate Defendants are jointly and severally liable for any harm caused as a result of the

 consplracy

 COUNT NINE (BY ALL PLAINTIFF STATES AGAINST DEFENDAIIT APOTEX. AND
 AGAINST ALL OTHER CORPORATE DEFENDAIITS UNDER JOINT AND SEVERAL
  LIABILITN _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
         PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                    SECTION 1 OF THE SHERMAN ACT

           1197. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

 herein.

           I198.   Defendant Apotex entered into agreements with Teva and various other

 competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the principles of fair share discussed above, and to    fix   and raise prices, and rig

 bids, for certain generic drugs. The details regarding these anticompetitive agreements are

 discussed throughout this Complaint. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                                Carbamazepine Tablets
                                Doxazosin Mesylate Tablets
                                Epitol Tablets
                                Pentoxifyl I ine Tablets
                                Pravastatin Sodium Tablets

           1199. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Apotex and its competitors, including many of the corporate Defendants herein.

 These agreements have eliminated any meaningful form of price competition in the market for

 certain generic drugs, including those identified herein.

           1200. The conspiracies substantially affected and still affect interstate commerce.




                                                    362
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 377 of 524




           1201. The agreements constitute unreasonable restraints of trade that        are   per se illegal

 under Section   I of the Sherman Act,    15 U.S.C. $ 1. No elaborate analysis is required to

 demonstrate the anticompetitive character of these agreements.

           1202. As   a direct and proximate result of these agreements,    Plaintiff   States,

 governmental entities andlor consumers have been injured in their business or property because

 they have had to purchase or reimburse for certain generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Apotex has enjoyed ill-gotten gains from the

 sales ofthese generic drugs.

           1203. These agreements were part of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

 drugs, including those identif,red herein. As participants in the overarching conspiracy, the

 corporate Defendants are     jointly and severally liable for any harm   caused as a result of the

 conspiracy.

  COUNT TEN (BY ALL PLAINTIFF SLATES AGAINST DEFENDANT AUROBINDO,
   AND AGAINST ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND
  SEVERAL LIABILITN _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
     AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                    SECTION 1 OF THE SHERMAN ACT

           1204. Plaintiff   States repeat and re-allege every preceding allegation as     if fully   set forth

 herein.

           1205. Defendant Aurobindo entered into agreements with Teva and various other

 competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the principles of fair share discussed above, and to      fix   and raise prices, and rig

 bids, for certain generic drugs. The details regarding these anticompetitive agreements are



                                                    363
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 378 of 524




 discussed throughout this Complaint. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following

                            Amphetamine/Dextroamphetamine IR
                            Lamivudine I Zidov udine (generic Combivir)
                            Penicillin VK Tablets

         1206. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Aurobindo and its competitors, including many of the corporate Defendants herein.

 These agreements have eliminated any meaningful form of price competition in the market for

 certain generic drugs, including those identified herein.

         1207. The conspiracies substantially affected and still affect interstate commerce.

         1208. The agreements constitute unreasonable restraints of trade thatare per se illegal

 under Section   I of the Sherman Act,   15 U.S.C. $   l. No elaborate analysis is required to
 demonstrate the anticompetitive character of these agreements.

         1209. As   a direct and proximate result of these agreements,    Plaintiff   States,

 governmental entities andlor consumers have been injured in their business or property because

 they have had to purchase or reimburse for ceftain generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Aurobindo has enjoyed ill-gotten gains from

 the sales ofthese generic drugs.

         1210. These agreements were part of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the




                                                   364
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 379 of 524




 corporate Defendants are     jointly   and severally liable for any harm caused as a result of the

 consplracy

       COUNT ELEVEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
     BRECKENRIDGE. AND AGAINST ALL OTHER CORPORATE DEFENDANTS


                      VIOLATION OF SECTION                1 OF   THE SHERMAN ACT

           l2ll.   Plaintiff States repeat and re-allege every preceding allegation      as   if fully   set forth

 herein.

           1212. Defendant Breckenridge entered into agreements with Teva and various other

 competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the principles of fair share discussed above, and to        fix   and raise prices, and rig

 bids, for certain generic drugs. The details regarding these anticompetitive agreements are

 discussed throughout this Complaint. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                         Cyproheptadine HCL Tablets
                         Mimvey (EstradiolÀtrorethindrone Acetate) Tablets

           1213.   These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Breckenridge and its competitors, including many of the corporate Defendants herein.

 These agreements have eliminated any meaningful form of price competition in the market                    for

 certain generic drugs, including those identified herein.

           1214. The conspiracies substantially affected and still affect interstate commerce.

           1215. The agreements constitute unreasonable restraints of trade that         arc per se illegal

 under Section     I of the Sherman Act,    15 U.S.C. $   l. No elaborate analysis is required to
 demonstrate the anticompetitive character of these agreements.


                                                      365
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 380 of 524




           1216. As      a direct and proximate result of these agreements,   Plaintiff States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for certain generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Breckenridge has enjoyed ill-gotten gains

 from the sales ofthese generic drugs.

           l2l7   .   These agreements were part of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artif,rcially    fix, raise, stabilize and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the

 corporate Defendants are jointly and severally liable for any harm caused as a result of the

 conspiracy.

      COUNT TWELVE IBY ALL PLAINTIFF STATES AGAINST DEFENDANT
  DR. REDDYIS^ ANI) AGAINST ALL OTHER CORPORATE I)     ANTS UNDER
                               _
 JOINT AND SEVERAL LIABILITY) HORIZONTAL CONSPIRACY TO ALLOCATE
  MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION
                    OF SECTION 1 OF THE SHERMAN ACT

           1218. Plaintiff    States repeat and re-allege every preceding allegation as      if fully   set forth

 herein.

           1219. Defendant Dr. Reddy's entered into agreements with Teva and various other

 competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the principles of fair share discussed above, and to         fix   and raise prices, and rig

 bids, for certain generic drugs. The details regarding these anticompetitive agreements are

 discussed throughout this Complaint. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                                  Ciprofl oxacin HCL Tablets
                                  Glimepiride Tablets


                                                      366
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 381 of 524




                               Oxaprozin Tablets
                               Paricalcitol
                               Tizanidine

         1220.   These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Dr. Reddy's and its competitors, including many of the corporate Defendants herein.

 These agreements have eliminated any meaningful form of price competition in the market             for

 certain generic drugs, including those identified herein.

         1221. The conspiracies substantially affected     and   still affect interstate commerce.

         1222. The    agreements constitute unreasonable restraints of trade that are per se illegal

 under Section   I of the Sherman Act,   15 U.S.C. $ 1. No elaborate analysis is required to

 demonstrate the anticompetitive character of these agreements.

         1223. As   a direct and proximate result of these agreements,     Plaintiff   States,

 governmental entities andlor consumers have been injured in their business or property because

 they have had to purchase or reimburse for certain generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Dr. Reddy's has enjoyed ill-gotten gains from

 the sales ofthese generic drugs.

         1224. These agreements were part of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the

 corporate Defendants are jointly and severally liable for any harm caused as a result of the

 conspiracy.




                                                  367
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 382 of 524




 COUNT THIRTEEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANTS PFIZER
   AND GREENSTONE. AND AGAINST ALL OTHER CORPORATE DEFENDANTS
   UNDER JOINT AND SEVERAL LIABILITN _ HORIZONTAL CONSPIRACY TO
    ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS
            IN VIOLATION OF SECTI   1 OF'THE SHERMAN ACT

          1225. Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

 herein

          1226. Defendant Pfrzer, acting through its wholly-owned subsidiary       and alter ego,

 Defendant Greenstone, entered into agreements with Teva and various other competitors to

 allocate and divide customers and markets for various generic drugs in accordance with the

 principles of fair share discussed above, and to fix and raise prices, and rig bids, for numerous

 generic drugs. The details regarding these anticompetitive agreements are discussed throughout

 this Complaint. The generic drugs subject to these market allocation and price-fixing agreements

 include at least the following:

                              Azithromycin Oral Suspension
                              Azithromycin Suspension
                               Cabergoline
                               Fluconazole Tablets
                               Medroxypro gesterone Tablets
                               Oxaprozin Tablets
                               Penicillin VK Tablets
                               Piroxicam
                               Tolterodine Tartraie


          1227. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendants Pftzer and Greenstone and their competitors, including many of the corporate

  Defendants herein. These agreements have eliminated any meaningful form of price competition

  in the market for numerous generic drugs, including those identified herein.

          1228. The conspiracies substantially affected and still affect interstate commerce.

                                                  368
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 383 of 524




           1229. The agreements constitute unreasonable restraints of trade that arc per se illegal

 under Section    I of the Sherman Act,   15 U.S.C. $ 1. No elaborate analysis is required to

 demonstrate the anticompetitive character of these agreements.

           1230. As   a direct and proximate result of these agreements,   Plaintiff   States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendants Pfizer and Greenstone have enjoyed                ill-

 gotten gains from the sales ofthese generic drugs.

           1231. These agreements were part of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially f,rx, raise, stabilize and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the

 corporate Defendants are jointly and severally liable for any harm caused as a result of the

 conspiracy.

     COUNT FOURTEEN ßY ALL PLAINTIFF STATES AGAINST DEFENDANT
   I,ANNF],TT. AND AGAINST AI,I, OTHE CORPORATE DEFENDANTS UNDER
 JOINT AND SEVERAL LIABILITN - HORIZONTAL CONSPIRACY TO ALLOCATE
  MARKETS AND F'IX PRICES F'OR MUL       GENERIC DRUGS IN VIOLATION
                    OF SECTION 1 OF THE SHERMAN ACT

           1232. Plaintiff States repeat and re-allege every preceding allegation      as   if fully   set forth

 herein.

           1233. Defendant Lannett entered into agreements with Teva and various other

 competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the principles of fair share discussed above, and to      fix   and raise prices, and rig

 bids, for certain generic drugs. The details regarding these anticompetitive agreements are



                                                    369
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 384 of 524




 discussed throughout this Complaint. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                                 Baclofen Tablets
                                 Levothyroxine

         1234. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Lannett and its competitors, including many of the corporate Defendants herein.

 These agreements have eliminated any meaningful form of price competition in the market for

 certain generic drugs, including those identified herein.

         1235. The conspiracies substantially affected and still affect interstate commerce.

         1236. The agreements constitute unreasonable restraints of trade that       are   per se illegal

 under Section 1 of the Sherman Act, 15 U.S.C. $ 1. No elaborate analysis is required to

 demonstrate the anticompetitive character of these agreements.

         1237   .   As a direct and proximate result of these agreements, Plaintiff States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for certain generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Lannett has enjoyed ill-gotten gains from the

 sales ofthese generic drugs.

         1238. These agreements were paft of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially frx, raise, stabilize and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the

 corporate Defendants are jointly and severally liable for any harm caused as a result of the

 conspiracy.


                                                     370
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 385 of 524




 COUNT FIFTEEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANT PAR. AND
 AGAINST ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
  LIABILITY) _ HORIZONTAL CONSPIRACY TO ALLOCATE MARI(ETS AND FIX
          PRICITS F'OR MIII,TIPI,E GE,  C DRUGS IN VIOLATION OF
                       SECTION 1 OF THE SHERMAN ACT

           1239. Plaintiff States repeat and re-allege every preceding allegation    as   if fully   set forth

 herein.

           1240. Defendant Par entered into agreements with Teva and various other competitors

 to allocate and divide customers and markets for various generic drugs in accordance with the

 principles of fair share discussed above, and to fix and raise prices, and rig bids, for certain

 generic drugs. The details regarding these anticompetitive agreements are discussed throughout

 this Complaint. The generic drugs subject to these market allocation and price-f,rxing agreements

 include at least the following:

                                Budesonide DR Capsules
                                Entecavir
                                Fluoxetine HCL Tablets
                                Flutamide Capsules
                                Hydroxyurea Capsules
                                Labetalol HCL Tablets
                                Omega-3 -Acid Ethyl Esters

           1241.   These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Par and its competitors, including many of the corporate Defendants herein. These

 agreements have eliminated any meaningful form of price competition in the market for certain

 generic drugs, including those identified herein.

           1242. The conspiracies substantially affected   and   still affect interstate commerce.




                                                   371
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 386 of 524




           1243. The agreements constitute unreasonable restraints of trade that        are   per se illegal

 under Section   I of the Sherman Act,    15 U.S.C. $ 1. No elaborate analysis is required to

 demonstrate the anticompetitive character of these agreements.

           1244. As   a direct and proximate result of these agreements,   Plaintiff   States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for certain generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Par has enjoyed ill-gotten gains from the sales

 ofthese generic drugs.

           1245. These agreements were part of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the

 coqporate Defendants are jointly and severally liable for any harm caused as a result of the

 conspiracy.

     COUNT SIXTEEN ßY ALL PLAINTIFF STATES AGAINST DEFENDANT
 UPSHER-SMITH, AND AGAINST ALL OTHER CORPORATE DEFENDANTS UNDER
 JOINT AND SEVERAL LIABILITY) - HORIZONTAL CONSPIRACY TO ALLOCATE
         MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS
            IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT

           1246. Plaintiff   States repeat and re-allege every preceding allegation as    if fully   set forth

 herein.

           1247. Defendant Upsher-Smith entered into agreements with Teva and various other

 competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the principles of fair share discussed above, and to      fix   and raise prices, and rig

 bids, for certain generic drugs. The details regarding these anticompetitive agreements are



                                                    372
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 387 of 524




 discussed throughout this Complaint. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                               Baclofen Tablets
                               Oxybutynin Chloride Tablets

         1248. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Upsher-Smith and its competitors, including many of the corporate Defendants

 herein. These agreements have eliminated any meaningful form of price competition in the

 market for certain generic drugs, including those identified herein.

         1249. The conspiracies substantially affected and still affect interstate commerce.

         1250. The agreements constitute unreasonable restraints of trade that        are per se   illegal

 under Section 1 of the Sherman Act, 15 U.S.C. $ 1. No elaborate analysis is required to

 demonstrate the anticompetitive character of these agreements.

         1251. As   a direct and proximate result of these agreements,     Plaintiff States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for certain generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Upsher-Smith has enjoyed ill-gotten gains

 from the sales ofthese generic drugs.

         1252. These agreements were part of an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the

 corporate Defendants are   jointly   and severally liable for any harm caused as a result of the

 conspiracy.


                                                    Jt-t
                                                    ^ãa
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 388 of 524




    COUNT SEVENTEEN ßY ALL PLAINTIFF STATES AGAINST DEFENDANT
  WOCKHARDT. AND AGAINST ALL OTHER CORPORATE DEFENDA¡ITS UNDER
 JOINT AND SEVERAL LIABILITN _ HORIZONTAL CONSPIRACY TO ALLOCATE
     MARKETS AND FIX PRICES FOR ENALAPRIL MALEATE TABLETS IN
             VIOLATION OF SECTION 1 OF THE SHERMAN ACT

           1253. Plaintiff States repeat   and re-allege every preceding allegation as     if fully   set   forth

 herein.

           1254. Defendant Wockhardt entered into agreements with Teva and various other

 competitors to allocate and divide customers within the market for the generic drug Enalapril

 Maleate Tablets in accordance with the principles of fair share discussed above, and to              fix   and

 raise prices, and rig bids, for that drug on multiple occasions. The details regarding these

 anticompetitive agreements are discussed throughout this Complaint.

           1255.   These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Wockhardt and its competitors, including many of the corporate Defendants herein.

 These agreements have eliminated any meaningful form of price competition in the market for

 Enalapril Maleate Tablets.

           1256. The conspiracies substantially affected    and   still affect interstate commerce.

           1257. The agreements constitute unreasonable restraints of trade that        are per se     illegal

 under Section 1 of the Sherman Act, 15 U.S.C. $ 1. No elaborate analysis is required to

 demonstrate the anticompetitive character of these agreements.

           1258. As   a direct and proximate result of these agreements,    Plaintiff   States,

 governmental entities andlor consumers have been injured in their business or property because

 they have had to purchase or reimburse for Enalapril Maleate Tablets at supra-competitive

 prices, and Defendant Wockhardt has enjoyed ill-gotten gains from the sales of that drug.



                                                     374
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 389 of 524




          1259. These agreements were part of an overarching conspiracy among allof the

 cotporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially   fix, raise, stabilize   and control the prices    for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the

 corporate Defendants are jointly and severally liable for any harm caused as a result of the

 conspiracy.

  COUNT EIGHTEEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANT ZYDUS.
   AND AGAINST ALL OTHER CORPORATE DEFENDA}ITS UNDER JOINT AND
  SEVERAL LIABILITN _ HORIZONTAL CONSPIRACY TO ALLOCATE MARIGTS
     AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                    SECTION 1 OF THE SHERMAN ACT

          1260. Plaintiff States repeat and re-allege every preceding allegation         as   if fully   set   forth

 herein

          1261. Defendant Zydus entered into agreements with Teva and various other

 competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the principles of fair share discussed above, and to        fix   and raise prices, and rig

 bids, for numerous generic drugs. The details regarding these anticompetitive agreements are

 discussed throughout this Complaint. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                              Clarithromycin ER Tablets
                              Etodolac ER Tablets
                              Fenofibrate
                              Niacin ER Tablets
                              Paricalcitol
                              Pravastatin Sodium Tablets
                              Topiramate Sprinkle Capsules
                              Warfarin Sodium Tablets

          1262. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between


                                                    375
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 390 of 524




 Defendant Zydus and its competitors, including many of the corporate Defendants herein. These

 agreements have eliminated any meaningful form of price competition in the market for

 numerous generic drugs, including those identified herein.

         1263. The conspiracies substantially affected     and   still affect interstate commerce.

         1264. The   agreements constitute unreasonable restraints of trade that arc per se illegal

 under Section   I of the Sherman Act,   15 U.S.C. $   l. No elaborate analysis is required to
 demonstrate the anticompetitive character of these agreements.

         1265. As a direct   and proximate result of these agreements,     Plaintiff   States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Zydus has enjoyed ill-gotten gains from the

 sales ofthese generic drugs.

         1266. These agreements were part of      an overarching conspiracy among all of the

 corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

 pharmaceutical industry, and to artificially fix, raise, stabilize and control the prices for generic

 drugs, including those identified herein. As participants in the overarching conspiracy, the

 corporate Defendants are jointly and severally liable for any harm caused as a result of the

 conspiracy.




                                                   376
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 391 of 524




   COUNT NINETEEN ßY CERTAIN PLAINTIFF STATES'O AGAINST DEFENDA¡IT
   ARA APRAHAMIAII) _ HORIZONTAL CONSPIRACY TO ALLOCATE MART(ETS
      AND FIX PRICES F'OR MI]I,TIPI,E ENERIC DRUGS IN VIOLATION OF'
                     SECTION 1 OF THE SHERMAN ACT

           1267   .   Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

 herein.

           1268. Beginning at least as early as 2013, Defendant Aprahamian took active steps to

 facilitate market allocation and price fixing agreements between Defendant Taro and its

 competitors involving numerous generic drugs, as discussed herein

           1269. Defendant Aprahamian participated directly in these conspiracies by

 communicating with competitors about market entry, loss of exclusivity, price increases, supply

 disruptions, and other significant markets events affecting Defendant Taro and its competitors.

           1270. These communications resulted in agreements between Defendant Taro and

 various competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the fair share principles discussed above, and to       fîx and raise prices, and rig

 bids, for numerous generic drugs. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following

                                   Adapalene Gel
                                   Carbamazepine Chewable Tablets
                                   Carbamazepine Tablets
                                   Clomipramine HCL
                                   Clotrimazole Topical Solution
                                   Enalapril Maleate Tablets
                                   Epitol Tablets
                                   Etodolac ER Tablets
                                   Etodolac Tablets
                                   Fluocinonide Cream
                                   Fluocinonide Emollient Cream
                                   Fluocinonide Gel


 'o All Plaintiff States join in Counts Nineteen through Thirty-Four against the Individual
 Defendants except: Florida, NewYork, Tennessee, and Wisconsin.

                                                       377
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 392 of 524




                                   Fluocinonide Ointment
                                   Ketoconazole Cream
                                   Ketoconazole Tablets
                                   Nortriptyline Hydrochloride Capsules
                                   Warfarin Sodium Tablets

           1271. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Taro and its competitors. These agreements have eliminated any meaningful form                    of

 price competition in the market for numerous generic drugs, including those identified herein.

           1272. The conspiracies substantially affected and still affect interstate commerce.

           1273. The agreements constitute unreasonable restraints of trade that        are   per se illegal

 under Section        I of the Sherman Act, l5 U.S.C. $ 1. No elaborate analysis     is required to

 demonstrate the anticompetitive character of these agreements.

           1274. As      a direct and proximate result of this ongoing conspiracy,   Plaintiff   States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Aprahamian has personally enjoyed ill-gotten

 gains from the sales ofthese generic drugs.

           I27   5.   As a participant in the agreements identiflred above, Defendant Aprahamian is

 jointly and severally liable for any harm      caused as a result of those conspiracies.

    COUNT TWENTY (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
   DAVID BERTHOLD) - HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
      AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                     SECTION 1 OF THE SHERMAN ACT

           1276. Plaintiff     States repeat and re-allege every preceding allegation as    if fully   set forth

 herein.




                                                      378
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 393 of 524




        1277   .   Beginning at least as early as 2012, Defendant Berthold took active steps to

 facilitate market allocation and price fixing agreements between Defendant Lupin and its

 competitors involving numerous generic drugs, as discussed herern

        1278. Defendant Berthold participated directly in these conspiracies by communicating

 with competitors about market entry, loss of exclusivity, price increases, supply disruptions, and

 other significant markets events affecting Defendant Lupin and its competitors

        1279. These communications resulted in agreements between Defendant Lupin and

 various competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the fair share principles discussed above, and to     fix   and raise prices, and rig

 bids, for numerous generic drugs. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                             Cefdinir Capsules
                             Cefdinir Oral Suspension
                             Cefprozil Tablets
                             Cephalexin Suspension
                             Drospirenone and ethinyl estradiol (Ocella)
                             Fenofibrate
                             Irbesartan
                             Lamivudine I Zidovudine (generic Combivir)
                             Niacin ER Tablets
                             Norethindrone/ethinyl estradiol (Balziva)
                             Pravastatin Sodium Tablets

         1280. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Lupin and its competitors. These agreements have eliminated any meaningful form               of

 price competition in the market for numerous generic drugs, including those identified herein.

         1281. The conspiracies substantially affected     and   still affect interstate commerce.




                                                   379
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 394 of 524




           1282. The agreements constitute unreasonable restraints of trade thatarc per se illegal

 underSectionloftheShermanAct, 15U.S.C.$1. Noelaborateanalysisisrequiredto

 demonstrate the anticompetitive character of these agreements.

           1283. As   a direct and proximate result of this ongoing conspiracy,   Plaintiff   States,

 governmental entities andlor consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Berthold has personally enjoyed ill-gotten

 gains from the sales ofthese generic drugs.

           1284. As   a participant in the agreements identif,red above, Defendant Berthold is      jointly

 and severally liable for any harm caused as a result ofthose conspiracies.

  COUNT TWENTY-ONE fBY CBRTAIN            STATES AGAINST DEFENDANT
  JAMES (JINO BROWN) _ HORIZONTAL CONSPIRACY TO ALLOCATE MARI(ETS
     AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                     SECTION 1 OF THE SHERMAN ACT

           1285. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

 herein.

           1286. Beginning at least   as early as 2013, Defendant Brown took active steps to

 facilitate market allocation and price fixing agreements between Defendant Glenmark and its

 competitors involving numerous generic drugs, as discussed herein.

           1287. Defendant Brown participated directly or indirectly in these conspiracies by

 communicating with competitors, directing others at Glenmark to communicate with

 competitors, or tacitly approving of those communications by other Glenmark employees, about

 market entry, loss of exclusivity, price increases, supply disruptions, and other significant

 markets events affecting Defendant Glenmark and its competitors.




                                                    380
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 395 of 524




           1288. These communications resulted in agreements between Defendant Glenmark and

 various competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the fair share principles discussed above, and to   fix   and raise prices, and rig

 bids, for numerous generic drugs. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                           Adapalene Gel
                           Deso gestrel/Ethinyl Estradiol Tablets (Kariva)
                           Fluconazole Tablets
                           Gabapentin Tablets
                           Moexipril HCL Tablets
                           Moexipri I HCLIHCT Z Tablets
                           Nabumetone Tablets
                           Norethindrone Acetate
                           Pravastatin Sodium Tablets
                           Ranitidine HCL Tablets

           1289. These agreements are facially anticompetitive   because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Glenmark and its competitors. These agreements have eliminated any meaningful

 form of price competition in the market for numerous generic drugs, including those identified

 herein.

           1290. The conspiracies substantially affected and still affect interstate commerce.

           1291. The agreements constitute unreasonable restraints of trade that arc per    se illegal

 under Section 1 of the Sherman Act,    l5 U.S.C. $ l. No elaborate analysis     is required to

 demonstrate the anticompetitive character of these agreements.

           1292. As a direct and proximate result of this ongoing conspiracy, Plaintiff    States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified




                                                  381
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 396 of 524




 herein, at supra-competitive prices, and Defendant Brown has personally enjoyed ill-gotten gains

 from the sales ofthese generic drugs

           1293. As   a   participant in the agreements identified above, Defendant Brown is jointly

 and severally liable for any harm caused as a result of those conspiracies.

 COUNT T\ryENTY-TWO (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
    MAUREEN CAVANAUGH) _ HORIZONTAL CONSPIRACY TO ALLOCATE
       MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
             VIOLATION OF SECTION 1 OF THE SHERMAII ACT

           1294. Plaintiff States repeat    and re-allege every preceding allegation as   if fully   set forth

 herein.

           1295. Beginning at least    as   early as2012, Defendant Cavanaugh took active steps to

 facilitate market allocation and price fixing agreements between Defendant Teva and its

 competitors involving numerous generic drugs, as discussed herein.

           1296. Defendant Cavanaugh participated directly or indirectly in these conspiracies by

 communicating with competitors, directing others at Teva to communicate with competitors, or

 tacitly approving of those communications by other Teva employees, about market entry, loss of

 exclusivity, price increases, supply disruptions, and other significant markets events affecting

 Defendant Teva and its competitors.

           1297.   These communications resulted in agreements between Defendant Teva and

 various competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the fair share principles discussed above, and to f,rx and raise prices, and rig

 bids, for numerous generic drugs. The generic drugs subject to these market allocation and

 price-frxing agreements include at least the following:

           Adapalene Gel
           Ami loride HCLIHCT Z Tablets
           Amoxicillin/Clavulanate Chewable Tablets


                                                      382
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 397 of 524




       Amphetamine/Dextroamphetamine ER (aka Mixed Amphetamine Salts)
       Amphetam ine/Dextroamphetamine IR
       Azithromycin Oral Suspension
       Azithromycin Suspension
       Baclofen Tablets
       Bethanechol Chloride Tablets
       Budesonide DR Capsules
       Budesonide Inhalation
       Bumetanide Tablets
       Buspirone Hydrochloride Tablets
       Cabergoline
       Capecitabine
       Carbamazepine Chewable Tab lets
       Carbamazepine Tablets
       Cefdinir Capsules
       Cefdinir Oral Suspension
       Cefprozil Tablets
       Celecoxib
       Cephalexin Suspension
       Cimetidine Tablets
       Ciprofl oxacin HCL Tablets
       Clarithromycin ER Tablets
       Clemastine Fumarate Tablets
       Clonidine TTS Patch
       Clotrimazole Topical Solution
       Cyproheptadine HCL Tablets
       Desmopressin Acetate Tablets
       Deso gestre l/Ethinyl Estradiol Tablets (Kariva)
       Dexmethylphenidate HCL ER Capsules
       Dextroamphetamine Sulfate ER
       Diclofenac Potassium Tablets
       Dicloxacillin Sodium Capsules
       Diflunisal Tablets
       Diltiazem HCL Tablets
       Disopyramide Phosphate Capsules
       Doxazosin Mesylate Tablets
       Drospirenone and ethinyl estradiol (Ocella)
       Enalapril Maleate Tablets
       Entecavir
       Epitol Tablets
       Estazolam Tablets
       Estradiol Tablets
       Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
       Ethosuximide Capsules
       Ethosuximide Oral Solution
       Etodolac ER Tablets


                                         383
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 398 of 524




       Etodolac Tablets
       Fenofibrate
       Fluconazole Tablets
       Fluocinonide Cream
       Fluocinonide Emollient Cream
       Fluocinonide Gel
       Fluocinonide Ointment
       Fluoxetine HCL Tablets
       Flurbiprofen Tablets
       Flutamide Capsules
       Fluvastatin Sodium Capsules
       Gabapentin Tablets
       Glimepiride Tablets
       Griseofulvin Suspension
       Hydroxyurea Capsules
       Hydroxyzine Pamoate Capsules
       Irbesartan
       Isoniazid
       Ketoconazole Cream
       Ketoconazole Tablets
       Ketoprofen Capsules
       Ketorolac Tromethamine Tablets
       Labetalol HCL Tablets
       Lamivudine I Zidovudine (generic Combivir)
       Loperamide HCL Capsules
       Medroxypro ge sterone Tablets
       Methotrexate Tablets
       Mimvey (EstradiolA{orethindrone Acetate) Tablets
       Moexipril HCL Tablets
       Moexipril HCLIHCT Z Tab lets
       Nabumetone Tablets
       Nadolol Tablets
       Niacin ER Tablets
       Nitrofurantoin MAC Capsules
       Norethindrone/ethinyl estradiol (Balziva)
       Norethindrone Acetate
       Nortriptyline Hydrochloride Capsules
       Omega-3-Acid Ethyl Esters
       Oxaprozin Tablets
       Oxybutynin Chloride Tablets
       Paricalcitol
       Penicillin VK Tablets
       Pentoxifylline Tablets
       Piroxicam
       Pravastatin Sodium Tablets
       Prazosin HCL Capsules


                                            384
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 399 of 524




           Prochlorperazine Tablets
           Propranolol HCL Tablets
           Raloxifene HCL Tablets
           Ranitidine HCL Tablets
           Tamoxifen Citrate Tablets
           Temozolomide
           Tobramycin
           Tolmetin Sodium Capsules
           Tolterodine ER
           Tolterodine Tartrate
           Topiramate Sprinkle Capsules
           Warfarin Sodium Tablets

           1298. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, arlificially raise prices, and limit competition between

 Defendant Teva and its competitors. These agreements have eliminated any meaningful form                   of

 price competition in the market for numerous generic drugs, including those identified herein.

           1299, The conspiracies substantially affected and still affect interstate commerce.

           1300. The agreements constitute unreasonable restraints of trade that     are per se   illegal

 under Section 1 of the ShermanAct,       l5 U.S.C. $ L No elaborate analysis     is requiredto

 demonstrate the anticompetitive character of these agreements.

           1301. As   a direct and proximate result of this ongoing conspiracy,   Plaintiff   States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Cavanaugh has personally enjoyed ill-gotten

 gains from the sales of these generic drugs.

           1302. As a participant in the agreements identified above, Defendant Cavanaugh is

 jointly   and severally liable for any harm caused as a result of those conspiracies.




                                                   385
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 400 of 524




      COUNT TWENTY-THREE IBY CERTAIN PLAINTIFF STATES AGAINST
    DEFENDANT MARC FALKIN - HORIZONTAL CONSPIRACY TO ALLOCATE
        MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
             VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          1303. Plaintiff States repeat and re-allege every preceding allegation    as   if fully   set forth

 herein

          1304. Beginning at least   as early as 2013, Defendant Falkin took active steps to

 facilitate market allocation and price fixing agreements between Defendant Actavis and its

 competitors involving numerous generic drugs, as discussed hereln.

          1305. Defendant Falkin participated directly or indirectly in these conspiracies by

 communicating with competitors, directing others at Actavis to communicate with competitors,

 or tacitly approving of those communications by other Actavis employees, about market entry,

 loss of exclusivity, price increases, supply disruptions, and other significant markets events

 affecting Defendant Actavis and its competitors.

          1306. These communications resulted in agreements between Defendant Actavis and

 various competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the fair share principles discussed above, and to   fix   and raise prices, and rig

 bids, for numerous generic drugs. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                   Amphetamine/Dextroamphetamine IR
                   Budesonide Inhalation
                   Buspirone Hydrochloride Tablets
                   Celecoxib
                   Ciprofloxacin HCL Tablets
                   Clarithromycin ER Tablets
                   Clonidine TTS Patch
                   Desmopressin Acetate Tablets
                   Dextroamphetamine Sulfate ER
                   Disopyramide Phosphate Capsules
                   Drospirenone and ethinyl estradiol (Ocella)

                                                  386
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 401 of 524




                   Estazolam Tablets
                   Estradiol Tablets
                   Flutamide Capsules
                   Griseofulvin Suspension
                   Hydroxyzine Pamoate Capsules
                   Nortriptyline Hydrochloride Capsules
                   Propranolol HCL Tablets
                   Tamoxifen Citrate Tablets
                   Topiramate Sprinkle Capsules

        1306.    These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Actavis and its competitors. These agreements have eliminated any meaningful form

 of price competition in the market for numerous generic drugs, including those identified herein.

        1307. The conspiracies substantially affected and still affect interstate commerce.

        1   308. The agreements constitute   unreasonable restraints of trade that   are   per se illegal

 under Section   I of the Sherman Act,   15 U.S.C. $ 1. No elaborate analysis is required to

 demonstrate the anticompetitive character of these agreements.

        1309. As a direct   and proximate result of this ongoing conspiracy, Plaintiff States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Falkin has personally enjoyed ill-gotten gains

 from the sales ofthese generic drugs.

        1310. As a participant in the agreements identified above, Defendant Falkin            is   jointly

 and severally liable for any harm caused as a result ofthose conspiracies.




                                                  387
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 402 of 524




       COUNT TWENTY-FOUR (BY CERTAIN PLAINTIFF STATES AGAINST
      DEFENDANT JAMES (JIM) GRAUSO) _ HORIZONTAL CONSPIRACY TO
   ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
             VIOLATION OF SECTION 1 OF THE SHERMAN ACT

           13 I   1   .   Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

 herein.

           1312. Beginning at least          as early as 2012, Defendant Grauso took active steps to

 facilitate market allocation and price fixing agreements between Defendants Aurobindo and/or

 Glenmark, and their competitors, involving certain generic drugs, as discussed herein.

           1313. Defendant Grauso participated directly or indirectly in these conspiracies by

 communicating with competitors, directing others at Aurobindo and/or Glenmark to

 communicate with competitors, or tacitly approving of those communications by other

 Aurobindo andlor Glenmark employees, about market entry, loss of exclusivity, price increases,

 supply disruptions, and other signif,rcant markets events affecting Defendants Aurobindo andlor

 Glenmark, and their competitors.

           1314. These communications resulted in agreements between Defendant Aurobindo

 and/or Glenmark and various competitors to allocate and divide customers and markets for

 various generic drugs in accordance with the fair share principles discussed above, and to fix and

 raise prices, and rig bids, for certain generic drugs. The generic drugs subject to these market

 allocation and price-fixing agreements include at least the following:

                                  DesogestrelÆthinyl Estradiol Tablets (Kariva)
                                  Gabapentin Tablets
                                  Lamivudin el Zidovudine (generic Combivir)

           1315. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artifrcially raise prices, and limit competition between

 Defendants Aurobindo and/or Glenmark and their competitors. These agreements have


                                                           388
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 403 of 524




 eliminated any meaningful form of price competition in the market for certain generic drugs,

 including those identified herein.

           1316. The conspiracies substantially affected and still affect interstate commerce.

           1317. The agreements constitute unreasonable restraints of trade that     are   per se illegal

 under Section 1 of the Sherman Act, 15 U.S.C. $ 1. No elaborate analysis is required to

 demonstrate the anticompetitive character of these agreements.

           1318. As a direct and proximate result of this ongoing conspiracy, Plaintiff States,

 governmental entities andior consumers have been injured in their business or property because

 they have had to purchase or reimburse for certain generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Grauso has personally enjoyed ill-gotten

 gains from the sales of these generic drugs.

           13   19. As a participant in the agreements identified above, Defendant   Grauso is jointly

 and severally liable for any harm caused as a result ofthose conspiracies.

 COIINT TWENTY-X'IVR IRY CERTAIN           STATES AGAINST DEF'ENDANT
                 _
  KEVIN GREENI HORIZONTAI, CONS           TO ALLOCATE MARKETS AND
        FIX PRICES FOR MULTIPLE G        DRUGS IN VIOLATION OF
                     SECTION 1 OF THE SHERMAN ACT

           1320. Plaintiff States repeat and re-allege every preceding allegation    as   if fully   set   forth

 herein.

           l32l.    Beginning at least as early as 2012, Defendant Green took active steps to facilitate

 market allocation and price fixing agreements between Defendants Teva and/or Zydus and their

 competitors involving numerous generic drugs, as discussed herein.

           1322. Defendant Green participated directly or indirectly in these conspiracies by

 communicating with competitors, directing others at Teva and/or Zydus to communicate with

 competitors, or tacitly approving of those communications by other Teva andlor Zydus


                                                    389
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 404 of 524




 employees, about market entry, loss of exclusivity, price increases, supply disruptions, and other

 significant markets events affecting Defendants Teva and/or Zydus and their competitors.

        1323. These communications resulted in agreements between Defendants Teva and/or

 Zydus and various competitors to allocate and divide customers and markets for various generic

 drugs in accordance with the fair share principles discussed above, and to   fìx   and raise prices,

 and rig bids, for numerous generic drugs. The generic drugs subject to these market allocation

 and price-fixing agreements include at least the following:

        Amiloride HCLIHCT Z Tablets
        Amphetamine/Dextroamphetamine ER (aka Mixed Amphetamine Salts)
        Buspirone Hydrochloride Tablets
        Cefdinir Capsules
        Cefdinir Oral Suspension
        Ceþrozil Tablets
        Cimetidine Tablets
        Clarithromycin ER Tablets
        Clonidine TTS Patch
        Diclofenac Potassium Tablets
        Diltiazem HCL Tablets
        Doxazosin Mesylate Tablets
        Drospirenone and ethinyl estradiol (Ocella)
        Enalapril Maleate Tablets
        Estradiol Tablets
        Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
        Etodolac ER Tablets
        Fenofibrate
        Fluconazole Tablets
        Irbesartan
        Ketoprofen Capsules
        Ketorolac Tromethamine Tablets
        Labetalol HCL Tablets
        Lamivudine/Zidovudine (generic Combivir)
        Levothyroxine
        Loperamide HCL Capsules
        Methotrexate Tablets
        Nadolol Tablets
        Niacin ER Tablets
        Nitrofurantoin MAC Capsules
        Oxaprozin Tablets
        Paricalcitol


                                                 390
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 405 of 524




         Pravastatin Sodium Tablets
         Prazosin HCL Capsules
         Tamoxifen Citrate Tablets
        Temozolomide
        Tolmetin Sodium Capsules
        Topiramate Sprinkle Capsules
        Warfarin Sodium Tablets

         1324. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendants Teva and/or Zydus and their competitors. These agreements have eliminated any

 meaningful form of price competition in the market for numerous generic drugs, including those

 identified herein.

         1325. The conspiracies substantially affected and still affect interstate commerce.

         1326. The agreements constitute unreasonable restraints of trade that       are   per se illegal

 under Section      I of the ShermanAct, l5 U.S.C. $ l. No elaborate analysis    is requiredto

 demonstrate the anticompetitive character of these agreements.

         1327   .   As a direct and proximate result of this ongoing conspiracy, Plaintiff States,

 governmental entities andlor consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Green has personally enjoyed ill-gotten gains

 from the sales ofthese generic drugs.

         1327   .   As a participant in the agreements identifìed above, Defendant Green is jointly

 and severally liable for any harm caused as a result ofthose conspiracies.




                                                     39t
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 406 of 524




  COUNT TWENTY-SIX ßY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
  ARMANDO KELLUM) _ HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
  AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION
                        1 OT'THE S       ACT

           1328. Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

 herein.

           1329. Beginning at least as early as2012, Defendant Kellum took active         steps to

 facilitate market allocation and price fixing agreements between Defendant Sandoz and its

 competitors involving numerous generic drugs, as discussed herein.

           1330. Defendant Kellum participated directly or indirectly in these conspiracies by

 communicating with competitors, directing others at Sandoz to communicate with competitors,

 or tacitly approving of those communications by other Sandoz employees, about market entry,

 loss of exclusivity, price increases, supply disruptions, and other signihcant markets events

 affecting Defendant Sandoz and its competitors.

           1331. These communications resulted in agreements between Defendant Sandoz and

 various competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the fair share principles discussed above, and to   fix   and raise prices, and rig

 bids, for numerous generic drugs. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

           Amoxicillin/Clavulanate Chewable Tablets
           Benazepril HCTZ
           Bumetanide Tablets
           Cefdinir Capsules
           Cefdinir Oral Suspension
           Cefprozil Tablets
           Clemastine Fumarate Tablets
           Clomipramine HCL
           Dexmethylphenidate HCL ER Capsules
           Diclofenac Potassium Tablets
           Dicloxacillin Sodium Capsules


                                                  392
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 407 of 524




        Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
        Etodolac Tablets
        Fluocinonide Emollient Cream
        Fluocinonide Gel
        Haloperidol
        Hydroxyzine Pamoate Capsules
        Ketoconazole Cream
        Labetalol HCL Tablets
        Levothyroxine
        Nabumetone Tablets
        Nadolol Tablets
        Penicillin VK Tablets
        Prochlorperazine Tablets
        Temozolomide
        Tizanidine
        Tobramycin
        Trifluoperazine HCL
        Valsartan HCTZ

         1332. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Sandoz and its competitors. These agreements have eliminated any meaningful form

 of price competition in the market for numerous generic drugs, including those identified herein.

         1333. The conspiracies substantially affected and still affect interstate commerce.

         1334. The agreements constitute unreasonable restraints of trade that     are   per se illegal

 underSectionloftheShermanAct, 15U.S.C.$1. Noelaborateanalysisisrequiredto

 demonstrate the anticompetitive character of these agreements.

         1335. As   a direct and proximate result of this ongoing conspiracy,   Plaintiff   States,

 governmental entities andlor consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Kellum has personally enjoyed ill-gotten

 gains from the sales ofthese generic drugs.




                                                 393
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 408 of 524




           1336. As      a participant in the agreements identified above, Defendant     Kellum      is   jointly

 and severally liable for any harm caused as a result of those conspiracies.

       COI]NT TWENTY-SEVTN IRY CER AIN PLAINTIFF STATES AGAINST
     DEF'E,NDANT .III,I, NAII,ORì _ HOR NTAL CONSPIRACY TO ALLOCATE
         MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN
               VIOLATION OF SECTION 1 OF THE SHERMAN ACT

           1337   .   Plaintiff States repeat and re-allege every preceding allegation   as   if fully    set forth

 herein.

           133   8.   Beginning at least as early as 2012, Defendant Nailor took active steps to

 facilitate market allocation and price fixing agreements between Defendants Greenstone and

 Pf,rzer and their competitors     involving numerous generic drugs, as discussed herein.

           1339. Defendant Nailor participated directly or indirectly in these conspiracies by

 communicating with competitors, directing others at Greenstone and/or Pftzer to communicate

 with competitors, or tacitly approving of those communications by other Greenstone and/or

 Pftzer employees, about market entry, loss of exclusivity, price increases, supply disruptions, and

 other significant markets events affecting Defendants Greenstone and Pfizer and their

 competitors.

           1340.      These communications resulted in agreements between Defendants Greenstone

 and Pfizer and various competitors to allocate and divide customers and markets for various

 generic drugs in accordance with the fair share principles discussed above, and to            fix   and raise

 prices, and rig bids, for numerous generic drugs. The generic drugs subject to these market

 allocation and price-fixing agreements include at least the following:

                                Azithromycin Oral Suspension
                                Azithromycin Suspension
                                Cabergoline
                                Fluconazole Tablets
                                Medroxypro gesterone Tablets


                                                       394
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 409 of 524




                              Oxaprozin Tablets
                              Penicillin VK Tablets
                              Piroxicam
                              Tolterodine Tartrate

           1341.   These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and    limit competition      between

 Defendants Greenstone and Pfrzer and their competitors. These agreements have eliminated any

 meaningful form of price competition in the market for numerous generic drugs, including those

 identified herein.

           1342. The conspiracies substantially affected and still affect interstate commerce.

           1343. The agreements constitute unreasonable restraints of trade that      are per se    illegal

 under Section     I of the ShermanAct, 15 U.S.C. $ 1. No elaborate analysis      is requiredto

 demonstrate the anticompetitive character of these agreements.

           1344. As   a direct and proximate result   of this ongoing conspiracy, Plaintiff States,

 governmental entities andlor consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Nailor has personally enjoyed ill-gotten gains

 from the sales of these generic drugs.

           1345. As a participant in the agreements identified above, Defendant Nailor        is   jointly

 and severally liable for any harm caused as a result ofthose conspiracies.

      COUNT TWENTY-EIGHT (BY CERTAIN PLAINTIFF STATES AGAINST
    DEFENDANT.I    NESTA) - HORIZONTAL CO          TO ALLOCATE
   MARKETS AND   PRICES FOR MULTIPLE GENERIC I)   GS IN VIOLATION
                 OF'SECTION I OF'   SHERMAN ACT

           1346. Plaintiff   States repeat and re-allege every preceding allegation as   if fully   set forth

 herein.



                                                      395
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 410 of 524




         1347   .   Beginning at least as early as 2012, Defendant Nesta took active steps to facilitate

 market allocation and price fixing agreements between Defendant Mylan and its competitors

 involving numerous generic drugs, as discussed herein.

         1348. Defendant Nesta participated directly in these conspiracies by communicating

 with competitors about market entry, loss of exclusivity, price increases, supply disruptions, and

 other significant markets events affecting Defendant Mylan and its competitors

         1349. These communications resulted in agreements between Defendant Mylan and

 various competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the fair share principles discussed above, and to     fix   and raise prices, and rig

 bids, for numerous generic drugs. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                              Am i loride HCL IHCT Z Tablets
                              Benazepril HCTZ
                              Budesonide DR Capsules
                              Buspirone Hydrochloride Tablets
                              Capecitabine
                              Cimetidine Tablets
                              Clomipramine HCL
                              Clonidine TTS Patch
                              Diclofenac Potassium Tablets
                              Diltiazem HCL Tablets
                              Doxazosin Mesylate Tablets
                              Enalapril Maleate Tablets
                              Estradiol Tablets
                              Fenofibrate
                              Fluoxetine HCL Tablets
                              Flurbiprofen Tablets
                              Fluvastatin Sodium Capsules
                              Haloperidol
                              Ketoconazole Tablets
                              Ketoprofen Capsules
                              Ketorolac Tromethamine Tablets
                              Levothyroxine
                              Loperamide HCL Capsules


                                                     396
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 411 of 524




                           Methotrexate Tablets
                           Nadolol Tablets
                           Nitrofurantoin MAC Capsules
                           Pentoxifylline Tablets
                           Prazosin HCL Capsules
                           Prochlorperazine Tablets
                           Propranolol HCL Tablets
                           Tamoxifen Citrate Tablets
                           Tizanidine
                           Tolmetin Sodium Capsules
                           Tolterodine ER
                           Trifluoperazine HCL
                           Valsartan HCTZ

         1350. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Mylan and its competitors. These agreements have eliminated any meaningful form

 of price competition in the market for numerous generic drugs, including those identified herein.

        1351. The conspiracies substantially affected and still affect interstate commerce.

        1352. The agreements constitute unreasonable restraints of trade that      are per se   illegal

 underSectionloftheShermanAct, 15U.S.C.$1. Noelaborateanalysisisrequiredto

 demonstrate the anticompetitive character of these agreements.

        1353. As   a direct and proximate result   of this ongoing conspiracy, Plaintiff States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Nesta has personally enjoyed ill-gotten gains

 from the sales ofthese generic drugs.

        1354. As   a participant in the agreements identified above, Defendant Nesta is    jointly

 and severally liable for any harm caused as a result ofthose conspiracies.




                                                   397
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 412 of 524




 COUNT TWENTY-NINE, IRY CERTAIN PI        STATES AGAINST DEFENDANT
   KONSTANTIN OSTAF'ICIIIKì _ HOR     AL CONSPIRACY TO ALLOCATE
        MARKETS AND F'IX PRICES    MULTIPLE GENERIC DRUGS
           IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT

           1355. Plaintiff States repeat and re-allege every preceding allegation     as   if fully   set forth

 herein.

           1356. Beginning at least   as   early as2074, Defendant Ostaficiuk took active steps to

 facilitate market allocation and price fixing agreements between Camber Pharmaceuticals, Inc.

 and its competitors involving ceftain generic drugs, as discussed herein.

           1357. Defendant Ostaficiuk participated directly in these conspiracies by

 communicating with competitors about market entry, loss of exclusivity, price increases, supply

 disruptions, and other significant markets events affecting Defendant Mylan and its competitors.

           1358.   These communications resulted in agreements between Camber Pharmaceuticals,

 Inc. and various competitors to allocate and divide customers and markets for various generic

 drugs in accordance with the fair share principles discussed above, and to     fix   and raise prices,

 and rig bids, for certain generic drugs. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                          Lamivudine/Zidovudine (generic Combivir)
                          Raloxifene HCL Tablets

           1359.   These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Camber Pharmaceuticals, Inc. and its competitors. These agreements have eliminated any

 meaningful form of price competition in the market for certain generic drugs, including those

 identif,red herein.

           1360. The conspiracies substantially affected and still affect interstate commerce.



                                                     398
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 413 of 524




           1361. The agreements constitute unreasonable restraints of trade that arc per se illegal

 under Section    I of the Sherman Act, l5 U.S.C. $ 1. No elaborate analysis     is required to

 demonstrate the anticompetitive character of these agreements.

           1362. As a direct and proximate result of this ongoing conspiracy, Plaintiff      States,

 governmental entities andlor consumers have been injured in their business or property because

 they have had to purchase or reimburse for certain generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Ostaficiuk has personally enjoyed ill-gotten

 gains from the sales ofthese generic drugs.

           1363. As a participant in the agreements identified above, Defendant Ostaficiuk           is

 jointly   and severally liable for any harm caused as a result of those conspiracies.

    COUNT THIRTY IBY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
   NISHA PATEL) - HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND
        FIX PRICES F'OR MIII,TIPI,E      C DRUGS IN VIOLATION OF'
                      SECTION 1 OF THE SHERMAN ACT

           1364. Plaintiff States repeat and re-allege every preceding allegation   as   if fully   set forth

 herein.

           1365. Beginning at least   as   early as2013, Defendant Pateltook active steps to facilitate

 market allocation and price fixing agreements between Defendant Teva and its competitors

 involving numerous generic drugs,      as discussed herein.


           1366. Defendant Patel participated directly or indirectly in these conspiracies by

 communicating with competitors, directing others at Teva to communicate with competitors, or

 tacitly approving of those communications by other Teva employees, about market entry, loss of

 exclusivity, price increases, supply disruptions, and other significant markets events affecting

 Defendant Teva and its competitors.




                                                     399
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 414 of 524




         1367. These communications resulted in agreements between Defendant Teva and

 various competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the fair share principles discussed above, and to   fix   and raise prices, and rig

 bids, for numerous generic drugs. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                  Adapalene Gel
                  Am iloride HCLIHCT Z Tablets
                  Amoxicillin/Clavulanate Chewable Tablets
                  Amphetamine/Dextroamphetamine IR
                  Azithromycin Oral Suspension
                  Azithromycin Suspension
                  Baclofen Tablets
                  Bethanechol Chloride Tablets
                  Budesonide DR Capsules
                  Budesonide Inhalation
                  Bumetanide Tablets
                  Cabergoline
                  Capecitabine
                  Carbamazep ine Chewable Tablets
                  Carbamazepine Tablets
                  Cefdinir Capsules
                  Cefdinir Oral Suspension
                  Cefprozil Tablets
                  Celecoxib
                  Cephalexin Suspension
                  Cimetidine Tablets
                  Ciprofl oxacin HCL Tablets
                  Clarithromycin ER Tablets
                  Clemastine Fumarate Tablets
                  Clonidine TTS Patch
                  Clotrimazole Topical Solution
                  Cyproheptadine HCL Tablets
                  Desmopressin Acetate Tablets
                  Desogestrel/Ethinyl Estradiol Tablets (Kariva)
                  Dexmethylphenidate HCL ER Capsules
                  Dextroamphetamine Sulfate ER
                  Diclofenac Potassium Tablets
                  Dicloxacillin Sodium Capsules
                  Diflunisal Tablets
                  Diltiazem HCL Tablets

                                                 400
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 415 of 524




              Disopyramide Phosphate Capsules
              Doxazosin Mesylate Tablets
              Drospirenone and ethinyl estradiol (Ocella)
              Enalapril Maleate Tablets
              Entecavir
              Epitol Tablers
              Estazolam Tablets
              Estradiol Tablets
              Ethosuximide Capsules
              Ethosuximide Oral Solution
              Etodolac ER Tablets
              Etodolac Tablets
              Fluconazole Tablets
              Fluocinonide Cream
              Fluocinonide Emollient Cream
              Fluocinonide Gel
              Fluocinonide Ointment
              Fluoxetine HCL Tablets
              Flurbiprofen Tablets
              Flutamide Capsules
              Fluvastatin Sodium Capsules
              Gabapentin Tablets
              Glimepiride Tablets
              Griseofulvin Suspension
              Hydroxyurea Capsules
              Hydroxyzine Pamoate Capsules
              Isoniazid
              Ketoconazole Cream
              Ketoconazole Tablets
              Ketoprofen Capsules
              Ketorolac Tromethamine Tablets
              Loperamide HCL Capsules
              Medroxypro gesterone Tablets
              Methotrexate Tablets
              Mimvey (EstradiolA{orethindrone Acetate) Tablets
              Moexipril HCL Tablets
              Moexipri I HCLIFICT Z Tablets
              Nabumetone Tablets
              Nadolol Tablets
              Niacin ER Tablets
              Norethindrone/ethinyl estradiol (B alziv a)
              Norethindrone Acetate
              Nortriptyline Hydrochloride Capsules
              Omega-3-Acid Ethyl Esters
              Oxaprozin Tablets

                                          40t
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 416 of 524




                  Oxybutynin Chloride Tablets
                  Paricalcitol
                  Penicillin VK Tablets
                  Pentoxifylline Tablets
                  Piroxicam
                  Pravastatin Sodium Tablets
                  Prazosin HCL Capsules
                  Prochlorperazine Tablets
                  Propranolol HCL Tablets
                  Raloxifene HCL Tablets
                  Ranitidine HCL Tablets
                  Tamoxifen Citrate Tablets
                  Temozolomide
                  Tobramycin
                  Tolmetin Sodium Capsules
                  Tolterodine ER
                  Tolterodine Tartrate
                  Topiramate Sprinkle Capsules
                  Warfarin Sodium Tablets

         1368.   These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Teva and its competitors. These agreements have eliminated any meaningful form             of

 price competition in the market for numerous generic drugs, including those identified herein.

         1369. The conspiracies substantially affected and still affect interstate commerce.

         1370. The agreements constitute unreasonable restraints of trade that     are   per se illegal

 underSectionloftheShermanAct, l5U.S.C.$1. Noelaborateanalysisisrequiredto

 demonstrate the anticompetitive character of these agreements.

         1371. As a direct   and proximate result of this ongoing conspiracy,   Plaintiff   States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Patel has personally enjoyed ill-gotten gains

 from the sales ofthese generic drugs.


                                                 402
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 417 of 524




           1372. As   a participant in the agreements identified above, Defendant Patel is     jointly and

 severally liable for any harm caused as a result of those conspiracies.

  COUNT THIRTY-ONE ßY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
     DAVID RT,KENTHALER) _ HORIZO          CONSPIRACY TO ALLOCATE
       MARKETS AND FIX PRICES FO MULTIPLE GENERIC DRUGS IN
             VIOI,ATION OF SECTI f)N I OF'THE SHERMAN ACT

           1373. Plaintiff   States repeat and re-allege every preceding allegation as   if fully   set forth

 herein.

           1374. Beginning at least   as early as 2012, Defendant Rekenthaler took active steps to

 facilitate market allocation and price fixing agreements between Defendant Teva and its

 competitors involving numerous generic drugs, as discussed herein.

           1375. Defendant Rekenthaler participated directly or indirectly in these conspiracies by

 communicating with competitors, directing others at Teva to communicate with competitors, or

 tacitly approving of those communications by other Teva employees, about market entry, loss of

 exclusivity, price increases, supply disruptions, and other significant markets events affecting

 Defendant Teva and its competitors.

           1376. These communications resulted in agreements between Defendant Teva                 and

 various competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the fair share principles discussed above, and to     fix   and raise prices, and rig

 bids, for numerous generic drugs. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

           Adapalene Gel
           Ami loride HCLIHCT Z Tablets
           Amoxici I lin I Clav ulanare Chewable Tab lets
           Amphetamine/Dextroamphetamine ER (aka Mixed Amphetamine Salts)
           Amphetamine/Dextroamphetamine IR
           Azithromycin Oral Suspension
           Azithromycin Suspension


                                                    403
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 418 of 524




       Baclofen Tablets
       Bethanechol Chloride Tablets
       Budesonide DR Capsules
       Budesonide Inhalation
       Bumetanide Tablets
       Buspirone Hydrochloride Tablets
       Cabergoline
       Capecitabine
       Carbamazepine Chewable Tablets
       Carbamazepine Tablets
       Cefdinir Capsules
       Cefdinir Oral Suspension
       Cefprozil Tablets
       Celecoxib
       Cephalexin Suspension
       Cimetidine Tablets
       Ciprofl oxacin HCL Tablets
       Clarithromycin ER Tablets
       Clemastine Fumarate Tablets
       Clonidine TTS Patch
       Clotrimazole Topical Solution
       Cyproheptadine HCL Tablets
       Desmopressin Acetate Tablets
       Deso gestre l/Ethinyl Estradio I Tablets (Kariva)
       Dexmethylphenidate HCL ER Capsules
       Dextroamphetamine Sulfate ER
       Diclofenac Potassium Tablets
       Dicloxacillin Sodium Capsules
       Diflunisal Tablets
       Diltiazem HCL Tablets
       Disopyramide Phosphate Capsules
       Doxazosin Mesylate Tablets
       Drospirenone and ethinyl estradiol (Ocella)
       Enalapril Maleate Tablets
       Entecavir
       Epitol Tablets
       Estazolam Tablets
       Estradiol Tablets
       Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
       Ethosuximide Capsules
       Ethosuximide Oral Solution
       Etodolac ER Tablets
       Etodolac Tablets
       Fenof,rbrate
       Fluconazole Tablets
       Fluocinonide Cream


                                               404
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 419 of 524




       Fluocinonide Emollient Cream
       Fluocinonide Gel
       Fluocinonide Ointment
       Fluoxetine HCL Tablets
       Flurbiprofen Tablets
       Flutamide Capsules
       Fluvastatin Sodium Capsules
       Gabapentin Tablets
       Glimepiride Tablets
       Griseofulvin Suspension
       Hydroxyurea Capsules
       Hydroxyzine Pamoate Capsules
       Irbesartan
       Isoniazid
       Ketoconazole Cream
       Ketoconazole Tablets
       Ketoprofen Capsules
       Ketorolac Tromethamine Tablets
       Labetalol HCL Tablets
       Lamivudin el Zidovudine (generic Combivir)
       Loperamide HCL Capsules
       Medroxypro gesterone Tablets
       Methotrexate Tablets
       Mimvey (EstradiolÆ.{orethindrone Acetate) Tablets
       Moexipril HCL Tablets
       Moexipri I HCL/FICT Z Tablets
       Nabumetone Tablets
       Nadolol Tablets
       Niacin ER Tablets
       Nitrofurantoin MAC Capsules
       Norethindrone/ethinyl estradiol (Balziva)
       Norethindrone Acetate
       Nortriptyline Hydrochloride Capsules
       Omega-3-Acid Ethyl Esters
       Oxaprozin Tablets
       Oxybutynin Chloride Tablets
       Paricalcitol
       Penicillin VK Tablets
       Pentoxifylline Tablets
       Piroxicam
       Pravastatin Sodium Tablets
       Prazosin HCL Capsules
       Prochlorperazine Tablets
       Propranolol HCL Tablets
       Raloxifene HCL Tablets
       Ranitidine HCL Tablets


                                            405
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 420 of 524




           Tamoxifen Citrate Tablets
           Temozolomide
           Tobramycin
           Tolmetin Sodium Capsules
           Tolterodine ER
           Tolterodine Tartrate
           Topiramate Sprinkle Capsules
           Warfarin Sodium Tablets

           1377.   These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Teva and its competitors. These agreements have eliminated any meaningful form               of

 price competition in the market for numerous generic drugs, including those identified herein.

           1378. The conspiracies substantially affected and still affect interstate commerce.

           1379. The agreements constitute unreasonable restraints of trade that     are   per se illegal

 under Section 1 of the Sherman Act,      l5 U.S.C.   $ 1. No elaborate analysis is required to

 demonstrate the anticompetitive character of these agreements.

           1380. As   a direct and proximate result of this ongoing conspiracy,   Plaintiff States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Rekenthaler has personally enjoyed ill-gotten

 gains from the sales ofthese generic drugs.

           1381. As   a participant in the agreements identified above, Defendant Rekenthaler is

 jointly   and severally liable for any harm caused as a result of those conspiracies.




                                                      406
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 421 of 524




  COUNT THIRTY-TWO IBY CERTAIN            STATES AGAINST DEFENDANT
   RICHARD (RICK) ROGERSON) _ HORIZONTAL CONSPIRACY TO ALLOCATE
   MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION
                   OF SECTION 1 OF THE SHERMAN ACT

           1382. Plaintiff States repeat and re-allege every preceding allegation    as   if fully   set forth

 herein.

           13   83. Beginning   at least as early as 2073 , Defendant Rogerson took active steps to

 facilitate market allocation and price fixing agreements between Defendant Actavis and its

 competitors involving numerous generic drugs, as discussed herein

           1384. Defendant Rogerson participated directly or indirectly in these conspiracies by

 communicating with competitors, directing others at Actavis to communicate with competitors,

 or tacitly approving of those communications by other Actavis employees, about market entry,

 loss of exclusivity, price increases, supply disruptions, and other signifrcant markets events

 affecting Defendant Actavis and its competitors.

           1385. These communications resulted in agreements between Defendant Actavis                 and

 various competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the fair share principles discussed above, and to      fìx and raise prices, and rig

 bids, for numerous generic drugs. The generic drugs subject to these market allocation and

 price-fixing agreements include at least the following:

                     Amphetamine/Dextroamphetamine IR
                     Budesonide Inhalation
                     Buspirone Hydrochloride Tablets
                     Celecoxib
                     Ciprofloxacin HCL Tablets
                     Clarithromycin ER Tablets
                     Clonidine TTS Patch
                     Desmopressin Acetate Tablets
                     Dextroamphetamine Sulfate ER
                     Disopyramide Phosphate Capsules
                     Drospirenone and ethinyl estradiol (Ocella)

                                                     407
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 422 of 524




                  Estazolam Tablets
                  Estradiol Tablets
                  Flutamide Capsules
                   Griseofu   lvin Suspension
                  Hydroxyzine Pamoate Capsules
                  Nabumetone Tablets
                  Nortriptyline Hydrochloride Capsules
                  Propranolol HCL Tablets
                  Tamoxifen Citrate Tablets
                  Topiramate Sprinkle Capsules

        1386. These agreements are facially anticompetitive because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Actavis and its competitors. These agreements have eliminated any meaningful form

 of price competition in the market for numerous generic drugs, including those identified herein.

         1387. The conspiracies substantially affected and still affect interstate commerce.

         1388. The agreements constitute unreasonable restraints of trade that     are   per se illegal

 under Section   I of the Sherman Act, l5 U.S.C. $ 1. No elaborate analysis     is required to

 demonstrate the anticompetitive character of these agreements.

         1389. As   a direct and proximate result of this ongoing conspiracy,   Plaintiff States,

 governmental entities and/or consumers have been injured in their business or property because

 they have had to purchase or reimburse for numerous generic drugs, including those identihed

 herein, at supra-competitive prices, and Defendant Rogerson has personally enjoyed ill-gotten

 gains from the sales of these generic drugs.

         1390. As    a participant in the agreements identified above, Defendant Rogerson is        jointly

 and severally liable for any harm caused as a result ofthose conspiracies.




                                                 408
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 423 of 524




      COUNT THIRTY-THREE (BY CERTAIN PLAINTIFF STATES AGAINST
  DEFENDANT TRACY SULLIVAN) - HORIZONTAL CONSPIRACY TO ALLOCATE
  MARKETS AND F'IX PRICES F'OR MIII,   GENERIC DRI]GS IN VTOI,ATION
                  OF SECTION 1 OF THE SHERMAN ACT

           1391. Plaintiff   States repeat and re-allege every preceding allegation as   if fully   set forth

 herein.

           1392. Beginning     at least as early as 2013, Defendant Sullivan took active steps to

 facilitate market allocation and price fixing agreements between Defendant Lannett and its

 competitors involving certain generic drugs, as discussed herein.

           1393. Defendant Sullivan participated directly or indirectly in these conspiracies by

 communicating with competitors, directing others at Lannett to communicate with competitors,

 or tacitly approving of those communications by other Lannett employees, about market entry,

 loss of exclusivity, price increases, supply disruptions, and other significant markets events

 affecting Defendant Lannett and its competitors.

           1394. These communications resulted in agreements between Defendant Lannett                and

 various competitors to allocate and divide customers and markets for various generic drugs in

 accordance with the fair share principles discussed above, and to     fix   and raise prices, and rig

 bids, for certain generic drugs. The generic drugs subject to these market allocation and price-

 fixing agreements include at least the following:

                                      Baclofen Tablets
                                      Levothyroxine

           1395. These agreements are facially anticompetitive     because they allocate customers for

 the marketing and sale of generic drugs, artificially raise prices, and limit competition between

 Defendant Lannett and its competitors. These agreements have eliminated any meaningful form

 of price competition in the market for certain generic drugs, including those identif,red herein.



                                                    409
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 424 of 524




         1396. The conspiracies substantially affected and still affect interstate commerce.

         1397. The agreements constitute unreasonable restraints of trade that       are per se    illegal

 under Section   I of the Sherman Act, l5 U.S.C.    $ 1. No elaborate analysis is required to

 demonstrate the anticompetitive character of these agreements.

         1398. As a direct and proximate result of this ongoing conspiracy, Plaintiff      States,

 governmental entities andlor consumers have been injured in their business or property because

 they have had to purchase or reimburse for certain generic drugs, including those identified

 herein, at supra-competitive prices, and Defendant Sullivan has personally enjoyed ill-gotten

 gains from the sales of these generic drugs.

         1399. As a participant in the agreements identified above, Defendant Sullivan        is   jointly

 and severally liable for any harm caused as a result of those conspiracies.

            COUNT THIRTY-FOUR _ SUPPLBMENTAL STATE LAW CLAIMS

                                              a"t
         1400. Plaintiff   State of Connecticut repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1401. Defendants' actions     as alleged herein violate the Connecticut   Antitrust Act, Conn

 Gen. Stat. $$ 35-26 and35-28, in that they have the purpose and/or effect of unreasonably

 restraining trade and commerce within the State of Connecticut and elsewhere.

         1402. Defendants' actions     as alleged herein have damaged,   directly and indirectly, the

 prosperity, welfare, and general economy of the State of Connecticut and the economic well

 being of a substantial portion of the People of the State of Connecticut and its citizens and

 businesses at large.   Plaintiff State of Connecticut seeks recovery of such damages    as parens




                                                    410
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 425 of 524




 patriae on behalf of the State of Connecticut and the People of the State of Connecticut pursuant

 to Conn. Gen. Stat. $ 35-32(c)(2).

           1403. Defendants'acts      and practices as alleged herein constitute unfair methods      of

 competition in violation of the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. $ 42-

 l 10b.

           1404. Plaintiff    State of Connecticut seeks injunctive relief pursuant to Conn. Gen. Stat.


 $ 35-34,      civil penalties pursuant to Conn. Gen. Stat.   $ 35-38   for each and every violation of the

 Connecticut Antitrust Act, civil penalties pursuant to Conn. Gen. Stat. ç 42-110o of $5,000 for

 each and every       willful violation of the Connecticut Unfair Trade     Practices Act, an order pursuant

 to Conn. Gen. Stat. ç 42-l l0m requiring Defendants to submit to an accounting to determine the

 amount of improper compensation paid to them as a result of the allegations in the Complaint,

 disgorgement of all revenues, profits and gains achieved in whole or in part through the unfair

 methods of competition complained of herein, pursuant to Conn. Gen. Stat. $ 42-l l0m,

 reasonable attorney's fees pursuant to Conn. Gen. Stat. ç 42-l l0m, and such other and further

 relief   as   this Court deems just and equitable.

                                                  Alabama

           1405. Plaintiff    State of Alabama repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

           1406. The acts and practices by Defendants constitute unconscionable            acts in violation

 of the Alabama Deceptive Trade Practices Act, Code of Alabama,l975, $ 8-19-5(27) for which

 the State of Alabama is entitled to relief.




                                                      411
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 426 of 524




                                                    Alaska

         1407   .   Plaintiff State of Alaska repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1408. The aforementioned practices by Defendants are in violation of the Alaska

 Restraint of Trade Act, AS 45.50.562 et seq., and these violations had impacts within the State      of
 Alaska and have substantially affected the people of Alaska. Specifically, the defendants

 conspired to allocate market share and to    fix   and raise prices of generic pharmaceuticals resulting

 in a restraint of trade or commerce. Plaintiff State of Alaska is entitled to relief for these

 violations under AS 45.50.5 7 6-.580.

         1409. The aforementioned practices by Defendants are in violation of the Alaska Unfair

 Trade Practices and Consumer Protection Act, AS 45.50.471(bX11) and (bX12), and these

 violations had impacts within the State of Alaska and have substantially affected the people of

 Alaska. Specifically, the defendants' conduct in allocating market share and in fixing and raising

 prices, as described in the preceding paragraphs, deceived and damaged Alaskans by causing

 them to pay increased prices for generic pharmaceuticals. Further, the defendants deceived and

 defrauded Alaskans and omitted a material fact, namely their anti-competitive conduct, when

 selling their product to wholesalers and pharmacies knowing this would increase the cost to

 consumers. Plaintiff State of Alaska is entitled to relief for these violations under AS 45.50.501,

 .537, and .551.

                                                    Arizona

         1410. Plaintiff State of Arizonarepeats and re-alleges each and every preceding

 allegation as if fully set forth herein.




                                                      4t2
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 427 of 524




           141   l.   Defendants' actions as alleged herein violate the Arizona State Uniform Antitrust

 Act, Ariz. Rev. Stat. $ 44-1401, et seq.

           1412. Plaintiff State of Arizona brings this action pursuant to A.R.S. gg 44-1407 and

 1408, and seeks relief, including but not limited to injunctive relief, civil penalties, other

 equitable relief (including but not limited to disgorgement), fees and costs, and such other relief

 as   this Court deems just and equitable.

           1413. Defendants engaged in deception, deceptive or unfair acts or practices, fraud,

 false pretense, false promise, misrepresentation, or concealment, suppression or omission           of

 material facts with the intent that others rely upon such concealment, suppression or omission, in

 connection with the sale or adveftisement of generic drugs in violation of the Arizona Consumer

 Fraud Act, A.R.S. $$ 44-152144-1531, including but not limited to:

                 a.   Defendants engaged in deceptive and unfair acts and practices by omitting from

                      their customers and from end-users the fact that Defendants were engaged in an

                      overarching conspiracy to improperly allocate the markets for generic drugs

                      amongst competitors and maintain anti-competitively high prices for generic

                      drugs.

                 b.   Defendants engaged in deceptive and unfair acts and practices by misrepresenting

                      to their customers and other market participants the reasons for their price

                      increases and refusals to submit bids to supply generic drugs, by attributing these

                      actions to supply issues, among other things, instead of to their unlawful

                      agreements with competitors to maintain their "fair share" of the market or inflate

                      prices.




                                                       4t3
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 428 of 524




         1414. The unfair acts and practices alleged in the preceding paragraphs caused or were

 likely to cause substantial injury to consumers that was not reasonably avoidable by consumers

 and was not outweighed by countervailing benefits to consumers or to competition.

         1415. Defendants' violations of the Arizona Consumer Fraud Act were willful, in that

 they knew or should have known that their conduct was of the nature prohibited by A.R.S. $44-

 1522.

         1416. Plaintiff     State of Arizona brings this action pursuant to A.R.S. $$ 44-1528 and

 1531, and seeks relief, including but not limited to injunctive relief, restitution, disgorgement and

 other equitable relief, civil penalties, fees and costs, and such other relief as this Court deems just

 and equitable.

                                                  Colorado

         1417   .   Plaintiff State of Colorado repeats and realleges each and every preceding

 allegation as if fully set forth herein.

         1418. Defendants' actions violate,      and   Plaintiff State of Colorado is entitled to relief

 under, the Colorado Antitrust Act      of 1992, ç 6-4-101, et seq., Colo. Rev.    Stat.

         l4l9.      Plaintiff State of Colorado seeks relief including, but not limited to, equitable

 relief, damages on behalf of the Colorado Department of Health Care Policy and Financing, and

 all other relief allowed by law, including attorneys' fees and costs.

                                                  Delaware

         1420. Plaintiff     State of Delaware repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1421. The aforementioned practices by defendants constitute violations of Section 2103

 of the Delaware Antitrust Act, 6 Del. C. $ 2101, et seq.



                                                       414
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 429 of 524




            1422. Plaintiff State of Delaware through the Attorney General brings this action

 pursuant to Sections 2105 and 2707 , and seeks civil penalties and equitable relief pursuant to

 Section 2107 of the Delaware Antitrust Act, 6 Del. C. $ 2101, et seq.

                                                   Florida

            1423. The State ofFlorida repeats and re-alleges each and every preceding allegation as

 if fully   set forth herein.

            1424. This is an action that alleges   a   violation of the Florida Antitrust Act, Section

 542.18, and the Florida Deceptive and Unfair Trade Practices Act, Section 501.201, et seq. The

 State of Florida is entitled to relief, including, but not limited to, damages, disgorgement,       civil

 penalties, equitable relief, injunctive relief, attorneys' fees and costs resulting from the

 Defendants' conduct as stated above, for allpurchases of pharmaceuticals by the State of Florida

 and its government entities and municipalities, Florida businesses, and individual consumers.

            1425. Minnesota Multistate Contracting Alliance for Pharmacy ("MMCAP") purchases

 pharmaceuticals directly from Defendants andlor has an assignment of antitrust claims from

 Cardinal Health, Inc. ("Cardinal"). The State of Florida purchases generic drugs from MMCAP

 and has a similar assignment from        MMCAP for any claims MMCAP may have for violations of

 the antitrust laws. As a result of these assignments, any claims for violations of federal and/or

 state antitrust laws that      MMCAP and/or Cardinal may have had have been assigned to the State

 of Florida when the claims relate to purchases by the State of Florida.

            1426. Defendants knowingly       - that is, voluntarily and intentionally -   entered into a

 continuing agreement, understanding, and conspiracy to raise, fix, maintain, and/or stabilize the

 prices charged for pharmaceuticals during the Relevant Period, continuing through the filing of

 this Complaint.



                                                        41s
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 430 of 524




         1427   .   Defendants directly and indirectly sold pharmaceuticals to the State of Florida and

 its government entities and municipalities, Florida businesses, and individual consumers.

         1428. The State of Florida and its govemment entities and municipalities, and Florida

 individual consumers have been injured and will continue to be injured by paying more for

 pharmaceuticals purchased directly and/or indirectly from the Defendants and their co-

 conspirators than they would have paid in the absence of the conspiracy.

         1429. As       a direct and proximate result of the Defendants' conduct, the State   of Florida

 and its government entities and municipalities, and Florida individual consumers have been

 harmed and     will   continue to be harmed by paying supra-competitive prices for pharmaceuticals

 that they would not had to pay in the absence of the Defendants' conduct as alleged herein.

         1430. The sale of pharmaceuticals in the State of Florida involves trade or commerce

 within the meaning of the Florida Antitrust Act and the Florida Deceptive and Unfair Trade

 Practices Act.

         1431. Defendants' combination, conspiracy, acts, and practices, or the effects thereof,

 are continuing and      will continue and are likely to recur   unless permanently restrained and

 enjoined.

         1432. The combination, conspiracy, acts, and practices alleged herein constitute unfair

 methods of competition in violation of the Florida Deceptive and Unfair Trade Practices Act,

 501. 201, et seq, Florida Statutes.

         1433. Further, Defendants' actions offend established public policy and are immoral,

 unethical, oppressive, unscrupulous, or substantially injurious to Florida governmental entities,

 to municipalities in the State of Florida, and to consumers in the State of Florida in violation of

 Section 507.204, Florida Statutes.



                                                      416
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 431 of 524




                                                Hawaii

         1434. Plaintiff State of Hawaii    repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1435. The aforementioned practices by Defendants negatively affected competition by

 unlawfully restraining trade or commerce, or having the purpose or effect of fixing, controlling

 or maintaining prices, allocating or dividing customers or markets, fixing or controlling prices or

 bidding for public or private contracts, or otherwise thwarting genuine competition in generic

 drug markets, in violation of Chapter 480, Hawaii Revised Statutes.

         1436. Section 480-2, Hawaii Revised      Statutes, provides that   "fu]nfair methods of

 competition and unfair or deceptive acts or practices in the conduct of any trade or commerce are

 unlawful."

         1437. The aforementioned practices by Defendants were and          are deceptive acts or

 practices because they involve representations, omissions, and/or practices that were and are

 material, and likely to mislead entities acting reasonably under the circumstances.

         1438. The aforementioned practices by Defendants: were         and are unfair because they

 offend public policy as established by statutes, the common law, or otherwise; were and are

 immoral, unethical, oppressive, unscrupulous, or substantially injurious to consumer and entities

 affected by Defendants' practices; and were and are unfair competitive conduct.

         1439. The aforementioned practices are unfair or deceptive acts or practices and unfair

 methods of competition in violation of section 480-2, Hawaii Revised Statutes.

         1440. Plaintiff State of Hawaii is entitled to: injunctive relief pursuant to section 480-

 15, Hawaii Revised Statutes, and other equitable relief (including but not limited to restitution

 and disgorgement of Defendants' ill-gotten gains);     civil penalties pursuant to section 480-3.1,



                                                  417
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 432 of 524




 Hawaii Revised Statutes; threefold the actual damages sustained by government agencles; as

 parens patriae on behalf of natural persons residing in the State for threefold damages for injuries

 sustained by such natural persons to theirproperty by reason ofany violation ofchapter 480; and

 reasonable attorney fees and costs.

                                                      Idaho

           1441. Plaintiff    State of Idaho repeats and re-alleges each and every preceding allegation

 as   if fully set forth herein.

           1442. Defendants' actions        as alleged herein violate the Idaho Competition    Act, Idaho

 Code $ 48-104, in that they have the purpose andlor the effect of unreasonably restraining Idaho

 commerce, as that term is def,rned by Idaho Code $ 48-103(1).

           1443. For each and every violation alleged herein, Plaintiff         State of Idaho, on behalf   of

 itself, its state agencies, and persons residing in ldaho, is entitled to all legal and equitable relief

 available under the Idaho Competition Act, Idaho Code $$ 48-108, 48-112, including, but not

 limited to, injunctive relief, actual damages or restitution, civil penalties, disgorgement,

 expenses, costs, attorneys' fees, and such other and further relief as this Court deems just and

 equitable.

           1444. Defendants' actions constitute per        se    violations of Idaho Code $ 48-104. Pursuant

 to Idaho Code $ 48-108(2), Plaintiff State of Idaho, as parens patriae on behalf of persons

 residing in ldaho, is entitled to treble damages for the per se violations of Idaho Code $ 48-104.

                                                      Illinois

           1445. Plaintiff    State of   Illinois repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.




                                                        418
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 433 of 524




           1446. Defendants' actions       as alleged herein violate sections 3(1), 3(2) and 3(3) of the

 Illinois Antitrust Ãct,740ILCS 10/1 et seq.

           1447   .   Plaintiff State of Illinois, under its antitrust enforcement authority in 740 ILCS

 l0/7, seeks relief,, including but not limited to damages, for Illinois consumers and Illinois            state

 entities that paid for one or more of the drugs identified in this Complaint during the relevant

 period and thereby paid more than they would have paid but for Defendants' unlawful conduct.

 Plaintiff State of Illinois also seeks, and is entitled to, injunctive relief, civil penalties, other

 equitable relief (including but not limited to disgorgement), fees and costs, and any other remedy

 available for these violations under sections      7   (l), 7 (2), and 7 (4) of the Illinois Antitrust Act.

                                                    Indiana

          1448. Plaintiff      State of Indiana repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

          1449. The aforementioned practices            are a violation of Chapter Two of the Indiana

 Antitrust Act, Ind. Code $ 24-l-2-1, and the Plaintiff State of Indiana seeks recovery pursuant to

 r.c. ç 24-t-2-s.

          1450. The aforementioned practices are a violation of Chapter One of the Indiana

 Antitrust Act, I.C. $ 24-1-1-1, and the Plaintiff State of Indiana seeks recovery pursuant to I.C.                $


 24-l-l-2   and IC $     24-l-l-5.1.

          1451. The aforementioned practices are unfair and/or deceptive acts by a supplier in the

 context of a consumer transaction in violation of the Indiana Deceptive Consumer Sales Act, I.C.

 $ 24-5-0.5-3 and the       Plaintiff State of Indiana seeks recovery pursuant to IC       $ 24-5-0.5-4.

          1452. Plaintiff      State of Indiana under its authority in I.C. 5 24-l-2-5,1.C. $ 24-l      -l-2,IC

 $   24-1-l-5.1 and I.C. $ 24-5-0.5-4 seeks relief, including but not limited to damages, for Indiana



                                                         419
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 434 of 524




 consumers and Indiana state entities that paid for one or more of the drugs identified in this

 Complaint during the relevant period and thereby paid more than they would have paid but for

 Defendants' unlawful conduct. Plaintiff State of Indiana also seeks, and is entitled to, civil

 penalties, injunctive relief, other equitable relief (including but not limited to disgorgement), fees

 and costs and any other remedy available for these violations under the Indiana Antitrust Act and

 the Indiana Deceptive Consumer Sales Act.

                                                      Iowa

           1453 Plaintiff State of Iowa repeats      and re-alleges each and every preceding allegation

 as   if fully set forth herein.

           1454. The alleged practices by Defendants were in violation of the Iowa Competition

 Law, Iowa Code Chapter 553.

           1455. Iowa      seeks an injunction and divestiture of profits resulting from these practices

 pursuant to Iowa Code $ 553.12, and civil penalties pursuant to Iowa Code $ 553.13.

           1456. Defendants'       acts and practices as alleged herein also constitute deceptive and/or

 unfair practices in violation of the Iowa Consumer Fraud Act, Iowa Code $ 7|al6Q)@).

           1457   .   Pursuant to Iowa Code $ 714.16(7), the State of Iowa seeks disgorgement,

 restitution, and other equitable relief for these violations. In addition, pursuant to Iowa Code

 $ 714.16(11), the      Attorney General seeks reasonable fees and costs for the investigation and

 litigation.

                                                     Kansas

           i458. Plaintiff    State of Kansas repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.




                                                       420
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 435 of 524




         1459. The aforementioned practices by Defendants were and are in violation of the

 Kansas Restraint of Trade Act, Kan. Stat. Ann. $$ 50-101 et seq.

         1460. The State of Kansas seeks relief on behalf of itself and its agencies and     as parens

 patriae on behalf of its residents, pursuant to Kan. Stat. Ann. $$ 50-103 and 50-762.

         1461. Kansas governmental entities and residents        are entitled to money damages

 regardless of whether they purchased one or more of the drugs identified in this Complaint

 directly or indirectly from Defendants, pursuant to Kan. Stat. Ann. $ 50-161(b).

         1462. The State of Kansas is entitled to injunctive relief, civil penalties, restitution,

 treble damages, reasonable expenses and investigative fees, reasonable attorney fees and costs,

 and any other appropriate relief the court so orders, pursuant to Kan. Stat. Ann. $$ 50-103, 50-

 160, and 50-161.

                                                  Kentucky

         1463. Plaintiff Commonwealth of Kentucky           repeats and re-alleges each and every

 preceding allegation as if   fully   set forth herein. The aforementioned acts or practices by

 Defendants violate the Consumer Protection Act, Ky. Rev.Stat.Ann.$ 367.110 et seq. ("KCPA")

         1464. Defendants, by distributing, marketing and selling generic pharmaceutical drugs

 to consumers through wholesalers and distributors, pharmacy and supermarket chains, and other

 resellers of generic pharmaceutical drugs and otherwise engaging in the conduct described herein

 with respect to the generic pharmaceutical drugs identified herein, are engaging in trade or

 commerce that harmed the Commonwealth and consumers within the meaning of Ky.Stat.Ann.

 ç367.170.

         1465. Defendants impaired consumer choice in each generic drug market identified

 herein in what should have been a freely competitive marketplace for the generic pharmaceutical



                                                      421
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 436 of 524




 drugs identified herein. Defendants have deprived consumers of being able to meaningfully

 choose from the options a competitive market would have provided.

         1466. The Defendants agreed to, and did in fact, act in restraint of trade or commerce in

 each generic drug market identif,red herein, by affecting,       fixing, controlling andlor maintaining at

 artificial and non-competitive levels, the prices at which the generic pharmaceutical drugs

 identified herein were sold, distributed or obtained. Such conduct has been and is unfair under

 the KCPA.

         1467   .   Defendants have misrepresented the absence of competition in each generic drug

 market identified herein. By misrepresenting andlor omitting material facts concerning the

 absence of competition in each generic drug market identified herein, the Defendants misled the

 Commonwealth that prices for the numerous generic pharmaceutical drugs identified herein were

 competitive and fair. Defendants' conduct has been misleading and/or had a tendency to deceive.

         1468. The Defendants' misrepresentations            and omission of material facts had the

 following effects:      (l)   generic drug price competition was restrained, suppressed and eliminated;

 (2) generic drug prices were raised, fixed, maintained and stabilized at artificially-high levels; (3)

 the Commonwealth was deprived of free and open markets; and (4) the Commonwealth and

 consumers paid supra-competitive, artificially inflated prices for the generic pharmaceutical

 drugs identified herein. The Defendants' misrepresentations and omissions of material facts have

 caused Commonwealth harm in paying more for generic pharmaceutical drugs identified herein.

         1469. Defendants violated the KCPA:

                    a.         Each time Defendants agreed to allocate the market for specific drugs in

                               the generic pharmaceutical drug market as set forth above;




                                                       422
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 437 of 524




                 b.        Each time Defendants agreed to   fix prices on the specified drugs in the

                           specified drug markets as set forth above;

                 c.       Each time a Defendant failed to disclose the existence of a market

                           allocation agreement and/or a price-fixing agreement involving any of the

                          numerous generic pharmaceutical drugs identified herein;

                 d.        Each time a Defendant submitted false or misleading cover bids and/or

                           offers to their customers and wholesalers;

                 e.        Each time a Defendant provided false or misleading statements to

                          prospective customers related to supply capacity or reasons for bidding or

                          not bidding;

                 f.       Each time a request for reimbursement was made to the Commonwealth

                           for any of the numerous generic pharmaceutical drugs identified herein;

                           and

                 g.        Each time the Comrnonwealth or its consumers paid an      artificially inflated

                          price for any of the numerous generic pharmaceutical drugs identified

                           herein the Defendants' distributed, marketed or sold.

        1470. The above described        conduct has been and is   willful within the meaning of

 Ky.Stat.Ann.   $3   67.990.

        1471. The Commonwealth           states that the public interest is served by seeking a

 permanent injunction to restrain the acts and practices described herein. The Commonwealth and

 its citizens will continue to be harmed unless the acts and practices complained of herein are

 permanently enjoined pursuant to Ky.Stat.Ann. $367.190. Fufther, the Commonwealth seeks

 restitution to the Commonwealth and/or disgorgement pursuant to Ky.Stat.Ann.$$ 367.190 -.200



                                                    423
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 438 of 524




 The Commonwealth seeks a civilpenalty of up to $2,000 for each such          willful violation, or

 $10,000 for each such violation directed at a person over 60 pursuant to Ky.Stat.Ann.$ 367.990.

                                         Uni.@,richment
         1472, Defendants have been unjustly enriched        as a result of the conduct set forth herein.

 The Commonwealth and consumers were purchasers, reimbursers and/or end-payors              of

 Defendants' generic pharmaceutical drugs identified herein and have paid, at their expense,

 amounts far in excess of the competitive prices for such drugs that would have prevailed in a

 competitive and fair market.

         1473. For those customers that purchase directly or indirectly from Defendants at

 artificially inflated and supra-competitive prices, Defendants have increased prices above what

 would have prevailed in a competitive and fair market; thereby, directly benefiting Defendants in

 the form ofincreased revenues.

         1474. Defendants knew of, and appreciated and retained the benefrts of Commonwealth

 and consumers' purchases of any of the Defendants' generic pharmaceutical drugs identifîed

 herein at amounts far in excess of the competitive price.

         1475. Based on Defendants' conduct set for herein, it would be inequitable and unjust

 for Defendants to retain such benefits without payment of value. Defendants will be unjustly

 enriched if they are permitted to retain the direct or indirect benefits received resulting from the

 purchase of any of the generic pharmaceutical drugs identified herein by the Commonwealth.

 The Commonwealth therefore seeks to recover the amounts that unjustly enriched the

 Defendants. The Commonwealth is entitled to equitable relief in the form of an injunction and

 disgorgement, and any other relief the Court deems appropriate.




                                                  424
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 439 of 524




                                                  Louisiana

          1476. Plaintiff State of Louisiana repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

          1477   .   The practices of Defendants described herein are in violation of the Louisiana

 Monopolies Act, LSA-R.S. 51:121 et seq., and the Louisiana Unfair Trade Practices Act, LSA-

 R.S.51:1401 et. seq.

          1478. Plaintiff    State of Louisiana is entitled to injunctive relief and   civil penalties under

 LSA-R.S. 5l:1407 as well as damages, disgorgement and any other equitable relief that the court

 deems proper under LSA-R.S. 5l:1408.


                                                   Maine

         1479    '     Plaintiff State of Maine repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1480.         The aforementioned practices by Defendants are in violation of the Maine

 Monopolies and Profiteering Law, 10 M.R.S.A $$            l10l   and 1102, and Plaintiff State of Maine is

 entitled to all available relief for these violations under l0 M.R.S.A. $ I104, including, without

 limitation, treble damages for Maine governmental and consumer purchasers, civil penalties,

 injunctive relief, attorney's fees, investigative and litigation costs, and any other appropriate

 injunctive and equitable relief.

                                                 Maryland

         1481. Plaintiff State of Maryland repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.




                                                     425
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 440 of 524




         1482. The aforementioned practices by Defendants were and are in violation of the

 Maryland Antitrust Act, Md. Com. Law Code Ann. $$ l1-201 et seq. These violations

 substantially affect the people of Maryland and have impacts within the State of Maryland.

         1483. Plaintiff   State of Maryland brings this action against Defendants in the following

 capacities:

                a.      Pursuant to Md. Com. Law Code Ann. $ 11-209(a) in its sovereign

                        capacity for injunctive relief, civil penalties, restitution, disgorgement and

                        all other available equitable remedies;

                b.      Pursuant to Md. Com Law Code Ann. $ l1-209(b)(5) as parens patriae on

                        behalf of persons residing in Maryland. These persons are entitled to three

                        times the amount of money damages sustained regardless of whether they

                        have purchased generic pharmaceuticals directly or indirectly from

                        Defendants. Md. Health Gen. Code Ann. $ 2l-1114.

         1484. Plaintiff State of Maryland also seeks, pursuant to Md. Com. Law Code Ann.

 $ 11-209(b), reimbursement of reasonable attorney's fees, expert fees and costs.

                                              Massachusetts

         1485. Plaintiff Commonwealth of Massachusetts repeats       and re-alleges each and every

 preceding allegation as   if fully set forth herein.

         1486. The aforementioned practices by Defendants, including but not limited to

 agreements in restraint of trade and/or attempted agreements in restraint of trade, constitute

 unfair methods of competition and/or unfair or deceptive acts or practices in trade or commerce

 in violation of the Massachusetts Consumer Protection Act, M.G.L c. 93A, $ 2 et seq.




                                                        426
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 441 of 524




          1487   .   Defendants knew or should have known that their conduct violated the

 Massachusetts Consumer Protection Act, M.G.L c. 934, $ 2 et seq.

          1488. Plaintiff Commonwealth of Massachusetts is entitled to relief under M.G.L.       c.

 934,   $ 4, including,   without limitation, damages and restitution to Massachusetts consumers and

 Massachusetts governmental purchasers; civil penalties for each violation committed by the

 Defendants; injunctive relief and other equitable relief including, without limitation,

 disgorgement; fees and costs including, without limitation, costs of investigation, litigation, and

 attorneys' fees; and any other relief available under M.G.L. c. 934, $ 4.

          1489. Plaintiff Commonwealth of Massachusetts notified the Defendants of this

 intended action at least five days prior to the commencement of this action and gave the

 Defendants an opportunity to confer in accordance with M.G. L. c. 934, $ 4.

                                                Micþjs
          1490. Plaintiff    State of Michigan repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

          1491. The State of Michigan brings this action both on behalf of itself, its   State

 Agencies, and as parens patriae on behalf of natural persons, pursuant to Mich. Comp. Laws

 $14.28, and $14.101, to enforce public rights and to protect residents and its general economy

 against violations of the Michigan Antitrust Reform Act, Mich. Comp. Laws $ 445.771, et seq.,

 and the common law of the State of Michigan.

          1492. The aforementioned practices by Defendants were and are in violation of the

 Michigan Antitrust Reform Act, Mich. Comp. Laws $ 445.771, et seq., and the common law of

 the State of Michigan. As a result of Defendant's unfair, unconscionable, or deceptive methods,

 acts, or practices in the conduct oftrade and Defendants' conspiracy to restrain trade for the




                                                    427
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 442 of 524




 purpose of excluding or avoiding competition, all as more    fully described above, the Plaintiff

 State of Michigan, its agencies, and consumers have suffered and been injured in business and

 property by reason of having to purchase or reimburse at supra-competitive prices as direct and

 indirect purchasers and will continue to suffer ascertainable loss and damages in an amount to be

 determined attrial.

         1493. Accordingly, Plaintiff State of Michigan on behalf of itself, its agencies, and     as


 parens patriae on behalf of its consumers affected by Defendants' illegal conduct, is entitled to

 relief including but not limited to injunctive relief and other equitable relief (including but not

 limited to disgorgement), civil penalties, damages, costs and attorney fees.

                                              Minnesota

         1494. Plaintiff State of Minnesota repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1495. Defendants'     acts as alleged herein violate the Minnesota Antitrust Law    of 1971,

 Minn. Stat. $$ 325D.49-.66. Plaintiff State of Minnesota    seeks   relief, including but not limited

 to:

                 a.      damages for itself, its state agencies that paid for the generic
                         pharmaceutical drugs identified herein, and as parens patriae on behalf of
                         its consumers. Plaintiff State of Minnesota is entitled to damages under
                         Minn. Stat. $ 8.31, subd. 3a and treble damages under Minn. Stat.
                          $ 325D.57;

                 b.      disgorgement under Minn. Stat. g 325D.59 and Minn. Stat. Ch. 8;

                 c.      injunctive relief under Minn. Stat. $$ 325D.58 and Minn. Stat. g 8.31,
                         subd. 3;

                 d.      costs and reasonable attorneys'fees under Minn. Stat. $ 325D.57 and
                         Minn. Stat. $ 8.31, subd.3a;and

                 e.      civil penalties under Minn. Stat. g 325D.56 and Minn. Stat. g 8.31, subd.



                                                  428
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 443 of 524




         1496. The Defendants deceptively misrepresented to Plaintiff State of Minnesota, its

 state agencies and Minnesota consumers that Defendants' pricing at which the numerous generic

 pharmaceutical drugs identified herein were sold, distributed or obtained in Minnesota was

 competitive and fair.

         1497. The Defendants' deceptive misrepresentations and failure to disclose material

 facts had the following effects:   (l)   generic drug price competition was restrained, suppressed and

 eliminated throughout Minnesota; (2) generic drug prices were raised, fixed, maintained and

 stabilized at artificially-high levels throughout Minnesota; (3) Plaintiff State of Minnesota, its

 state agencies and Minnesota consumers were deprived of free and open markets; and (4)

 Plaintiff State of Minnesota, its state agencies and Minnesota consumers paid supra-competitive,

 artificially inflated prices for the numerous generic pharmaceutical drugs identified herein.

         1498. The Defendants' deceptive misrepresentations and failure to disclose material

 facts have caused Plaintiff State of Minnesota, its state agencies, and Minnesota consumers to

 suffer and to continue to suffer loss of money or property, real or personal, by means of

 Defendants' use or employment of deceptive commercialpractices as set forth above.

         1499. Defendants violated the deceptive trade practices laws of Minnesota:

                a.       Each time a Defendant failed to disclose the existence of a market
                         allocation agreement and/or a price-fixing agreement involving any of the
                         numerous generic pharmaceutical drugs identified herein;

                b.       Each time a Defendant submitted false or misleading cover bids and/or
                         offers to their customers and wholesalers;

                c.       Each time a Defendant provided false or misleading statements to
                         prospective customers related to supply capaciiy or reasons for bidding or
                         not bidding;

                d.       Each time Plaintiff State of Minnesota, its state agencies and Minnesota
                         consumers paid an artificially inflated price for any of the numerous
                         generic pharmaceutical drugs identified herein; and


                                                     429
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 444 of 524




                  e            Each time a request for reimbursement was made to Minnesota for any            of
                               the numerous generic pharmaceutical drugs identified herein.

         1500. The Defendants' conduct is unlawful pursuant to the Uniform Deceptive Trade

 Practices Act   of    1973,   Minn. Stat. $$ 325D.43-.48 and Minn. Stat. Ch. 8. The aforesaid methods,

 acts or practices constitute deceptive acts under this Act, including, but not limited to:

                  a.           Representing "that goods or services have sponsorship, approval,
                               characteristics, ingredients, uses, benefits, or quantities that they do not
                               have or that a person has a sponsorship, approval, status, affiliation, or
                               connection that the person does not have" in violation of Minn. Stat.
                               ç 325D.44, subd. l(5);

                 b.            Representing"that goods or services are of a particular standard, quality,
                               or grade, or that goods are of a particular style or model, if they are of
                               another" in violation of Minn. Stat. $ 325D.44, subd. 1(7); and

                  c.           Engaging "in any other conduct which similarly creates a likelihood of
                               confusion or of misunderstanding" in violation of Minn. Stat. $ 325D.44,
                               subd. 1(13).

         1501. Some or all of these violations by Defendants were willful

         1502. Plaintiff        State of Minnesota seeks relief for violations of the Uniform Deceptive

 Trade Practices Act of 1973, Minn. Stat. $$ 325D.43-.48 including but not limited to:

                  a.           damages for itself, its state agencies that paid for the generic
                               pharmaceuticaldrugs identihed herein, and as parens patriae on behalf of
                               its consumers under Minn. Stat. $ 325D.45, subd. 3 and Minn. Stat. $ 8.31,
                               subd. 3a;

                  b.           disgorgement under Minn. Stat. $ 325D.45, subd. 3, Minn. Stat. Ch. 8, and
                               Minnesota common law;

                  c            injunctive relief under Minn. Stat. $ 325D.45, subd. 1 and Minn. Stat.
                               $ 8.31, subd.3;

                  d.           costs and reasonable attorneys' fees under Minn. Stat. $ 325D.44 and
                               Minn. Stat. $ 8.31, subd. 3a;and

                  e            civil penalties under Minn. Stat. $ 8.31, subd. 3.



                                                         430
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 445 of 524




         1503. By reason of the foregoing, the Defendants have been unjustly enriched       as a result

 of the conduct set forth herein with respect to Plaintiff State of Minnesota, its state agencies that

 paid for the generic pharmaceutical drugs identified herein, and its consumers.

         1504. Plaintiff State of Minnesota, its state agencies that paid for the generic

 pharmaceutical drugs identified herein, and its consumers were purchasers, reimbursers and/or

 end-payors of Defendants' generic pharmaceutical drugs identified herein and have paid amounts

 far in excess of the competitive prices for such drugs that would have prevailed in a competitive

 and fair market.

         1505. Defendants knew of and appreciated, retained, or used, the benefits of Plaintiff

 State of Minnesota, its state agencies that paid for the generic pharmaceutical drugs identified

 herein, and its consumers'purchases of any of the Defendants'generic pharmaceutical drugs

 identified herein at amounts far in excess of the competitive price. Defendants engaged in the

 conduct described herein to allocate or preserve the market share of the numerous generic

 pharmaceutical drugs identified herein thereby increasing their sales and profits.

        1506. For those customers that purchase directly or indirectly from Defendants       at

 artificially inflated and supra-competitive prices, Defendants have increased prices above what

 would have prevailed in a competitive and fair market; thereby, directly benefiting Defendants in

 the form of increased revenues.

        1507   .   Based on Defendants' conduct set forth herein, it would be inequitable and unjust

 for Defendants to retain such benefits without payment of value.

        1508. Defendants will be unjustly enriched if they     are permitted to retain the direct or

 indirect benefits received or used resulting from the purchase of any of the numerous generic

 pharmaceutical drugs identified herein by Plaintiff State of Minnesota, its state agencies that paid



                                                   43t
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 446 of 524




 for the generic pharmaceutical drugs identifìed herein, and its consumers. Plaintiff State of

 Minnesota, on behalf of itself, its state agencies that paid for the generic pharmaceutical drugs

 identified herein, and as parens patriae on behalf of its consumers, seeks to recover the amounts

 that unjustly enriched the Defendants.

         1509. Plaintiff State of Minnesota seeks relief, on behalf of itself, its state agencies that

 paid for the generic pharmaceutical drugs identified herein, and as parens patriae on behalf of its

 consumers, and is therefore entitled to equitable relief in the form of an injunction, restitution

 and disgorgement and any other relief the Court deems appropriate under Minn. Stat. Ch. 8 and

 Minnesota common law for unjust enrichment.

                                                Mississipni

         15   10.   Plaintiff State of Mississippi repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         l5l 1.     Defendants' acts violate Miss. Code Ann. ç 75- 21-l et seq., and Plaintiff State   of

 Mississippi is entitled to relief under Miss. Code Ann. g 75-    2l-l   et seq.

         1512. The aforesaid conduct was not only anti-competitive but was also unfair and

 deceptive to the consumers of the State of Mississippi, therefore Defendants'acts violate the

 Mississippi Consumer Protection Act, Miss. Code Ann. ç 75-24-1, et seq., and Plaintiff State of

 Mississippi is entitled to relief under the Mississippi Consumer Protection Act, Miss. Code Ann.

 ç 75-24-1, et seq.

         1513. Pursuant to Miss.      Code Ann. ç 75-21-1 et seq., and the Mississippi Consumer

 Protection Act, Miss. Code Ann. 5 75-24-1, et seq., Plaintiff State of Mississippi seeks and is

 entitled to relief, including but not limited to injunctive relief, damages, restitution,




                                                    432
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 447 of 524




 disgorgement, civil penalties, costs, attorney fees, and any other just and equitable relief which

 this Court deems appropriate.

                                                Missouri

         1514. Plaintiff State of Missouri repeats   and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1515. The aforementioned practices by Defendants violate the Missouri Antitrust Law,

 Missouri Rev. Stat. $$ 416.011 et seq., and Missouri's Merchandising Practices Act, Missouri

 Rev. Stat. $$ 407.010 et seq., as further interpreted by 15 CSR 60-8.0i0 et seq. and 15 CSR 60-

 9.01 et seq., and the State of Missouri is entitled to an injunction, disgorgement, civil penalties

 and any other relief available under the aforementioned Missouri statutes and regulations.

         1516. The State of Missouri also seeks its costs and attorney fees incuned in the

 prosecution of this action.

                                                Montana

         1517. Plaintiff   State of Montana repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1518. Defendants' acts and practices described in this Complaint violate Montana's

 Unfair Trade Practices and Consumer Protection Act, Mont Code Ann. $ 30-14-101 et seq.,

 including $ 30-14-103, and Unfair Trade Practices Generally, Mont. Code Ann. g 30-14-201 et

 seq., including $ 30-14-205.

         1519. Mont. Code Ann        $ 30-14-103 prohibits unfair methods of competition and unfair

 or deceptive acts or practices in the conduct of any trade or commerce. Mont. Code Ann. $ 30-

 14-102(8) defines the terms "ttade" and "commerce" as meaning "the advertising, offering for

 sale, sale, or distribution of any services, any property, tangible or intangible, real, personal, or




                                                   433
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 448 of 524




 mixed, or any other article, commodity, or thing of value, wherever located, and includes any

 trade or commerce directly or indirectly affecting the people of this state."

         1520. Montana's standard for'unfairness'as prohibited under Mont. Code Ann.           $ 30-

 l4-103 is articulated in Rohrer v. Knudson,203 P.3d 759 (Mont. 2009) as an act or practice

 which "offends established public policy and which is either immoral, unethical, oppressive,

 unscrupulous or substantially injurious to consumers."

         1521. Mont    Code Ann. $ 30-14-205 states that   it is unlawful for a person or group of

 persons, directly or indirectly:

                 (1)     to enter an agreement for the purpose of fixing the price or regulating the

                         production of an article of commerce;

                 (2)     for the purpose ofcreating or carrying out any restriction in trade to: (a)

                         limit productions; (b) increase or reduce the price of merchandise or

                         commodities; (c) prevent competition in the distribution or sale of

                         merchandise or commodities; (d)    fix a standard or figure whereby   the

                         price of an article of commerce intended for sale, use, or consumption will

                         be in any way controlled.

         1522. Defendants' anticompetitive and unfair andlor deceptive acts and practices in the

 marketing and sale of pharmaceuticals as described in this Complaint occurred in the conduct of

 "trade" and "commerce" as defined by Montana law.

         1523. Defendants' anticompetitive     and unfair and/or deceptive acts and practices in the

 marketing and sale of pharmaceuticals as described in this Complaint offend established public

 policy. Those   acts and practices are also unethical, oppressive, and unscrupulous and have

 substantially injured and continue to injure Montanans through supra-competitive prices.



                                                  434
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 449 of 524




         1524. Defendants' price-fixing      and market allocating conduct as described in this

 complaint violates the plain language of Mont. code Ann. $ 30-14-205(1) and (2).

         1525. Defendants' unlawful conduct was willful        as defined in   Mont. Code Ann. $ 30-

 14-t42(4).

         1526. Plaintiff State of Montana is entitled to injunctive and equitable relief, including

 disgorgement, and the maximum civil penalties available under Mont. Code Ann. $ 30-14-101 et

 seq. and $ 30-14-201 et seq., including but not limited to Mont. Code Ann. gg 30-14-111(4), -

 131, -142(2), -144, and -222. Plaintiff State of Montana also seeks reasonable attornevs' fees

 and costs.

                                                Nebraska

         1527   .   Plaintiff State of Nebraska repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1528. Defendants' actions      as alleged herein violate the   Unlawful Restraint of Trade Act,

 Neb. Rev. Stat. $ 59-801 et seq. and the Consumer Protection Act, Neb. Rev. Stat. $ 59-1601 et

 seq. Specifically, Defendants' actions constitute unreasonable restraints of trade or commerce in

 violation ofNeb. Rev. Stat. $ 59-801 andNeb. Rev. Stat. $ 59-1603, and Defendants'actions

 constitute unfair methods of competition in violation of Neb. Rev. Stat. $ 59-1602. The sale      of
 pharmaceuticals to the State of Nebraska and its citizens constitutes trade or commerce as

 defined in Neb. Rev. Stat. $ 59- 1601 . These violations have had an impact, directly and

 indirectly, upon the public interest of the State of Nebraska, for the State of Nebraska, its state

 agencies, and its citizens have been injured and continue to be injured by paying supra-

 competitive prices for pharmaceuticals purchased directly and/or indirectly from the Defendants.




                                                    43s
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 450 of 524




         1529. Accordingly, Plaintiff State of Nebraska, on behalf of itself, its state agencies, and

 as parens patriae   for all citizens within the state, seeks all relief available under the Unlawful

 Restraint of Trade Act, the Consumer Protection Act, and Neb. Rev. Stat. $ 84-212. Plaintiff

 State of Nebraska is entitled to relief including, but not limited to: damages, disgorgement,     civil

 penalties, equitable relief, injunctive relief, and its costs and attorney's fees pursuant to Neb.

 Rev. Stat. $$ 59-803, 59-819, 59-821,59-1608, 59-7609,59-1614, and84-212.

                                                   Nevada

         1530. Plaintiff State of Nevada repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1531. As alleged in Sections IV and YI, supra, the Defendants' conduct was and is

 directed at consumers nationwide, including in Nevada, and was overtly deceptive; not merely

 anticompetitive.

         1532. As repeatedly alleged supra, in the course of carrying out their schemes,

 Defendants often (i) declined bid opportunities and misrepresented the reason for their failure to

 bid, (ii) provided false bids that they knew would not be successful, or (iii) withdrew offers and

 misrepresented the reasons why the offers were withdrawn. In all such cases, the alleged acts

 and practices by Defendants were, and are, in violation of the Nevada Deceptive Trade Practices

 Act, Nev. Rev. Stat. $ 598.0903, et seq., and specifically the following:

                 a.       NRS 598.0915(15), a person engages in a deceptive trade practice by

                          knowingly making a false representation in    a transaction;

                 b.       NRS 598.0923(2), a person engages in a deceptive trade practice by

                          failing to disclose a material fact in connection with the sale or lease of

                          goods or services; and



                                                    436
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 451 of 524




                      c.      NRS 598.0923(3), a person engages in a deceptive trade practice by

                              violating a state or federal statute or regulation relating to the sale or lease

                              ofgoods or services.

           1533. As alleged in Sections IV, V and VI, suprq,the Defendants' anticompetitive

 conduct produced, and continues to produce, harm across the Plaintiff States, including in

 Nevada. Accordingly, the aforementioned acts and practices by Defendants were, and are, also

 in violation of the Nevada Unfair Trade Practices Act, Nev. Rev. Stat. $ 5984.010, et seq., and

 specifi cally the     following:

                      a.     NRS 5984.060(a), competitors unlawfully restrain trade by engaging in

                             price fixing;

                      b.     NRS 5984.060(b), competitors unlawfully restrain trade by agreeing to

                             division of markets; and

                      c.     NRS 5984.060(c), competitors unlawfully restrain trade by agreeing to

                             allocate customers.

           1534   .   Accordingly, Plaintiff State of Nevada seeks all relief available under the Nevada

 Deceptive Trade Practices Act, the Nevada Unfair Trade Practices Act, and common law.

 Plaintiff State of Nevada is entitled to relief including but not limited to: disgorgement,

 injunctions, civil penalties, damages, and its costs and attorney's fees pursuant to Nev. Rev. Stat.

 $   $ 598.0963, 598.097 3, 598.0999, 5984. 1 60, 5 984. I 7 0, 598A.200 and 598A.25 0.

                                                   New Jersey

           1535. Plaintiff State of New Jersey repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.




                                                       437
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 452 of 524




         1536. Defendants' actions      as alleged herein violate the New Jersey   Antitrust Act,

 N.J.S.A. 56:9-1 et seq., in that they have the purpose and/or effect of unreasonably restraining

 trade and commerce within the State of New Jersey and elsewhere. N.J.S.A. 56:9-3. Plaintiff

 State of New Jersey seeks relief including but not limited to, treble damages for New Jersey

 consumers and state agencies that paid for one or more of the drugs identified in this Complaint,

 injunctive relief,, disgorgement, restitution, civil penalties and attomeys' fees and investigative

 costs. N.J.S.A. 56:9-10, -12.

         1537. Defendants' actions      as alleged herein violate the New Jersey Consumer Fraud

 Act, N.J.S.A. 56:8-l et seq., in that Defendants' made misleading statements, omitted material

 facts and engaged in unconscionable commercial practices in connection with the advertising,

 offering for sale and sale of one or more of the drugs identified in this Complaint. N.J.S.A. 56:8-

 2. Plaintiff State of New Jersey   seeks relief including but not limited to, injunctive relief,

 disgorgement, restitution, civil penalties and attorneys' fees and investigative costs. N.J.S.A.

 56:8-8, -1 l, -13 and -19.

                                              New Mexico

         1538. Plaintiff   State of New Mexico repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1539. The State of New Mexico, through its Attorney General, brings this enforcement

 action as parens patriae in its sovereign and quasi-sovereign capacity and in its proprietary

 capacity on behalf of the State, including its agencies and entities, to recover damages to the

 State, its residents, its economy, and all such other relief as may be authorized by statute or

 common law.




                                                   438
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 453 of 524




           1540. The aforementioned actions and practices by Defendants were and are a contract,

 agreement, combination, or conspiracy in an unreasonable restraint of trade or commerce in New

 Mexico, thus violating the New Mexico Antitrust Act, N.M. Stat. Ann. $ 57-l -1 et seq.

          l54l.   The aforementioned actions and practices by Defendants were unfair or deceptive

 trade practices as they were false or misleading oral or written statements or other

 representations made in connection with the sale of goods in the regular course of their trade or

 commerce, that may, tended to or did deceive or mislead consumers. These practices included

 false or misleading statements of fact concerning the price of drugs and failures to state material

 facts about the costs of drugs, actions that deceived or tended to deceive consumers.

 Additionally, Defendants' actions constituted unconscionable trade practices, because they

 resulted in supra-competitive prices for the aforementioned drugs, resulting in a gross disparity

 between the prices paid by consumers and the valued received. These practices and actions

 violated the New Mexico unfair Practices Act, N.M. Stat. Ann. $ 57-12-l et. seq.

          1542. The aforementioned actions     and practices by Defendants also constitute unfair

 competition and unjust enrichment under New Mexico's common law.

          1543. Accordingly, the State of New Mexico is entitled remedies available to it under

 the New Mexico Antitrust Act, the New Mexico Unfair Practices Act, and New Mexico common

 law, including injunctive relief, actual, treble, and statutory damages, restitution, disgorgement,

 civil penalties, costs, attorney's fees, and any other appropriate monetary and injunctive relief.

 See   N.M. Stat. Ann. $$ 57-l-3, -7, -8iN.M. Stat. Ann. g 57-12-8, -10, -i l.

                                              New York

          1544. Plaintiff   State of New York repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.



                                                  439
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 454 of 524




         1545. In addition to violating federal antitrust law, the aforementioned practices by the

 Defendants violate New York antitrust law, the Donnelly Act, New York Gen. Bus. Law $$ 340-

 342c, and constitute both "fraudulent" and "illegal" conduct in violation of New York Executive

 Law $ 63(t2).

         1546. Plaintiff   State of New York seeks relief, including but not limited to damages, for

 New York consumers and New York state entities that paid for one or more of the drugs

 identified in this Complaint during the relevant period and thereby paid more than they would

 have paid but for Defendants' unlawful conduct. Plaintiff State of New York also seeks, and is

 entitled to, civil penalties, injunctive relief, other equitable relief (including but not limited to

 disgorgement), and fees and costs.

         1547. Minnesota Multistate Contracting Alliance for Pharmacy ("MMCAP") contracts

 directly with Defendants and/or has an assignment of antitrust claims from Cardinal Health, Inc.

 ("Cardinal") or other intermediary. New York entities purchase generic drugs through MMCAP

 contracts and have a similar assignment from MMCAP for any claims MMCAP may have for

 violations of the antitrust laws.

         1548. To the extent these assignment clauses support a direct purchase by those

 represented by New York, in addition to all other remedies sought herein, Plaintiff State of New

 York seeks damages under federal antitrust law,      15 U.S.C. $ 15.

                                             North Carolina

         1549. Plaintiff   State of North Carolina repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1550. By distributing, marketing and selling generic pharmaceutical drugs to consumers

 through drug wholesalers and distributors, pharmacy and supermarket chains, and other resellers



                                                    440
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 455 of 524




 of generic pharmaceutical drugs and in otherwise engaging in the conduct more fully described

 herein with respect to the numerous generic pharmaceutical drugs identified herein, the

 Defendants are engaging in trade or commerce that directly or indirectly harmed North Carolina

 consumers pursuant to North Carolina's Unfair or Deceptive Trade Practices Act, N.C. Gen. Stat.

 $ 75-1 et seq.

         1551. The Defendants agreed to, and did in fact,       act in restraint of trade or commerce in

 each generic drug market identified herein that includes North Carolina, by affecting, fixing,

 controlling andlor maintaining at artificial and non-competitive levels, the prices at which the

 numerous generic pharmaceutical drugs identified herein were sold, distributed or obtained in

 North Carolina and deprived North Carolina consumers from paying          a   price for the numerous

 generic pharmaceutical drugs identified herein which would have been competitive and fair

 absent the agreement to allocate customers and   fix prices.

         1552. The aforesaid methods, acts or practices constitute unfair methods of competition

 and/or unfair acts or practices within their meaning under the North Carolina Unfair or Deceptive

 Trade Practices Act, and are injurious to North Carolina consumers and the general economy             of
 the State of North Carolina, including, but not limited to by:

                  a.    Violating Section 1 of the Sherman Act, 15 U.S.C $ l, through engaging

                        in a market allocation agreement as set forth in the preceding counts;

                  b.    Violating Section 1 of the Sherman Act, l5 U.S.C $ 1, through engaging

                        in a price-fixing agreement as set forth in the preceding counts; and

                  c.    Engaging in any conduct which causes substantial injury to consumers.

        1553. By deceptively misrepresenting andlor omitting material facts concerning the

 absence of competition in each generic drug market identified herein to the State of North




                                                 44t
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 456 of 524




 Carolina and North Carolina consumers, the Defendants misled the State of North Carolina and

 North Carolina consumers into believing that prices for the numerous generic pharmaceutical

 drugs identified herein were competitive and fair in violation of the North Carolina Unfair or

 Deceptive Trade Practices Act.

        1554. The Defendants      agreed to, and did in fact, act in restraint of trade or commerce in

 each generic drug market identified herein that includes North Carolina, by affecting, fixing,

 controlling and/or maintaining at artificial and non-competitive levels, the prices at which the

 numerous generic pharmaceutical drugs identified herein were sold, distributed or obtained in

 North Carolina.

        1555. The Defendants' impairment of choice        and the competitive process had the

 following effects: (1) generic drug price competition was restrained, suppressed and eliminated

 throughout North Carolina; (2) generic drug prices were raised, fixed, maintained and stabilized

 at artificially-high levels throughout North Carolina; (3) the State of North Carolina and North

 Carolina consumers were deprived of free and open markets; and (4) the State ofNorth Carolina

 and North Carolina consumers paid supra-competitive,      artificially inflated prices for the

 numerous generic pharmaceutical drugs identified herein.

         1556. The Defendants' impairment of choice and the competitive process have caused

 the State of North Carolina and North Carolina consumers to suffer and to continue to suffer loss

 of money or property, real or personal, by means of Defendants' use or employment of unfair

 methods of competition and/or unfair acts or practices as set forth above.

         1557. The Defendants' deceptive misrepresentations and failure to disclose material

 facts had the following effects: (1) generic drug price competition was restrained, suppressed

 and eliminated throughout North Carolina; (2) generic drug prices were raised, fixed, maintained




                                                  442
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 457 of 524




 and stabilized at artificially-high levels throughout North Carolina; (3) the State of North

 Carolina and North Carolina consumers were deprived of free and open markets; and (4) the

 State of North Carolina and North Carolina consumers paid supra-competitive,       artificially

 inflated prices for the numerous generic pharmaceutical drugs identified herein.

        1558. The Defendants' deceptive misrepresentations and failure to disclose material

 facts have caused the State of North Carolina and North Carolina consumers to suffer and to

 continue to suffer loss of money or property, real or personal, by means of Defendants' use or

 employment of deceptive commercial practices as set forth above.

        1559. Defendants violated the North Carolina Unfair or Deceptive Trade Practices Act:

                a.      Each time Defendants agreed to participate in the overarching conspiracy

                        within the generic pharmaceutical drug market as set forth herein;

                b.      Each time Defendants agreed to allocate the market for specific drugs in

                        the generic pharmaceutical drug market as set forth herein;

                c.      Each time Defendants agreed to    fix prices on the specihed drugs in the

                        specified drug markets as set forth herein;

                d.      Each time the State of North Carolina or a North Carolina consumer paid

                        an unfairly or unconscionably inflated price for any of the numerous

                        generic pharmaceutical drugs identified herein;

                e.      Each time a Defendant failed to disclose the existence of a market

                        allocation agreement and/or a price-fixing agreement involving any of the

                        numerous generic pharmaceutical drugs identified herein;

                f.      Each time a Defendant submitted false or misleading cover bids and/or

                        offers to their customers and wholesalers;



                                                  443
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 458 of 524




                      g.      Each time a Defendant provided false or misleading statements to

                              prospective customers related to supply capacity or reasons for bidding or

                              not bidding;

                      h.      Each time a request for reimbursement was made to the State of North

                              carolina for any of the numerous generic pharmaceutical drugs identified

                              herein; and

                      i.      Each time the State of North Carolina or a North Carolina consumer paid

                              an   artificially inflated price for any of the numerous generic

                             pharmaceutical drugs identified herein.

              1560. Plaintiff State of North Carolina is entitled to relief pursuant to N.C. Gen. Stat.   $

 75-l       et seq., including recovery of its costs and attorneys' fees pursuant to N.C. Gen. Stat. $ 75-

 16.1   .




                                                   North Dakota

              1561. Plaintiff State of North Dakota repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

              1562. The aforementioned practices by Defendants are in violation of North Dakota's

 Uniform State Antitrust ActNorth Dakota Century Code (lr{.D.C.C.) $ 51-08.1-01 et seq., and

 Plaintiff State of North Dakota is entitled to relief for these violations under N.D.C.C.       $ 51-08.1-

 0l   et seq.

              1563. The aforementioned practices by Defendants constitute unconscionable or

 deceptive acts or practices in violation of the North Dakota Consumer Fraud Law, N.D.C.C. $51-

 l5-01 et seq., and Plaintiff State of North Dakota is entitled to relief for those violations under

 N.D.C.C. $51-15-01 et seq.



                                                         444
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 459 of 524




                                                     Ohio

           1564. Plaintiff State of Ohio repeats and re-alleges each and every preceding allegation

 as   if fully   set forth herein.

           1565. The aforementioned practices by Defendants were, and are, a per        se illegal

 conspiracy against trade in violation of Ohio Revised Code Section 1331.01 et seq, the common

 law of Ohio, and void pursuant to Ohio Rev. Code $ 1331.06. The State of Ohio, the general

 economy of Ohio, Ohio entities and individuals in Ohio were harmed as a direct result         of

 Defendants' per se illegal conduct. Defendants received ill-gotten gains or proceeds as a direct

 result of their per se illegal conduct.

           1566. Plaintiff State of Ohio seeks and is entitled to an injunction, disgorgement        and

 civil forfeiture pursuant to Ohio Rev. Code $ 109.81 and Ohio Rev. Code $$ l33l.0l et seq,

 including Section 1331.03, which requires a forfeiture of $500 per day that each violation was

 committed or continued, and any other remedy available at law or equity.

                                                   Oklahoma

           1567    .   Plaintiff State of Oklahoma repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

           1568. The aforementioned practices by Defendants are in violation of the Oklahoma

 Antitrust Reform Act,79 O.S. $$ 201 et seq., and Plaintiff State of Oklahoma is entitled to relief

 under 79 O.S. $ 205.

                                                    Oregon

           1569. Plaintiff State of Oregon repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.




                                                       445
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 460 of 524




         1570. The aforementioned practices by Defendants were,           and are, in violation of the

 Oregon Antitrust Law, Oregon Revised Statutes ("ORS") 646.705, et seq. These violations had

 impacts within the State of Oregon and substantially affected the people of Oregon.

         l57l   .   Plaintiff State of Oregon seeks all relief available under the Oregon Antitrust Act

 for Oregon consumers and the State of Oregon, including injunctive, civil penalties, other

 equitable relief including but not limited to disgorgement, the State of Oregon's costs incurred in

 bringing this action, plus reasonable attorney fees, expert witness fees, and costs of investigation,

 and any other remedy available at law for these violations under ORS 646.760, ORS 646.770,

 ORS 646.775, and ORS 646.780.

                                                  Pennsylvania

         1572. Plaintiff Commonwealth of Pennsylvania repeats and re-alleges each and every

 preceding allegation as    if fully   set forth herein.

                Pennsvlvanía Unfair Trøde Practíces and Consumer Protectíon Law

         1573. In distributing, marketing         and selling generic pharmaceutical drugs to consumers

 through drug wholesalers and distributors, pharmacy and supermarket chains, and other resellers

 of generic pharmaceutical drugs and in otherwise engaging in the conduct more fully described

 herein with respect to the numerous generic pharmaceutical drugs identified herein, the

 Defendants are engaging in trade or commerce that directly or indirectly harmed the

 Commonwealth of Pennsylvania and Pennsylvania consumers within the meaning of 73 P. S. $

 201'2(3) of the Pennsylvania Unfair Trade Practices and Consumer Protection Law

 ("PUTPCPL").

                      Unfaír Methods of Competítíon and Unfaír Acts or Practíces




                                                           446
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 461 of 524




         1574. By reason of the foregoing, the Defendants have impaired Commonwealth of

 Pennsylvania and Pennsylvania consumer choice in each generic drug market identified herein.

         1575. By impairing choice in what should have been        a freely competitive marketplace

 for the numerous generic pharmaceutical drugs identified herein, the Defendants have deprived

 the Commonwealth of Pennsylvania and Pennsylvania consumers from being able to

 meaningfully choose from among the options a competitive market would have provided.

        157   6.   The Defendants agreed to, and did in fact, act in restraint of trade or commerce in

 each generic drug market identified herein that includes Pennsylvania, by affecting, fixing,

 controlling and/or maintaining at artificial and non-competitive levels, the prices at which the

 numerous generic pharmaceutical drugs identified herein were sold, distributed or obtained in

 Pennsylvania.

        1577. The Defendants impaired the competitive         process which deprived the

 Commonwealth of Pennsylvania and Pennsylvania consumers from paying a price for the

 numerous generic pharmaceutical drugs identified herein which would have been competitive

 and fair absent the agreement to allocate customers and    fix prices.

        1578. Regardless of the nature or quality of Defendants' aforementioned        acts or

 practices on the competitive process or competition, Defendants' conduct has been otherwise

 unfair or unconscionable because they offend public policy as established by statutes, the

 common law, or otherwise, are immoral, unethical, oppressive, unscrupulous, or substantially

 injurious to the Commonwealth of Pennsylvania and Pennsylvania consumers.

         1579. Defendants' unscrupulous conduct        has resulted in the Commonwealth and its

 consumers being substantially injured by paying more for or not being able to afford the

 numerous generic pharmaceutical drugs identified herein.



                                                   447
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 462 of 524




         1580. The Defendants' impairment of choice and the competitive process had the

 following effects: (1) generic drug price competition was restrained, suppressed and eliminated

 throughout Pennsylvania; (2) generic drug prices were raised, fixed, maintained and stabilized at

 artificially-high levels throughout Pennsylvania; (3) Commonwealth of Pennsylvania and

 Pennsylvania consumers were deprived of free and open markets; and (4) Commonwealth            of
 Pennsylvania and Pennsylvania consumers paid supra-competitive, artificially inflated prices for

 the numerous generic pharmaceutical drugs identifred herein.

         1581. The Defendants' impairment of choice and the competitive process have caused

 the Commonwealth of Pennsylvania and Pennsylvania consumers to suffer and to continue to

 suffer loss of money or property, real or personal, by means of Defendants' use or employment

 of unfair methods of competition and/or unfair acts or practices as set forth above.

        1582. Defendants violated the PUTPCPL:

                a.      Each time Defendants agreed to participate in the overarching conspiracy

                        within the generic pharmaceutical drug market as set forth herein;

                b.      Each time Defendants agreed to allocate the market for specific drugs in

                        the generic pharmaceutical drug market as set forth herein;

                c.      Each time Defendants agreed to   fix prices   on the specified drugs in the

                        specifred drug markets as set forth herein;

                d.      Each time Defendants agreed to   fix prices on the specified drugs in the

                        specified drug markets as set forth herein;

                e.      Each time Defendants agreed to allocate markets and fix prices on the

                        specified drugs in the specified drug markets as set forth herein;




                                                 448
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 463 of 524




                 f.      Each time Defendants agreed to decline to bid or otherwise bid high so as

                         to not take market share on the specified drugs in the specified drug

                         markets as set forth herein;

                 g.      Each time Defendants knowingly breached a legal or equitably duty, justly

                         reposed, within the generic pharmaceutical drug market as set forth herein;

                         and

                 h.      Each time the Commonwealth of Pennsylvania or a Pennsylvania

                         consumer paid an unfairly or unconscionably inflated price for any of the

                         numerous generic pharmaceutical drugs identif,red herein.

         1583. The Defendants' conduct more fully described herein is unlawful pursuant to       73

 P.S.$ 201-3.

         1584. The aforesaid methods,     acts or practices constitute unfair methods of competition

 and/or unfair acts or practices within their meaning under Sections 2 and 3 of the PUTPCPL,

 including, but not limited to:

                 a.      "Engaging in any other fraudulent or deceptive conduct which creates a

                         likelihood of confusion or of misunderstanding" in violation of 73 P.S. $

                         201-2(4)(xxi).

         1585. The above described conduct created the likelihood ofconfusion and

 misunderstanding and exploited unfair advantage of the Commonwealth of Pennsylvania and

 Pennsylvania consumers seeking to exercise a meaningful choice in a market expected to be free

 of impairment to the competitive process and thus constitutes constructive fraud or, in the

 alternative, constructive fraud in its incipiency through one or more of the following breaches of

 legal or equitable duties:



                                                  449
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 464 of 524




                a.      Violating Section I of the Sherman Act, l5 U.S.C $ 1, through engaging

                        in a market allocation agreement as set forth in the preceding counts;

                b.      Violating Section I of the Sherman Act, l5 U.S.C $ 1, through engaging

                        in a price-fixing agreement as set forth in the preceding counts;

                c.      Violating Pennsylvania antitrust common law through engaging in            a


                        market allocation agreement;

                d.      Violating Pennsylvania antitrust common law through engaging in            a   price-

                        fixing agreement; and/or

                e.      Engaging in any conduct which causes substantial injury to consumers.

        1586. The above described conduct substantially injured Pennsylvania consumers and

 the Commonwealth of Pennsylvania.

        1587. The above described conduct has been willful within the meaningof 73 P.S. $

 201-8 and is unlawful under the PUTPCPL.

        1588. Pursuant to 7l P.S.       $ 201-4, the Commonwealth of Pennsylvania believes that the

 public interest is served by seeking   a permanent   injunction to restrain the methods, acts and

 practices described herein, as well as seeking restoration, disgorgement and attorneys' fees and

 costs pursuant to 73 P.S. $$ 201-4 and    4.1for the Commonwealth of Pennsylvania       and

 Pennsylvania consumers and civil penalties of not exceeding $3,000 for each such        willful

 violation pursuant to 73 P.S. $ 201-8 (b). The Commonwealth of Pennsylvania believes that the

 Commonwealth of Pennsylvania and its citizens are suffering and will continue to suffer harm

 unless the methods, acts and practices complained of herein are permanently enjoined.




                                                   4s0
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 465 of 524




                                    Deceptíve Acts or Practíces

        1589. By reason of the foregoing, the Defendants have deceptively misrepresented the

 absence of competition in each generic drug market identifred herein to the Commonwealth      of

 Pennsylvania and Pennsylvania consumers in violation of the PUTPCPL.

        1590. By deceptively misrepresenting and/or omitting material facts concerning the

 absence of competition in each generic drug market identified herein to the Commonwealth      of

 Pennsylvania and Pennsylvania consumers, the Defendants misled the Commonwealth          of

 Pennsylvania and Pennsylvania consumers into believing that prices for the numerous generic

 pharmaceutical drugs identified herein were competitive and fair.

        1591. The Defendants agreed to, and did in fact, act in restraint of trade or commerce in

 in each generic drug market identified herein that includes Pennsylvania, by affecting, fixing,

 controlling andlor maintaining at artificial and non-competitive levels, the prices at which the

 numerous generic pharmaceutical drugs identified herein were sold, distributed or obtained in

 Pennsylvania.

         1592. The Defendants deceptively misrepresented to the Commonwealth of

 Pennsylvania and Pennsylvania consumers that Defendants' pricing at which the numerous

 generic pharmaceutical drugs identified herein were sold, distributed or obtained in Pennsylvania

 was competitive and fair.

         1593. Regardless of the nature or quality of Defendants' aforementioned acts or

 practices on the competitive process or competition, Defendants' conduct has had the tendency

 or capacity to deceive.




                                                  4st
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 466 of 524




         1594. Defendants expressed, implied or otherwise falsely claimed conformance with

 prescribed bidding practices to their customers and wholesalers in relation to the numerous

 generic pharmaceutical drugs identified herein.

         1595. Defendants expressed, implied or otherwise falsely claimed supply capacity or

 reasons to prospective customers for bidding or not bidding in relation to the numerous generic

 pharmaceutical drugs identified herein.

         1596. The Defendants' deceptive misrepresentations and failure to disclose material

 facts had the following effects: (1) generic drug price competition was restrained, suppressed

 and eliminated throughout Pennsylvania; (2) generic drug prices were raised, fixed, maintained

 and stabilized at   artificially-high levels throughout Pennsylvania; (3) Commonwealth of

 Pennsylvania and Pennsylvania consumers were deprived of free and open markets;and (4)

 Commonwealth of Pennsylvania and Pennsylvania consumers paid supra-competitive, artificially

 inflated prices for the numerous generic pharmaceutical drugs identified herein.

         1597. The Defendants' deceptive misrepresentations and failure to disclose material

 facts have caused Commonwealth of Pennsylvania and Pennsylvania consumers to suffer and to

 continue to suffer loss of money or property, real or personal, by means of Defendants' use or

 employment of deceptive commercial practices as set forth above.

         1598. Defendants violated the PUTPCPL:

                a.        Each time a Defendant failed to disclose the existence of a market

                          allocation agreement and/or a price-fixing agreement involving any of the

                          numerous generic pharmaceutical drugs identified herein;

                b.        Each time a Defendant submitted false or misleading cover bids and/or

                          offers to their customers and wholesalers;



                                                   452
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 467 of 524




                  c.   Each time a Defendant provided false or misleading statements to

                       prospective customers related to supply capacity or reasons for bidding or

                       not bidding;

                  d.   Each time a request for reimbursement was made to the Commonwealth                of

                       Pennsylvania for any of the numerous generic pharmaceutical drugs

                       identified herein; and

                  e.   Each time the Commonwealth of Pennsylvania or a Pennsylvania

                       consumer paid an artificially inflated price for any of the numerous

                       generic pharmaceutical drugs identified herein.

         1599. The Defendants' conduct more fully described herein is unlawful pursuant to 73

 P. S. $ 201-3.

        1600. The aforesaid methods,    acts or practices constitute deceptive acts or practices

 within their meaning under Sections 2 and 3 of the PUTPCPL, including, but not limited to:

                  a.   "Representing that goods or services have sponsorship, approval,

                       characteristics, ingredients, uses, benefits or quantities that they do not

                       have or that a person has a sponsorship, approval, status affiliation or

                       connection that he does not have" in violation of 73 P.S. $ 201-2(a)(v);

                  b.   "Representing that goods or services are of a particular standard, quality or

                       grade, or that goods are of a particular style or model, if they are   of

                       another" in violation of 73 P.S. $ 201-2(4xvii); and

                  c.   "Engaging in any other fraudulent or deceptive conduct which creates a

                       likelihood of confusion or of misunderstanding" in violation of 73 P.S.       $


                       201-2(4)(xxi).



                                                 453
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 468 of 524




           l60l   .   The above described conduct has been   willful within the meanin g of 73 P.S.    $


 201-8 and is unlawful under the PUTPCPL.

           1602. Pursuant to 7l P.S. $ 201-4, the Commonwealth of Pennsylvania believes that the

 public interest is served by seeking a permanent injunction to restrain the methods, acts and

 practices described herein, as well as seeking restoration, disgorgement and attomeys' fees and

 costs pursuant to 73 P.S. $$ 201-4 and 4.1 for the Commonwealth of Pennsylvania and

 Pennsylvania consumers and civil penalties of not exceeding $3,000 for each such            willful

 violation pursuant to 73 P.S. $ 201-S (b). The Commonwealth of Pennsylvania believes that the

 Commonwealth of Pennsylvania and its citizens are suffering and will continue to suffer harm

 unless the methods, acts and practices complained of herein are permanently enjoined.

                             Common Law Doctrine against Restraínt of Trade

           1603. By reason of the foregoing, the Defendants have entered into an agreement in

 restraint of trade to allocate markets and   fix prices in each generic drug market identified herein

 within the Commonwealth of Pennsylvania.

           1604. The agreements to allocate customers and to fix pricing      as set   forth in the

 preceding counts constitute an unreasonable restraint of trade in violation of Pennsylvania

 antitrust common law.

           1605. Unless Defendants'overall anticompetitive        scheme is enjoined, the Defendants

 will   continue to illegally restrain trade in the relevant market in concert with another in violation

 of the Pennsylvania common law doctrine against unreasonable restraint of trade.

           1606. Defendants' conduct in engaging in       a contract to unreasonably restrain trade

 conceming the customers to whom and the prices at which the numerous generic pharmaceutical




                                                    454
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 469 of 524




 drugs identified herein were sold, distributed or obtained in Pennsylvania threatens injury to the

 Commonwealth of Pennsylvania and Pennsylvania consumers.

         1607. Defendants' anticompetitive and unlawful conduct alleged herein has injured,       is

 injuring and will continue to injure competition in the relevant market by denying consumer

 choice and otherwise thwarting competition in the relevant market.

         1608. The Defendants' contract in restraint of trade had the following effects: (1)

 generic drug price competition was restrained, suppressed and eliminated throughout

 Pennsylvania; (2) generic drug prices were raised, f,rxed, maintained and stabilized at artificially-

 high levels throughout Pennsylvania; (3) Commonwealth of Pennsylvania and Pennsylvania

 consumers were deprived of free and open markets; and (4) Commonwealth of Pennsylvania and

 Pennsylvania consumers paid supra-competitive, artihcially inflated prices for the numerous

 generic pharmaceutical drugs identified herein.

         1609. The Defendants' illegal conduct has had     a substantial effect on the

 Commonwealth of Pennsylvania and Pennsylvania consumers.

         1610. As a direct    and proximate result of the Defendants' unlawful conduct, the

 Commonwealth of Pennsylvania and Pennsylvania consumers have been injured in their business

 and property.

         161   L   On behalf of the Commonwealth of Pennsylvania and its citizens pursuant to 71

 P.S. $732-204 (c), the Commonwealth of Pennsylvania seeks injunctive relief, disgorgement and

 any other relief the Court deems appropriate.




                                                   455
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 470 of 524




                            Common Law Doctríne against Uniust Enríchment

         1612. By reason of the foregoing, the Defendants have been unjustly enriched             as a result

 of the conduct set forth herein with respect to the Commonwealth of Pennsylvania and

 Pennsylvania consumers.

         1613. The Commonwealth of Pennsylvania and Pennsylvania consumers were

 purchasers, reimbursers andlor end-payors of Defendants' numerous generic pharmaceutical

 drugs identified herein and have paid amounts far in excess of the competitive prices for such

 drugs that would have prevailed in a competitive and fair market.

         1614. Defendants knew        of,, and appreciated and retained, or used, the benefits    of

 Commonwealth of Pennsylvania and Pennsylvania consumers' purchases of any of the

 Defendants' numerous generic pharmaceutical drugs identified herein at amounts far in excess of

 the competitive price. Defendants engaged in the conduct described herein to increase the

 market share of the numerous generic pharmaceutical drugs identified herein thereby increasing

 their sales and profits.

         I6I   5.   For those customers that purchase directly or indirectly from Defendants at

 artificially inflated and supra-competitive prices, Defendants have increased prices above what

 would have prevailed in a competitive and fair market; thereby, directly benefiting Defendants in

 the form of increased revenues.

         1616. Based on Defendants' conduct set forth herein, it would be inequitable and unjust

 for Defendants to retain such benefits without payment of value.

         1617. Defendants will      be unjustly enriched   if they   are permitted to retain the direct or

 indirect benefits received or used resulting from the purchase of any of the numerous generic

 pharmaceutical drugs identified herein by the Commonwealth of Pennsylvania and Pennsylvania



                                                     456
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 471 of 524




 consumers. The Commonwealth of Pennsylvania, on behalf of itself and Pennsylvania

 consumers, seeks to recover the amounts that unjustly enriched the Defendants.

           1618. The Commonwealth of Pennsylvania and Pennsylvania consumers                  are therefore

 entitled to equitable relief in the form of an injunction, restitution and disgorgement and any

 other relief the Court deems appropriate.

                                                      Puerto Rico

           1619. Plaintiff Commonwealth of Puerto Rico              repeats and re-alleges each and every

 preceding allegation as       if fully   set forth herein.

           1620. The aforementioned practices by Defendants were in violation of Puerto Rico

 Law No. 77 of June 25, 1964, also known as "Puerto Rico's Antitrust and Restrictions of

 Commerce Law",10 P.R. Laws Ann. $$ 257 et seq., and32 P.R. Laws Ann. $ 3341.

           1621. The Commonwealth of Puerto Rico, through its Attorney General, brings this

 enforcement action as parens patriae in its proprietary capacity on behalf of the Commonwealth,

 including its agencies and entities, to recover damages to the Commonwealth and all such other

 relief as may be authorized by statute or common law.

           1622. Accordingly, the Commonwealth of Puerto Rico is entitled remedies available

 under the Puerto Rico's Antitrust and Restrictions of Commerce Law and 32 P.R. Laws Ann.                   $


 3341, including injunctive relief, civil penalties and damages for the Commonwealth agencies

 and entities and any other appropriate monetary and injunctive relief.

                                                     Rhode Island

           1623. Plaintiff State of Rhode Island repeats and re-alleges every preceding allegations

 as   if fully   set forth herein.




                                                              4s7
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 472 of 524




         1624. Defendants' actions      as alleged herein violate the Rhode Island   Antitrust Act, R.I.

 Gen. Laws $ 6-36-1, et seq.

         1625. Plaintiff State of Rhode Island brings this action pursuant to R.I. General Laws         $$

 6-36-10,6-36-l I and 6-36-12 and seeks relief, including but not limited to injunctive relief, civil

 penalties, other equitable relief (including but not limited to disgorgement), fees, costs, and such

 other relief as this couft deems just and equitable.

         1626. Defendants' actions      as alleged herein constitute unfair methods   of competition

 and unfair or deceptive acts or practices as defined in the Rhode Island Deceptive Trade

 Practices Act, R.I. Gen. Laws $ 6-13.3-1 , et seq.

         1627. Defendants     engaged in unfair or deceptive acts or practices in connection with the

 sale or advertisement of merchandise by, among other things, making misrepresentations and

 taking steps to conceal their anticompetitive schemes.

         1628. Defendants' violations of the Rhode Island Deceptive Trade Practices Act were

 willful, in that they knew or should have known that their conduct was of the nature prohibited

 by R.I. Gen. Laws $ 6-13.1-2, as defined by the R.I. General Laws $ 6-13.1-1(6).

         1629. Plaintiff   State of Rhode Island brings this action pursuant to Rhode Island Gen.

 Laws $ 6-13.1-5, and seeks relief, including but not limited to injunctive relief, restitution,

 disgorgement and other equitable relief, civil penalties, fees, costs, and such other relief as this

 court deems just and equitable.

                                             South Carolina

         1630. Plaintiff South Carolina     repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.




                                                   458
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 473 of 524




           1631. The aforementioned practices by Defendants constitute "unfair methods of

 competition and unfair or deceptive acts or practices" under $39-5-20 of the South Carolina

 Code of Laws. The State of South Carolina asserts claims in a statutory parens patriae capacity

 under S.C. Code $ 39-5-50 and a common law parens patriae capacity. Pursuant to common law

 and S.C. Code $ 39-5-50(b), South Carolina seeks that this Court restore any ascertainable loss

 incurred in purchasing the generic drugs at issue. Pursuant to S.C. Code $ 39-5-50(a), South

 Carolina seeks injunctive relief to prohibit Defendants from engaging in the conduct described in

 this complaint.

           1632. Defendants knew or reasonably should have known that their conduct violated

 S.C. Code $ 39-5-20. Under S.C. Code $ 39-5-l l0(c), Defendants' conduct therefore constitutes

 a   willful violation of S.C. Code   $   39-5-20. Accordingly, South Carolina seeks an award of civil

 penalties under S.C. Code $ 39-5-110(a) in an amount up to $5,000.00 per violation in South

 Carolina.

           1633. South Carolina   seeks attomeys'fees and costs under S.C. Code $ 39-5-50(a).

                                                   Tennessee

           1634. PlaintiffState ofTennessee        repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

           1635. This is an action that alleges violation of Tennessee's antitrust [aw, the Tennessee

 Trade Practices Act, Tenn. Code Ann. $$ 47-25-101 et seq.

           1636. Defendants directly and/or indirectly through nationwide distributors,

 wholesalers, and retailers, sold or marketed the generic drugs at issue to the State of Tennessee

 and its agencies, Tennessee businesses, and individual consumers.




                                                       4s9
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 474 of 524




           1637. Defendants made arrangements or agreements with              a view    to lessening, or which

 tend to lessen,    full   and free competition in the sale in Tennessee of, or which were designed to

 advance or control the prices charged for, the generic drugs at issue.

           1638. Defendants' conduct affected Tennessee commerce to a substantial degree and

 substantially affected the people of Tennessee by affecting the choice of generic drugs available

 to, andlor the prices paid by, the State ofTennessee and its agencies, Tennessee businesses, and

 individual consumers for such generic drugs.

           1639. The aforementioned conduct by Defendants was in violation of Tennessee's

 antitrust law, the Tennessee Trade Practices Act, Tenn. Code Ann. $$ 47-25-101 et seq.

           1640. As        a direct and proximate result   of Defendants' illegal conduct, the State of

 Tennessee and its agencies, Tennessee businesses, and individual consumers have been harmed

 and   will   continue to be harmed,by, inter alia, paying more for generic drugs purchased directly

 and/or indirectly from the Defendants and their co-conspirators than they would have paid in the

 absence      ofthe illegal conduct.

           1641. The State ofTennessee is entitled to relieffor purchases ofaffected generic drugs

 by the State of Tennessee and its agencies, Tennessee businesses, and individual consumers.

           1642. On behalf of the State and its agencies,         Tennessee businesses, and individual

 consumers, the State of Tennessee seeks all legal and equitable relief available under the

 Tennessee Trade Practices         Act and the common law, including, but not limited to: damages for

 purchases of the affected generic drugs; equitable relief including disgorgement and injunctive

 relief; attorneys' fees and costs; and such other and further relief        as   this Court deems just and

 equitable.




                                                           460
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 475 of 524




                                                           Utah

           1643. Plaintiff State of Utah repeats and re-alleges each and every preceding allegation

 as   if fully   set forth herein.

           1644. The aforementioned             acts by Defendants violate the Utah Antitrust Act, Utah Code


 $$ 76-10-3101 through 76-10-3118 (the                "Act"),   and Utah common    law. Accordingly, Plaintiff

 State of Utah, by and through the Attorney General of Utah, on behalf of itself, Utah

 governmental entities, and          as   parens patriae for its natural persons, is entitled to all available

 relief under the Act and Utah common law, including, without limitation, damages (including

 treble damages, where permitted), injunctive relief, including disgorgement, restitution, unjust

 enrichment, and other equitable monetary relief, civil penalties, and its costs and reasonable

 attorneys'fees.

                                                         Vermont

           1645. Plaintiff      State of Vermont repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

           1646. Defendants' actions alleged herein constitute unfair methods of competition in

 commerce and thereby violate the Vermont Consumer Protection Act, 9 V.S.A. $ 2453. Plaintiff

 State of Vermont seeks relief for Vermont consumers and state entities that paid for one or more

 of the drugs identified herein during the relevant period and thereby paid more than they would

 have paid but for Defendants' unlawful conduct.                Plaintiff State of Vermont   seeks and is entitled

 to injunctive relief, civil penalties, other equitable relief (including but not limited to restitution

 and disgorgement), and its costs and fees for these violations pursuant to 9 V.S.A. $$ 2458 and

 2465.




                                                             461
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 476 of 524




                                                    Vireinia

         1647   .   Plaintiff Commonwealth of Virginia repeats and re-alleges each and every

 preceding allegation as if   fully   set forth herein.

         1648. The aforementioned practices by Defendants        are in violation of the Virginia

 Antitrust Act, Virginia Code Sections 59.1-9.1, et seq. These violations substantially affect the

 people of Virginia and have impacts within the Commonwealth of Virginia.

         1649. Plaintiff Commonwealth of Virginia, through the Attorney General, brings this

 action pursuant to the Virginia Antitrust Act, Virginia Code Section 59.1-9.15. Pursuant to

 Sections 59.1-9.15(a) and (d), Plaintiff Commonwealth of Virginia seeks disgorgement,

 restitution, and other equitable relief as well as civil penalties for these violations. In addition,

 pursuant to Sections 59.1-9.1 5(b), the Plaintiff Commonwealth of Virginia seeks reasonable fees

 and costs for the investigation and litigation.

                                                  Washinqton

         1650. Plaintiff    State of Washington repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1651. The aforementioned practices by Defendants were,         and are, in violation of the

 Washington Consumer Protection Act, Wash. Rev. Code 19.86.020 and .030. Defendants have

 also engaged in conduct in violation of RCW 19.86.020 that is not a reasonable business practice

 and constitutes incipient violations of antitrust law and/or unilateral attempts to flrx prices or

 allocate markets. These violations have impacts within the State of Washington and

 substantially affect the people of Washington.

         1652. Plaintiff    State of Washington seeks relief, including but not limited to damages,

 for Washington consumers and Washington state agencies that paid more for the generic drugs at



                                                          462
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 477 of 524




 issue than they would have paid but for the Defendants' unlawful conduct. Plaintiff State                  of

 Washington also seeks, and is entitled to, injunctive relief, other equitable relief (including but

 not limited to disgorgement), civil penalties, and costs and fees under the Consumer Protection

 Act, Wash Rev. Code 19.86.080 and 19.86.140.

                                                 West Vireinia

         1653. Plaintiff State of West Virginia repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.

         1654. Defendants' acts violate the West Virginia Antitrust Act,           see W. Va. Code $            47-

 18-1 et seq. These violations substantially affected the State of West Virginia and had impacts

 within the State of West Virginia.

         1655. West Virginia affirmatively expresses that the State is not seeking any relief in

 this action for the federal share of funding for West Virginia's Medicaid Program.

         1656. Claims for       damages for any federal monies expended by the State of West

 Virginia are hereby expressly disavowed.

         1657   .   Plaintiff State of West Virginia is entitled to all remedies available at law or in equity

 (including injunctive relief, disgorgement, restitution, and reimbursement),          as   well   as   civil

 penalties under West Virginia Code $ 47-18-1 et seq.

         1658. Plaintiff State of West Virginia also is entitled to recover its costs and attorneys'

 fees under West     Virginia Code    $   47-18-9.

                                                     Wisconsin

         1659. Plaintiff State of Wisconsin repeats and re-alleges each and every preceding

 allegation as if fully set forth herein.




                                                        463
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 478 of 524




        1660. The aforementioned practices by Defendants       are in violation of Wisconsin's

 Antitrust Act, Wis. Stat. Ch. $ 133.03 et seq. These violations substantially affect the people of

 Wisconsin and have impacts within the State of IVisconsin.

        166I. Plaintiff State of Wisconsin,   under its antitrust enforcement authority in Wis. Stat.

 Ch. 133, is entitled to all remedies available at law or in equity under Wis. Stat. $$ 133.03,

 133.14, 133.16, 133.17, and 133.1 8.




                                                  464
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 479 of 524




                                    PRAYER FOR RELIEF

       Accordingly, the Plaintiff States request that the Court:

       A.     Adjudge and decree that Defendants violated Section 1 of the Sherman Act, 15

              u.S.c. $ 1;

       B.     Adjudge and decree that the foregoing activities violated each of the State statutes

              enumerated in this Complaint;

       C.     Enjoin and restrain, pursuant to federal and state law, Defendants, their affiliates,

              assignees, subsidiaries, successors, and transferees, and their ofhcers, directors,

              partners, agents and employees, and all other persons acting or claiming to act on

              their behalf or in concert with them, from continuing to engage in any

              anticompetitive conduct and from adopting in the future any practice, plan,

              program, or device having a similar purpose or effect to the anticompetitive

              actions set forth above;

       D.     Award to Plaintiff States disgorgement of the Defendants' ill-gotten gains and any

              other equitable relief as the Court finds appropriate to redress Defendants'

              violations of federal law or state antitrust and consumer protection laws to restore

              competition;

       E.     Award to the Plaintiff States damages, including treble damages, to the extent

              sought pursuant to applicable state laws as enumerated in Count Thirty-Four         of

              this Complaint;

       F.     Award to each Plaintiff State the maximum civil penalties allowed by law       as


              enumerated in Count Thirty-Four of this Complaint;

       G.     Award to each Plaintiff State its costs, including reasonable attorneys' fees; and



                                                46s
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 480 of 524




       H.   Order any other relief that this Court deems proper




                                            466
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 481 of 524




                                               JURY DEMAND

        The Plaintiff States demand atrial by jury, pursuant to Rule 38(b) of the Federal Rules   of

 Civil Procedure, on all issues triable   as   of right by jury.



                                                             PLAINTIFF

                                                             WILLIAM TONG
                                                             ATTORNEY GENERAL

                                                             â-)
                                                    BY:
                                                             Michdel E. C-le
                                                             W. Joseph Nielsen
                                                             Federal Bar No. ct204l5
                                                             Laura J. Martella
                                                             Federal Bar No. ct27380
                                                             Assistant Attomeys General
                                                             55 Elm Street, P.O. Box 120
                                                             Hartford, CT 06141-0120
                                                             Tel: (860) 808-s040
                                                             Fax: (860) 808-5033
                                                             Joseph.Nielsen@ct. gov




                                                       467
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 482 of 524




                                   FOR PLAINTIFF STATE OF ALABAMA
                                   STEVEN T. MARSHALL
                                   ATTORNEY GENERAL

                                   Billington M. Garrett
                                   Assistant Attorney General
                                   Office of the Attorney General
                                   501 Washington Avenue
                                   Montgomery, AL 36130
                                   Telephone: (33 4) 242-7 300
                                   Fax: (334) 242-2433
                                   Email : b garrett@ago.state.al.us




                                     468
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 483 of 524




                                   FOR PLAINTIFF STATE OF ALASKA
                                   KEVIN G. CLARKSON
                                   ATTORNEY GENERAL

                                   Margaret Paton-Walsh
                                   (Alaska Bar No. 0411074)
                                   Jeff Pickett
                                   (Alaska Bar No. 9906022)
                                   Assistant Attorneys General
                                   Alaska Department of Law
                                   l03l W. 4ù Avenue. Suite 200
                                   Anchorage, AK 995ôl
                                   Tel: (907) 269-5100
                                   Fax: (907) 276-3697
                                   margaret.paton-wal sh@alaska. gov
                                   ieff , pickett@a laska.sov




                                     469
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 484 of 524




                                   FOR PLAINTIFF STATE OF ARIZONA
                                   MARK BRNOVICH
                                   ATTORNEY GENERAL OF ARIZONA

                                   DANA R. VOGEL
                                   (Arizona Bar No. 030748)
                                   Antitrust Unit Chief
                                   Off,rce of the Attorney General
                                   Civil Litigation Division, Antitrust Unit
                                   2005 North Central Avenue
                                   Phoenix, AZ 85004-1592
                                   Telephone: (602) 542-7728
                                   Fax: (602) 542-9088
                                   Dana.vogel@azag.sov




                                     470
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 485 of 524




                                   FOR PLAINTIFF STATE OF COLORADO
                                   PHITIP J. WEISER
                                   ATTORNEY GENERAL

                                   Jennifer H. Hunt
                                   First Assistant Attorney General
                                   Devin M. Laiho
                                   Senior Assistant Attorney General
                                   Abigail Smith
                                   Assistant Attorney General
                                   Colorado Department of Law
                                   Consumer Protection Section
                                   1300 Broadway, Seventh Floor
                                   Denver, Colorado 80203
                                   Telephone: 720 -508-621 5
                                   Emai I : Jennifer.hu nt@co ag. gov ;
                                   Devin.Laih o @coag. gov ;
                                   Abi gail. smith@coag. gov




                                     471
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 486 of 524




                                   STATE OF DELAWARE
                                   KATHLEEN JENNINGS
                                   ATTORNEY GENERAL

                                   Michael A. Undorf
                                   Deputy Attomey General
                                   Delaware Department of Justice
                                   820 N. French St., 5'h Floor
                                   V/ilmington, DE 19801
                                   Telephone: (302) 577 -8924
                                   Email: Michael.Undorf@delaware.gov




                                    472
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 487 of 524




                                   FOR PLAINTIFF STATE OF FLORIDA
                                   ASHLEY MOODY
                                   Attorney General

                                   JOHN GUARD
                                   (Florida Bar No. 374600)
                                   Chief Deputy Attorney General
                                   PATRICIA A. CONNERS
                                   (Florida Bar No. 361275)
                                   Chief Associate Deputy Attomey General
                                   LIZABETH A. BRADY
                                   (Florida Bar No. 457991)
                                   Chief, Multistate Enforcement
                                   TIMOTHY FRASER
                                   (Florida Bar No. 957321)
                                   Assistant Attomey General
                                   Office of the Attorney General
                                   State of Florida
                                   PL-01, The Capitol
                                   Tallahassee, FL 32399-l 050
                                   Tel: (850) 414-3300
                                   Fax: (850) 488-9134




                                    473
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 488 of 524




                                   FOR THE STATE OF HAWAII
                                   CLARE E. CONNORS
                                   ATTORNEY GENERAL OF HAWAII

                                   BRYAN C. YEE
                                   RODNEY I. KIMURA
                                   Deputy Attorneys General
                                   Department of the Attomey General
                                   425 Queen Street
                                   Honolulu, Hawaii 96813
                                   Tel: 808-586-1180
                                   Fax: 808-586-1205
                                   Bryan.c.yee@.hawaii. gov
                                   Rodnev. i.kimura@hawai i. gov




                                     474
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 489 of 524




                                   FOR PLAINTIFF STATE OF IDAHO
                                   LAWRENCE G. WASDEN
                                   ATTORNEY GENERAL

                                   Brett T. Delange
                                   John K. Olson
                                   David Young
                                   Deputy Attorneys General
                                   Consumer Protection Division
                                   Office of the Attorney General
                                   954 W. Jefferson Street, 2nd Floor
                                   P.O. Box 83720
                                   Boise, Idaho 83720-0010
                                   Telephone : (208) 33 4-41 14
                                   Fax: (208) 334-4151

                                   john.olson@ag.idaho. eov
                                   david.youne@ae.idaho. gov




                                     47s
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 490 of 524




                                   FOR PLAINTIFF STATE OF ILLINOIS

                                   LISA MADIGAN
                                   Attorney General

                                   Robert W. Pratt
                                   Antitrust Bureau Chief
                                   Offìce of the Illinois Attorney General
                                   100 W. Randolph Street
                                   Chicago, IL 60601
                                   Tel: (312) 814-3722
                                   Fax: (312)814-4902
                                   mratt@atg.state.i l.us




                                    476
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 491 of 524




                                   Respectfully submitted,

                                   CURTIS T. HILL
                                   Attorney General of the State of Indiana

                                   TAMARA WEAVER
                                   Deputy Attomey General

                                   PHILIP RTZZO
                                   Deputy Attorney General

                                   JUSTIN G. FIAZLETT
                                   Section   Chief Consumer Protection
                                   Division

                                   302 West Washington St., 5th Floor
                                   IGCS -5th Floor
                                   Indianapolis,IN 46204

                                   Tel: (317) 234-7122
                                   Fax: (317)233-4393

                                   ATTORNEYS FOR THE
                                   STATE OF INDIANA




                                    477
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 492 of 524




                                   Respectfully submitted,

                                   THOMAS J. MILLER
                                   Attorney General of Iowa

                                   Layne M. Lindebak
                                   Assistant Attorney General
                                   Special Litigation Division
                                   Hoover Ofhce Building-Second Floor
                                   1305 East Walnut Street
                                   Des Moines,IA 50319
                                   Tel: (5ls) 281-7054
                                   Fax: (515) 281-4902
                                   Layne.Lindebak@ iowa. com


                                   ATTORNEYS FOR THE
                                   STATE OF IOWA




                                     478
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 493 of 524




                                   FOR PLAINTIFF STATE OF KANSAS
                                   DEREK SCHMIDT
                                   ATTORNEY GENERAL

                                   Lynette R. Bakker
                                   Assistant Attorney General
                                   Office of the Kansas Attomey General
                                   120 S.W. 10th Avenue,2nd Floor
                                   Topeka, KS 66612-1597
                                   Telephone: (785) 368-845 1
                                   Fax: (785) 291-3699
                                   Email : lynette.bakker@,ag.ks. sov




                                     479
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 494 of 524




                                   ANDY BESHEAR
                                   Attorney General of Kentucky

                                   LeeAnne Applegate
                                   Charles W. Rowland
                                   Assistant Attomeys General
                                   Office of the Attomey General of Kentucky
                                   1024 Capital Center Drive, Suite 200
                                   Frankfort, KY 40601
                                   Tel: 502-696-5300
                                   Fax: 502-573-8317
                                   LeeAnne.Applegate@ky. eov
                                   Charl ie.Rowland@.kv. sov

                                   ATToRNpyS FoRTHE ST TE oF KENTUCKY




                                    480
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 495 of 524




                                   FOR PLAINTIFF
                                   STATE OF LOUISIANA
                                   JEFF LANDRY
                                   Attorney General
                                   State of Louisiana

                                   STACIE L. DEBLIEUX
                                   LA Bar # 29142
                                   Assistant Attorney General
                                   Public Protection Division
                                   1885 North Third St.
                                   Baton Rouge, LA70802
                                   Tel: (225) 326-6400
                                   Fax: (225) 326-6499
                                   Email : deblieuxs@ag. louisiana. gov




                                    481
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 496 of 524




                                   AARON M. FREY
                                   Attorney General of Maine

                                   Christina Moylan
                                   Assistant Attorney General
                                   Office of the Attorney General of Maine
                                   6 State House Station
                                   Augusta, ME 04333
                                   Tel: 207-626-8838
                                   Fax:207-624-7730
                                   christina.moylan@maine. gov

                                   ATTORNEYS FOR THE
                                   STATE OF MAINE




                                     482
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 497 of 524




                                   BRIAN E. FROSH
                                   MARYLAND ATTORNEY GENERAL

                                   John R. Tennis
                                   Assistant Attomey General
                                   Chiet Antitrust Division

                                   Schonette J. Walker
                                   Assistant Attomey General
                                   Deputy Chief, Antitrust Division
                                   Office of the Attorney General
                                   200 St. Paul Place, 1éth Floor
                                   Baltimore, Maryland 21202
                                   Tel. # (4r0) 576-6470
                                   Fax # (410) 576-7830
                                   jtennis@oas.state.md.us
                                   swalker@oa g. state.md.us

                                   Attorneys for the State of Maryland




                                     483
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 498 of 524




                                   FOR PLAINTIFF COMMONWEALTH
                                   OF MASSACHUSETTS
                                   MAURA HEALEY
                                   ATTORNEY GENERAL

                                   William T. Matlack (MA BBO No. 552109)
                                   Assistant Attomey General
                                   Chief, Antitrust Division
                                   Michael B. MacKenzie (MA BBO No. 683305)
                                   Daniel H. Leff (MA BBO No. 689302)
                                   Assistant Attomeys General
                                   Antitrust Division
                                   One Ashburton Place
                                   Boston, MA 02108
                                   Tel: (617) 727-2200
                                   Fax: (617)722-0184
                                   Wi I I iam.Matlack@mass. gov
                                   Michael.Mackenzie@mass. gov
                                   Daniel.Leff@mass.gov




                                     484
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 499 of 524




                                   FOR PLAINTIFF
                                   STATE OF MICHIGAN
                                   DANA NESSEL
                                   ATTORNEY GENERAL

                                   Carl Hammaker
                                   Assistant Attorney General
                                   Corporate Oversi ght Division
                                   Michigan Department of Attorney General
                                   G. Mennen Williams Building, 6th Floor
                                   525 W. Ottawa Street
                                   Lansing, Michigan 48933
                                   hammakerc @michi gan. gov
                                   Telephone: (517) 335-7 632
                                   Fax: (517) 335-6755




                                    485
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 500 of 524




                                   FOR PLAINTIFF
                                   STATE OF MINNESOTA

                                   KEITH ELLISON
                                   ATTORNEY GENERAL

                                   JAMES CANADAY
                                   Deputy Attomey General

                                   ERIN R. ELDRIDGE
                                   Assistant Attorney General

                                   JOSEPH C. MEYER
                                   Assistant Attomey General
                                   Office of the Minnesota Attorney General
                                   Suite 1400
                                   445 Minnesota Street
                                   St. Paul, MN 55101
                                   Telephone: (651) 7 57 -1433
                                   Fax: (651) 296-9663
                                   Email: Joseph.meyer@ag.state.mn.us




                                     486
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 501 of 524




                                   FOR PLAINTIFF STATE OF MISSISSIPPI

                                   JIM HOOD, ATTORNEY GENERAL
                                   STATE OF MISSISSIPPI

                                   By: Crystal Utley Secoy, MSBN 102132
                                   Special Assistant Attorney General

                                   Consumer Protection Division
                                   Office of the Attorney General
                                   Post Office 8ox22947
                                   Jackson, Mississippi 39225
                                   Telephone: 601-359-4213
                                   Fax: 601-359-4231
                                   Email: cutle@ago.state.ms.us




                                     487
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 502 of 524




                                   FOR PLAINTIFF STATE OF MISSOURI

                                   ERIC S. SCHMITT
                                   Attorney General

                                   Michael Schwalbert, E.D.MO BarNo. 63229MO
                                   Assistant Attomey General
                                   815 Olive Street, Suite 200
                                   Saint Louis, Missouri 63101
                                   Tel: (314) 340-7888
                                   Fax: (314) 340-7957
                                   Michael. Schwalbert@ago.mo. gov

                                   ATTORNEY FOR PLAINTIFF
                                   STATE OF MISSOURI




                                    488
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 503 of 524




                                   STATE OF MONTANA
                                   TIMOTHY C. FOX
                                   Attorney General


                                   MARK MATTIOLI
                                   Chief, Consumer Protection
                                   CHUCK MUNSON
                                   Assistant Attorney General

                                   MONTANA DEPARTMENT OF ruSTICE
                                   OFFICE OF CONSUMER PROTECTION
                                   555 Fuller Avenue
                                   P.O. Box 200151
                                   Helena, MT 59620-0151
                                   (406) 444-4s00
                                   FAX: (406) 442-1894
                                   cmunson@mt.sov




                                    489
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 504 of 524




                                   FOR PLAINTIFF
                                   STATE OF NEBRASKA,
                                   EX TEI. DOUGLAS J. PETERSON,
                                   ATTORNEY GENERAL

                                   Collin Kessner
                                   Assistant Attorney General
                                   Nebraska Attomey General's Office
                                   2l l5 State Capitol
                                   Lincoln, NE 68509
                                   Tel 402-471-3833
                                   Fax: 402-471-4725
                                   collin.kessnerØ.nebraska. sov




                                    490
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 505 of 524




                                   FOR PLAINTIFF STATE OF NEVADA

                                   AARON D. FORD
                                   Nevada Attorney General

                                   ERNEST D. FIGUEROA
                                   Consumer Advocate

                                   Lucas J. Tucker
                                   Senior Deputy Attorney General
                                   Office of the Nevada Attorney General
                                   Bureau of Consumer Protection
                                   8945 West Russell Road., Suite 204
                                   Las Vegas, Nevada 89148
                                   Nevada Bar No. 10252
                                   LTucker@ae.nv.gov

                                   Marie W.L. Martin
                                   Senior Deputy Attorney General
                                   Office of the Nevada Attomey General
                                   Bureau of Consumer Protection
                                   100 N. Carson Street
                                   Carson City, NV 89701
                                   Nevada Bar No. 07808
                                   MMartin@ag.nv.gov




                                     49t
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 506 of 524




                                   GURBIR S. GREWAL
                                   Attomey General of New Jersey

                                   RobertN. Holup
                                   Christopher Kozik
                                   Deputy Attorneys General
                                   State ofNew Jersey
                                   Office of the Attorney General
                                   Division of Law

                                   124 Halsey Street   -   5th Floor
                                   P.O. Box 45029
                                   Newark, New Jersey 07101
                                   Tel: (973) 648-7819
                                   Fax: (973) 648-4887
                                   Robert.Ho lup@law.nj oae. eov


                                   ATTORNEYS FOR THE
                                   STATE OF NEW JERSEY




                                    492
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 507 of 524




                                   FOR PLAINTIFF STATE OF NEW MEXICO
                                   HECTOR BALDERAS
                                   ATTORNEY GENERAL

                                   Nicholas M. Sydow
                                   Cholla Khoury
                                   Assistant Attorneys General
                                   P.O. Drawer 1508
                                   Santa Fe, NM 87504-1508
                                   Telephone: (505) 7 17 -357 I
                                   Fax: (505) 490-4881
                                   Email: nsydow@nmag.gov
                                   Email: ckhoury@nmag.sov




                                     493
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 508 of 524




                                   Respectfully submitted,

                                   LETITIA JAMES
                                   Attorney General of the State of New York

                                   CHRISTOPHER D'ANGELO
                                   Chief Deputy Attorney General
                                   Eoonomic Justice Division

                                   BEAU BUFFIER
                                   Chiel Antitrust Bureau

                                   ROBERT L. HUBBARD
                                   EMILY GRANRUD
                                   Assistant Attorneys General

                                   28Liberty,20th Floor
                                   New York, New York 10005
                                   Tel: (212) 416-8267
                                   Fax: (212) 416-6015

                                   ATTORNEYS FOR THE
                                   STATE OF NEW YORK




                                     494
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 509 of 524




                                   FOR PLAINTIFF
                                   STATE OF NORTH CAROLINA

                                   Respectfu   lly submitted,

                                   JOSHUA H. STEIN
                                   Attomey General ofNorth Carolina

                                   Kimberley A. D'Arruda
                                   Special Deputy Attorney General
                                   kdanudalDncdoj.eov

                                   Jessica   V. Sutton
                                   Assistant Attorney General
                                   isutton2@ncdoj.gov

                                   North Carolina Dept. of Justice
                                   Consumer Protection Division
                                   114 West Edenton Street
                                   Raleigh, NC 27603
                                   Telephone: (9 I 9) 7 1 6-6000
                                   Fax: (919) 716-6050




                                     49s
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 510 of 524




                                   STATE OF NORTH DAKOTA
                                   Wayne Stenehjem
                                   Attomey General

                                   Parrell D. Grossman, ND ID 04684
                                   Assistant Attomey General
                                   Director, Consumer Protection &
                                   Antitrust Division
                                   Office of Attorney General
                                   Gateway Professional Center
                                   1050 E Interstate Ave, Ste 200
                                   Bismarck, ND 58503 --5574
                                   Telephone (7 01) 328-5 57 0
                                   Facsimile (701) 328-5568
                                   pgrossman@nd.sov

                                   Attorneysfor the State of Narth Dakota




                                     496
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 511 of 524




                                   Respectfully submitted,


                                   DAVE YOST
                                   Attorney General of Ohio

                                   Jennifer Pratt
                                   Chief, Antitrust Section
                                   Beth A. Finnerty
                                   Assistant Section Chiet Antitrust Section
                                   Edward J. Olszewski
                                   Principal Assistant Attorney General
                                   Ofhce of the Ohio Attorney General
                                   Antitrust Section
                                   150E. Gay St., 22ndFloor
                                   Columbus, OH 43215
                                   Tel: (614) 466-4328
                                   Fax: (614) 995-0269
                                   edward.olszewski@.ohioattorne)¡ general. gov

                                   ATTORNEYS FOR THE
                                   STATE OF OHIO




                                     497
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 512 of 524




                                   FOR PLAINTIFF STATE OF OKLAHOMA
                                   MIKE HUNTER
                                   ATTORNEY GENERAL

                                   Caleb J. Smith, OBA No. 33613
                                   Assistant Attorney General
                                   Consumer Protection Unit
                                   Oklahoma Office of the Attorney General
                                   313 NE 21st St
                                   Oklahoma City, OK 73105
                                   Tel. (40s) s22-1014
                                   Fax (405) 522-0085
                                   Caleb. Sm ith@oae.ok. eov




                                     498
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 513 of 524




                                   STATE OF OREGON

                                   ELLEN F. ROSENBLUM
                                   ATTORNEY GENERAL

                                   TIM D. NORD, OSB 882800
                                   Special Counsel
                                   Civil Enforcement Division
                                   Oregon Department of Justice
                                   1162 Court Street NE
                                   Salem, OR 97301-4096
                                   Tel: (503) 934-4400
                                   Fax: (503) 373-7067
                                   tim.   d.   nord@doj state.or. us
                                                         .




                                   CHERYL F. HIEMSTRA, OSB 133857
                                   Assistant Attomey General
                                   Civil Enforcement Division
                                   Oregon Department of Justice
                                   1162 Court Street NE
                                   Salem, OR 97301-4096
                                   Tel: (503) 934-4400
                                   Fax: (503) 373-7067




                                     499
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 514 of 524




                                   COMMONWEALTH OF
                                   PENNSYLVANIA
                                   Office of the Attorney General

                                   JOSH SHAPIRO
                                   ATTORNEY GENERAL

                                   Tracy W.'Wertz
                                   Chief Deputy Attomey General
                                   Antitrust Section

                                   Joseph S. Betsko
                                   Senior Deputy Attorney General
                                   Antitrust Section

                                   Pennsylvania Office of Attomey General
                                   Strawberry Square, 14th Floor
                                   Harrisburg, PA17120
                                   Phone: 717-787-4530
                                   Fax: 717-787-1190
                                   twertz@attorneygeneral. eov
                                   i betsko @.attorneygeneral. gov



                                   ATTORNEYS FOR THE
                                   COMMONWEALTH
                                   OF PENNSYLVANIA




                                     500
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 515 of 524




                                   FOR PLAINTIFF COMMONWEALTH OF
                                   PUERTO RICO

                                   WANDA YAZQUEZ GARCED
                                   Attorney General


                                   Denise Maldonado Rosa
                                   Assistant Attorney General
                                   USDC-PR 30I108
                                   PRBarNo.    15652
                                   dmaldonado@j usticia.pr. gov

                                   Johan M. Rosa Rodríguez
                                   Attorney
                                   PRBarNo.    16819
                                   P.O. Box 9020192
                                   San Juan, Puerto Rico 00902-0192
                                   Tel: (787) 721 -2900, ext. 2600, 2601
                                   Fax: (787) 721-3223
                                   i orosa@j usticia.pr. gov




                                     s01
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 516 of 524




                                   FOR PLAINTIFF STATE OF RHODE ISLAND

                                   Julia C. Wyman (#9017)
                                   Special Assistant Attorney General
                                   R.I. Office of Attorney General
                                   150 South Main Street
                                   Providence, Rhode Island 02903
                                   Tel. (401) 274-4400 Ext.2380
                                   Fax (401) 222-3016
                                   iwyman@riag.ri.eov




                                     502
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 517 of 524




                                   ALAN WILSON
                                   Attorney General for the
                                   State of South Carolina
                                   Federal ID No. 10457
                                   Email : awilson@scag. eov

                                   W. JEFFREY YOUNG
                                   Chief Deputy Attorney General
                                   Federal ID No. 6122
                                   Email : iyouns@scag.gov

                                   ROBERT D. COOK
                                   Solicitor General
                                   Federal ID No. 285
                                   Email: bcook@scag.gov

                                   C. HAVIRD JONES, JR.
                                   Senior Assistant Deputy Attorney General
                                   Federal IDNo.2227
                                   Email: sjones@scas.sov

                                   CLARK KIRKLAND, JR.
                                   Assistant Attorney General
                                   Federal ID No. 12410
                                   Emai I : ckirklandjr@scag. gov

                                   OFFICE OF THE ATTORNEY GENERAL
                                   1000 Assembly Stree
                                   Rembert C. Dennis Building
                                   Post Office Box 11549
                                   Columbia, South Carolina 2921 I -l 5 49
                                   Phone: 803.734.3970

                                   Attorneys for Alan Wilson, in his official
                                   capacity as Attorney General of the
                                   State of South Carolina.




                                     s03
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 518 of 524




                                   FOR PLAINTIFF STATE OF TENNESSEE

                                   FIERBERT H. SLATERY III
                                   Attomey General and Reporter of
                                   Tennessee



                                   DAVID MCDOWELL
                                   Assistant Attorney General

                                   Office of the Attorney General and Reporter
                                   P.O. Box 20207
                                   Nashville, TN 37202
                                   Tel: (615) 741-8722
                                   Dav id.McDowel l@ag.tn. gov



                                   ATTORNEYS FOR THE
                                   STATE OF TENNESSEE




                                     504
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 519 of 524




                                   FOR PLAINTIFF STATE OF UTAH

                                   SEAN D. REYES
                                   UTAH ATTORNEY GENERAL


                                   /sl
                                   David Sonnenreich
                                   Deputy Attomey General
                                   Antitrust Section Director

                                   Office of the Attorney General of Utah
                                   160 East 300 South, 5th Floor
                                   P.O. Box 140874
                                   salt Lake city, uT 84114-0874
                                   Tel: 801-366-0375
                                   Fax: 801-366-0378
                                   dsonnenreich@agutah. gov




                                     505
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 520 of 524




                                   FOR PLAINTIFF STATE OF VERMONT
                                   THOMAS J. DONOVAN, JR.
                                   ATTORNEY GENERAL

                                   Jill S. Abrams
                                   Assistant Attomey General
                                   109 State Street
                                   Montpelier, Vermont 05 609
                                   Telephone: (802) 828-l 106
                                   Fax: (802) 828-2154
                                   Email : Jill.Abrams@vermont. gov




                                    506
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 521 of 524




                                   Respectfully submitted,

                                   MARK R. HERRING
                                   Attorney General of Virginia

                                   Cynthia E. Hudson
                                   Chief Deputy Attorney General

                                   Samuel T. Towell
                                   Deputy Attomey General

                                   Richard S. Schweiker, Jr.
                                   Senior Assistant Attorney General and
                                   Chief, Consumer Protection Section

                                   Sarah Oxenham   Allen
                                   Senior Assistant Attorney General

                                   Tyler T. Henry
                                   Assistant Attorney General
                                   Office of the Attorney General of Virginia
                                   202 North 9th Street
                                   Richmond, YA 23219
                                   Tel: 804-692-0485
                                   Fax: 804-786-0122
                                   thenry@oag. state.va.us


                                   ATTORNEYS FOR THE
                                   COMMONWEALTH OF VIRGINIA




                                     507
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 522 of 524




                                   ROBERT W. FERGUSON
                                   Attorney General of Washington State

                                   JONATHAN A. MARK
                                   Senior Assistant Attorney General
                                   Antitrust Division Chief

                                   Erica Koscher
                                   Travis Kennedy
                                   Assistant Attomeys General
                                   Office of the Attorney General of
                                   'Washington
                                               State
                                   800 5th Ave, Ste. 2000
                                   Seattle, WA 98104-3188
                                   (206) 464-7744

                                   Attorneys for Plaintiff State of Washington




                                     508
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 523 of 524




                                   FOR PLAINTIFF STATE OF WEST VIRGINIA
                                   PATRICK MORRISEY
                                   ATTORNEY GENERAL

                                   Edward M. Wenger
                                   General Counsel
                                   Douglas L. Davis
                                   Assistant Attomey General
                                   Office of the West Virginia Attorney General
                                   State Capitol
                                   Bldg. 1, Room E-26
                                   Charleston, WV 25305
                                   Telephone: (304) 558-2021
                                   Fax: (304) 558-0140
                                   Email : edward.m.wenger@wvaqo.eov
                                   Email: douglas.l.davis@wvaso.eov




                                     s09
Case 3:19-cv-00710-MPS Document 1 Filed 05/10/19 Page 524 of 524




                                   Respectfully submitted,

                                   JOSH   KAUL
                                   Attorney General of Wisconsin

                                   GIWENDOLYN J. COOLEY
                                   Assistant Attorney General
                                   State Bar #1053856

                                   Attorneys for the State of Wisconsin
                                   'Wisconsin
                                              Department of Justice
                                   Post Office Box 7857
                                   Madison, Wisconsin 537 07 -7 857
                                   (608) 261-5810
                                   (608) 266-2250 (Fax)
                                   coo levei @.do i.state.wi.us




                                    s10
